IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
Civil Action No.: 3:18-cv-197-RJC

BRUCE RHYNE and JANICE RHYNE,
Plaintiffs,

vs.

UNITED STATES STEEL
CORPORATION, et al.,

Defendants.

 

PLAINTIFFS’ NOTICE OF FILING OF DEPOSITION DESIGNATIONS

Plaintiffs hereby file certain deposition designations along with objections and counter-

designations for the following deponents:
1. James Breece
2. Debra Niemaszyk
3. James Wells (Cowey)

4, James Wells (Oakley)

Dated: September 2, 2020

0 = Oyecculea
S = Sustained

Respectfully Submitted,

/s/Mark Dob
Mark Doby (NCBN 39637)

John Hughes (NCSB 22126)
WALLACE & GRAHAM, P.A.
525 North Main Street
Salisbury, NC 28144

Tel. No. (704) 633-5244

Fax: (704) 633-9434
mdoby@wallacegraham.com
jhughes@wallacegraham.com

 

Cagasele a-QOd0TORIVIODHSCDoOUommente22 AiideOCIAD Page 1 of 340
Andrew J. DuPont, admitted pro hac vice
LOCKS LAW FIRM

601 Walnut St. Suite 720 East
Philadelphia, PA 19106

Phone: (215) 893-3425

adupont@lockslaw.com

2
CaRsé 2A Oe O009ITFRECOR Dawumnent 409 Filed OHIARD Aeeyee22P8340
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true copy of the foregoing was served by e-filing via the

Western District of North Carolina’s e-Filing Portal to all counsel of record on September 2, 2020

Dated: September 2, 2020

/s/Mark Doby
Mark Doby (NCBN 39637)

John Hughes (NCSB 22126)
WALLACE & GRAHAM, P.A.
525 North Main Street
Salisbury, NC 28144

Tel. No. (704) 633-5244

Fax: (704) 633-9434
mdoby(@wallacegraham.com
thughes@wallacegraham.com

Andrew J. DuPont, admitted pro hac vice
LOCKS LAW FIRM

601 Walnut St. Suite 720 East
Philadelphia, PA 19106

Phone: (215) 893-3425

adupont@lockslaw.com

Cate sele- waQndeTIRIGIODScDowomaente22 AftecCSdIGZ22D Page 3 of 340
Exhibit 1

Case 3:18-avG01077RIGCDBEC DBARHARBHOP Fila ORUHRO Pagee Pigs
 

 

Transcript Report

 

Breece, James

Transcript of Breece, James

Tuesday, September 1, 2020

 

CASS BLE GY WOIB7-RIE-DSE BOoauerntsiGe1 AletOWMYZD Page 2 of 245

 
Full Transcript Report

Designation Legend

 

BREECE, JAMES - (JOHNSON) 1-28-14 PLF Designations
. BREECE, JAMES - (JOHNSON) - Safety-Clean Counter Designations

 

 

 

Transcript of Breece, James

Case BIS cWwItIO77AIEMBEC DRAGHEIRTIA0? Filed AROMA pRageSpig4o
Breece, James
Rhyne Trial Master

 

ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33

 

IN THR SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF ALAMEDA

---000--—
DAVID JOHNSON and LAURA
JOHNSON ,
Plaintiffs,
vs. No. RG13669270

ARMORED AUTOGROUP, INC.,
et al.,

Defendants.

VIDEOTAPED DEPOSITION OF JAMES BREECE

COR/PMK for Safety-Kleen

Taken before KIMBERLY R. HENDERSHOTT, RPR
CSR NO. 12552

January 28, 2014

Aiken Welch Court Reporters
One Kaiser Plaza, Suite 250
Oakland, California 94612
(510) 451-1580/ (877) 451-1580
Fax: (510) 451-3797

www. aikenwelch.com

Page 1

 

 

Transcript of Breece, James

Tuesday, September 1, 2020

Caaed3l ReenvOlILYHRIC-DSC Document 3bo1 FilahoWers2p rage A Gf 428
Breece, James
Rhyne Trial Master

 

 

 

 

Page 2

o1 INDEX

a2 PAGE

03

04 EXAMINATION BY MR. DUPONT 10

05

06 EXAMINATION BY MS. KAHN 177

07

08 EXAMINATION BY MR, CAIRONE 18s

09

190

11 EXHIBITS

12 PLAINTIFF'S PAGE

13 Exhibit 1 Safety~Kleen Corp. Memorandum 37

14 dated December 26, 1991

158

16 Exhibit 2 Safety-Kleen Corp. Memorandum 42

17 dated April 1, 1992

18 Exhibit 3 Safety~Kleen Corp. Memorandum 47

19 dated April 14, 1992

20

21 Exhibit 4 Virgin Parts Washer Solvents 50

22 Benzene Data Compilation dated

23 August 20, 1993

24

25 Exhibit 5 Safety-Kleen Corp. Memorandum 78

26 dated June 8, 1988

27 Exhibit 6 Safety-Kleen Corp. Memorandum 101

28 dated July 7, 1989.

29

30 Exhibit 7 Safety-Kleen Corp. Memorandum 10?

31 Bates stamped of SAL SK 05678

32 through SAL SK 05743

33

34 Exhibit 8 Safety-Kleen Corp. 122

35 Inter-Office Communication

36 dated April 1, 1976

37

38 Exhibit 9 Safety-Kleen Corp. 124

38 Inter-Office Communication

40 dated October 20, 1980

41

42 Exhibit 10 Safety~Kleen document from L. 134

43 Dean Hufsey

44 Exhibit 11 Safety-Kleen document dated 138
Transcript of Breece, James Tuesday, September 1, 2020

CASH BUBsCHNGSITRAVOSSCDamomeneSil2ap FFibetOVAWLEVQO PREgS StafBA0
Breece, James
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
1?
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37

38

 

PLAINTIFFS?

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

12

13

15

18

PAGE

140
Safety-Kleen document dated
February 26, 1988

143
Customer Inquiries about
Chemical Exposure from
Safety-Kleen Products

155
Safety-Kleen Corp. Memorandum
dated April 25, 1990

158
Label Meeting

160
Safety-Kleen 105 Solvent
Composition Summary for MSDS
Revision

163
Safety-Kleen Corp. Memorandum
dated March 9, 1994

168
Safety-Kleen Corp. Memorandum
dated March 15, 1990

172
Weekly Training Topic

175

Safety-Kleen Corp.

Authorization for Expenditure

Page 3

 

 

Transcript of Breece, James

Tuesday, September 1, 2020

CaseeBiBavOOIG7ARIC-DSC Docunentt2ies1 Aiilecdep1O7RO Page § ef 96
Breece, James

Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
ii
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33

 

VIDEOTAPED DEPOSITION OF JAMES BREECE

Page 4

BE IT REMEMBERED, that pursuant to Notice, and on

the 28th day of January 2014, commencing at the hour of

9:14 a.m., in the offices of LEWIS BRISBOIS BISGAARD &

SMITH, 333 Bush Street, Suite 1100, San Francisco,

California 94104, before me, KIMBERLY R. HENDERSHOTT, a

Certified Shorthand Reporter, personally appeared JAMES

BREECE, produced as a witness in said action, and being

by me first duly sworn, was thereupon examined as a

witness in said cause,

~7~000-——

APPEARANCES :

For the Plaintiff:
ANDREW DUPONT
Locks Law Firm
The Curtis Center
601 Walnut Street, Suite 720 Bast
Philadelphia, Pennsylvania 19106
(215) 893-0100

For the Defendant CSK Auto, Inc.:

CONSTANCE FRAENKEL

(via phone)

Becherer, Kannett & Schweitzer
1255 Powell Street

Emeryville, California 94608
(510) 658-3600

Cfraenkel @bkscal.com

 

Transcript of Breece, James

Ease 3:18-ey-OOi@y7 RI GEDSSC Doowmentr3 4D9

Tuesday, September 1, 2020

Filed OMOZA0 Aeage716 06840

 
Breece, James
Rhyne Trial Master

 

02
03
a4
05
06
0?

a8

10
ai
12
13
14
15
16
17

18

20
21
22
23
24
25
26
27

28

30

31

32

33

34

35

36

37

38

40

41

42

43

44

 

For the Defendant 3M:

JOHN EBERLEIN

(via phone)

Bowman & Brooke, LLP

970 W 190th Street, Suite 700
Torrance, California 90502
(310) 380-6559

John, eberlein@bowmanandbrooke. com

For the Defendant U.S. Steel:

MATT CAIRONE

(via phone)

The Cairone Law Firm PLLC
PMBH 6000

4017 Washington Rd

NeMurray, Pennsylvania 15317
{412) 606-$751

Mec@caironelawfirm.com

For the Defendant Radiator Specialty Company:

JAMES G. SCADDEN

{via phone)

Gordon & Rees

275 Battery Street, Suite 2000
San Francisco, California 94111
(415) 986-5900

Tscadden@gordonrees,com

Por the Defendant Safety~Kleen:

SEFFREY F, WOOD

Jones Carr McGoldrick
Premier Place

5910 MN. Central Expressway,
Suite 1700

Dallas, Texas 75206

(214) 828-9200

Jeff. wood@jcmfirm.com

For the Defendant Volvo North America:

LAURA MALKOFSKY

(via phone)

Law Offices of Kevin Tully
411 Borel Avenue, Suite 505

San Mateo, California 94402

Page 5

 

 

Transcript of Breece, James

Tuesday, September 1, 2020

CaSast Bi 6veO DCA RRIGDBSEC DaCaHMeRUBEZ Ki FQ PRPHP Op LANG B OF 438
Breece, James
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
a9
10
il
12
13
14
15
16

18
19
20
21
22
23
24
25

 

For the Defendant Safety-Kleen:

PAMELA M, FERGUSON

Lewis, Brisbois, Bisgaard & Smith, LLP
333 Bush Street, Suite 1100

San Francisco, California 94104

(415) 362-2580

Ferguson@lbbslaw. com

For the Defendant Genuine Parts Co.:

RHONDA L. Woo

Pond North, LLP

100 Spear Street, Suite 1200
San Francisco, California 94105
(415) 217-1240

Rwoo@pondnorth. com

For the Defendant Turtle Wax:

SALLY HOSN

(via phone)

Poole & Shaffery, LLP

400 S Hope Street, Suite 1100
Los Angeles, California 90071
(888) 595-5963

Shosnépooleshaffery.com

For the Defendant Berryman Products, Inc.:

JEFF ALLEN

(via phone)

Shannon, Gracey, Ratliff & Miller, L.L.P.
1000 Ballpark Way, Suite 300

Arlington, Texas 76011

(817) 882-7616

Jallen@shannongracey.com

For the Defendants Armor All/STP Products Company;

Chevron USA, Inc.; CRC Industries, Inc.; Texaco, Inc;

Sunoco,

Inc,

(R&M); Kingsford Products:

RUTH D. KAHN

Steptoe & Johnson, LLP

633 West Fifth Street, Suite 700
Los Angeles, California 90071
(213) 439-9429

Rkahn@steptoe.com

Page 6

 

 

Transcript of Breece, James

Tuesday, September 1, 2020

CARAS BaCMPSSISAAGABSCDosemenesi Zod HiiestiO9ZI2HA0 PRage b2.193340
Breece, James
Rhyne Trial Master

 

02
Q3
04
05
06
07
08
09 Also Present:
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

O1 For the Defendant Justice Brothers, Inc.:

JEFFREY M. ZECH

(via phone)

_Walsworth, Franklin, Bevins & McCall

One City Boulevard West, 5th Floor
Orange, California 92868
(714) 634-0686

Jzech@wfbm.com

Larry Cossar, Videographer

Page 7

 

 

Transcript of Breece, James

Tuesday, September 1, 2020

Casse3 1B-cv-00197-RJIC-DSC Documentiiesl Fike @9N220 Page 18 ef B25
Breece, James
Rhyne Trial Master

 

 

 

 

Page 8
Ol THE VIDEOGRAPHER: On the record. My name
02 is Larry Cossar. I am a qualified video
03 technician. I'm videotaping on behalf of
04 Tele-Video Production Services. The court reporter
05 today is Kimberly Hendershott of Aiken Welch.
06 Today's date is January 28th, 2014. The
O7 present time is 9:14 a.m. The location of this
08 deposition is Lewis Brisbois in San Francisco.
09 Today's PMQ witness is James Breece in the case of
10 David Johnson versus Armored Autogroup,
11 Incorporated, et al. Case number RG13669270, filed
12 in the Superior Court of California in and for the
13 county of Alameda.
14 This deposition was noticed by the -- the
15 Kazan Law Firm for the plaintiff.
16 Would counsel for parties please identify
17 themselves and for whom they are appearing.
18 MR. DUPONT: Andrew DuPont for David and
19 Laura Johnson.
20 MS. WOO: Good morning, Rhonda Woo for
21 Genuine Parts Company.
22 MS. KAHN: Ruth Kahn with Steptoe &
23 Johnson for three defendants: Sunoco, Inc.;
24 Chevron USA, Inc.; and Texaco, Inc.
25 MR. WOOD: Jeff Wood on behalf of
Transcript of Breece, James Tuesday, September 1, 2020

Case BIBawAMPI7RAOCDSSC DAncusreBi400 Filles W9OLGLAO PRagai4pig4o
Breece, James
Rhyne Trial Master

 

 

 

 

Page 9
OL Safety-—Kleen.
02 THE VIDEOGRAPHER: On the telephone.
03 MR. EBERLEIN: John Eberlein on behalf of
04 3M Company.
05 MS. FRAENKEL: Good morning, Constance
06 Fraenkel on behalf of CSK Auto, Inc.
07 MR. CAIRONE: Matt Cairone on behalf of
08 the United States Steel Corporation.
09 MS. MALKOFSKY: Lauren —-
10 MR. SCADDEN: Jim Scadden for Radiator
11 Specialty Company.
12 MS. MALKOFSKY: Laura Malkofsky for Volvo
13 North America.
14 MR. ZECH: Jeff Zech for Justice Brothers,
15 Inc.
16 MR. ALLEN: Jeff Allen on behalf of
17 Berryman Products, Incorporated.
18 THE REPORTER: I'm sorry. On behalf of --
19 MS. HOSN: Sally Hosn on behalf of Turtle
20 Wax, Inc.
21 THE REPORTER: Jeff, if you could say that
22 again.
23 MR. ALLEN: Jeff Allen on behalf of
24 Berryman Products, Incorporated.
25 THE VIDEOGRAPHER: Anyone else?
Transcript of Breece, James Tuesday, September 1, 2020

Care 319-ev-00197-RIC-DSC MeotumernB4eo1 Afitst|O2/02/20 Page 13 of RH
Breece, James
Rhyne Trial Master

 

 

 

 

Page 10
OL If there's no stipulations, the
02 reporter -- reporter may swear in the witness.
03 JAMES BREECE,
04 sworn as a witness,
05 testified as follows:
06 EXAMINATION BY MR. DUPONT:
O07 Qs. Good morning, Dr. Breece.
08 A... Good morning.
Q9 Q. How are you this morning?
10 A. I'm good.
11 Q. All right. My name is Andrew DuPont. We
12 are here today to take your deposition. I
13 understand you've given a number of depositions in
14 the past; is that correct?
15 A. That's correct.
16 Q. All right. So I'm sure you're familiar
17 with the procedures, but I'll briefly review them
18 and so that we are on the same page.
19 First instruction I have for you is that
20 if I ask you any question that you do not
21 understand, will you please let me know that and I
22 will do my best to rephrase or reask the questions
23 so that you do understand it.
24 A. Yes.
25 Q. If you have a question that you're asked
JOHNSON) 128-14
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-0v-OO127FRICEBSC DeecianeHo® Filed 09/62/20 Ragerbeh 340
Breece, James
Rhyne Trial Master

 

 

 

 

Page 11

OL and you're not exactly sure of the response but you

02 can give a reasonable estimate, it's fair to do

03 that. We don't want you to guess in response to

04 any question. Okay?

05 A. I understand.

06 Q. If at any point in time you feel that you

O7 need to take a break from the proceedings, we can

08 do that. I only ask that you answer any question

09 that's pending at the time that you request the

10 break?

11 A. Certainly.

12 Q. All right. Would you begin by providing

13 us with your current title as it regards to

14 Safety-Kleen?

15 A. Yes, I'm -- I'm employed by Safety-Kleen

16 as a ~~ basically under the title of a consultant

17 and predominantly -- well, I should say in -- in

18 litigation support is -- is what my current role

19 is.

20 Q. Okay. And how long have you held a

21 position as consultant to Safety-Kleen and

22 Litigation support?

23 A. From the time I left employment at -- with

24 Safety-Kleen full time in the -- in the late '90s

25 until present. There have been some time intervals
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:48-6y-GOLO7ARIC DERE Ddeauisangs29 lied 09/02/20 Page 7 cif1Hs0
Breece, James
Rhyne Trial Master

 

 

 

 

Page 12

Ol in which there were no legal matters pending but...

02 in which I did not -- was not involved in any sort

03 of litigation support, especially during the

04 bankruptcy which Safety-Kleen underwent in the

05 early 2000 era. And -- but otherwise, I've been

06 retained by Safety-Kleen during the entire time

07 frame from '99 until present.

08 Q. And are you compensated for your time as a

Og consultant in litigation support for Safety-Kleen?

10 A. I am.

11 Q. At what rate?

12 A. 300 per hour.

13 Q. Since you've been testifying as a

14 consultant in the litigation support for

15 Safety-Kleen since the late 1990s, in how many

16 cases have you been involved with?

17 A. I'm -- I'm going to have to estimate that,

18 because I didn't come prepared with a checklist of

19 all of them. I would -~ I would estimate that to

20 be roughly 12 to 15 cases.

21 Q. 12 to 15 cases?

22 A. Yes.

23 Q. And those cases concern individuals who

24 contracted leukemia or another form of blood or

25 bone marrow cancer after exposure to Safety-Kleen
Transcript of Breece, James . Tuesday, September 1, 2020

Case 3:18-6y-OO1G7ARNE RRC DeegHBans 109 Filed 09/45/26 Page t8.pf 340
Breece, James
Rhyne Trial Master

 

 

 

 

Page 13
OL solvents?
02 A. A variety of things. A variety of health
03 issues not -- not -- not specifically leukemia, but
04 other health issues as well.
05 Q. The majority of cases that you've
06 testified in, have they concerned individuals who
O7 contracted leukemia or blood or bone marrow cancers
08 from exposure to Safety-Kleen products?
09 MR. WOOD: Objection to form. Assumes
10 facts not in evidence.
11 THE WITNESS: I believe that's a fair
12 representation, yeah.
13 BY MR. DUPONT:
14 Q. Okay. Would you take me to the beginning
15 of your time with Safety-Kleen. When did you start
16 with the company?
17 A. I was recruited by Safety-Kleen in 1978,
18 and actually began working for them in 1979. July
19 the loth of '79.
20 QO. What was your last date of employment as
21 an actual employee of Safety-Kleen as opposed to a
22 consultant for litigation services?
23 A. I -- I resigned in -- in June of 1999.
24 Q. Can you walk me through your positions
25 with Safety-Kleen from Sept -- excuse me -- July
JOHNSON) 128-14
LF Designations
‘ranscript of Breece, James Tuesday, September 1, 2020

Case 31-ev-00187-RIC-DSC TeoumennBb4ac Ait O@/02/20 Page 16 of HH
Breece, James
Rhyne Trial Master

 

 

 

 

Page 14
OL 16, 1979 through: June: of 1999,
02 A. Yes, I'll attempt to do that. I was
03 initially hired in as a chemical engineer because
04 of my multitude of engineering background, and
05 really not to ruffle the feathers of -- of the
06 other chemists over there. So I was actually hired
07 in as a -- as a chemical engineer, and -- and so I
08 worked roughly two years independently as a chem
09 engineer in various R&D projects for the company.
10 At the end of that time, I became a
11 manager of R&D which included functional
12 responsibility for the laboratories. That
13 continued through the mid '80s. And approximately
14 1985, I was given a position in sales, and I was
15 the manager of industrial solvents for a period of
16 about a year and a half. And at the end of that
17 time frame, I -- I was given a title, general
18 manager of —- for engineering and tech service.
19 And I held that position from the -- approximately
20 1987 until early '90s. At that point I was
21 promoted to vice president of technical with
22 responsibility for product development hardware and
23 chemical product development and operation of the
24 Safety-Kleen technical center. .
25 2 Q. Did you maintain that position of vice
JOHNSON) 1.28414
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-Cv- COG RROCESEC DRARMeREHO? Filed OPUHRP Pease 2Gpi g40
Breece, James
Rhyne Trial Master

 

 

 

 

Page 15
01 president of technical services through the time
02 you left in June of 1999?
03 A. I did.
04 Q. Who started Safety-Kleen?
05 A. The original name for the -- for the
06 product and the service was as a result of a patent
O07 belonging to a gentleman in -- in Wisconsin who
08 worked for a gravel company, and he successfully
09 applied and received a patent for the solvent based
10 parts cleaning sink on the drum concept. That
11 company was a very small one, and he and other
12 people attempted to operate that out of the
13 Milwaukee area, and it was purchased -- that
14 company was purchased by Chicago Rawhide in, I
15 believe -- I believe the dates would have been
16 about 1968 or '69.
17 After -- after roughly a year or year and
18 a half of being a subdivision of Chicago Rawhide,
19 Safety-Kleen as a parts cleaning company was spun
20 off individually -- as an individual company in the
21 early '70s. And I may be off a few months or a
22 year or so in regard to this, but historically
23 it's -- it's correct. The dates may be a little
24 fuzzy, but it's -- it's generally in that concept.
25 Q. I've seen information regarding
sof RES A
LF Designations
‘ranscript of Breece, James Tuesday, September 1, 2020

Cegeck3iawGOUS74RIC-DSC Docunmentt31do1 FiteccQHIGZRO Page 48 ef 326
Breece, James
Rhyne Trial Master

 

 

 

 

Page 16
Ol Safety-Kleen being founded as a company in 1970.
02 Would that indicate to you to be the year that
03 Safety-Kleen was spun off as its own organization?
04 Ae Yes.
05 Q. And who was in charge of Safety-Kleen at
06 the time it was spun off in 1970? Who were the
O07 owners? Who was the president?
08 : A. The president and CEO was Don Brinckman.
09 Donald: Brinckman, B=R=I-N-C-K-M-—A-N=N fsic].
10 Q. And who owned the company in 1970?
11 A. I believe the ownership still -- as of
12 1970 was still Chicago Rawhide. It later -- I
13 don't have the details exactly in regard to that,
14 but there are a family of individuals, the Olson
15 family who held controlling interest in that --
16 that company early on. I think it's O-L-S-O-N I
17 believe is the correct spelling on that.
18 Q. Until what year -~ strike that.
19 Donald Brinkman was the president and CEO
20 of Safety-Kleen in 1970. So what year did he act
21 as the president and CEO of Safety-Kleen?
22 A. He was actively in the company both as
23 president around CEO up until the late '80s, early
24 '90s when the presidency of the company was turned
25 over to a fellow by the name of Joe -- Joseph
JOHNSON) 7-28-14 :
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

Gass B1LBEcyv00dIS-RBIDSSCDd@onumesiZoo FrkedOO*2HBO PReae < srafg#10
Breece, James
Rhyne Trial Master

 

 

 

 

Page 17
OL Knott, K-N-O-T-T. And Mr. Knott didn't live very
02 long. He passed away after being president for
03 roughly -- as memory served me, about a year,
04 untimely death. And at that point Mr. Brinkman
05 stepped back into the company as the chief
06 operating officer. And after a year OF 50, the
O07 company hired a new president by the name of Jack
08 Johnson. And Johnson was the president of the
09 company, and Mr. Brinkman remained as the CHO until
10 the late '90s approximately 1997, 1998. In -- in
11 1998, Mr. Johnson was fired and Mr. Brinkman
12 stepped back in into full-time management of the
13 company, and the decision was made in 1998 to sell
14 the company and the company was sold in -- in 19 --
15 late 1997 or early 1998 to -- to environmental arm
16 of Laidlaw Industries.
17 So that's -- that's the history up through
18 the '90s and -- and I actually worked one year
19 after the ownership changed until my departure in
20 1999.
21 Q. From the beginning of it's business going
22 back to the time when it was a company in
23 Milwaukee, incidentally you -- you mentioned that
24 there was an individual who had a patent for the
25 sink on the drum solvent base parts cleaning system
JOFINSON) 1228-14" :
LF Designations
‘ranscript of Breece, James Tuesday, September 1, 2020

Cans Gal BsewOURICDSE Becument 3631 FdeabeHnarep mage 29 of 426
Breece, James
Rhyne Trial Master

 

 

 

 

Page 18

O1 in Milwaukee. Who was that?

Q2 A. His name was Glen Palmer, P-A-L-M-E-R.

03 Q. Did Mr. Palmer have a business or did he

04 just hold that in his own name?

05 A. Initially, he developed a patent, and his

06 marketing strategy was to go on fishing trips down

07 to Florida and sell part cleaners out of the back

08 of his pickup truck. Not a very effective

09 marketing strategy but good fishing. So it -- it

10 was really more kind of a hobby with him, and he

11 sold that -- that partially to another group of

12 individuals. Exact structure, I don't know, but

13 Palmer remained involved with it with the major

14 portion of the ownership. But it was a very small

15 company, operated basically out of the Milwaukee

16 area.

17 Q. From 1970 when Safety-Kleen was a

18 corporation, was the focus of its business

19 centrally the parts washing solvent business? In

20 other words, was that the primary focus of his

21 business?

22 A. Yes.

23 Q. And does that remain the case up through

24 the present time?

25 A. No. In the -- in the '90s there became
Transcript of Breece, James Tuesday, September 1, 2020

CASESALLY NGHIGRIQOSSCDayMEnesaLlAdo AlliteDOM2NA0 PRage 241 alos40
Breece, James
Rhyne Trial Master

 

 

 

 

Page 19

Ol a -~ other group businesses associated with -- with

02 parts cleaning including the industrial waste

03 services or the fluid recovery services.

04 (Reporter interruption for clarification.)

05 THR WITNESS: Fluid recovery services,

06 FRS.

07 And -- and simultaneous with that we

08 acquired Brezi Lube, which was an oil re-refining

03 company, and that became a -~ a major portion. So

10 they were -- at that stage, there were industrial

11 services, parts cleaning and oil re-refining

12 services that made up -- by the late '90s, that

13 made up the predominance of the company.

14 In the years since I've left the company,

15 there's been a major emphases by Safety~Kleen to

16 orient itself towards waste disposal and oil

17 re-refining. So today the -- I haven't looked at

18 an annual report, but my understanding is that the

19 predominance of the sales and effort today is

20 toward the oil re-refining side of the business.

21 BY MR. DUPONT:

22 Q. Okay. So from 1970 until the late 1990s,

23 the majority of Safety-Kleen's business was parts

24 washing solvent services; is that correct?

25 A. It was the largest. It was the largest
Transcript of Breece, James Tuesday, September 1, 2020

CaRGsIASwOOOQITTARICHILE Meoqument 308-1 FikedMVOAe0 PaagersZ Higlep
Breece, James
Rhyne Trial Master

 

 

 

 

Page 20

OL single element to the sales and service Side. It

02 was the largest of -- of those. And there were

03 three or four additional ones, but that was the’

04 largest one, yes.

05 Q. And then from the late 1990s to the

06 present, parts washing service continued to be a

07 substantial part of Safety-Kleen's business, but

08 perhaps not the largest second of its business?

09 A. I believe that to be correct.

10 Q. In 1970, what geographical area did

11 Safety-Kleen do business in?

12 A. The initial business really centered

13 around Milwaukee and the Chicago-land area. That

14 was the initial proof of concept and the -- the

15 details beyond here what I've told you here are

16 fuzzy. If you've -- I don't recall the exact

17 rollout schedules to each part of the country, but

18 it -- it didn't take long until it was spread

19 throughout all areas of the country.

20 Q. Within the first two years of

21 Safety-Kleen's business, had it spread out

22 throughout the country?

23 A. I don't know.

24 Q. Have you undertaken to conduct any

25 research to prepare yourself for this deposition to
Transcript of Breece, James Tuesday, September 1, 2020

CESS IIACIOMORIGODS Dopomeniesr 709 FAdAo ISAS OPAyeaes25 0340
Breece, James
Rhyne Trial Master

 

 

 

 

Page 21

Ol determine when Safety-Kleen began to do business

02 throughout the country and particularly in

03 California?

04 A. I have not.

05 Q. Who would be the person most knowledgeable

06 that you would speak to regarding when Safety~Kleen

O07 began to do business in California?

08 MR. WOOD: Objection. Foundation.

09 THE WITNESS: I would actually consult

10 historical records. I wouldn't -- wouldn't attempt

11 to do it -- to find an individual person. I

12 wouldn't know how to find those people who would

13 know.

14 BY MR. DUPONT:

15 Q. What records would you consult?

16 A. There's a book written by one of the

17 senior vice presidents, Gordon Wood, and it's a

18 book specifically about Safety-Kleen, and it's

19 called Waste Not.

20 Q. Is that a published book or something

21 internal at Safety-Kleen?

22 A. TI don't know. I know I had -- I had a

23 copy at one time. I don't know whether it was

24 widespread copy or not. I haven't looked for it on

25 Amazon. It was -- it was of interest mainly to
Transcript of Breece, James Tuesday, September 1, 2020

CaRBeTASeOHOO997AMEMRE Meaoumeant 243-LEilleaggaAee paqaeAcglsletp
Breece, James
Rhyne Trial Master

 

 

 

 

Page 22

Ol people inside the company at the time, but I really

02 don't know.

03 Q. What's your understanding of the earliest

04 time period that Safety-Kleen did business in

05 California?

06 A. I believe it to be the middle -- the

07 middle of the '70s. It was operational in

08 California when I came in '79, and that occurred

09 sometime before I arrived.

10 Q. You're saying middle of the 1970s. Are

11 you talking about between '73 and '76.

12 A. I -- I can't be more specific than what I

13 have. It -- it was in existence in '79. That's ~-

14 a full business was operating in '79, and in order

15 to -- from meager start in -- in Chicago and

16 Wisconsin --

17 (Reporter interruption for clarification.)

18 THE WITNESS: Meager.

19 “~- a meager business in Wisconsin and in

20 Chicago, it took some time frame in exactly how

21 long that was, I'd have to -- I'd have to consult

22 that book. I don't -- I don't know that.

23 BY MR. DUPONT:

24 Q. Is that a book that Safety-Kleen

25 maintained at its office, the Waste Not book by
Transcript of Breece, James Tuesday, September 1, 2020

CASES TELL RAGRIGOSS Dopsrrankst2ag Fd ONMAsDoPRagesre ab840
Breece, James
Rhyne Trial Master

 

 

 

 

Page 23

Ol Gordon Wood?

02 MR. WOOD: Objection. Foundation.

03 THE WITNESS: I don't know.

a4 BY MR. DUPONT:

05 Q. Is that a book that you have at your home?

06 A. Yes.

07 Q. Okay. When did Safety-Kleen first do

08 business on the east coast in states like New York

09 and New Jersey and Pennsylvania?

10 A. I'd have to consult to get an exact date

11 on that. Sometime in the -- in the early to mid

12 '70s.

13 Q. Safety-Kleen's parts washing solvent

14 business in 1970, did that consist of recycling

15 spent parts washing solvent, or was it solely

16 taking out new solvent to customers with

17 Safety-Kleen parts washing machines?

18 A. Initially, it was only providing the

19 hardware and the solvent to the customers and

20 collection of the spent material.

21 Q. So beginning in 1970, Safety-Kleen would

22 provide its customers with a parts washing machine

23 which consisted of what?

24 A. It consisted of a sink on a drum either as

29 a Model 16 or a Model 30. And those model numbers
Transcript of Breece, James Tuesday, September 1, 2020

Caacd: BLS .eOONIPREOOBSE mRecuMEntAIP-1ei Bled INZG pEAGSS>Pbhep
Breece, James
Rhyne Trial Master

 

 

 

 

Page 24
O1 refer to the size of -- of the container
02 themselves. The 16 being a 16-gallon container,
03 the 30 being a 30-gallon container. The sink and
04 the washing area was proportional to the volume of
O05 solvent contained. The sink on the model 16 was
06 smaller than that on a model 30.
07 Q. What were the colors of the Sinks and
08 drums that Safety-Kleen used in 1970?
09 A. Both container and sink was red.
10 Q. And in addition to providing the sink and
il the container, Safety-Kleen provided the solvent
12 that came -- that came in the container?
13 A. Yes.
14 Q. What was that solvent?
15 A. That was regular mineral spirits with a
16 minimum flash point of 105 degrees Farenheit.
17 Q. At what point in time did Safety-Kleen
18 begin to recycle the solvent that it took back from
19 the customer?
20 A. Again, I'd have to consult historically,
21 but I believe that to be about 1973 at Elgin.
22 (Reporter interruption for clarification.)
23 THE WITNESS: Elgin, E-L-G-I-N, Elgin,
24 Illinois.
25 BY MR. DUPONT:
Transcript of Breece, James Tuesday, September 1, 2020

Case 3 AR BY IQOTERICIOIS Dovsmeniataa09 Filth 0 DOL1502 OP Agee” 39 05340
Breece, James
Rhyne Trial Master

 

 

 

 

Page 25

OL Q. What was the name of the facility in
02 Elgin, Illinois in 1973?
03 A, It was -- it was noted as the Elgin
04 Recycle Center.
05 Q. Did Safety-Kleen eventually create other
06 recycle centers in other parts of the country?
O7 A. Yes.
08 Q. What were they in the years that they were
09 created?
10 A. I can probably only give you exact numbers
11 only. One, since I helped build that one, the
12 initial facility was in Elgin followed by Clayton,
13 New Jersey, then Lexington, South Carolina. In
14 Denton, Texas which was built I would estimate
15 about 1976 or '77. And I don't know exactly where
16 in that sequence Reedley, California. I don't
17 recall exactly, but somewhere in that time frame,
18 and I'm not sure where in that it fits. And the
19 last of which that was actually built from scratch
20 by Safety-Kleen was in Hebron, Ohio, and that was
21 done in the -- that was completed in the early
22 "80s.
23 Q. You're not certain whether Reedley,
24 California was created before 1976 or 1977 when
25 Denton, Texas was created?

Transcript of Breece, James Tuesday, September 1, 2020

CansSAURscovUILZRICIDSE Desument 263-1 FidleheHarsep Rage eB of 4.98
Breece, James
Rhyne Trial Master

 

 

 

 

Page 26

Ol A. No. No, I don't -- I don't know. I don't

02 know the order on them.

03 Q. Okay. And Clayton, New Jersey and

04 Lexington, South Carolina, those recycling centers

05 were established sometime between 1973 and 1976?

06 A. That's my recollection, yes.

07 Q. Before Safety-Kleen had recycling centers,

08 what types of facilities did it do business out of?

09 A. In -- in terms of business structure, the

10 first of the infrastructure was a branch structure

11 which housed the sales personnel and storage tanks

12 for both the clean and dirty solvent.

13 Q. What did Safety-Kleen do with dirty

14 solvent that it took back from the customers

15 facility before it began to recycle solvents in

16 1973?

17 A, Being there to have to seen it, I can only

18 do it based upon information that I received from

19 my boss. They actually sold it to -- the spent

20 solvent to waste oil dealer, and they recognized

21 that wasn't a good use for it after a few months,

22 and decided it -- one of the chem -- chemical

23 engineers we were working for, Chicago Rawhide,

24 modified a design for distilling mineral spirits,

25 and they chose to establish a recycling operation
Transcript of Breece, James Tuesday, September 1, 2020

CASSELL MOLISREGOLS CDagpumeank’siado Atéddow2A20 PRage Bar alos4o
Breece, James
Rhyne Trial Master

 

 

 

 

Page 27

OL rather than selling the spent material as -- for

02 other purposes. And I think some of the material

03 was probably burned by asphalt plants in the early

04 days as well.

05 Q. Okay. Where did Safety-Kleen have

06 branches in the 1970 and -- 1973 time period?

O07 A. Well, obviously the ones there in

08 Milwaukee in the Milwaukee area and the ones around

09 Chicago were the first. Beyond that, I would have

10 to check the records. I would have to consult with

11 Waste Not. I don't know -- when I began as an

12 employee, there were 165 of them, so I don't know

13 the order in -- in which they were established.

14 Q. Okay. When did Safety-Kleen first have a

15 branch in California?

16 A. I don't know that either. Again, that's a

17 historical fact that I -- I don't -- I don't have

18 any knowledge of.

19 Q. By the time you began with the company in

20 1973, Safety-Kleen -- excuse me. Strike that.

21 When you began with the company in 1979,

22 Safety-Kleen had branches in California?

23 A. Yes.

24 Q. And when you began with the company in

25 1979, Safety-Kleen had the Reedley, California
Transcript of Breece, James Tuesday, September 1, 2020

CAasBelRewANIGZRIC-DSE Decument Ibd1 rlecdheHarkRD page 39 of 496
Breece, James
Rhyne Trial Master

 

 

 

 

Page 28

O1 recycling center?

02 A. That's correct,

03 Q. Where in California is the Reedley

04 recycling center?

05 A. Near Fresno.

06 Q. Is that a facility that's still opened and

07 operated by Safety-Kleen today?

08 A. Nah. No, it isn't. That was closed in

09 some years after I left the company, exact day I

10 don't know, but that facility is closed.

11 Q. Who did Safety-Kleen acquire the mineral

12 spirits solvents from between 1970 and 1973?

13 MS. KAHN: Objection. Calls for

14 speculation.

15 THE WITNESS: I don't know who the vendors

16 were.

17 BY MR. DUPONT:

18 Q. Who sold mineral spirits to Safety~Kleen

19 between 1973 and 1979?

20 MS. KAHN: Objection. Calls for

21 speculation.

22 THE WITNESS: I don't know.

23 BY MR. DUPONT:

24 Q. Are there documents that Safety-Kleen has

25 that we can look at to determine who its vendors
Transcript of Breece, James Tuesday, September 1, 2020

assess Bec PbGISRAGOHSCDaunrenesl Ado AlliteiNot72H00 PRage Bétalgs40
Breece, James
Rhyne Trial Master

 

 

OL were during that time period?

02 MS. KAHN: Objection. Calls for

03 speculation.

04 THE WITNESS: I'm not sure there are.

05 BY MR. DUPONT:

06 Q. When you began with the company in 1979,
QO7 who was Safety-Kleen purchasing mineral spirits

08 from?

09 A. Unocal, AMSCO...

10 MR. WOOD: Slow down a little bit.

11 THE WITNESS: AMSCO, A-M-S-C-O; Sunoco; I
12 believe Exxon; possibly some Shell; Hunt Refining.
13 MS. KAHN: I'm sorry.

14 THE WITNESS: Hunt, H-U-N-T, Hunt

15 Refining. There are probably others but that's --
16 those are the ones that stick with me mentally.

17 BY MR. DUPONT:

18 Q. Okay. Did the -- strike that.

19 Did Safety-Kleen buy mineral spirits from
20 these vendors in 1979 for particular geographical
21 areas or were they bought from these vendors

22 throughout the country?

23 A. You're going to have to re-ask that one.
24 [ -- that's a complex question, and I can't answer.
25 Q. Sure. I'll -- I'll go about ita

Page 29

 

Transcript of Breece, James

Tuesday, September 1, 2020

ChasSAseoOeIZANEMSE Bocument 8g2Kkeleseng7e? saaces? aides

 
Breece, James
Rhyne Trial Master

 

 

 

 

Page 30

Ol different way. Until what year did Safety-Kleen
02 continue to buy mineral spirits from Unocal?
03 A. It depended upon the product. By the time
04 I began as an employee in 1979, Safety-Kleen
05 basically had three products which were suitable --
06 three version products which were suitable for use
07 in the parts cleaner, that was the regular 105
08 mineral spirits, a 140 mineral spirits solvent, and
09 a Rule 66 solvent, which was specified here on the
10 west coast.
11 Q. Okay. When you say "here on the west
12 coast," do you mean California?
13 A. California, yeah, and the western states.
14 Q. Were there states beyond California that
15 Rule 66 was specified for?
16 A. I don't recall any others.
17 Q. So let's talk about that for a little bit
18 before we get to these individual vendors.
19 Was regular mineral spirits 105 the
20 product that Safety-Kleen began to sell in 1970?
21 MS. KAHN: Objection. Calls for
22 speculation.
23 MR. WOOD: Objection. Assumes facts not
24 in evidence and asks for a legal conclusion about
25 the sale versus lease,

Transcript of Breece, James Tuesday, September 1, 2020

CASES LEO E RIGO HS Dasueianeri ade Fitted \eOae0oPayeyasser 49340
Breece, James
Rhyne Trial Master

 

 

 

 

Page 31

O1 THE WITNESS: First of all, Safety-Kleen

Q2 did not sell this product. That's the first

03 clarification necessary. We provided services in

O04 which we leased the hardware and the solvent as

05 part of that service, but we never sold the

06 product.

QO7 BY MR. DUPONT:

08 Q. Okay. Was regular mineral -- mineral

09 spirits 105 mineral spirits that Safety-Kleen

10 provided to its customers beginning in 1970?

11 MS. KAHN: Objection. Calls for

12 speculation.

13 THE WITNESS: Yes, based upon the records

14 that I've seen, that would be true.

15 BY MR. DUPONT:

16 Q. And Safety-Kleen continued to provide

17 regular mineral spirits 105 to its customers

18 through the present time?

19 A. I can only --

20 MR. WOOD: Objection. Foundation.

21 THE WITNESS: I can only state through

22 1999 when I was employed. Today I don't know.

23 BY MR. DUPONT:

24 Q. All right. When did Safety-Kleen begin to

25 distribute mineral spirits 140, or 140 mineral
Transcript of Breece, James Tuesday, September 1, 2020

CAasB3iBewAINOZRICDSE Decument3to1 ridebeHarsep rage 34 of 426
Breece, James
Rhyne Trial Master

 

 

 

 

Page 32

Ol spirits?

02 A. It was prior to my becoming employed.

03 That was in place in 1979. I don't know the exact

04 date.

05 Q. And when did Safety-Kleen begin to

06 distribute Rule 66 mineral spirits?

07 A. Same answer.

08 Q. Some point in time before 1979?

09 A. Yes.

10 Q. All right. Which form of mineral spirits

11 was Safety-Kleen acquiring from Unocal in 1979?

12 A. Regular 105 solvent is my recollection and

13 possibly some of the others as well.

14 Q. When you say "possibly some of the

15 others," you're referring to Rule 66 mineral

16 spirits?

17 A. And 140. Depended upon the location, and

18 you have to remember that I wasn't in purchasing,

19 so this is tangential to being a technical person.

20 I don't have the kind of knowledge that -- about

21 who the vendors were in those days as compared to

22 the technical side. So I'm doing that based -- my

23 good friend was the purchasing agent, and that's

24 only by -~ as a result of my association with him

25 do I know this stuff. So that's -- that's the
Transcript of Breece, James Tuesday, September 1, 2020

CAR sslfecu MOG 9SRAGMBSCDoRwMENdsiZ0b FiieehO9C02EI0 PReg@BSfolsH0
Breece, James
Rhyne Trial Master

 

 

 

 

Page 33
OL source of much of my information was knowledge of
02 Bob Culmer who was the purchasing agent for
03 Safety-Kleen.
O4 Q. Okay. Was Safety-Kleen still purchasing
05 regular mineral spirits 105 from Unocal in 1999
06 when you left?
O07 MS. KAHN: Objection. Calls for
08 speculation.
09 THE WITNESS: No. With the introduction
10 of the 150 solvent -- in the 1993 vantage, the
11 purchasing of 105 solvent was virtually eliminated.
12 BY MR. DUPONT:
13 Q. Okay. Was Safety-Kleen still buying
14 regular mineral spirits 105 from Unocal in 1993?
15 A. I believe so.
16 Q. Did Safety-Kleen continuously buy regular
17 mineral spirits 105 from Unocal from at least 1979
18 through 1993?
19 MS. KAHN: Objection. Calls for
20 speculation. Lack of personal knowledge.
21 THE WITNESS: I don't know.
22 BY MR. DUPONT:
23 Q. Was Safety-Kleen still purchasing Rule 66
24 mineral spirits from Unocal in 1999 when you left?
25 A. No.
Transcript of Breece, James Tuesday, September 1, 2020

CaBESB-ALBWOOOIITRBICERAE RACH 443-1e fled QING Phage.8% Phe
Breece, James
Rhyne Trial Master

 

 

 

 

Page 34

OL Q. When did Safety-Kleen stop purchasing Rule

02 66 mineral spirits from Unocal?

03 A. I can't state unequivocally the date, but

04 it was the same effect, the introduction of the 150

05 solvent. We ceased to offer much in the way of the

06 Rule 66 or the 140. There was no need for it.

07 Q. Okay. Was Safety-Kleen purchasing Rule 66

08 mineral spirits from Unocal in 1993?

09 A. I believe so.

10 Q. Have you reviewed records to determine

11 whether or not Safety-Kleen was purchasing Rule 66

12 mineral spirits from Unocal from 1979 continuously

13 through 1993?

14 A. I have not.

15 Q. And was Safety-Kleen purchasing 140

16 mineral spirits from Unocal in 1993?

17 MS. KAHN: Objection. Calls for

18 speculation. Lack of personal knowledge.

19 THE WITNESS: I don't know. I don't know

20 who the supplier for that product was.

21 BY MR. DUPONT:

22 Q. Okay. Did Safety-Kleen distribute Unocal

23 Rule 66 mineral spirits in California?

24 MR. WOOD: Objection. Form. The use of

25 the word "distribute." Assumes facts not in
Transcript of Breece, James Tuesday, September 1, 2020

CASES LES OUGTO RIE SSs P Op BERT AZO Fike @WORIBM OP AQacRy 49 06340
Breece, James
Rhyne Trial Master

 

 

 

 

Page 35
OL evidence. Foundation.
02 THE WITNESS: I would have to consult a
03 study we did in 1993 that told us who the vendors
O04 were and -- and the products that were being
05 supplied. I can't quote that from memory.
06 BY MR. DUPONT:
O77 Q. Okay. All right. Well, we'll look at
08 some of these documents.
Og A. Sure.
10 Q. And I think it will provide us with
11 some -- some clarity.
12 You mentioned another company AMSCO. Is
13 AMSCO an acronym for a larger name?
14 A. Yeah, and I don't know what it is.
15 Q. Okay.
16 A. It is, but I don't know what it is.
17 Q. If I told you American Mineral Spirits
18 Company, would that sound familiar?
19 A. It may be. I don't know.
20 Q. Okay. Was there a particular geographical
21 region that Safety-Kleen acquired mineral spirits
22 from AMSCO for use of?
23 A. There was, but I don't know what it was.
24 Q. Okay. Was Safety-Kleen purchasing mineral
25 spirits from Sunoco in 1979?
Transcript of Breece, James Tuesday, September 1, 2020

CAas@SiBeervMOILYZRICIDSE Desurment 31 FidaheWaree mage BB Of 428
Breece, James
Rhyne Trial Master

 

 

 

 

Page 36

OL MS. KAHN: Objection. Calls for

02 speculation. Lack of personal knowledge.

03 THE WITNESS: In 1979, I believe so.

04 BY MR. DUPONT:

05 Q. Until what time period did Safety-Kleen

06 continue to purchase mineral spirits from Sunoco?

O07 A. I know that was still operative up until

08 1993.

Q9 Q. What forms of mineral spirits did

10 Safety-Kleen purchase from Sunoco?

11 A. It was predominantly the 1 -- the 105

12 solvent.

13 MR. DUPONT: Let's go off the record for a

14 moment.

15 THE VIDEOGRAPHER: The time is 9:59 a.m.

16 We're going off the record.

17 (Break taken.)

18 THE VIDEOGRAPHER: The time is 10:13 a.m.

19 We're back on the record.

20 BY MR. DUPONT:

21 Q. Okay. Dr. Breece, we took a break and now

22 we're going to go through some information about

23 Safety-Kleen suppliers and mineral spirits.

24 Earlier in your testimony you mentioned some

25 studies that had been done which might provide you
Transcript of Breece, James Tuesday, September 1, 2020

Cassorsl Bec NbSISRAGOBSCDaomMeNssiAdo AilitelNed2HA0 PRageglafalce.0o
Breece, James
Rhyne Trial Master

 

 

 

 

Page 37

OL with -- with more information regarding

02 Safety-Kleen suppliers of mineral spirits.

03 MR. DUPONT: I'm going to hand you a

04 document that I've marked as Exhibit 1.

05 (Plaintiff's Exhibit 1 marked

06 for identification.)

O77 MR. WOOD: Do you have Bates numbers on

08 these?

09 MR. DUPONT: This one does not have a

10 Bates number on it.

11 MR. WOOD: All right. Do you have one for

12 me to follow? Oh, you have copies.

13 BY MR. DUPONT:

14 Q. This is a December 26, 1991 memorandum

15 from Paul Dittmar to Rick Donnelly.

16 MR. WOOD: Andrew, before we go further,

17 let me just make a mention on the record that this

18 document may have very well been produced in this

19 case stamped confidential pursuant to the

20 confidentiality order. So pursuant to the

21 confidentiality order, I reserve the right to

22 review the transcript once it's complete and note

23 any portions of the deposition that we're going to

24 assert as being confidential pursuant to the

25 confidentiality order. I think we have seven days,
Transcript of Breece, James Tuesday, September 1, 2020

Cans GS BewvAIUZRICDSE Becument 3631 Fidedhenarsep page 49 Of 426
Breece, James
Rhyne Trial Master

 

 

O01
Q2
03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 38
within seven of receipt of the transcript to
designate those portions, and then we can make
those determinations afterwards. I just wanted to
get that on the record.

BY MR. DUPONT:

Q. Dr. Breece, this is a December 26, 1991
Safety-Kleen Corporation memorandum from Paul
Dittmar to Rick Donnelly.

A. Yes.

Q. And who was Paul Dittmar in 1991?

A. Paul Dittmar was a -- my -- one of my
right-hand guys, a chemical engineer and a chemist
together who worked in the -- the product
development section at the tech center.

Q. And who was Rick Donnelly?

A. Rick Donnelly was the purchasing for
Safety-Kleen.

Q. And this memorandum from December 26th,
1991 addresses amongst other things the benzene
content of mineral spirits solvents that
Safety-Kleen acquired from various distributors.

A. Well, the particular report I have in
front of me doesn't report -- let me make sure of
that. But I don't think it reports benzene content

at all on this. It -- it references but there's no

 

Transcript of Breece, James

Cage slfecu NOSIS RAGMASCDommMeNncsi4zey HlixelOOM2HA0 PRagaUdtalsHo0

 

Tuesday, September 1, 2020
Breece, James
Rhyne Trial Master

 

 

 

 

Page 39
OL report.
02 Q. Okay.
03 A. If I'm -- let me -- this is -- this
04 Exhibit 1 that I'm looking here, correct?
05 Q. Yes.
06 A. Only three pages?
07 Q. Yes, sir.
08 MR. WOOD: And, Counsel, for the benefit
09 of the other lawyers in the room, I think this is
10 Bates number 1 -- 1827 through 1829 produced in --
11 in the Johnson case. Sorry.
12 BY MR. DUPONT:
13 Q. One of the subjects of this memorandum,
14 Dr. Breece, is benzene in mineral spirits that
15 Safety-Kleen has acquired from its suppliers,
16 correct?
17 MR. WOOD: Objection. Misstates the
18 document.
19 THE WITNESS: Well, it's only one of
20 multiple things we're looking at, yes.
al BY MR. DUPONT:
22 Q. Okay. And this document also identifies a
23 number of suppliers of mineral spirits to
24 Safety-Kleen; is that correct?
25 A. As of that date, yes, it does.
Transcript of Breece, James Tuesday, September 1, 2020

CaasS3tEscovOlLyHRICIDSC Document 3bo1 FlachoRersen page 42 Of 498
Breece, James
Rhyne Trial Master

 

 

 

 

Page 40

O1 Q. All right. And who does this document

02 identify to these suppliers of mineral spirits of

03 Safety-Kleen as of December 26th, 1991?

04 A. You don't want me to read this list, do

05 you?

06 Q. Well, let's start from the first page.

O7 A. Okay.

08 MS. KAHN: Objection. Overbroad as to

09 geographic area, and in other respects, objection

10 to form.

11 BY MR. DUPONT:

12 Q. The first page of this exhibit, there's a

13. =section with the title Benzene, correct?

14 A. Yes.

15 Q. All right. And underneath Benzene, it

16 lists a number of suppliers of mineral spirits to

17 Safety-Kleen; is that correct?

18 A. Yes.

19 Q. All right. And those suppliers include

20 Exxon, Witco, and Sun; is that accurate?

21 A. It includes others, but the ones that had

22 a low benzene concentrations were from this

23 document where Exxon, Witco, and Sun.

24 Q. All right. And then the document also

25 indicates that other suppliers of mineral spirits
Transcript of Breece, James Tuesday, September 1, 2020

Cassese] Bac O96 REOOSSCDawnenesiZay AiliseOOW26/A0 PRegas6ralge40
Breece, James
Rhyne Trial Master

 

 

 

 

Page 41

OL with Safety-Kleen, notably Unocal and Koch showed
02 higher benzene levels; is that correct?
03 A. That's correct.
04 Q. So that would indicate to you that Unocal
05 and Koch were also suppliers of benzene to -~
06 strike that.
07 That would indicate to you that Unocal and
08 Koch were also suppliers of mineral spirits to
09 Safety-Kleen; is that correct?
10 A. Yes.
11 Q. All right. And in particular, Unocal was
12 a supplier of mineral spirits to Safety-Kleen, and
13 the mineral spirits that Unocal supplied to
14 Safety-Kleen contained greater amounts of benzene
15 than some other suppliers; is that fair?
16 A. That is correct.
17 Q. If you look to the second page of the
18 exhibit, there is a chart of information with the
19 number of columns, and on the far left-hand side of
20 the chart, there's a column for RCID number. Is
21 that the recycling center?
22 A. That's correct, uh-huh.
23 Q. And are you familiar with the
24 identification numbers of the recycling centers
25 that are listed here?

Transcript of Breece, James Tuesday, September 1, 2020

CaRSSIISCOHOQMITANICMAE Meaqument 268-1 Fikiledga/gAe0 pRages(APigLAd
Breece, James
Rhyne Trial Master .

 

 

 

 

Page 42

Ol A. Not the recycling ID numbers, but the

02 recycling -- the code for the recycle centers, yes.

03 Q. Okay. What are the codes for the

04 recycling center?

05 A. Well, it's the first letter of the -- the

06 name of that facility. C being Clayton, D being

07 Denton, E being Elgin, L being Lexington. I don't

08 see a Reedley on here, but H is Hebron. There's no

Q9 information here on Reedley.

10 (Reporter interruption for clarification.)

11 THE WITNESS: Reedley.

12 MR. WOOD: R-E-E-D-L-E-y, Reedley.

13 THE WITNESS: I don't see a sample for

14 that region.

15 MR. DUPONT: All right. I'm handing

16 you ~~ the next exhibit is marked Exhibit Number 2.

17 (Plaintiff's Exhibit 2 marked

18 for identification.)

19 MR. WOOD: And, Andrew, to make things

20 easier, can I just get a running objection on

21 documents, because I -~ I believe that this

22 document was stamped confidential and produced in

23 this case. You're handing me a document without

24 the Bates number from this case or without the

25 confidential stamp. I just want to make sure I
Transcript of Breece, James Tuesday, September 1, 2020

COSEFTILY MOLASRIGODS DaoumaneBiado HddM@OOseRopRREHe 840
Breece, James
Rhyne Trial Master

 

 

 

 

Page 43

OL don't waive anything. And just so we're clear, I'm

02 not designating prophylactically everything we talk

03 about as being confidential, but I'll follow the

O04 protective order, and after seven days of the

05 transcript go through it and designate portions.

06 MR. DUPONT: You can have that running

07 objection.

08 MR. WOOD: Okay. This is more of a

09 housekeeping issue than anything else, but for

10 counsel, this document that Andrew marked as

11 Fxhibit 2 is -~ well, I believe it had been Rates

12 number 2462 through 2472 from our document

13 production in this case.

14 BY MR. DUPONT:

15 Q. Dr. Breece, I've handed you Exhibit 2

16 which is an April 1, 1992 memorandum titled Virgin

17 Parts Washer Solvent from Paul Dittmar to Hyman

18 Bielsky; is that correct?

19 A. Yes.

20 Q. And was Hyman Bielsky an attorney for

21 Safety-Kleen?

22 A. Yes, he was.

23 Q. During what years was Safety-Kleen's

24 attorney Hyman Bielsky?

25 A. He was one of Safety-Kleen's attorneys
Transcript of Breece, James Tuesday, September 1, 2020

GaseBi8eyv-00197-RIE-BSE Berumenisido! Filed ReAe9 Page 46 BF 429
Breece, James
Rhyne Trial Master

 

 

 

 

Page 44

OL beginning in the ~- approximately 1976 -- no, no,

02 no, no. 1986 up through, I believe, the -- about

03 1993. So roughly '86 through '93. That's the

04 approximate range.

05 Q. Okay. And was Hyman Bielsky also a

06 officer or executive of Safety-Kleen in addition to

O07 being an attorney employed by the company?

08 MR. WOOD: Objection. Foundation.

09 THE WITNESS: Not to my knowledge.

10 BY MR. DUPONT:

11 Q. All right. Hyman Bielsky was employed by

12 Safety-Kleen?

13 A. Yes.

14 Q. Was he the head of Safety-Kleen's legal

15 department?

16 A. No.

17 MR, WOOD: Objection. Foundation.

18 THE WITNESS: No, he wasn't,

19 BY MR. DUPONT:

20 Q. This memorandum like Exhibit 1 that we

21 went through also address the issue of benzene

22 concentration in virgin parts washer solvent which

23 was purchased from vendors to Safety-Kleen?

24 A. Yes.

25 Q. And this memorandum also identifies Exxon,
Transcript of Breece, James Tuesday, September 1, 2020

CASe BLE CWA PTTARGDSSEc Doma AlZed FilediQ9024200 Pagge B@biga10
Breece, James
Rhyne Trial Master

 

 

 

 

Page 45
O01 Sun, and Unocal as suppliers of mineral spirits to
02 Safety-Kleen?
03 MS. KAHN: Objection. Overbroad.
04 MR. DUPONT: Strike that. I'11 withdraw.
05 BY MR. DUPONT:
06 Q. Does this memorandum identify Sun to be
07 one of the suppliers to Safety-Kleen?
08 MS. KAHN: Objection. Overbroad. The
09 document speaks for itself.
10 THE WITNESS: Yes.
11 BY MR. DUPONT:
12 Q. And does this memorandum also identify
13 Unocal to be a supplier of mineral spirits to
14 Safety-Kleen?
15 A. As of 1992, yes.
16 Q. And this memorandum indicates that the
17 mineral spirits that Unocal supplied to
18 Safety-Kleen had benzene levels that were
19 consistently higher than other suppliers?
20 A. Yes.
21 Q. And if we look through the exhibit
22 beginning at the third page of the exhibit, there
23 is a Bates number on the bottom SK 3477. Do you
24 see that?
25 A. 3477, uh-huh.
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-6y-00197-RICRSES Resumaehbhed filed 69/08/28 Page 4 U2
Breece, James
Rhyne Trial Master

 

 

 

 

Page 46

OL Q. And this is exhibit between pages 3477

02 through 3484 also contain a chart identifying

03 vendors of mineral spirits to Safety-Kleen

04 recycling centers and benzene content of mineral

05 spirits?

06 MS. KAHN: And, I'm sorry. What was the

07 Bates range again of this new document?

08 MR. WOOD: I believe it's 2462 through

09 2472,

10 MS. KAHN: I heard 3477 for some reason.

11 THE WITNESS: It does not.

12 BY MR. DUPONT:

13 Q. I'm sorry?

14 A. It does not. To answer your question, it

15 does not.

16 Q. Okay. Let's turn to the third page of the

17 exhibit which has a Bates number on it SK 3477 at

18 the bottom?

19 A. Yes.

20 Q. Okay. What is this chart?

21 A. This chart is a presentation of solvent

22 received at branches. And the relative

23 concentration of benzene,

24 Q. Okay. Do you know what these branch

25 numbers that are under the column branch correspond
Transcript of Breece, James Tuesday, September 1, 2020

Ease 3:48-ev- Ash 7 ICDS DosemMAensuod Filed CO/AZZO Ragge4S20hi1940
Breece, James
Rhyne Trial Master

 

 

 

 

Page 47

Ol to?
02 A. No.
03 MR. DUPONT: I've handed you a document
04 that's been marked as Exhibit 3.
05 (Plaintiff's Exhibit 3 marked
06 for identification.)
O07 THE WITNESS: I'm sorry. I was so
08 enthralled in my own document there I forgot where
09 IT was. Okay, go ahead.
10 BY MR. DUPONT:
11 Q. All right. Look at Exhibit 3, is this an
12 April 16, 1992 Safety-Kleen Corporation --
13 (Reporter interruption for clarification. )
14 BY MR. DUPONT:
15 Q. Let me start over. Sorry.
16 Is this an April 14, 1992 Safety~Kleen
17 Corporation memorandum from Rick Donnelly to Paul
18 Dittmar, yourself, along with several other
19 individuals?
20 A. Yes, it is.
21 MR. WOOD: Andrew, and let me just state,
22 I believe this document was produced in this case
23 and confidential pursuant to the confidentiality
24 order, and it is Bates -- I believe it was Bates
25 2496 to 2497 in this case.

Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-6V-00197-RICBSS Rosumeahsaedt Filed G9/92/28 Rage 82 ek
Breece, James
Rhyne Trial Master

 

 

 

 

Page 48
OL BY MR. DUPONT:
02 Q. Okay. Dr. Breece, does this memorandum
03 identify vendors of mineral spirits to
04 Safety-Kleen?
05 A. It is.
06 Q. And is Sunoco identified as one of the
07 vendors of mineral spirits to Safety-Kleen?
08 MS. KAHN: Objection. Documents speaks
093 for itself. The question is overbroad as phrased.
10 THE WITNESS: Sun is Sunoco I believe,
11 correct.
12 BY MR. DUPONT:
13 Q. Okay.
14 A. That's the question?
15 Q. Is that your understanding that Sun Oil is
16 the same as Sunoco?
17 A. I believe that to be true, yes.
18 Q. All right. So where we saw the word Sun
19 on Exhibits 1, 2, and 3, is it your understanding
20 that Sun refers to Sun Oil also known as Sunoco?
21 A. That's my understanding, yes.
22 Q. All right. The second page of the
23 document, Exhibit 3, discusses suppliers to
24 California being limited.
25 A. Yes.
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:48-ey. QUT RIGEDSKC Dosemeetlod Filed QABLH Ragged4406f1940
Breece, James
Rhyne Trial Master

 

 

 

 

Page 49

O1 Q. All right. Who were the suppliers to
02 Safety-Kleen in California as of 1992.
03 A. Unless I can identify it from this
04 document -~ bear with me just a moment. I -- I
05 can't tell you. And there is not information
06 contained on these documents identifying Reedley --
07 recycling centers. Okay. What this -- what -- I'm
08 dropping back to document 2. It correlates with --
09 with the branch to the -- which recycle center
10 serviced it. So if you -- you look at the second
11 and third column, those give you a correlation
12 between the actual branch and which recycle center
13 would, in fact, supply solvent to that branch.
14 However, there's no information contained on this
15 initial testing about Reedley. So I don't have
16 that information with the exception of what Rick
17 Donnelly pointed out that the need for 140 for --
18 let's see. Yeah, he's suggesting we continue the
19 research on 140 and -- and Rule 66. So this isn't
20 a complete report. This is kind of a -- a work-in
21 progress as of '92,
22 THE VIDEOGRAPHER: Excuse me. Mr. Wood, I
23 have you in the frame a little bit. If you could
24 just -- sorry about that. Okay. Sorry to
25 interrupt.

Transcript of Breece, James Tuesday, September 1, 2020

(Gase 8 :18-6y-00197-RIE-BSE Peeumenssgo! Friel OHs/29 Bage 85 of ta
Breece, James
Rhyne Trial Master

 

 

 

 

Page 50

OL BY MR. DUPONT:

02 Q. All right. Is there another document that

03 you're familiar with? You referenced a study from

04 a particular date that would indicate information

05 about suppliers. Is there another document you're

06 familiar with that would indicate suppliers to

07 Reedley, California?

08 A. Yes, there is.

09 Q. Which document is that?

10 A. It's -- I can't give you the exact title,

11 but it's a completed study. This is the initiation

12 of the study. It is a completed study by Steve V1k

13 and -- and O'Donnell in which it --

14 (Reporter interruption for clarification.)

15 THE WITNESS: And O'Donnell.

16 ~- and it summarizes additional testing

17 for a total of about 14 to 1500 samples. So this

18 is the first of the phase of what we began. And

19 there's additional information on that, and I

20 can't -- I can't give you the -- the exact title of

21 it, but it exists.

22 (Plaintiff's Exhibit 4 marked

23 for identification.)

24 BY MR. DUPONT:

25 Q. All right. I'm going to hand you a
Transcript of Breece, James Tuesday, September 1, 2020

Case 8:48-EV ORL 7RIIEDSEC DosemeeOd Filed QWABLH Ragge58eHh1940
Breece, James
Rhyne Trial Master

 

 

 

 

Page 51

O1 document that's entitled Virgin Parts Washer

02 Solvents, Benzene Data Compilation, date August

03 20th, 1993. Prepared by Steve A. Vlk, I think you

04 pronounce it.

05 A. Yes.

06 Q. Spelled V-L-K, and O'Donnell and Paul

07 Dittmar.

08 Is this the study you were referring to

09 that would provide us information on suppliers to

10 Reedley, California?

11 MS. KAHN: Bates range, please.

12 MR. WOOD: Give me a second. Can we go

13 off the record for a second, Andrew.

14 THE VIDEOGRAPHER: Do you mind if I change

15 video for a few minutes?

16 MR. DUPONT: Sure.

17 THE VIDEOGRAPHER: This is the end of

18 Video Number 1. The time is 10:36 a.m. We're

19 going off the record.

20 (Discussion held off the record. )

21 THE VIDEOGRAPHER: This is the beginning

22 of Video Number 2 in the deposition of Dr. Breece.

23 The time is 10:45 a.m. We're back on the record.

24 MR. WOOD: This is Jeff Wood on behalf of

25 Safety-Kleen. The document that was marked as
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-cv-00197-RIC DSS OncwmeahBaed Filed 09/08/28 Page a erhh
Breece, James
Rhyne Trial Master

 

 

 

 

Page 52

OL Exhibit 3 --

02 MS. FERGUSON: 4.

03 MR. WOOD: -- 4 in this case -- in this

04 deposition and handed to Dr. Breece was produced

05 stamped confidential in this case and comprises

06 Safety-Kleen documents production Bates number 3030

O07 through 3034.

08 Exhibit 3 also has an appendix which is a

09 data compilation attached to it, that one -- 33

10 pages long which I believe was either produced

11 pursuant to a confidentiality order -- or

12 confidentiality agreement in another case or it was

13 produced separately in the Johnson case under

14 another Bates -- other Bates numbers that I cannot

15 at this time identify. But I want to state on the

16 record that .Safety-Kleen does not intend to waive

17 any confidentially with respect to the document or

18 the appendix. And Safety-Kleen has objected during

19 this deposition to the use of nonBates stamp

20 documents produced in other cases because it's

21 difficult for us to determine where the document

22 comes -- comes from and whether it's subject to

23 confidentiality order, but I have plaintiff's

24 counsels agreement, I believe that, although he has

25 not agreed with the document in Exhibit 4 and the
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-cew-OOUS/7ARAICOSSC DoocueargYo9 Filed OBZ Aeages5a611980
Breece, James
Rhyne Trial Master

 

 

 

 

Page 53

O1 appendix are confidential, he agrees that I'm not

02 waiving any right to the confidentiality under the

03 confidentiality agreement in this case, by letting

O04 you ask questions about -- about it. Is that fair?

05 MR. DUPONT: Yeah. And I'll only say that

06 these documents were produced in other cases

O07 without a confidentiality restriction then they

08 wouldn't be confidential. But I understand that

09 by -- to the extent you have a right to

10 confidentiality, you're not waiving that right by

11 proceeding with this deposition.

12 MR. WOOD: And I would assert that these

13 documents were produced subject to confidentiality

14 orders in prior cases marked confidential and that

15 Safety-Kleen complied with the confidentiality

16 protection in that case. So I'm not -- I'm not

17 going to argue about where these documents came

18 from or which particular case they came from,

19 because I don't know that, because they don't

20 demonstrate that on their face.

21 But I believe they are subject to

22 confidentiality orders in other cases. I believe

23 they're likely subject to confidentiality

24 agreements in this particular case -- and we'll

25 comply with the confidentiality in this particular
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-6V-00197-RIC PRE Rosumashbsed. Filled 69/08/28 Rage x2
Breece, James
Rhyne Trial Master

 

 

 

 

Page 54
OL case to maintain the confidentiality of the
02 documents.
03 THE WITNESS: Furthermore, I believe that
04 they were confidential within Safety-Kleen, so
05 there's absolutely no reason to believe that we
06 wouldn't report this as a -~ report it as a
07 safety -- as a -- as a confidential document. It
08 was my intent, and this was done under my
03 direction, for this to be a confidential document.
10 Now, whether or not -- enough said.
11 BY MR. DUPONT:
12 Q. Okay. All right. Let's get back to it.
13 A. Okay.
14 Q. Dr. Breece, do you recognize the. document
15 marked as Exhibit 4?
16 A. I do.
17 Q. All right. What is this document?
18 A. It's a compilation of a study that
19 encompassed 1,400 plus samples of parts washer
20 solvent collected over a time frame of about a
21 little over a year. The time of this report is
22 August of 1993, and I believe it covers back to the
23 time frame of that initial report that we were
24 reviewing earlier. This is a study or suppliers
25 version parts washer solvent to Safety-Kleen at
so PRESS ES
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

Ease 3:18-€v-COtS7 RUCORSC Opeumaehtuod Filed OBAB2OQ Paggedsoohtl940
Breece, James
Rhyne Trial Master

 

 

 

 

Page 55
OL that time.
02 Q. All right. Now, does the appendix --
03 strike that. Let me go back.
04 Was this a study that you personally were
05 involved with while working at Safety-Kleen?
06 A. Yes. I initiated the study. I was the
O07 primary responsible party for this entire study.
08 Q. And is this a document that Safety-Kleen
09 generated in the ordinary course of its business in
10 further -- furtherance of its business interest?
11 A. Yes, it was.
12 Q. All right. Let's look through the
13 document. Does this document provide us with
14 indication of which suppliers were supplying
15 mineral spirits to Safety-Kleen for use in
16 California?
17 A. It does.
18 Q. Where does it indicate that?
19 A. On the -- basically the first page of the
20 document.
21 Q. All right. So we're looking at —--
22 A. Third paragraph. "The solvent vendors
23 predominantly regional and Sun..."
24 (Reporter interruption for clarification.)
25 MR. WOOD: Slow down.
Transcript of Breece, James Tuesday, September 1, 2020

Ease 3:18-6V- ORI S7 REPKE Oosumabhthed Filed 09/98/28 Rage 28 U2f
Breece, James
Rhyne Trial Master

 

 

 

 

Page 56

OL THE WITNESS: "...are predominantly

02 regional. Sun, Witco and Kendall supply the east;

03 Hunt the southeast; Exxon..."

04 (Reporter interruption for clarification.)

05 THE WITNESS: "...Exxon, Kerr and Cisco

06 the southwest. Exxon, Unocal, and Kerr serve the

07 Midwest. Route 66 solvent purchases are filled by

08 Ashland, Calsol, and’ Kern."

09 BY MR. DUPONT:

10 Q. All right. I notice that in this

11 paragraph -- and we're looking at the -- it's

12 actually the second page of the exhibit, there's a

13 title Virgin PWS Benzene Data; is that correct?

14 A. Yes.

15 Q. All right. And when you say Virgin PWS,

16 that's talking about the mineral spirits as its

17 acquired from Safety-Kleen's vendors, correct?

18 A. Yes. That acronym is parts washer solvent

19 is what that is.

20 Q. Okay. So parts washer solvent as it's

21 being used in the context of this document is

22 synonymous with mineral spirits, correct?

23 A. Yes.

24 Q. And you say "virgin" -- I say you, I mean

25 Safety-Kleen, says virgin parts washer solvents or
Transcript of Breece, James Tuesday, September 1, 2020

Ease 3:18-eV-OOto7 RICO DosumAehslod Filed C8/OB/2O Pegge5é208f1940
Breece, James
Rhyne Trial Master

 

 

 

 

Page 57
O1 virgin mineral spirits because separate from
02 getting mineral spirits from the supplier,
03 Safety-Kleen had mineral spirits stream that was
04 coming back from users of the Safety-Kleen parts
05 washer solvent that was in-turn recycled into its
06 process stream, correct?
07 A. No, that's not correct. What you said is
08 not correct.
09 Q. Okay. Well, is -- let me -- let me make
10 this more simple perhaps. Is virgin parts washer
11 solvent a way to distinguish mineral spirits that
12 Safety-Kleen got directly from the supplier as
13 opposed to mineral spirits that Safety-Kleen has
14 recycled?
15 A. Yes.
16 Q. Okay. And this document refers to a
17 vendor sampling program that has been in place
18 since September 1991; is that correct?
19 A. Yes.
20 OQ. And the purpose of that program was to
21 sample mineral spirits that Safety-Kleen was
22 receiving from its vendors to determine their
23 benzene content, correct?
24 A. Benzene among other properties.
25 Q. All right. Safety-Kleen was aware since
BREECE, JAMES -
StF Designations
‘ranscript of Breece, James Tuesday, September 1, 2020

Ease 8:48-ey-COLS7 REDS Ossumeahehed Filed 68/22/20 Page.GD.of85
Breece, James
Rhyne Trial Master

 

 

 

 

Page 58

Ol at least 1977 that there was benzene in mineral

02 spirits, correct?

03 MR. WOOD: Objection. Foundation.

04 THE WITNESS: Not having been there in

05 1977, I can't -- I can't say personally. All I can

06 depend upon is correspondence that I saw in the

07 record. I didn't have any writings from any

08 Safety-Kleen personnel. There are documents in the

09 records from the vendors talking about benzene

10 content of the materials that they were providing

11 to us.

12 BY MR. DUPONT:

13 Q. Okay. You've seen correspondence in

14 Safety Kleen's records from 1977 from Safety

15 Kleen's vendors of mineral spirits indicating that

16 there's benzene in mineral spirits that they sold

17 to Safety-Kleen?

18 MR. WOOD: Objection. Misstates testimony

19 and foundation.

20 MS. KAHN: Join.

21 | MR. WOOD: You can answer.

22 THE WITNESS: Repeat the question, please.

23 BY MR. DUPONT:

24 Q. Sure. Did you see correspondence in

25 Safety Kleen's records that was received from
Transcript of Breece, James Tuesday, September 1, 2020

Ease 3:18-6V-BRIS7RICHRS OosumAeh81dd Filed 09/08/20 Pagpeds4offl950
Breece, James
Rhyne Trial Master

 

 

 

 

Page 59
Ol vendors of mineral spirits to Safety-Kleen which
02 indicated in 1977 that there was benzene in mineral
03 spirits being sold to Safety-Kleen?
04 MR. WOOD: Same objection.
05 MS. KAHN: Join.
06 THE WITNESS: It's not unequivocal from
O07 the correspondence I saw that the vendors stated
08 that, that their products contained benzene. It --
09 it was totally dependent upon who the vendor was
10 and their statement of detection limits and logic
11 in which they used to identified whether benzene
12 was present or not. So it's not a -- it's nota
13 clearcut pattern of what the vendors told us in
14 1977.
15 BY MR. DUPONT:
16 Q. Okay. Is it fair to say that in 1977,
17 Safety-Kleen received correspondence from some of
18 its vendors that indicate that there was benzene
19 mineral spirits that those vendors were selling to
20 Safety-Kleen?
21 MR. WOOD: Objection. Assumes facts not
22 in evidence. Foundation.
23 MS. KAHN: Join.
24 THE WITNESS: The answer to that is yes.
29 BY MR. WOOD:
JOFINSON) } ra
LF Designations
‘ranscript of Breece, James Tuesday, September 1, 2020

Ease 3:18-eV-O01S7-RICDSS Dosumaeheyed. Filed 09/02/20 Page gatos
Breece, James
Rhyne Trial Master

 

 

 

 

Page 60
Ol Q. Is it fair to say that by 1977
02 Safety-Kleen had information in its possession that
03 there was benzene in mineral spirits that it was
04 using?
05 MR. WOOD: Objection. Foundation.
06 THE WITNESS: I can't know that exactly.
07 I can only go by the correspondence.
08 BY MR. WOOD:
O09 Q. All right. In 1999, Safety—Kleéen began on
10 its own to test mineral spirits as they came from
11 vendors to determine their benzene content,
12 correct?
13 A. Yes.
14 Q. Benzene could get into Safety-Kleen's
15 parts washing solvent in several ways. It was
16 initially in there when it came from the vendors of
17 mineral spirits, and benzene could be introduced
18 into the stream if a user of a Safety-Kleen product
19 introduced something like gasoline or another
20 solvent that contained benzene while using
21 Safety-Kleen as parts washer solvent?
22 MS. KAHN: Objection. Assumes facts.
23 Overbroad. Calls for an expert opinion testimony.
24 MR. WOOD: Join. And I would add
25 incomplete hypothetical.
JOHNSON) 128-14 :
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

Cas€ 3:18-6y-00197-RICDRC Doounrmehb4ed Filled 09/08/20 Page GbafflSso
Breece, James
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16

 

17
18
19
20
21
22
23
24
295

 

THE WITNESS: Read it back, please.
BY MR. WOOD:
Q. Okay. I'll ask the question. One way
that benzene was present in mineral spirits used by
Safety-Kleen was that it was already in the mineral
spirits when it was sold from the vendor to

Safety-Kleen, correct?

A. Yes.

Q. Another way that benzene was present in
mineral spirits used by Safety-Kleen was that a
customer of Safety-Kleen could wash a part, an item
in Safety-Kleen parts washer that had gasoline or
another solvent in it or on it. And that gasoline
or other solvent that contained benzene would be
introduced into the Safety-Kleen parts washing
solvent, correct?

Assumes facts.

MR. WOOD: Objection.

Calls for speculation. Foundation. Incomplete
hypothetical.
THE WITNESS: Yes.
BY MR. DUPONT:
QO. And Safety-Kleen was. aware that there were
materials that customers used in the course of
their working with Safety-Kleen parts washers that

contained benzene, such as gasoline?

Page 61

 

 

 

401, 402 irrelevant’

evidence is
inadmissible:
there is no
evidence of
gasoline

contamination in
this case. In fact,
Plaintiff testified he 1
never dumped or
saw anyone qlse
dump gasolink, oil,

etc. into a parts
washer;

Assumes faats:

nowhere
established
customers

introduce gaspline 1

in this manner

Speculative;|and

Incomplete
hypothetical

 

(

}

 

 

 

 

BREECE, JAMES -

JOHNSON) 1-28-14
LF Designations

ranscript of Breece, James

Tuesday, September 1, 2020

Case 3:18-cv-00197-RIC-DSCS Dnsvimenh84ael Filed 9/02/28 Page 64 ef

O
 

Breece, James
Rhyne Trial Master

 

 

 

 

 

 

602, 701 lack of
personal Qi
knowledge; no
foundation slowing] 2
witness ever :
perceived thi qg3
happening, witness
denies knowledge (4
below (62:12414)
assumes facis no in)5
evidence
Assumes fa¢ts: d6
nowhere
established Safety-¢ 7
Kleen customers
used other prpducts, 8
in the course
washing parts; and | 4
Lacks Foundation
LO
0) 11
12
13
14
15
16
17
18
193
20
21
22
23
24
25

 

Page 62
Aw Yes.
Q.. Safety-Kleen was aware that there were
other: products that its customers used in the
course of using Safety-Kleen parts washers that
contained benzene such as solvents like Liquid
Wrench and: Bl2 Chemical?
MS. FERGUSON: Can I have that question
read back, please.
(Record read.)
MR. WOOD:

Objection. Assumes facts.

Overly broad. Foundation.

THE WITNESS: I don't know the composition

of B12. I don't know what the composition of that

is, but for Liquid Wrench, the answer is yes.

BY MR. DUPONT:
Q. Okay. What's your understanding what the

composition of Liquid Wrench was?

Foundation.

MR. WOOD: Objection.

MR. CAIRONE: Objection. Outside the
scope of this deposition.

(Reporter interruption for clarification.)

MR. DUPONT: That's Barry Steel.

MR. CAIRONE: That's Matt Cairone for U.S.
Steel.

MR. DUPONT: I was wrong.

 

BREECE, JAMES -

- (JOHNSON) VOL 1

Transcript of Breece, James

Case 3:18-cv-OUIM7ARIGEDSSC Doowmenr®UO9 Filed OUF2D Aeages6ab1980

 
Breece, James
Rhyne Trial Master

 

O1
02
03
04

 

 

401, 402 irrelevant

evidence is

inadmissible: there)
is no evidence of

gasoline
contamination

this case. In fact,
Plaintiff testified he
never dumped or
saw anyone qlse
dump gasolinp, oil, 1
etc. into a parts
washer. Further,
Lie iq Wrench was

( ound in
Sa uty-Kleen'b
waste disposal

services, never in

parts washer

service (65:1466:2).
Lacks Foungation

0

QO Oo DM ya BD

1

1

yj
1

Be

 

 

U

 

No NO No No No be He
ods W NO he io) Ke) CO ~~] OY on cs QW DO he

No
on

 

Page 63
BY MR. DUPONT:
Q. Sure. I'll ask --
A. Do you want me to answer it?
Q. I'll ask it again since we have an
objection.

What's your understanding of what the
composition of liquid wrench was?

MR. WOOD: Objection. Foundation.

MR. CAIRONE: Same objection. .

THE WITNESS: Based upon my personal
knowledge and -- and the analytical data which we
had performed or the analytical testing which we
performed, we knew that Liquid Wrench could be high
in benzene content, especially from the early days,
and I'm going from records in regard to the
raffinate which was used in that formulation of
Liquid Wrench in the early days. That -- that
strain was high in benzene.

BY MR. DUPONT:
Q. When did --

MR. WOOD: Objection. Unresponsiveness.

(Reporter interruption for clarification.)

MR. WOOD: Objection. Unresponsiveness.
BY MR. DUPONT:

Q. When did Safety~Kleen conduct testing on

 

~ BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Case 3;18-cv-00197-RIUCDEtc Doeumaahshe¢ Filed 09/08/20 Page GhoailD4o

 
Breece, James
Rhyne Trial Master

 

 

 

 

Page 64
O01 raffinate?
02 A. We didn't conduct raffinate. That was a
03 public document in regard to compositional
04 information regarding the Liquid Wrench.
05 Q. Okay. You said Liquid Wrench, and I said
06 raffinate, so I apologize.
07 Did Safety-Kleen conduct any testing on
08 Liquid. Wrench?
09 A. IT believe we did.
10 Q. When did Safety-Kleen conduct testing on
11 Liquid Wrench?
12 A. I can't say for sure. I believe that the
13 time frame was in the early '90s. Recognize that
14 we analyzed an average of -- during the '90s, an
15 average of 15,000 samples a year. So there were
16 hardly any products that we didn't sample and test.
17 Q. Why was Safety-Kleen testing products in
18 the early 1990s?
193 A. Part of their business as far as their
20 waste collection business, to characterize the
21. waste so we could properly manifest it, treat it,
22 or dispose of it.
23 Q. Okay. Was Safety-Kleen acquiring waste
24 streams from Radiator Specialty Company?
25 A. I don't recall that specifically.
yoRReSSr ne:
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-cv-O01S7RIGHSSC Odoumesh84Da Filed 09/02/20  Reuge6700bfL980
Breece, James
Rhyne Trial Master

 

 

 

 

Page 65

Ol Q. Okay. Is it your understanding that
02 Safety-Kleen conducted testing on Liquid Wrench in
03 the early 1990s because it was processing waste
04 streams of Liquid Wrench?
05 A. Waste streams which contained Liquid
06 Wrench.
07 Q. Okay. So Safety-Kleen didn't test Liquid
08 Wrench in and of itself. It tested parts washing
09 solvent that came back from its customers that had
10 been used with Liquid Wrench?
11 A. No, I didn't say that.
12 Q. Okay. Can you clarify what you meant by
13 that?
14 A. Yes, as part of their fluid recovery
15 services program, which was the mass of -- mass of
16 the analytical work we did during the '90s, we
17 sampled and analyzed more than 100,000 waste
18 streams during that time frame. And some of those
19 waste streams indicated cross-contamination with
20 that, and as a result, we identified benzene
21 concentrations from that.
22 Q. Okay. And were any of the benzene
23 concentrations in the waste streams tied by
24 Safety-Kleen to the use of Liquid Wrench in
25 particular?

Transcript of Breece, James Tuesday, September 1, 2020

Ease 3:18-ev-OBIS7 RICH Oggemabhshed Filed 89/92/28, Page.68, 95197
Breece, James
Rhyne Trial Master

 

 

 

 

Page 66

OL A. Only through the waste disposal services,
02 not the parts washer service.
03 Q. Okay. What did Safety-Kleen learn about
04 benzene and Liquid Wrench through the waste
05 disposal services?
06 A. As memory serves me -- and again, remember
07] we're talking a massive amount of data here. That
08 . the modern version of the Liquid Wrench was more or
09 less normal regular mineral spirits containing with
10 an expected benzene concentration, but we saw the
11 releases for the raffinate which had previously
12 been used which was very high in the benzene
13 content. So we saw nothing unusual about Liquid
14 Wrench when we tested the waste products in the
15 "90s.
16 Q. Okay. Do you know of a product called
17 B-12 Chemtool?
18 A. I don't. I know the chem -- I know of
19 some of the Chemtool products, but I am not
20 familiar with the B-12, and I didn't attempt to
21 research it. I read about it until I was sick and
22 tired of hearing about it in this depo, but it's --
23 I do not know its composition.
24 Q. Okay. You read about B-12 in which
25 deposition?

Transcript of Breece, James Tuesday, September 1, 2020

Ease 3:48-eV-ORLD7INICRSSe Desumaehshod Filed 08/2/20 Page6220541940
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

OL
02
03
04
05
06
07
08
09
10
il
12
401, 402
Irrelevant L3
e nce is not
i 3sible: L4
Plaintiffs allege all
of the exposure to LS
Defendants’
products occlirred [L 6
in North and South
Carolina (i.e.the {L7/
East). This isja
discussion of 8
suppliers to the
West with nothing [L9
to indicate its
relevance hete. po
PL
22,
. 23
a
O 24
25

 

 

Page 67
A. In Mr. Johnson's deposition.
Q. Okay. And you were sick and tired of
hearing Mr. Johnson testify about B-12?

MS. FERGUSON: Argumentative.

THE WITNESS: Yes, and Liquid Wrench both.
(Reporter interruption for clarification.)
MS. FERGUSON: Argumentative.

BY MR. DUPONT:

Q. Turning back to Exhibit Number 4, we
looked at the paragraph on the second page of the
exhibit, the introduction paragraph under Virgin
PWS Benzene Data, and I noticed that there's a
number of regions that are identified including
and Midwest.

east, southwest,

A. Yes.
QO. And west is not specifically identified.
Was there a breakdown of which suppliers supplied

the western area -- the Western region of the

United States?

A. -I believe that's characterized in the Rule
66, because of the west was one of the primary

areas where the Rule 66 solvent was used, and

- Reedley was the only recycle center which was

recycling Rule 66 base material.

So the Rule 66 solvents suppliers,

OQ. Okay.

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Ease 3:18-6y- OGL RCO Degempehshed Filed 88/92/20 Page. ”P20b 192

 
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

 

O1
401, 402 Irre evant, 5
evidence is pot a
admissible:
Plaintiffs do not OB
allege exposure to
Rule 66 solvdnt or Of!
exposure in L.
California to any Of
Safety-Kleen
product Op
! O77
09
10
11
12
13
I
O™
15
401, 402 Irre evant, 5
evidence is not
admissible: Rule
mineral spiritg is “Er
unique to Cal fornia, B
and provided |by
Western suppliers,
having no relevanc p
to the allegatipns
and facts of this 2D
case, which are
limited to North and2 L
South Carolirla.
Thus, this dogumer? P
its conclusions, and
discussion of|same2 B
are irrelevant
24
25

 

 

Page 68
those suppliers that Safety-Kleen was using in
California?

A. Yes.

Q. And if we look to the third page of this
document under Conclusions, this sets forth some of
the findings in this study; is that correct?

A. Yes.

Q. “Okay. And one of the findings is that as
we discussed the benzene in the recycled 105
solvent does not appear to come entirely from the
vendor; is that correct?

A. That's correct.

QO. And the same statement would be true for
Rule 66 mineral spirits?

A. Yes.

Q. In fact, Safety-Kleen was able to compare
the benzene content of Rule 66 mineral spirits from
vendors versus the recycle Rule 66 benzene content
and determine that the recycled Rule 66 mineral
spirits had higher benzene content?

A. That's correct.

Q. One of the conclusions that was also
reached was that it was -- there was little chance

for Safety-Kleen to detect a batch of mineral
spirits that high -- that had a higher benzene

 

qa

(

 

BREECE, JAMES -
DHNSON) VOL 1

Transcript of Breece, James

Ease 3:18-6V-CRIS7RICTSE Dosumeahthod Filed 08/03/20 Fagge7A406f1940

 
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

 

401, 402 Irrelevant, 1
evidence is mot
admissible: q2
Plaintiffs do not ed
allege exposyre to 43
virgin minerall spirits
(unrecycled, from aq 4
vendor), nor is there
any evidencelit was] 5
supplied to
Plaintiffs’ ema loyer. 6
Plaintiffs'
allegations are
explicitly for q7
"Safety-Kleer| 105
Solvent Recypled." 48
Misstates the
Document; a9
Lacks Foundation;
and yo
Assumes Fapts
Ay
o -
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 69
content before it was. packaged for use at one of
its branches?
A. That's correct.
Q.
of time that it had been sending out batches of

So Safety-Kleen recognized at this period

mineral spirits to its customers that had greater
benzene content than predicted and had been unable
to catch that before Lt happened?

MR. WOOD:

Objection. Misstates the prior

document in prior testimony. Foundation. Assumes
facts.

THE WITNESS: Yes, and this was the basis
of part of this study was to establish approved
vendors. So the answer is yes to your question.
BY MR. DUPONT:

Q. Okay. And then prior to 1991,

Safety-Kleen did not have any procedure or study in
place from which it could systematically determine
and monitor the benzene content of the mineral
spirits it was receiving from its vendors?

A. Only through grab samples, individual
samples that may have been done at various time
frames. Did we have data in regard to benzene
concentration in parts washer solvent?

(Reporter interruption for clarification.)

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Case 3:18-qv-OOIG/7FRAGEDSSC Doowmennsvod Filed 09/Q220 Ragge7P50hfl940

 
Breece, James
Rhyne Trial Master

 

 

 

 

Page 70
O1 MS. FERGUSON: (Shook head.)
02 BY MR. DUPONT:
03 Q. And Safety-Kleen begins to take those
04 grab-sample datas in 1987?
05 A. The earlier -- the earliest one I recall
06 is 1982.
07 Q. Okay. And was that for benzene
08 specifically?
09 A. Yes.
10 Q. So prior to 1982, Safety-Kleen didn't
11 conduct any testing to monitor whether or not its
12 mineral spirits contain benzene or what level?
13 MR. WOOD: Objection. Foundation.
14 THE WITNESS: I believe that to be true.
15 Excuse me. I need to reach -- I need to qualify
16 that statement. Safety-Kleen had analytical
17 capability that would allow them to determine prior
18 to 1982 or about 1982 if solvent contained greater
19 than approximate thousand parts per million. So
20 gross levels we had that capability, but not at the
21 levels that we're talking about in 1990.
22 BY MR. DUPONT:
23 Q. Okay. So let me see if I understand that.
24 Was 1991. the first time period that. Safety-Kleen
25 was able to test for benzene in. and mineral spirits
yoBReSS ES
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:13-cv-00197-RIC-DSC DawcmmeenB4eg Filed 08/02/20 Page 7Daifs0
Breece, James
Rhyne Trial Master

 

 

 

 

Page 71
O1 below the level of a thousand parts per million?
02 A, It actually began I. think in 1989 and we
03 began developing the technique for that. So we had
04 the capability approximately '89 to '90, and this
05 is the time frame we applied it on a massive scale.
06 QO. Okay. So prior to 1989, Safety-Kleen
O07 didn't have the technology to test mineral spirits
08 for levels of benzene below a thousand parts per
09 million?
10 A. That's right.
11 Q. And it was in 1982 that Safety-Kleen began
12 to. take some grab samples of mineral spirits to
13 determine whether or not they had benzene, and it
14 can only detect benzene Lf it was present over a
15 thousand parts per million?
16 A. That was true of Safety-Kleen, but these
17 grab samples were analyzed by outside labs.
18 @. And did the outside labs analyze
19 Safety-Kleen's mineral spirits for levels of
20 benzene below a thousand parts per million between
21 1982 and 1989?
22 A. Yes.
23 Q. How often did that take place?
24 A. My recollection is there were
25 approximately half a dozen samples during early to
JOHNSON) 128-14
LF Designations
“ranscript of Breece, James Tuesday, September 1, 2020

Ease 3:48-ev- COLO 7RIGEDSEc Degemieehehed Filed BA24% Page. A70h1920
Breece, James
Rhyne Trial Master

 

 

 

 

Page 72
OL mid "80s that were analyzed.
02 Q. Do you know where those samples were taken
03 from?
04 A. My recollection is that those samples
05 originated from the Elgin recycle center or
06 branches nearby Chicago.
07 Q. Okay. So over that seven-year time
08 period, there were six grab samples taken from the
09 Elgin/Chicago --
10 A. Yes.
11 Q. -- period?
12 A. This is an approximation. It might have
13 been four. It might have been eight. But
14 approximately a half dozen.
15 Q. Okay. .Now, the recycling process for
16 Safety-Kleen was that mineral spirits would come
17 back to its recycling centers. It would be mixed
18 into-a tank with mineral spirits from various
19 customers. And then they would go through a
20 distillation process, correct?
al A. Yes.
22 Q. Okay. And the distillation process was
23 not designed to take benzene out of the process
24 stream, was it?
25 A. Only inadvertently. It was not the -- the
soBRESSR AMES
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

Care 3:18-6y-00197-RICDSC Lrsemmeanb4eel Filed! 09/08/20 Page 7aiti2fo
Breece, James
Rhyne Trial Master

 

 

 

 

Page 73
Ol design of the equipment to do that.
02 Q. All right. Since the process stream
03 didn't actually remove -- strike that.
04 The distillation process didn't actually
05 remove benzene from the process stream; did it?
06 A. Some, yes.
O7 QO. When Safety-Kleen brought mineral spirits
08 back from a customer, that mineral spirits had
09 various contaminants in it; is that correct?
10 A. .Yes, mainly oil and grease, but yes.
11 Q. And some of those contaminates were solid?
12 A. Yes.
13 Q. And the distillation process included a
14 step where the solids were allowed to sink to the
15 bottom of the tank and were removed?
16 A. Yes.
17 QO. And then the solvent was evaporated?
18 A. From the settled solvent in which the
19 solvent had been removed, that material was then
20 distilled.
21 Q. Okay.
22 A. Or evaporated as you say.
23 Q. Safety-Kleen, at one point in time,
24 researched the ability to create a distillation
29 process, a distillation column that would actually
so PRES BES
LF Designations
‘ranscript of Breece, James Tuesday, September 1, 2020

Case 3:18-6v-00197-RIC DEE Oswmeshbagel Filed 09/08/28 Page 7 efi
Breece, James
Rhyne Trial Master

 

 

 

 

Page 74
OL remove benzene and chlorinated. solvents from
02 mineral spirits, correct?
03 MR. WOOD: Objection. Assumes facts not
04 in evidence.
05 THE WITNESS: . Yes.
06 BY MR. DUPONT:
07 Q. And the Safety-Kleen decided not to use
08 that distillation column procedure, correct?
09 Aw That's correct.
10 Q. And Safety-Kleen actually calculated the
11 cost of how much it would have to spend to install
12 those distillation columns into its recycling
13 centers, correct?
14 A. There were estimates of that, yes.
15 Q. And what were those estimates?
16 A. I don't recall those number.
17 Q. Safety-Kleen actually determines what the
18 cost of installation of those distal -- strike
19 that?
20 Safety-Kleen actually estimated what it
21 would cost in terms of -- strike that.
22 Who was involved in conducting the study
23 to determine the installation of distillation
24 columns that would remove benzene.
25 MR. WOOD: “Objection. Assumes facts not
oF RGSS SMES
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

Ease 3:18-ev-OOUD7 RICOSSC Dooemenrtod Filed OOOAZD Heage7FO0bf1980
Breece, James
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19

in evidence.
THE WITNESS: Repeat, please.
BY MR. DUPONT:
Q. Sure. Who was involved in studying the
use of distillation columns to remove benzene?
MR. WOOD: Same objection.
THE WITNESS: I authorized that study.
BY MR. DUPONT:

Q. And were there meetings regarding the
study?

A. Sure.

Q. Who attended those meetings?

A. The predominance of the meetings were
myself and -- and Paul Dittmar, Dennis Brinkman,
Robert Bentley, a chemical engineer followed by
more of the engineering staff in reviewing the
details and the -- the design.

Q. When did that study take place?

A. Study was performed in the late '80s. And

 

20
21

 

the decision not to produce that was -- was not

only an economic but a technical one as well.

 

 

22
23
24
25

 

Q. And Dennis Brinkman when he participated
in the meetings about that study, was the president
and CEO of Safety-Kleen?

A. No, no. Don Brinkman was the president.

Page 75

611, nonr

Bsponsive

 

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Case 3:48-eV QRH 7 NICOSSc Oseumeensled Filed BA42% Fagg. ’B10h192%0
Breece, James
Rhyne Trial Master

 

 

 

 

Page 76
OL Dennis Brinkman was a Ph.D. chemist who worked for
02 me.
03 Q. Okay.
04 A. What was --
05 Q. Okay. Did Safety-Kleen's attorney Hyman
06 Bielsky participate in the meetings regarding the
QO7 potential for a distillation column to remove
08 benzene?
09 A. I don't recall Hyman being involved in any
10 of that discussion. We may have provided him with
11 results, but I don't recall meeting with him. This
12 was a technical meeting, not a -- not a legal one
13 at that point.
14 Q.. And who ultimately approved the decision
15 not to install the distillation columns that would
16 remove benzene from. the parts washing solvent
17 stream?
18 MR. WOOD: Objection. Assumes facts not
19 in evidence. Foundation.
20 THE WITNESS: I know the answer. Shall I
21 give it?
22 MR. WOOD: You can answer the question.
23 THE WITNESS: The -—- the final decision in
24 terms of strategy was made by my boss who was Clark
25 Rose and Joe Chalhoub who was the president of the
JOHNSON) 128-14
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-6V-08197-RICPSS Gosumabhbled Filled 09/08/26 Page Goaldso
Breece, James
Rhyne Trial Master

 

 

 

 

Page 77
OL company at that time.
02 BY MR. DUPONT:
03 Q. How do you spell Joe Chalhoub?
04 A. C-H-A-L-O-U-B [sic].
05 (Reporter interruption for clarification.)
06 THE WITNESS: -L-O-U-B.
07 BY MR. DUPONT:
08 Q. Was there a calculation made by
09 Safety-Kleen that it could pass the cost of the
10 installation of these distillation columns onto a
11 customer at eight cents per gallon?
12 MR. WOOD: Objection. Assumes facts not
13 in evidence. Foundation.
14 “THE WITNESS: There was a number derived.
15 I don't recall that number as being eight; but
16 there was a number derived, yes.
17 BY MR. DUPONT:
18 Q. Okay. Do you recall it being in the
19 ballpark of eight cents per gallon?
20 A. I don't.
21 MR. DUPONT: Let's go off the record.
22 MR. WOOD: Take a break?
23 MR. DUPONT: Yes.
24 THE VIDEOGRAPHER: The time is 11:23 a.m.
25 We're going off the record.
oFeSS SES
LF Designations
‘ranscript of Breece, James Tuesday, September 1, 2020

Ease Se OVI ARICSSc Ossuuenitues Filed BASAD Haggehrb i820
Breece, James
Rhyne Trial Master

 

Page 78
O01 (Break taken.)
02 THE VIDEOGRAPHER: The time is 11:37 a.m.
03 We're back on the record.
l 04 (Plaintiff's Exhibit 5 marked
O05 for identification.)

O06 BY MR. DUPONT:
07 Q. Okay. Dr. Breece, I'm going to hand to

08 you a document that I marked as Exhibit 5.

 

09 A. Before I address that, I'd like to have a
10 second to add -- it's amazing when you're on break
il how you think of additional information. I

12 couldn't think of the other people involved in the

13 distillation column involved. Glen Kazborn who was
14 one of the lead senior engineers was involved and a
15 chemical engineer by the name of Steve Selk,

16 S-E-L-K. And Steve Selk ran a distillation column
17 for the production of mineral spirits for SO

18 Canada.

19 (Reporter interruption for clarification.)
20 THE WITNESS: SO Canada,
21 SO, is that right? Shell Canada. Excuse

22 me. Let me get my story straight here. Shell
23 Canada, with actual hands-on production experience
24 of that. So that was part of the evaluation team

25 that did the technical evaluation for that column,

 

 

 

 

 

 

Transcript of B , James . . ; .
pr or wreece 611, there's no question pending, non-responsive, object to

() adding a different answer to a different question

CASE 3:18-EV-OBLITRICPRS YosumnehBlsd Filled 09/08/26 Page achiofo
Breece, James
Rhyne Trial Master

 

Page 79

 

O01
02

 

and I forgotten those two names. I just wouldn't

come until I took a break.

 

 

03
04
O05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

BY MR. DUPONT:
Q. Okay. Well, thank you for that.

Clark Rose, what was his position with
Safety-Kleen at the time that Safety-Kleen looked
into adding a distillation column that would remove
benzene from its mineral spirits parts washing
stream?

(Reporter interruption for clarification.)
BY MR. DUPONT.

Q. ...benzene from its mineral spirits parts
washing stream?

MR. WOOD: Objection. Form. Assumes
facts not in evidence.

THE WITNESS: Initially at the time the
work began, Clark Rose was a chemical engineer in
charge of the recycle center operations. By the
time the pilot work had been completed, Clark had
been promoted to vice president of tech services,
and I reported to Clark Rose.

BY MR. DUPONT:
Q. Okay. And you also gave me a name Glen
Kazborn?

A. Glen Kazborn.

 

Transcript of Breece, James

Case 3:18-cv-O0197-RIGIDSC Dpsumeasn842d Filed 09/08/20 Page ssaitlato

 
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

Ol Q. What was Glen Kazborn's position with

02 Safety-Kleen at the time this study into possibly
03 using distillation columns to remove benzene from
04 the parts washing stream took place?

05 A. Glen Kazborn was a process engineer who

06 came to Safety-Kleen as part of the acquisition of
07 the Brezi Lube facility from Canada, and both Glen
08 Kazborn and Steve Selk were, I believe. Glen was a
09 mechanical engineer and Steve Selk was a chemical
10 engineer.

TI O. Okay.

12 A. Sorry for the little interruption.

13 Q. No, I appreciate that.

14 So I've handed you what I've marked as

15 Exhibit: 5.

16 MR. WOOD: My objection to what you've

17 marked as Exhibit 5 is it is marked confidential.
18 It is as a Bates stamped SAL SK 05741. I believe
19 that to be the Salmieri case. This document was
20 produced subject to a confidentiality order in this
al case that it not be used outside the purposes of
22 that litigation. I don't -- at this time I cannot
23 confirm that it was produced as part of the

24 document production in this case.

25 Can we go off the record for a second?

Page 80

611, non-ré

no questio
object toa
different a
different g

OQ

sponisive

n pending
dding a
nswer toa
yestion

 

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Case 3:18-cv-OUIS/HRUICHSEC Ddccneer8409 Filed 09/03/20 Peapess6opf840
Breece, James
Rhyne Trial Master

 

 

 

 

Page 81

OL MR. DUPONT: Yes. And we'll go back on
02 the record, but I'll -- off the record.
03 THE VIDEOGRAPHER: The time is 11:41 a.m.
04 We're going off the record.
05 (Break taken.)
06 THE VIDEOGRAPHER: The time is 11:49 a.m.
O07 We're back on the record.
08 MR. WOOD: This is Jeff Wood on behalf of
09 | Safety-Kleen. Regarding Exhibit 5 that was just
10 marked, I believe it was produced in the Salmieri
11 case, Bates stamped SAL SK 05741 stamped --
12 (Reporter interruption for clarification.)
13 THE WOOD: SK 05741. It's stamped
14 confidential on the -- on each page of the
15 document. I believe it was produced pursuant to a
16 confidentiality order in that case, which is very
17 similar, iff not identical to the confidentiality
18 order in the Johnson case. I believe this document
19 would have been part of the Johnson production;
20 although, I can't determine that at this time. I'm
21 going to allow questioning on the document subject
22 to plaintiff's agreement that -- plaintiff's
23 counsel's agreement that I'm not waiving any
24 potential confidentiality by doing so.
25 MR. DUPONT: Agreed.

Transcript of Breece, James Tuesday, September 1, 2020

Case 3;:18-6v-00197-RICDS DosumeahBaad. Filed 09/02/28 Page & rho
Breece, James
Rhyne Trial Master

 

Page 82
O1 MS. KAHN: May I take a quick look at that
02 document, please.
03 MS. FERGUSON: We'll get you copies during

04 the break.

05 MS. KAHN: Thank you.

06 BY MR. DUPONT:

07 Q. Okay. Dr. Breece, you have in front of

08 you Exhibit 5.

09 A. Yes.

10 Q. Can you identify for us what this document
il is?

12 A. Yes. It's a memo that -~ the first three

13 pages of this I recognize exactly what the back
14 pages are. I have no idea as part of the DC scan,

15 and it doesn't belong with this memo.

16 QO. Okay.
17 A. So that -- I don't know how it got there,
18 but it's been attached and it's not relevant to

19 this memo at all.

20 Q. All right. Let's talk about the first
al three pages which are Bates number SAL SK 5741
22 through 5743.

23 A. Yep.
24 Q. Is this a Safety-Kleen Corporation
25 interoffice communication dated June 8, 1988

 

 

 

BREECE, JAMES -
(JOHNSON) VOL 1

Transcript of Breece, James

Case 3:18-ev-O01S7RICISEC Dosunraah8uod. Filed 09/03/20 PeaypeakBohfl90
Breece, James
Rhyne Trial Master

 

O01
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 83
addressed to you from Dean Hufsey?

A. Yes.

QO. And Clark Rose is copied on it?

A. Yes, he was.

Q. And whe was Dean Hufsey at Safety-Kleen in
1988?

A. Dean Hufsey was a chemist who worked for
me in the -- at the tech center, and his
responsibilities at this point in time were
material safety data sheets preparation. He was
also involved in some litigation support and in
customer service to work with customers.

QO. All vight. And is this a document that
came from Safety-Kleen's business records, at least
the first three pages, 5741 to 5/43?

A. Yes, I believe so.

Q. And did you attach this memorandum on to
Joe Knott?

A. I did. And it's indicated up in the upper
right-hand corner I did that.

QO. All right. You made a -- a note to Joe
Knott on June 13th, 1988 when you passed this
memorandum onto him?

A. 1 did.

QO. And in that note to Joe Knott you wrote,

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Ease 3:48: cy QU 7RIGEDSSc Doeeineinslod Filed CEQA Ragge86o0h1920

 
Breece, James
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

"T believe Dean Hufsey is exactly correct, WRT"; is
that with regards to?

A. With respect to.

Q. With respect to "benzene and possibly
heavy metals? Please comment."

Is that correct?

A. That's correct.

Q. And then there's a handwritten note at the
bottom of the first page of the document dated June
16, 1988.

Do you see that?

A. Yes.

QO. Is that handwritten comment coming from
Joe Knott?

A. It is.

®. And what does Joe Knott write on June
16th, 19887

A. Well, I can only read part of it. The
original is readily legible; this one isn't. "It
seems prudent to me to check some samples for the

recycle centers at a population of say 50 to 100

samples to see where we are. Also, we should -- we
Should have an ND." That's no -- no detection on
it.

(Reporter interruption for clarification.)

Page 84

 

Transcript of Breece, James

Case 3:18-cv-00197-RICDSC Onswwmeh8124. Filled 09/03/20 Page Mdaif1Ps0

 
Breece, James
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
LO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 85

THE WITNESS: "ND," nondetect, limit on
air purchased materials.

BY MR. DUPONT:

Q. Okay. Is that referring to putting a
limit of no detection level of benzene on purchased
materials specifications for mineral spirits?

A. That was his comment.

Q. All right. As of this time in June 1988,
is it correct that Safety-Kleen did not have a
specification to control the amount of benzene in
the mineral spirits it acquired from its vendors?

MR. WOOD: Objection. Assumes facts.
Foundation.

THE WITNESS: It did not have a benzene
specification imbedded in the purchasing specks for
the vendors.

BY MR. DUPONT:

Q. All right. In 1988, was Joe Knott the
president of Safety-Kleen?

A. I believe at this time Joe was -- and I
believe I stated this earlier. I believe Joe
became president about 1990. I believe he was a
senior vice president of tech services at this
point.

Q. Okay. I wasn't sure. I believe you

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Case 3:18-cv-O0IS7RIUSEC Oboumeah8129. Filed 09/02/20 Page88iaiflMfo

 
Breece, James
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 86
mentioned the late '80s or early '90s.

A. Yeah, I believe -- I believe at this stage
he was still the senior vice president.

Q. Okay. And did Safety-Kleen implement a no
detect limit for benzene in its purchase material
specifications?

A. It was not possible to do that.

Q. Well, is it correct that Safety-Kleen did
not implement a no detection limit for benzene in
its personal -- it's purchase material
specifications for mineral spirits from vendors?

MR. WOOD: Objection. Asked and answered.
MS. FERGUSON: Ar- --
MR. WOOD: Argumentative.
THE WITNESS: We did not implement a
nondetect for 105 solvent because it was not --
(Reporter interruption for clarification.)
THE WITNESS: We did not implement a
nondetect specification for 105 solvent because it
was not possible.
BY MR. DUPONT:

Q. Okay. Did Safety-Kleen implement a
nondetect limit for any other mineral spirits
solvents in its purchase material specifications

that it issued to vendors?

 

Transcript of Breece, James

Case 3:18-cvO0197/4RUC SEC DBocnraen84O9 Filed 09/62/20 Praygest20pfi940

 
Breece, James
Rhyne Trial Master

 

 

 

OL

02

03
401, 402 irre evant’ *
evidence is

inadmissible: the 05

document ref

a lead case, 4
mercury case

dismissed ca

two pending matters

for which liab

not been adjudicated.
Assumes fadts no 9

in evidence:

for benzene qxposulé)
was not proven in any

of the referen
lawsuits.

404(b): inadmissible 9

evidence of p

prences
06

,
be, an@ 7

lity haa8
iability

ced 11

 

rior

 

 

 

lawsuits bein offered
to show that in
. -Kleen acted Ny
ua _,dance with past
conduct.
Inadmissibla 15
Hearsay 4
UO
401, 402 irreJevant _|
evidence is hot 1 4
admissible:
Document states 18
McDole alleged lead

poisoning, nat
benzene. Lead is not

at issue here

404(b): inadmissible

character evi
Inadmissibld
Hearsay

 

1g
2¢

Hence? JI

 

24

 

\

PY 23

24

 

BREECE, JAMES -
(JOHNSON) VOL 1

Transcript of Breece, James

25

 

 

Page 87
A. No, it is not possible for the -- for the
solvents used for parts cleaning to have a
nondetect unequivocally. Analytical methods are so
good that it exceeds the process capabilities of
the refineries.

QO. This memo from June 8, 1988 that's marked
as Exhibit 5 describes. some of the history that
Safety-Kleen had with litigation concerning
injuries caused by use of its parts washing
solvent; is that correct?
A. Mr. Hufsey had described that, yes.

MR. WOOD: Objection. Assumes facts. I
don't know if you used the word alleged in the
question.
BY MR. DUPONT:

Q.

Christi entitled Frank McDole versus Safety-Kleen;

Lt begins with a case in 1979 from Corpus

is that correct?

A. Yes.

QO. And continuing down it discusses a case
involving a Chester Rasmussen?

A. Yes.

QO. And it indicates that with respect to the
Rasmussen case,

that a weakness in Safety-Kleen's

defense in the Rasmussen case was that it did not

 

 

401, 402 irrelevant evidence is not
admissible: Document states Rasmussen
alleged mercury poisoning, not benzene
exposure.

404(b): inadmissible character evidence
Inadmissible Hearsay

 

\

Ease 3:48 ey QUp7iRseDSEc Docume od Filed CQGA2H Ragge9920h (1920

 

 

 

 
 

 

401, 402 irrelevant
evidence is not
admissible: neither

mercury nor

mercury testing is
alleged or at issue

Q

Breece, James
Rhyne Trial Master

 

here. Nothin

indicates mercury

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

testing has amy Page 88
relevance on
benzene or OL test the recycled Safety-Kleéen 105 solvent for the
benzene testing. 9 [7 :
404(b): 2 presence of mercury; is that accurate?
inadmissible
character evitlenceQ)3 A. That's a statement in the memo.
Inadmissible :
Hearsay Q4 QO. And if you continue, there's reference to
401, 402 irrelevant) B a. case in Michigan. involving a.Gerald Johnson who
evidence is —
inadmissible:  O6 contracted leukemia after he used Safety-Kleen 105
no discussion of the
facts or merits of O// solvent that contained benzene; is that correct?
this Michigar| case
or its outcome. OB MS. FERGUSON: Objection. The document
404(b): inadmissible
character evidenceg B speaks for itself.
Inadmissibl¢
Hearsay 1p THE WITNESS: Yes.
11 BY MR. DUPONT:
Assumes fa¢ts nof 2 Q.- And it also references a Johnny Pierce who
in evidence: |This
case was disnissed_ 3 contracted aplastic: anemia through his use of
on summary judgment
and the document 4 4 Safety-Kleen 105 solvent secondary to benzene,
merely states these
were allegatigns. 745 re 5
404(b): inadrpissible correct:
character evigience MR. WOOD: Objection. Assumes facts.
401, 402 irrelevan
evidence no :
admissible: the 17 Document speaks for itself.
d t stat i :
Safety-Kieentwon 28]. THE WITNESS: I believe that's consistent
summary judgment :
and provideshno 19 with what's written here, yes.
information oh the
details of Mr. |Pierc#’D) BY MR. DUPONT:
dismissed allegations. ; .
Inadmissibl¢ Q. And at the time of this memorandum if we
Hearsay
22 Look to the last photograph on this particular
23 page, it references two cases that were going on at
24 the time of the memorandum, the Junker case and the
25 | Hanson case involving individuals who contracted
BREECE. JAMES 401, 402 irrelevant evidence is inadmissible:
, ~ Cases were pending at time of memorandun, there is
(JOHNSON) VOL 1 no discussion of their merits or outcome. To the extent
Transcript of Breece, James there is any probative value, it would be substantially
, outweighed by the prejudice and confusion of
referencing pending litigation in 1988.
404(b): inadmissible evidence of prior lawsuits being
offered to show that in Safety-Kleen acted in
accordance with past conduct. ;
Cease 3:18-oy-00197-RJ yes means4agal Filed 08/02/20) Page Ou ef i2hp
Inadmissible Hearsay

 

 

 

 
Breece, James
Rhyne Trial Master

 

 

 

Speculation:
"highly probable 41

that there will be" [~~

inadmissible 42
Hearsay

N
Ww

 

 

 

QI 2s

 

 

Page 89
leukemia after using Safety-Kleen 105 solvent which
contained benzene?

MR. WOOD: Objection. Assumes facts. The
document speaks for itself.

THE WITNESS: Yes, that's what's written
here,
BY MR. DUPONT:

Q. And Mr. Hufsey comments in the last
sentence that it's highly probable that there would
be other cases against Safety-Kleen where it's
claim that 105 solvent contains benzene?

MR. WOOD: Objection. Document speaks for
itself.

THE WITNESS: Please repeat the question,
I'm --
BY MR. DUPONT:

Q. sure.

A. I'm lost.

Q. And this last paragraph on a page that's
Bates number 5742, does Mr. Hufsey comment that as
a result of the OSHA benzene standard and
proposition 65, it's highly probable that there
will be other allegations brought against
Safety-Kleen where it is claimed that Safety-Kleen

105 solvent contains benzene?

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Cage dal Becw QQ RIC-DSC Document 303-1 Fiddcdeg162220 Rage Se of 495

 
 

Assumes facts not
in evidence and
misstates the

exhibit: the 1
document sta

988
tes Mr.

Breece, James
Rhyne Trial Master

 

Hufsey's
recommenda
"based on all
above" which]
includes his
discussion of

ion is
of the

01
OSHA's

1987 benzenb 02

regulation ang

California's 1987 93

Proposition 66

(92:11-94:1).
404(b): inad
evidence of
lawsuits bein
to show that i

issible
ior
offer’

n
Safety-Kleen acted

accordance vj
conduct.
Lacks Foun
inadmissibid
Hearsay

 

ith past

ation;

08

oO

 

 

 

 

5

U

10

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 90

A. That's what's written, yes.

Q. And it's Mr. Hufsey's recommendation that
based on these past lawsuits brought against
Safety-Kleen and the likeliness of future lawsuits
brought against Safety-Kleen, that Safety-Kleen
should conduct a series of tests on its mineral
spirits solvent stream to determine the benzene
content?

MR. WOOD: Objection. Foundation. The
document speaks for itself.

THE WIINESS: . Yes.
BY MR. DUPONT:

Q. So if we read this document, what we
learned is that the testing that was done in 1989
through 1993, that was reported on in Exhibit 4 was
testing that came about as a result of litigation
brought against Safety-Kleen for people contracting
leukemia, aplastic anemia, and other injury from

exposure to its mineral spirits parts washing

solvent?

MR. WOOD: Objection. Lacks foundation.
Assumes facts.

THE WITNESS: No, that's not true.

BY MR. DUPONT:

Q. So where Mr. Hufsey writes "Based on all

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

GraeB3 Sec GODID RFID HS CDdzaawnes1AQ? Adah pe pRagePG,q'9R40

 
 

 

Assumes facts not
in evidence and

misstates the

exhibit: the 1988
document states Mr.

Breece, James
Rhyne Trial Master

 

sy's

amendation is
“based on all of the

above" which
includes his

discussion of
OSHA's 1987

benzene regulation
and California's 198%

Proposition 65
(92:11-93:1)

404(b): inad nissibtee

evidence oO a 05

offered to shpw that
en OG

lawsuits bein

in Safety-Klé

acted in accordance
duct O7
Asks witnegs to
enter the mind of 08
document's author;

with past co

01

 

 

Inadmissible Q9

Hearsay
|} 8
12

 

 

 

 

13
14
15
16
17
18
19
20
21
22
23
24
25

Page 91
of the above, I feel that it is entirely prudent
and it is my recommendation that we examine
recycled Safety-Kleen 105 solvent distillate as a
matter of routine practice at all of our recycle
centers and as part of our quality control pro --
program, quantitatively for benzene if it is found
to be present."

He's referring when he says "to all of the
above" to these lawsuits that occurred on
Safety-Kleen?

MR. WOOD: Objection. Document speaks for
itself.

THE WITNESS: . Yes,
MS. FERGUSON: It's an improper and
incomplete hypothetical, and you're asking the
witness to get into the mindset of the author.
BY MR. DUPONT: :

Q. Is that correct?

A. Repeat, please.

Q. Sure. When Mr. Hufsey says "Based on all
of the above, I feel that it is entirely prudent
and it is my recommendation that we examine
recycled Safety-Kleen 105 solvent distillate as a

matter of routine practice at all of our recycle

centers and as part of our quality control program

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Cage 3 1B-cv-00197-RIC-DSC Dacumenti34091 Fri GQ/02/20 Page 94% of BAD

 
Breece, James
Rhyne Trial Master

 

Page 92
OL quantitatively for benzene if it is found to be .
02 present."
03 What he's referring to as part of all of

04 the above is the litigation against Safety-Kleen

05 where individuals contracted leukemia, aplastic

06 anemia, and other conditions from exposure to the
07 105 solvent containing benzene?

08 MR. WOOD: Objection. Assumes facts.

09 Document speaks for itself. Calls for speculation.

10 Lack of foundation.

 

11 THE WITNESS: All I can tell you is my

12 interpretation and my --

13 (Reporter interruption for clarification.)
14 THE WITNESS: My interpretation of this

15 memo from Dean Hufsey was that he didn't have the

16 analytical material he needed, and that there were
17 a variety of regulatory requirements that demanded
18 that we have the analytical work. In -- in terms

19 of the hazard communication standard and in

20 particular the Prop 65, we did not have the

21 information we needed to properly respond to that.
22 He also pointed out that it would be useful in

23 these cases, but I can assure you, the conversation
24 between myself and Joe Knott didn't address

25 litigation. It addressed knowing what our products

 

 

 

 

 

 

; 611. non-responsive, objection to adding a different answer to a
Transcript of Breece, James different question

Case BIBBeIve00I9 RBACBSC DawevanesisOp rikeridOpdbFA0 PRaseOB0{ R40
Breece, James
Rhyne Trial Master

 

 

Ol

 

Page 93

were.

 

 

02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

BY MR. DUPONT:

Q. Joe Knott received this memorandum which
addressed the cases involving Mr. Johnson,
Mr. Pierce, Ms. -- Ms. Junker, and Mr. Hanson who
had contracted leukemia and aplastic anemia from
exposure to 105 solvent containing benzene,
correct?

MR. WOOD: Objection. Assumes facts not
in evidence.

THE WITNESS: Yeah, I guess I don't -- I
don't know how to answer it. Repeat it, please.
BY MR. DUPONT:

Q. Sure. Joe Knott as the president of
Safety-Kleen -- strike that.

Joe Knott as the senior vice president of
Safety-Kleen at the time received this memorandum
in 1988 that addressed these individuals who
brought cases because they contracted leukemia and
aplastic anemia from exposure to 105 solvent
containing benzene, correct?

MR. WOOD: Objection. Assumes facts not
in evidence. Asks for expert opinion. Incomplete
hypothetical.

THE WITNESS: He doesn't say that here,

 

Transcript of Breece, James

asseR 1B-Gv-00197-RJIC-DSC Donumentt34co1 Afiet@y/OR/20 Page 96 of BAD

 
Breece, James
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10

 

 

401, 402 irrelevant
evidence is
inadmissible Mr. 7
Hufsey's role
litigation support 327
years ago in 1988

has nothing t¢ do 14
with the facts jof
Plaintiffs’ casé. 15
Assumes Fa¢ts

5
to

Wo

1

Uy

17

 

 

18
w) 19
20
21
22
23
24
25

 

Page 94
and he never had that conversation with me, and he
is authorizing me to begin the study.

BY MR. DUPONT:

QO. Okay.

A. So you may imply that. You may read it
that way, but I can assure you from my comment and
from Mr. Knotts, it never addressed these over
here. But it -- the cases it addressed known
compositional information of a product and
basically he was saying we'd like to have it
nondetect for the 105.

Q. All right. And part of Mr. Hufsey's
responsibility for Safety-Kleen was litigation
support, correct?

A. At that time, yes.

Q. Did Joe Knott ever direct Safety—-Kleen to
implement a distillation column that would remove
all the benzene from the parts washing solvents?

MR. WOOD: Objection. Assumes facts not
in evidence.

THE. WETNESS:: No; he. did not:
BY MR. DUPONT:

QO. As the result of this memorandum, did Joe
Knott direct Safety-Kleen to include a benzene

disclosure on material safety data sheets for

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Case 3:18-cv-O019/74RUCHISEC Kaecanteans429 Filed 09/42/20 PagegtOGaiga40

 
Breece, James
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09

Safety-Kleen parts washing solvents?

A. He did not.

Q. As a result of this memorandum or at any
time, did Joe Knott direct Safety-Kleen to place a
cancer warning on material safety data sheets for
Safety-Kleen parts washing solvents?

MR. WOOD: Objection. Foundation. Calls
for speculation. Vague and overbroad as to time

frame.

 

LO
iL 1
2
IL3
iL 4

 

ILS

THE WITNESS: That specific request or
directive did not occur. What did occur was to
make sure we were in compliance with all the health
standards and the Hazcom standards that was
appropriate for preparation of material safety data

sheets.

 

 

16
1?
18
19
20
21
22
23
24
25

 

BY MR. DUPONT:

Q. And those material safety data sheets did
not include a benzene warning?

A. They did not.

MR. WOOD: Objection. Form. Assumes

facts not in evidence. Lacks to foundation.
BY MR. DUPONT:

Q. And those material safety data sheets did
not include a cancer warning?

MR. WOOD: Objection. Lacks foundation.

Page 95

611, non-re
object to ac
different an
different qu

sponsive,
iding a
swer toa
estion

 

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Casee 3887000277 RRIGDEC Document 402-1 FiklledOe/62700 AAage192) Qif1Qho
 

Breece, James
Rhyne Trial Master

 

 

Page 96
O01 Assumes facts not in evidence.
02 THE WITNESS: They did not include a
03 cancer warning in -- in the fact that this product
04 was -- was regular mineral spirits and as a product 611, non-r@sponsive
05 regular mineral spirits is -- is not considered a
06 cancer causing chemical in total.

 

 

 

07 BY MR. DUPONT:

 

 

 

08 Q. Safety-Kleen knew in 1988 that benzene was
09 a known human carcinogen, correct?
10 A. Pure benzene we knew that.
11 Q. Safety-Kleen knew that benzene was a known
12 human carcinogen even before 1988 when it issued
13 this memorandum, correct?
14 A. Yes.
15 Q. Safety-Kleen knew since at least 1977 that
16 the government had indicated that benzene was known
17 to cause leukemia?
18 A. Pure benzene, yes.
19 Q. And Joe Knott did not -- strike that.
Specuative: 20 Joe Knott didn't direct Safety-Kleen or
Knowledige pf every. anyone at Safety-Kleen to include a benzene or
Knott had with
Safety-Kleeh 22 cancer warning on the labels of parts washing
Lacks Fowpdatio&3 machines distributed by Safety-Kleen to its
24 customers, did it?
~ 25 MR. WOOD: Objection. Foundation. Calls

 

 

LU

 

BREECE, JAMES -
(JOHNSON) VOL 1

Transcript of Breece, James

Case 3:18-cv-00197- RICE Docoureenk429 Filed 08/42/20 PagedkNéeaios40

 
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 97
O1 for speculation.
02 THE WITNESS: No, and -- and I wouldn't
03 have expected he would. He would have assigned
04 that duty to environmental health and safety.
05 BY MR. DUPONT:
06 Q. Okay. Did Joe Knott assign the duty of
O07 placing a cancer warning and a benzene warning on
08 labels of Safety-Kleen parts washers?
09 MR. WOOD: Same objection.
10 THE WITNESS: His assignment was to make 611, non-responsive,
object to adding a
11 sure that they were technically regulatorily and different answer to a
12 environmental health and safe, correct. And given different question
13 those instructions in concert with environmental ()
14 health and safety department, at the -- at the (
15 presence of benzene, it was present as we found in
16 Safety-Kleen 105 solvent, it was not required.
17 MR. DUPONT: Objection. Move to strike.
18 BY MR. DUPONT:
19 Q. Joe Knott did not direct the environmental
20 health and safety department to issue a benzene
al warning or a cancer warning for labels of
22 Safety-Kleen parts washers; did he?
23 MS. FERGUSON: Argumentative. He's asked
24 and answered the question. You moved to strike his
29 response because you didn't like it. But he's

 

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

CaseekalPaawQOi@rRIC-DSE Documentt3i081 Al#edOW1GZZA0 Page 109 of 396
Breece, James
Rhyne Trial Master

 

Page 98
O1 answered your question, so some move on and stop
02 harassing the witness.
03 MR. WOOD: Objection. Foundation. Calls
04 for speculation.
05 THE WITNESS: I believe I did answer it.

06 BY MR. DUPONT:
07 Q. Okay. Did Joe Knott tell the
08 environmental and health -- environmental health

09 and safety department of Safety-Kleen after

10 receiving this June 8, 1988 memo at any point in
11 time, I want you to issue a cancer warning anda
12 benzene warning on labels of Safety-Kleen parts

13 washers?

14 MR. WOOD: Objection. Asked and answered.
15 Lacks foundation. Calls for speculation.

16 THE WITNESS: I'm puzzled by your -- your
17 Characterization of being edict from -- from Joe

18 Knott, that is --
19 (Reporter interruption for clarification.)

20 THE WITNESS: Edict, to place something on

 

21 there. It was left to the staff of people to both
22 technical and environmental and health and safety
23 people to make that designation and -- and

24 certainly we couldn't agree. It went to senior

25 management, but it was left to people who were

 

 

 

 

 

 

611, non-responsive, object to adding a different answer to a

Transcript of Breece, James different question

Came B LB owe00297RBCCBEC DANGHEMEHISOD FilerlaMb2e0 PRagg dP40{ G10
Breece, James
Rhyne Trial Master

 

Page 99

 

O1 qualified to do that, not a senior executive.

 

 

 

02 BY MR. DUPONT:

03 QO. Okay. And those people with environmental
04 health and safety and whoever else participated in
05 the decision-making did not come to the conclusion
06 that resulted in putting a cancer warning or a

O07 benzene warning on labels of Safety-Kleen parts

08 washers?

09 A. I would agree with that.

10 MR. WOOD: Let's break for lunch when you

11 get a chance.

12 MR. DUPONT: We can break now.

13 MR. WOOD: Okay.

14 THE VIDEOGRAPHER: This is end of Video

15 Number 2. The time is 12:14 p.m. We're going off
16 the record.

17 (Lunch break taken.)

18 THE VIDEOGRAPHER: This is the beginning
19 of Video Number 3 in the deposition of Dr. Breece.
20 The time is 1:08 p.m. We're back on the record.
21 BY MR. DUPONT:

22 Q. Okay. Dr. Breece, did you have a good

23 lunch?

24 A. Oh, yes.

25 Q. Good. We're back to continue with your

 

 

 

BREECE, JAMES -
(JOHNSON) VOL 1

Transcript of Breece, James

Cesee33 163.2% OOI97-RIC-DSC Docummanti3idol AfteIeIAO Page 108 ef $29
 

Breece, James
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09

 

602 lack of personal
knowledge: Witness
repeatedly states he, 7
has no knowledge of
studying the amount 4

of gasoline in |parts
washing solvent;

Calls for

Lacks Foun

tne Founda

tion

14
14

 

15

 

Q

 

16
17
18
19
20
21

 

 

 

22
23
24
25

Page 100
deposition. And we had discussed earlier the issue
of the benzene content of Safety Kleen's mineral
spirit streams being increased by customer use of
the product. And one of the materials we discussed
getting into a Safety-Kleen solvent was gasoline.

You, at one point during your employment
with Safety-Kleen, actually became involved in
studying the: amount of gasoline that was found in
Safety-Kleen parts-washing solvent used by
customers.

Do-you. recall that?

A. No,

Q. Okay. And do you recall coming up with
methods or devices used to study -- study and
determine the amount of gasoline in parts-washing
solvents that were supplied by Safety-Kleen and
used by its customers?

MS. KAHN: Objection. lack of foundation
and calls for speculation.

MR. WOOD: Join.

THE WITNESS: I have no recollection of
that.

BY MR. DUPONT:

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Case 3 iBayv000297RAIPPEC DAncneres1z0p Fikeridgde3gA0 pRgsa 496i Rs0

 
Breece, James
Rhyne Trial Master

 

 

 

 

Page 101

OL Q. All right. Let me see if we can help you

02 remember.

03 (Plaintiff's Exhibit 6 marked

O4 for identification.)

05 MR. WOOD: Just take me a moment to find

06 this document. Hold on.

Q7 Okay. The documents that have been marked

08 as Exhibit 6 appears to have been produced in the

09 Salmieri case, Bates'd SAL SK 07273. It's marked

10 confidential at the top, and I believe it was

11 produced in that case subject to a confidentiality

12 order.

13 I can't determine at this time if it was

14 produced or requested in this case and thus

15 produced confidentially in this case subject to the

16 confidentiality order.

17 I will allow questioning on the document

18 as long as plaintiffs' counsel stipulates that I'm

19 not waiving confidentiality of this document in

20 either the Salmiere case or the Johnson case.

21 MR. DUPONT: Jeff, you have a continuing

22 objection --

23 MR. WOOD: Okay.

24 MR. DUPONT: -- on that basis.

25 MR. WOOD: No, I just need to do it -- I'm
Transcript of Breece, James Tuesday, September 1, 2020

COgSS31 BC QOL@HRIC-DSC Docurmentt3i081 AdecOOsIG7Z20 Page 104 of 396
 

Breece, James
Rhyne Trial Master

 

O1
02
03
04

Q

 

 

401, 402 irre

evidence is not

admissible:

memo relateg to 07
benzene in fulels
(103:20-23), laintiffgg

evant

his

 

 

 

are not alleging
exposure to henzeneq
in fuels. Nothing in ~~
the document q
indicates the mineral
spirits shipment
discussed caine from!
a_parts-washihg J
customer 14
(104:11-21). Plaintiffs |
only allege exposure J
to Safety-Kieén from
parts-washer$, not 14
fuel streams.
14
4
17
O} *
19
20
21
22
23
24
29

 

Page 102
just going to keep doing it like this. Maybe I'll

try to shorten what I'm saying, but...

MR. DUPONT: Okay.
BY MR. DUPONT:
Q. Okay. Dr. Breece, is this a memo dated

July 7, 1989 from Steve Parker to yourself?

A. Yes.

Q. And is that a internal memorandum from
Safety-Kleen Corporation?

A. It is.

Q. And is this a memo that you received in
the course of your work on behalf of Safety-Kleen?

A. Yes.

Q. All right. And you received that as an
employee of Safety-Kleen in July of 1989?

Aw Yes.

Q. And this memo is also addressed toac.
Chow; is that correct?
A. That's correct.
Q. Who is C. Chow?
A. Carol Chow. She was the senior chemist
and a mass spectroscopist.

(Reporter interruption for clarification.)
THE WITNESS: Mass spectroscopist.

BY MR. DUPONT:

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Case B1Bse0ve00 99 RBADBSCDaMeHEMeEBL4OE FikeddoMWdPA0 PRagG dH8 0! G40

 
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

 

Page 103
OL Q. And there's a B. Blair. Who was B. Blair?
02 A. Bruce Blair. He was the senior level
03 analytical chemist there. Safety-Kleen Designation from 1034-19
04 Q. And there's D. Brinkman. Do you know if
05 it's Donald Brinkman?
06 A. That's Dennis Brinkman.
07 Q Dennis Brinkman?
08 A. Right.
09 QO. And J. Herman?
10 A That's Jim Herman.
11 Q Who was Jim Herman?
12 A. Jim Herman was in charge -- this is his
13 signature at the bottom. His initials here. He
14 was in charge of waste acceptance, evaluation of
15 waste acceptance into our waste programs.
16 Q. Okay. And then you have kK. Pool?
17 A. 2 don't know who K. Pool is. Maybe a --
18 some -- a -- a technician. I don't recall who that
19 may have been.
20 QO. All right. This memorandum discusses
21 analyzing the benzene content of fuels; is that
22 correct?
23 A. It does.
24 Q. Okay. And on the end of the first
25 paragraph it indicates that there was a shipment of

 

 

 

 

 

VOFINSON) VOL . 401, 402 irrelevant evidence is not admissible:

 

Plaintiffs are not alleging exposure to benzene in
Transcript of Breece, James |fuels. Nothing in the document indicates the mineral
spirits shipment came from a parts-washing customer
(104:11-21). Plaintiffs only allege exposure to Safety-
Kleen from parts-washers, not fuel streams.

 

 

 

 

Case Sagar ORT RUCDSS Document 302-1 FikieWMom62220 Rage 1s of IHS
Breece, James
Rhyne Trial Master

 

 

 

Page 104
O1 mineral spirits to Safety-Kleen, apparently, that
02 contained approximately 19 percent gasoline.
03 A. Yes.
04 Q. Is it something you became aware of in

05 July 1989?

 

 

 

 

 

 

06 A. It is. Safety-Kieen designation 104:7-21
07 Q. And as a result of that shipment, did
08 Safety-Kleen begin to investigate devices to
09 measure the amount of gasoline and other fuels in
10 mineral spirits used by its customers?
Li A. I need to explain the source of this memo p11, non-responsive
12 and it's usage. It really relates to a -- a 0
13 truckload which was contaminated with gasoline that
14 was incinerated at a cement kiln, and it really has
15 nothing to do with benzene and normal parts
16 washers.
17 This is a stream that was to be burned in
18 the production of cement. Totally different
19 product line. It -- it ended up failing a flash
OD 20 test and was rejected for even inclusion into the
| j2 parts washer stream.

 

 

401, 402 irre evant, 2
evidence is hot
dmissible: ho . ae
indication thid same mineral spirits that have been used by a

f mi | spirit
caine fron beste 24 Safety-Kleen customer that had 19 percent gasoline

washer customer, . :
and in fact, witness25 in it?
testified it didjnot
(104:11-21).

BREECE, JAMES -
(JOHNSON) VOL 1

Transcript of Breece, James

Q. Okay. But is it correct that this is

 

 

 

 

 

 

Cagee83 RSC MONI RFID HS Co deaavwnest_ Ag ridechORsBleG° pRavecklp; qlga40

 
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

 

 

Page 105
OL A. Yes, but at very high levels. That's
02 | correct. Safety-Kleen designation 105:3-6
03 Q. Okay.
04 (Reporter interruption for clarification.)
05 THE WITNESS: High, very high in
06 concentration.
07 BY MR. DUPONT:
08 Q. All right. And at about this time in
09 1989, was Safety-Kleen investigating the use of
10 portable sensors for determining mineral spirits
11 contaminated with gasoline?
12 A. None of these would indicate a portable
13 sensor aS -- aS being part of it. This is
14 chromatograms from gas chromatographs here —-
15_ Q. Okay.
16 A. -- with a -- with full-blown stable wax
17 columns and a -- one case flame ionization detector
18 and the other one a -- let's see. What's the other
19 one. Just a single line monitoring for exact
20 identification of benzene by mass spectrometry as
21 well. There's nothing in here that I've seen that
22 talks about handheld use.
23 Q. Okay. Well, not limiting my question just
24 | to what's in that document, do you remember in that
25 | time period in 1989 that Safety-Kleen was
WOH SBN VOL tT " 401, 402 irrelevant evidence is not admissible: Plaintiff
testified he never dumped gasoline, nor did he ever see
Transcript of Breece, James _[anyone dump gasoline, into a Safety-Kleen parts washer. ()
Gasoline is irrelevant. Further, Plaintiffs are not alleging

exposure to benzene in fuels. Nothing in the document

 

indicates the mineral spirits shipment came from a parts-
washing customer (104:11-21). Plaintiffs only allege

 

 

CSRS ITU OTL TREE BSR Hane BERT Hlscho816720| rane 1:08 off 496

Inadmissible Hearsay

 

 

 

 
Breece, James
Rhyne Trial Master

 

 

 

Page 106
OL investigating the use of portable sensors in
02 determining the amount of gasoline in mineral
03 spirits?
04 A. It was evaluated, yes. But it's not part
05 of this document.
O06 Q. Okay. And you mentioned there being a
07 flash point of -- I'm not quite certain how much
08 you said or whether you said there was a certain
09 amount. But Safety-Kleen had a procedure for
10 measuring the flash point of the mineral spirits
Il that it received back from customers?
12 A. Yes, from day one. That was in place when

13 I arrived in 1979.

14 Q. All right. And was the cutoff for an

15 acceptable -- strike that.

16 What was the cutoff for an acceptable

17 batch of mineral spirits coming back from a

18 customer so that it could be recycled through the
19 Safety-Kleen system?

20 A. I don't recall that number in -- in 1979.
al Later on, the -- the number was -- a minimum flash
22 point had to be 95 degrees Farenheit.

23 Q. Okay. Do you recall how much gasoline

24 could be in the mineral spirits before the flash

25 point got below 95 degrees Farenheit?

 

 

 

BREECE, JAMES -
(JOHNSON) VOL 1

Transcript of Breece, James

Casse821 BSvOONIPRRIDHSCd amwnes1 soo Afidech9si4B/e0 pRavedelg,qiga40
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 107
OL A. 1 don't recall that, but there's a -- we
02 performed a study to determine that, and I don't
03 recall the -- the absolute value for that, but we
04 did that.
O05 (Plaintiff's Exhibit 7 marked
06 for identification.)
O07 BY MR. DUPONT:
08 Q. All right. Let me hand you Exhibit 7.
09 MR. WOOD: Exhibit 7 is marked
10 confidential and it has a Bates of SAL SK 05678.
11 Got the same objection to its use in this case and
12 request plaintiffs' agreement that I'm not
13 violating any confidentiality rights from the
14 Salmiere case or this case by allowing questioning
15 on this document.
16 MR. DUPONT: You have that continuing
17 agreement.
18 MR. WOOD: All right.
13 BY MR. DUPONT:
20 Q. Dr. Breece, I've handed you Exhibit 7. Is
21 this a memo dated May 11, 1989 from Steve Parker to |
22 Dennis Brinkman titled "Summary Report on Portable :
23 Sensors for Use in Determining Mineral Spirits
24 Contaminated with Gasoline"?
25 A. It is.
BIREECE, JAMES - 401, 402 irrelevant evidence is inadmissible: the
(JOHNSON) VOL 1 document discusses the flash point of certain liquids for
Transcript of Breece, James [ree te afaged wr. Rhyme was exposed (105. ()
Solvent);
Inadmissible Hearsay; and
407: inadmissible to show the feasibility of design
alternatives because no alternative design alternative

 

 

Cag ee231 Bao QW rinekoein ae! Deauimants021 FitredOSHiGyPeD Paye 118 of 345

 
Breece, James
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 108

Q. If you look at the last paragraph of the
first page -- and incidentally, before we do that,
is this a document that came from Safety-Kleen's
records?

MS. FERGUSON: I'm sorry. Could I have
the question back, please.

MR. DUPONT: I'll re-ask it.
BY MR. DUPONT:

Q. Dr. Breece, is this a document that came
from Safety-Kleen's records?

A. It probably did since these were all
records from Safety-Kleen employees including
myself.

Q. Okay. Are some of these records involved
in the study that you mentioned that you
participated in to determine what effect of certain
concentrations gasoline in mineral spirits would
have on the flash point?

A. No, this isn't it. But this is -~- has
that similar information. This is what happens
when corporations have a lot of people working.
This is duplication of effort.

Q. Okay. So if we look to the first page of
the document, in this memorandum, there's a

discussion of researching sensors, portable sensors

 

BIREECE, JAMES -

(JOHNSON) VOL 4

Transcript of Breece, James liquids for transportation purposes and does not

 

401, 402 irrelevant evidence is inadmissible:
the document discusses the flash point of certain

relate the solvent to which it is alleged Mr. Rhyne
was exposed (105 Solvent);

 

 

Inadmissible Hearsay; and
407: inadmissible to show the feasibility of design

ACRE NGO S1BUS “TEs ROML9SAO PRaga 144,{ G40

 

 

 

 
Breece, James
Rhyne Trial Master

 

01

 

02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

 

Page 109
to be used to determine whether mineral spirits
coming back from customers is contaminated with
gasoline?

A. Yes.

Q. All right. And the mineral spirits
contaminated with gasoline includes the
parts-washing solvent that Safety-Kleen is
providing to its customers for use in the
parts-washing machines?

A. That was its intent.

Q. All right. At the bottom of the first
page, in that last paragraph it indicates that as
much as four percent gasoline -- strike that.

If we look to the bottom of the first page
of the document, does it indicate that if a barrel
of mineral spirits contains as much as four percent
gasoline, the flash point can still be at or above
100 degrees Farenheit?

A. Okay. Please ask the question again, I --
so I -- this is a compilation of documents, some of
which I don't think I've ever seen and some of
which I have seen.

Q. Okay. And my question is: As a result of
the study that was undertaken by Safety-Kleen, was

it determined that mineral spirits could have as

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Cagectslfacay Qhha7-RIE-BSE Doeoumentsi@e1 AltedOSIGHZD Page 112 of 895

 
Breece, James
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 110
much as four percent gasoline in it without the
flash point being lowered below 100 degrees
Farenheit?

A. I don't know that. I'll have to look at
this for just a second here to -- I don't interpret
that answer at all. I don't get that from -- from
the data nor from the -- I see that, what you're
reading there. What he's saying there is it's
highly variable.

But if you look at the data, it would
indicate that two percent -- one percent gasoline
would get you down well under 100. Two percent
gasoline would get you down under 90.

So what he's saying, that this is highly
variable in how much gasoline was required. And
this is not consistent with another study which we
performed.

Q. All right. Well, in the first --

A. And I wouldn't agree with that statement
it takes four percent gasoline either.

Q. Okay. Well, I just want to talk to you
about what this memorandum says. The first page of
the May 11, 1989 memorandum, Bates Number SAL SK
5678.

(Reporter interruption for clarification.)

 

Transcript of Breece, James

Case DUB oWOISITRIGDBEC DRAHENEMISOP Fie aPAbPAO PRage 14.60) R40

 
Breece, James
Rhyne Trial Master

 

 

 

 

Page 111
Ol MR. DUPONT: SAL SK 5678.
02 BY MR. DUPONT:
03 Q. Did Steve Parker write, "The results of
04 the clean mineral spirits and most of the dirty
05 mineral spirit samples taken indicated that the
06 amount of gasoline contamination needed to depress
07 the flash point to less than 10 degrees Fahrenheit
08 would be approximately one to four percent.”
09 A. Yeah... Uh-huh.
10 Q. All right. And so do you read that to say
11 you could have as much as four percent gasoline in
12 mineral spirits before the flash point is depressed
13 below 100 degrees Fahrenheit?
14 MR. WOOD: Objection. Assumes facts. The
15 document speaks for itself.
16 THE WITNESS: I don't agree with this
17 document either. I hadn't read this particular
18 one. This was one that went to Environmental
19 Health and Safety, and it -- this document isn't
20 consistent with other results that we had.
al BY MR. DUPONT:
22 QO. Okay. Well, I'm just asking you, though,
23 what this document says.
24 A, Well, you can read it as well asl. I
25 mean, it's -- it's clearcut that's what it says.
sof RES ES
LF Designations
‘ranscript of Breece, James Tuesday, September 1, 2020

Cagesslfgca Qo? RIGBSE Deeumentgite1 FitttedOSd1G2200 Page 114 of 825
Breece, James
Rhyne Trial Master

 

Page 112
O1 But I'm -- I'm in disagreement with this document.
02 Q. Okay. Did you write back to Mr. Parker
03 and -- and say that his analysis --
04 A. I never even received this document.

05 That's what I said.

06 MR. WOOD: Well, he said -- let him have
07 ~- let him finish his question, and then you can
08 have your answer.

09 THE WITNESS: Yeah. Okay.

LO BY MR. DUPONT:

11 Q. I'm just wondering did you write back to

12 Mr. Parker and indicate that his analysis was

13 incorrect?

14 A. I never received this, so I don't -- I

15 didn't know this occurred. I knew that meters were

16 being tested, but that particular document, I

17 wasn't aware of.

18 Q. Okay. Was part of the concern that

19 Safety-Kleen, for having gasoline in its

20 parts-washing solvent, the amount of benzene that
21 would be present in the parts-washing solvent?

22 A. No.

23 Q. Gasoline has a higher benzene content than
24 mineral spirits, correct?

25 MS. KAHN: Objection. Calls for expert

 

 

 

BREECE, JAMES -
(JOHNSON) VOL 1

Transcript of Breece, James

CASEBIECW00IHI RBIDBHEC DRUHEME BSOP iLeAaHbPIBO PRAIE 14.8 Of 340
Breece, James
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
1i
12
13
14
15
16
17
18
19
20
21

Page 113
opinion testimony.

THE WITNESS: Yes, it does.

BY MR. DUPONT:

Q. All right. So if a container of gasoline
had four percent -- strike that.

If a container of mineral spirits had four
percent gasoline in it, that would increase the
benzene content of the mineral spirits, right?

A. Yes.

Q. And if a customer of Safety-Kleen was
using that mineral spirits with four percent
gasoline in it, they would be exposed to
significantly more benzene, correct?

MR. WOOD: Objection. Vague. Overly
broad. Foundation.

THE WITNESS: That isn't the -- we're off
on an area which is beyond the scope of what this
study was about.

BY MR. DUPONT:
Q. Well, I'm not talking about this

particular document.

 

22
23
24
25

 

A. Yeah, I -- but I'm -- what I'm saying,
we're off on a different tangent to what's being
tested here. This is to look at flash point

depression as a function of gasoline, not to look

 

 

 

 

 

BREECE, JAMES -

(JOHNSON) VOL 1

question different answer to a

Transcript of Breece, James

CeseecalBacwvQU@reRIC-IDSC Document 31081 FirddchO?1G2120 Rage 116 of 396

611, no question, non-responsive, objection to pairing adifferent

C)
Breece, James
Rhyne Trial Master

 

Page 114

 

O1

 

at benzene concentration.

 

 

02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Q. Okay. Was it acceptable to Safety—-Kleen
that significant amounts of gasoline would be
present in its mineral spirits causing the benzene
content of the mineral spirits to be increased?

A. No. And it was not acceptable to have
material which was combustible be contaminated and
be flammable. That was the greater consent --
concern in regard to this.

If you suppress the flash point below a
hundred, you now have a flammable liquid, and
you're guilty of transporting flammable materials
rather than combustible materials.

So it's ~- it's a multitude of problems
associated with gasoline contamination. But the
interest of this, this was Environmental Health and
Safety's attempt to get at flash point issues and
ben- -- and -- and gasoline contamination with a
meter that only measured benzene. And benzene is
highly variable in gasoline, depending upon the
source, the refinery, the location, and grade of
gasoline.

So this didn't require a great deal of
research. This just required technical knowledge.

This was a worthless project.

 

Transcript of Breece, James

Case 331 Been v000I-RRIDBSCDaomnemesi soo HierOMEBWBO PREEs 128/010

 
Breece, James
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10

(Reporter interruption for clarification.)
THE WITNESS: Worthless project, with a W.
BY MR. DUPONT:

Q. Okay. So Safety-Kleen had no concern that
increased benzene content of its parts-washing
solvent due to the presence of gasoline could
present a health hazard to its customers?

MR. WOOD: Objection. Misstates his
testimony. Assumes facts.

MS. FERGUSON: Argumentative.

 

11
12
13

 

THE WITNESS: That was not the intent of
this test or -- or the sensor. The concern was

safety associated with a flash point.

 

 

14
15
16
17
18
19
20
21
22
23
24
29

 

BY MR. DUPONT:

Q. Independent of this test and this
memorandum, is it your testimony that Safety-Kleen
was not concerned with the health and safety of its
customers from increased exposure to benzene caused
by gasoline contamination in its parts-washing
solvent?

MS. FERGUSON: Same objections.

MR. WOOD: Same objections.

THE WITNESS: That's a -- that's really a
-- a strange statement for you to even ask that

question. We had great concern over the health and

Page 115

611, no question
non-response, object to
adding a different answer

to a different

huestion

UO

 

 

Transcript of Breece, James

Cage calfacm Qa RIEBSE Document 3021 FitidcDOgIG2220 Page 148 of 296
Breece, James
Rhyne Trial Master

 

 

 

 

Page 116

OL safety of our customer. And -- and certainly,

02 anything which affected that, we had great concern

03 for it.

04 BY MR. DUPONT:

05 Q. Okay. So was Safety-Kleen concerned that

06 increased benzene content of its parts-washing

07 solvent occurred as a result of gasoline

08 contamination?

09 MR. WOOD: Same objections.

10 THE WITNESS: Anything which affected the

il quality of the product or the safety of the

12 customer, we had concern for.

13 BY MR. DUPONT:

14 Q. And did Safety-Kleen recognize that

15 gasoline in its mineral spirits not only increased

16 the benzene content but increased the risk of

17 contracting cancer from exposure to benzene amongst

18 its customers?

19 MR. WOOD: Objection. Assumes facts.

20 Lacks foundation. Requires expert testimony.

21 Incomplete hypothetical.

22 (Reporter interruption for clarification.)

23 MR. WOOD: Yeah. Gosh,. I hope I can.

24 Assumes facts. Lack of proper foundation.

25 Calls for speculation. Requires expert testimony
Transcript of Breece, James Tuesday, September 1, 2020

CHEBLESEOVODIIRFIDHSCORAPMEAEBISOP Fike aHdFBO DRANG th? BA g340
Breece, James
Rhyne Trial Master

 

 

 

 

Page 117

Ol and -- and is an incomplete hypothetical.

02 THE WITNESS: I wouldn't reach that

03 conclusion at all. The fact that gasoline itself

04 is not classified as a carcinogen, even though it

O05 may contain a couple percent of benzene, and -- and

06 then to compare that with something at less than --

O07 significantly less than 50 parts per million and

08 conclude now -- now that that's a benzene causation

O93 is a leap of faith that I won't make and no one at

10 Safety-Kleen would make that -- that sort of

11 assessment.

12 BY MR. DUPONT:

13 Q. Okay. So Safety-Kleen didn't have any

14 concern that its customers --

15 A. No. No, that isn't what I said. I said

16 we had ultimate concern for the well-being of the

17 customer and the safety of the customer. And --

18 and to -- to convolute that in that direction is

19 not -- is not representative of what we were doing.

20 Q. All right. I just want to ask: Did

21 Safety-Kleen have a concern that its customers

22 would have greater exposure to a carcinogen if its

23 parts-washing solvent was contaminated with

24 gasoline?

25 MR. WOOD: Objection. Assumes facts.
Transcript of Breece, James Tuesday, September 1, 2020

Cagsersl ie QtheeRIC-DSC Doowmentt3i21 AttecOSP1G7220 Page 129 of 326
Breece, James
Rhyne Trial Master

 

 

 

 

Page 118

Ol hacks foundation. Calls for speculation. Seeking

02 expert opinion and is an incomplete -- incomplete

03 hypothetical.

04 MS. FERGUSON: It's also argumentative.

05 THE WITNESS: I -- I don't think I can

06 answer that question.

07 BY MR. DUPONT:

08 Q. Did Safety~Kleen have a concern that its

O9 customers' risk of contracting cancer would be

10 greater due the greater amounts of benzene in its

11 parts-washing solvent from gasoline contamination?

12 MR. WOOD: Same objection. Assumes facts.

13 Lack of foundation. Calls for speculation and

14 expert opinion. Incomplete hypothetical.

15 THE WITNESS: Ask -- ask the question

16 again, please.

17 BY MR. DUPONT:

18 Q. Sure. Was Safety-Kleen concerned that its

19 customers, through using a parts-washing solvent

20 contaminated with gasoline and therefore greater

21 amounts of benzene, would have a greater risk for

22 contracting cancer from those exposures?

23 MR. WOOD: Same objections.

24 THE WITNESS: Let me state what -- what

25 our position was. We didn't want additional
Transcript of Breece, James Tuesday, September 1, 2020

Came Bier 000297RBODBSCDéevaneais0P AiLeoAda0 PRagg APs fgHO
Breece, James
Rhyne Trial Master

 

 

 

 

Page 119

Ol benzene contamination as a result of gasoline

02 occurring, first of which for the flash point and

03 secondarily, for a adulteration of the mineral --

04 (Reporter interruption for clarification.)

05 THE WITNESS: Adulteration of the mineral

06 spirits fraction. But to conclude that before

07 benzene contamination from gasoline that that was a

08 -- that the parts-washer solvent was a carcinogen

09 or after the gasoline contamination was a

10 carcinogen is not a leap -- is a leap of faith that

11 I'm not going to take. Without knowing the

12 concentration, I don't think anyone can estimate

13 that.

14 BY MR. DUPONT:

15 Q. Has Safety-Kleen ever provided warning on

16 a material safety data sheet that its mineral

17 spirits product can cause cancer?

18 MS. FERGUSON: Same objections.

19 MR. WOOD: Objection. Lacks foundation.

20 Calls for speculation. Requires expert opinion.

21 MS. FERGUSON: Argumentative.

22 MR. WOOD: Argumentative.

23 THE WITNESS: Specifically under the state

24 of California, that's covered under Prop 65. And

25 so the answer is yes, for customers in -- in
Transcript of Breece, James Tuesday, September 1, 2020

Case Bly uQohS7-RIE-DBSE Decwirnsntsi21 FlpedCSAGHeD Paye 122 of BAH
Breece, James
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 120
California and -- initially and then eventually for
all material safety data sheets, that warning was
included.
BY MR. DUPONT:

Q. Was that warning put onto material safety
data sheets independent of Proposition 65? In
other words, did Safety-Kleen provide a warning
independent of Proposition 65 that its product
would cause cancer?

A. No, there's no evidence to that, and we
did not add that except as a result of the
requirements for Prop 65.

Q. When did the cancer warning first appear
on the Safety-Kleen material safety data sheet?

A. I believe that we were somewhat tardy in
the state of California in getting those out. And
I believe that first occurred for the 105 solvent
about 1988 or 1989.

And for the other products, it was later
on. We went through a phase of material safety
data sheets where there was one for California and
one for the rest of the United States. And then we
eventually consolidated them and made a universal
material safety data sheet. So it was dependent on

time frame.

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Caf BIB AWEIS9RBEDBEC DRGHEMRAIGOP FileAWIGbF4E pRagG 326 0f 740

 
Breece, James
Rhyne Trial Master

 

 

 

 

Page 121
O01 Q. When did Safety-Kleen warn people outside
02 of California that exposure to its parts-washing
03 solvent could cause cancer?
04 MR. DUPONT: Objection. Assumes facts not
05 in evidence. Foundation.
06 THE WITNESS: I don't believe -- you're
07 going to have to redo that question for me. I
08 don't think I can answer it the way you asked it.
09 BY MR. DUPONT:
10 Q. Okay. When did Safety-Kleen warn people
11 outside of the state of California that exposure to
12 its parts-washing solvent could cause cancer?
13 MR. WOOD: Objection. Assumes facts.
14 Lacks foundation. Mischaracterizes warnings.
15 THE WITNESS: First of all, I disagree
16 with your premise that the benzene in the mineral
17 spirits causes cancer. That's the first problem
18 I've got. At the -- at the levels of exposure you
19 would expect, I'm not in agreement with that.
20 And secondarily, those warnings were
21 consistent with what was required for the state of
22 California as expressed as part of Prop 65.
23 MR. DUPONT: Objection. Move to strike.
24 Nonresponsive.
25 BY MR. DUPONT:
Transcript of Breece, James Tuesday, September 1, 2020

CAg22PeQwARh@yeHRIC-DSC Document3i081 FdechOVIG2120 Page 124 of 226
 

 

Assumes facts not in

evidence: that Safety-
Kleen causes cancer: Breece 3 Jam es
Argumentative; and Rhyne Trial Master

Lacks Foundation

 

 

 

 

 

 

Page 122
O1 | Q. So my question really was only: When did
02 Safety-Kleen warn users of its products outside of

03 the state of California that the parts-washing

04 solvent could cause cancer?

05 MR. WOOD: Objection. Objection. Assumes

06 facts. Lacks foundation. Argumentative.

07 MS. FERGUSON: Asked and answered.
401, 402 irrelevanl THE WITNESS: The pro- -- let me answer
evidence is ; . ; : : .
inadmissibla: 09 the question this way, which is -- which I'd like
Proposition 66 is "]
unique to Callfornial. 0 to move on, and I'm sure you would as well. ‘The
and has no rdlevance .
to products in Northl 1 consistent use of the Prop 65 warning occurred on
and South Cdrolina.

12 Safety-Kleen materials safety data sheets mid '90s

 

 

 

13 is -- is when that occurred. But it was only Prop

Cy 14] 65,

15 BY MR. DUPONT:

 

16 Q. Dr. Breece, I'm handing you a document

17 that has been marked as Exhibit 8.

18 (Plaintiffs' Exhibit 8 marked

19 for identification.)

20 MR. WOOD: Same objections on potential
21 confidentiality. This document doesn't indicate

22 what case this is from. It just has a Plaintiffs'
23 Exhibit 46 sticker on it.
24 BY MR. DUPONT:

25 Q. Dr. Breece, do you recognize this to be a

 

 

 

BREECE, JAMES -
(JOHNSON) VOL 1

Transcript of Breece, James

Cane B 1BeweD0 29 RBIDBSC DawevEneBisOp File daby4a0 pPRaag APB Of RHO
Breece, James
Rhyne Trial Master

 

 

 

 

Page 123
Ol document from Safety-Kleen Corporation's records?
02 A. Yes.
03 QO. And it's an April 1, 1976 memorandum from
04 Greg Hooper to all branch managers and sales
05 representatives at Safety-Kleen?
06 A. It is, yes.
07 OQ. Who was Greg Hooper?
08 A. He was the manager of advertising.
09 Q. And Mr. Hooper is distributing a brochure
10 titled the "Read Carefully Brochure"?
11 A. Yes.
12 Q. Okay. And this brochure advertises that
13 Safety-Kleen parts washers are safe and have been
14 approved for shop use by many city and state
15 agencies including the New York Fire Department and
16 the Los Angeles Department of Buildings and Safety?
17 A. Yes, that's what's written here.
18 Q. And if you look to the second page of the
19 brochure, there's a Section C where Safety-Kleen
20 represents that Safety -- Safety-Kleen solvent is,
21 by definition, considered only slightly toxic to
22 relatively nontoxic?
23 A. Yes.
24 Q. And this was a brochure that was actually.
25 distributed to Safety-Kleen customers?
OHNSON) 12844 :
LF Designations
‘ranscript of Breece, James Tuesday, September 1, 2020

Casse2s faq Qtho7-RIE-DSE DeowmarnttsiT21 AitedOCsIGZZD Page 126 of 395
Breece, James
Rhyne Trial Master

 

 

 

 

Page 124
Ol A. Yes, it appears that way.
02 Q. Okay. And we can agree, sir, that benzene
03 is toxic, correct?
04 MS. FERGUSON: Objection. Calls for
05 expert opinion testimony. Incomplete hypothetical.
06 MR. WOOD: Lacks foundation and calls for
07 speculation.
08 MS. KAHN: Join in all objections.
09 THE WITNESS: Without doubt pure benzene
10 is toxic. I'm not in agreement that parts-washer
11 solvent with low levels of benzene is toxic nor
12 carcinogenic.
13 BY MR. DUPONT:
14 Q. When benzene leaves a solvent such as
15 mineral spirits, it's the same benzene as when it
16 leaves pure benzene, right?
17 MR. WOOD: Assumes facts. Calls for
18 speculation. Lacks foundation. Beyond the scope
19 of the deposition. Calls for expert testimony.
20 THE WITNESS: Yes, a molecule is a
21 molecule.
22 BY MR. DUPONT:
23 Q. All right.
24 (Plaintiffs' Exhibit 9 marked
25 for identification.)
JOHNSON) 12814
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

Came BB ewWO002ITRBIDBEC DencHaMeBI4OP ike aAbEA0 PRaga APG O{ R40
Breece, James
Rhyne Trial Master

 

 

 

 

Page 125
Ol MR. WOOD: Same objections to the use of
02 the document. Plaintiffs -- it's marked
03 Plaintiffs' Exhibit 642. Doesn't indicate what
04 case it's from or provide any basis for the
05 foundation of the document.
06 BY MR. DUPONT:
O07 Q. Dr. Breece, you've been handed Exhibit: 9,
08 which is an October 20, 1980 Safety-Kleen
09 Corporation interoffice communication from Ted
10 Miller to Dave Dattilo?
11 A. Yes.
12 Q. All right. Have you seen this document
13 before?
14 A. I have.
15 Q. All right. And this is a document that
16 came from Safety-Kleen's business records?
17 A. I'm assuming so. That's its origin.
18 Q. All right. And this is on Safety-Kleen
193 Corporation correspondence memorandum —-— strike
20 that.
al Tt's a document on Safety-Kleen
22 Corporation interoffice communication letterhead?
23 A. Yes, it is.
24 Q. And is this the type of communications
295 that Safety-Kleen Corporation employees exchange
JOHNSON) 1-28-14
LF Designations
‘ranscript of Breece, James Tuesday, September 1, 2020

COSSBUBAYOCIST-RIE-DSE Deaurrentsi0e1 Alte YAO Page 128 of BID
 

Breece, James
Rhyne Trial Master

 

-

 

401, 402
irrelevant
evidence is not
admissible:
Benzene is not
mentioned once
in the documént
(131:16-132:1
Containmentg
named are
paints, inks, and
fatty substandes

~~

(130:21-131:13).

None of which
Plaintiffs alleg
exposure to.

Hearsay |

oO

 

Hearsay

 

 

O1
02
03
04
05
06
O7
08
09
LO
11
12
13
14

15

16
17
18
19
20
21
22
23
24
25

Page 126
with each other in the ordinary course of and in
furtherance of Safety Kleen's business?

(Reporter interruption for clarification.)

MR. DUPONT: In furtherance of
Safety-Kleen's business.

THE WITNESS: At this point in time, that
is correct. This is one of the mechanisms for
conveying information back and forth within the
company.

BY MR. DUPONT:

Q. All right. And were you familiar with Ted
Miller from Safety-Kleen?

A.» Nery familiar.

Q. Who was Ted Miller?

A. He was a -- at this point in time, he was
the recycle center -- he was the manager of recycle
operations. All in the recycling plants reported

to. Ted.

Q... And who was Dave Dattilo?

A. Dave Dattilo was senior vice president of
sales.

Q. And does Mr. Miller write to the senior
vice president of sales that: "In the past several

months, there have been a number of occurrences

which indicate that we are on the verge of losing

 

BREECE, JAMES -

(JOHNSON) VOL 14

Transcript of Breece, James

Case BIScWONIDITRIGDBEC DRAGHEHRII40P FIARAOAD PRagasg2,0[ G40

 
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

 

Page 127

Ol control of the quality of our spent solvent
02 supply”?
03 A. Yes, that's -- that's his first sentence.
04 QO. Does he continue to write that: "All five
05 recycle centers have reported that the incoming

401, 402 ce

irrelevant 06 spent solvent is getting worse each period"?

evidence is fot

admissible: 07 MR. WOOD: Objection. The document speaks

Benzene is ngt

mentioned once in 08 for itself.

the document

(131:16-132:4). 9 THE WITNESS: Yes.

Containmentg

named are paints, || BY MR. DUPONT:

inks, and fatty , oe

substances

(130:21-131:43). iL 1 Q. And part of the problem, as we read

Pramntifs atlode i 2 through in memo, is that branch managers and

Poe ete intel 13 Safety-Kleen employees are acquiring drums of

P 3

L “y 4 solvent from their customers without necessarily
15 knowing what's in the drums; is that correct?

( 16 A. I don't -- I haven't caught that in -- in
g.

17 this memo, but that's consistent with what Ted was
18 saying at this point in time.
19 QO. And then Mr. Miller writes that: "For
20 each branch manager that calls us" -- I'm talking
21 about to inguire about to do with a drum of spent
22 solvent -- "there are probably several that have
23 taken it upon themselves to help a customer and
24 their own solvent inventory recovery by hauling and
25 dumping drums of solvent without knowing for

 

 

 

 

BREECE, JAMES -
(JOHNSON) VOL 1

Transcript of Breece, James

Case 3:18-ev-60197-RICMSC theocmmanb4091 Filled! 09/02/20 Page 133 of
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

OL
401, 402
irrelevant 02
evidence is not
admissible:
B : 03
enzene is not
mentioned or|ce in 04
the documen
(131:16-132:1).
Containmentg 05
named are paints,
inks, and fatty 06
substances
(130:21-131:43), [O07
None of which
Plaintiffs allege 08
exposure to.
Inadmissible 09
Hearsay
10
11
Cy
wy 12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Page 128

certain if the liquid is compatible or even safe to
mix with our solvent."

MR. WOOD: Objection. The document will
speak for itself.

THE WITNESS: Yeah, that's -- that's
what's written here,
BY MR... DUPONT:

Q.  Turn-to the second page of the document:
Does Mr. Miller write in the second paragraph:
"Solvent contamination can quickly reach large
scale proportions. The spent solvent received from
our service centers is mixed with solvent from
other centers and so any contamination from one
soon becomes widespread"?

MR. WOOD: Same objection. The document
will speak for itself.
THE WITNESS: Yeah, that's -- that's ==
that's what's written.
BY MR. DUPONT:

Q. And Mr. Miller indicates that: "One bad
load can foul a whole tank," talking a Safety-Kleen
solvent?

A. Yes.

Q. And he continues to write that: "Dilution

is not the solution to pollution."

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Case 318-0. COLE RWEBESC DeAGHeAsHO? Filed ORODAD page 4934/1 340

 
Breece, James
Rhyne Trial Master

 

Page 129
O1 Do you see that?

 

02 A. I don't see it, but that's consistent with

03 what Ted would say.

 

 

04 Q. Okay. If you look to -- to Page 2, the
401, 402 05 last sentence of the -- of the second paragraph,
irrelevant
evidence is fot (06 does Mr. Miller write: "Dilution is not the
admissible:
Benzeneisnot 07 solution to pollution"?
mentioned once in
the document 08 A. I've personally heard him saying that, so
(134:16-132:1).
Containments 09 it doesn't surprise me. I -- I'm not looking for

named are paints,
inks, and fatty Ine) it, but that's consistent with Ted.

 

 

 

 

substances

None fw 1 Q. Okay. And if you look to the bottom of

nose te. e he this page, Mr. Miller continues to write that:

Inadmissible ,

Hearsay HL 3 "There are hundreds of truly hazardous and toxic

Z 4 chemicals in widespread use which, if mixed in very
15 small amounts in our solvent, could endanger the

iD 16 safety and health of unsuspecting customers and

 

17 Safety-Kleen employees and result in substantial
18 cost to our company"?
19 MR. WOOD: Objection. Document speaks for

20 itself.

 

21 | THE WITNESS: Yes, that's what he said.

 

22 BY MR. DUPONT:
23 Q. If you turn to the third page of the
24 document, in the last full paragraph, does

25 Mr. Miller write that: "With each passing week,

 

 

 

BREECE, JAMES -
(JOHNSON) VOL 1

Transcript of Breece, James

GaSe Y1S-ey-00187-RICDSE mMeacuieens4ec Flies O@0H/20 Page 133 of RH
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 130
701,402 O1 more indications of indiscriminate solvent pickup
irrelevant 02 practices are surfacing. More evidence of the
evidence is hot
admissible: | 03 decaying quality of our spent solvent is received"?
rhe ees O04 MR. WOOD: Objection. The document speaks
131:16-132:1).
Gontainment 05 for itself.
named are paints,
inks, and fatty 06 THE WITNESS: . Yes; that's what he's
substances ;
(130:21-131:43). | O07 written.
None of whic
Plaintiffs allege |08 BY MR. DUPONT:
exposure to.
Ladmissibl 09 Q. And benzene and gasoline and benzene and
earsay
10 other solvents certainly was one of the
11 contaminants that was getting into Safety-Kleen's
© 12 part-washing solvent stream?
13 MR. DUPONT: Objection. Assumes facts.
14 Foundation. Calls for speculation. Overly broad.
15 Requires --
16 MS. KAHN: Join.
17 MR. WOOD: It's a -- or it's an incomplete
18 -- incomplete hypothetical.
19 MS. KAHN: Join.
20 MR. WOOD: Sorry.
al THE WITNESS: Having been involved
22 specifically and working with Ted Mueller at the --
23 at this point and aware of the problem, his concern
24 was -- was predominantly of fouling of equipment
25 due to paint, mineral~spirits-based paint material
BREECE, JAMES - 611, no question, non-responsive, object to combining a different answer to

(JOHNSON) VOL 1

a different question

Transcript of Breece, James

Case 3:18-0v OOI/-ARUEDEEC DRAWER EAN? Filed OMIHRD Pae1s38%P{ 340
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

 

question

O

 

 

611, no question, non-responsive, object to adding a different answer to a differen
Page 131
O1 included in the stream and was shutting down the
02 equipment. And he couldn't produce the volumes he
03 needed.
O04 He had an overall intrinsic concern for
05 other things, but the -- the concern at hand was
06 specifically materials which fouled the stills that
07 didn't allow proper distillation to occur. That
08 was the interest -- his major interest when this
09 was occurring.
10 BY MR. DUPONT:
11 Q. Okay.
12 A. Iwas there personally. That's firsthand
13 information. I was there.
14 MR. DUPONT: Objection. Move to strike.
15 BY MR. DUPONT:
16 Q. My question was, though: Benzene, we can
17 agree, was one of the contaminants that was getting
18 into the Safety-Kleen parts-washing solvent stream
19 through gasoline and other solvents, correct?
20 MS. KAHN: Objection. Overbroad. Calls
21 for an expert opinion. Incomplete hypothetical.
22 Vague and ambiguous.
23 MR. WOOD: Join in that one, all those.
24 THE WITNESS: I don't think Ted even
20 mentions that in here. I don't think that's even
Transcript of Breece, James 611, non-responsive

GaSS3 1 ey: HO1S7-RIC-DSE DecurmerntviGe1 AtitstiGwMR/20 Page 134 of BaD
Breece, James
Rhyne Trial Master

 

 

O01

 

Page 132

mentioned in his memo.

 

 

02
03
04
05
06
O07
08
09
10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

BY MR. DUPONT:

Q. Okay. But you were aware during your time
at Safety-Kleen that benzene was being introduced
to parts-washing stream through customer usage of
products?

MR. WOOD: Objection. Assumes facts.

Lack of foundation. Calls for speculation, expert
opinion, and is an incomplete hypothetical.

MS. KAHN: I Join.

THE WITNESS: I was not aware of direct
contamination of 105 solvent by benzene alone. I
was aware of gasoline contamination of the product
since we were servicing automotive customers, which
might con- -~ contain in some concentration
benzene.

So saying that it was benzene
contamination is a misrepresentation of the fact.
We were concerned about gasoline contamination
which did contain benzene.

BY MR. DUPONT:

Q. Okay.

A. And that's the proper statement.

Q. All right. So gasoline got into the

Safety-Kleen parts-washing solvent, and with the

 

Transcript of Breece, James

Case SIS avd0It7/RIGDSEC DRAGHERHI409 Filled GHA PAgae 48%,P{ G40

 
Breece, James
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
al
22
23
24
25

 

Page 133
gasoline, benzene got in there, correct?

MR. WOOD: Same objection. Lacks
foundation. Calls for speculation. Incomplete
hypothetical and assumes facts.

THE WITNESS: Repeat the question, please.
BY MR. DUPONT:

@. You were aware that gasoline got into the
Safety-Kleen parts-washing solvent stream, and
along within the gasoline came benzene that
contaminated the Safety-Kleen parts-washing stream?

MR. WOOD: Same objections plus vague and
overly broad.

THE WITNESS: Yes, I -- I was aware of --
of the possibility of -- of benzene contamination
via gasoline in the parts cleaner Since we were
servicing a lot of automotive applications, yes.

BY MR. DUPONT:

Q. Okay.

MR. WOOD: Andrew, if you're going to

start something new, is it all right if we break

now?

MR. DUPONT: Sure.

MR. WOOD: Okay.

THE VIDEOGRAPHER: This is the end of
Video Number 3 -- excuse me -- Number 4. Oh, I'm

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

CQSR Sabet QRk@HRIC-DSE Document 308-1 FdcOVIGZZ0 Page 136 of 395

 
Breece, James
Rhyne Trial Master

 

 

 

 

Page 134

Ol sorry. 3. The time is 1:56. We're off the

02 record.

03 (Break taken.)

04 THE VIDEOGRAPHER: This is the beginning

05 of Video Number 4 in the deposition of Dr. Breece,

06 The time is 2:11 p.m. We're back on the record.

07 (Plaintiff's Exhibit 10 marked

08 for identification.)

09 BY MR. DUPONT:

10 Q. Okay. Dr. Breece, I'm handing you a

11 document that I marked as Exhibit 10.

12 MR. WOOD: Same objections to the

13 document.

14 BY MR. DUPONT:

15 Q. Have you seen this document before?

16 A. Yes, I have.

17 Q. In what context have you seen this before?

18 A. Historical record dating back to when I

19 initially came to work at Safety-Kleen in '79.

20 Q. And this is a document from Safety-Kleen's

21 business records?

22 A. Yes. It -- it was generated by Dean

23 Hufsey with supporting promatographic (phonetic)

24 scan on the back as well.

25 Q. And is this a letter that Mr. Hufsey sent
Transcript of Breece, James Tuesday, September 1, 2020

Came BIBewv00029RBIDSSCDaMeHEMEBI4OP TiLeAdaAdd7sAO PRegg 4AQO/Gz40
Breece, James
Rhyne Trial Master

 

 

 

 

Page 135

OL to a customer of Safety-Kleen's?
02 A. I doubt this is a letter that actually got
03 sent. This is a copy of -- of correspondence that
04 would be sent. It's not addressed to anyone, so I
05 don't think this went out to anyone in particular.
06 But it's something that could have been sent to
07 customers.
08 Q. Okay. So the purpose of this letter --
09 the first line says: "This is in response to your
10 inquiry requesting information about the benzene
11 content of Safety-Kleen 105."
12 Do you see that?
13 A. Yes.
14 Q. And was this letter intended to be sent to
15 Safety-Kleen customers who had inquired about the
16 benzene content of the 105 product?
17 A. It's my interpretation that was its
18 intent.
19 Q. All right. And was this text of the
20 letter -- and it is signed by L. Dean Hufsey,
21 correct?
22 A. Yes.
23 Q. And was this text of the letter actually
24 used in letters that went out to Safety-Kleen
25 customers?

Transcript of Breece, James Tuesday, September 1, 2020

Cate 3S-ev-00197-RIC-DSC MemtumerdB42c1 AtlitsiO@/02/20 Page 1348 off Tam
Breece, James
Rhyne Trial Master

 

 

 

 

Page 136

Ol A. I believe it was.

02 Q. All right. And in the text of the letter,

03 it represents to customers that Safety-Kleen does

04 not use benzene as one of the ingredients in its

05 product?

06 MR. WOOD: Objection. The document --

07 THE WITNESS: Well, it actually doesn't ~-

08 MR. WOOD: -- speaks for itself.

03 THE WITNESS: Yeah. Actually, it doesn't

10 say that. It says is not one of the ingredients

11 added to our solvent.

12 BY MR. DUPONT:

13 Q. Okay. So what it -- what it's saying is

14 that benzene is not one of the ingredients added to

15 Safety-Kleen 105 solvent?

16 A. That's what it says.

17 Q. And then it goes on to say that:

18 "Safety-Kleen continuously monitors the composition

19 of the solvent sent to our customers"; is that

20 correct?

21 A. Yes.

22 Q. Safety-Kleen, as of 1977, wasn't

23 monitoring the benzene content of the Safety-Kleen

24 105 solvent product, was it?

25 MR. WOOD: Objection. Assumes facts.
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-cv QW 7FRICEBEC DRARMAR EHO? Filed OPUBRO Rage d4apigso
Breece, James
Rhyne Trial Master

 

 

 

 

Page 137

Ol Lacks foundation. Calls for speculation.

02 THE WITNESS: Repeat the question, please.

03 BY MR. DUPONT:

04 Q. Sure. Was Safety-Kleen monitoring the

05 benzene content of the 105 solvent as of 1977?

06 MR. WOOD: Same objections.

Q7 THE WITNESS: Only through inference

08 associated with -- with flash point. But a

09 specific analytical test, we did not have that

10 capability.

11 BY MR. DUPONT:

12 Q. Okay. If you look to the second page of

13 the document, there's results from gas

14 chromatograph testing. And it's dated March 24,

15 1977.

16 A. Yes.

17 Q. Does that indicate to you that this letter

18 is from March of 1977 or thereabouts?

19 MR. WOOD: Objection -- sorry. Sorry to

20 interrupt. Objection. Calls for speculation.

21 Foundation.

22 THE WITNESS: The chromatogram is from

23 1977, but I don't know the date of the letter.

24 BY MR. DUPONT:

°25 Q. Do you expect that the letter was dated at
Transcript of Breece, James Tuesday, September 1, 2020

Gage 34S-eV-00197-RIC-DSE meeumeene40% id ©903/20 Page 146 af RH
Breece, James
Rhyne Trial Master

 

 

 

 

Page 138
OL approximately the same time that this gas
02 chromatogram results were generated?
03 A. I--
04 MR. WOOD: Objection. Foundation.
05 THE WITNESS: I have no knowledge of
06 exactly the correlation.
07 MR. WOOD: Calls for speculation.
08 (Reporter interruption for clarification.)
09 MR. WOOD: Lack of foundation. Calls for
10 speculation.
11 (Plaintiffs' Exhibit 11 marked
12 for identification.)
13 BY MR. DUPONT:
14 Q.. Okay. Handing you a document I marked as
15 Exhibit 11, does that appear to be a December 30,
16 1987 letter from Hyman Bielsky, associate counsel
17 for Safety-Kleen to a Neal Hisenberg?
18 Aw Yes.
19 Q.. And have you seen this letter before?
20 A. Yes, IT have.
21 Q. And this letter came from Safety-Kleen's
22 business records?
23 A. It would have, yes.
24 Q. And is it your understanding that Neal
25 Eisenberg was representing a individual that had
JOHNSON) 128-14
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-Ov- COL RMETSEC DRAGHOAEAN? Filed OMUARD ARaeed44pi 340
Breece, James
Rhyne Trial Master

 

 

 

Assumes faqts

not in evider|ce:
P’ ‘iff
I presents
mere allegations
as facts

 

 

 

 

 

 

 

 

 

 

 

Page 139
O01 been exposed to Safety-Kleen 105 solvent and
02 contracted injury?
03 MR. WOOD: Objection. Assumes facts.
04 Foundation.
05 THE WITNESS: At the time I initially saw
06 this, I wasn't aware of the underlying facts behind
07 it, but subsequently, I learned that.
08 BY MR. DUPONT:
09 Q. Okay. And, in fact, Mr. Bisenberg
10 represented James and Karen Junker who were some of
11 the individuals that contracted leukemia -- well,
12 strike that.
13 It was either James or Karen Junker
14 contracted leukemia from Safety-Kleen 105 solvent?
15 MS. FERGUSON: Allegedly?
a 16 MR. WOOD: Objection. Assumes facts.
0) a7] THE WITNESS: Yes, we never agreed that
18 that was caused -- it's an alleged causation. We
19 never agreed to that.
20 BY MR. DUPONT:
21 Q. In this letter Mr. Bielsky writes to
22 Mr. Eisenberg that Safety-Kleen does not contain
23 benzene -- Safety-Kleen 105 solvent does not
24 contain benzene; is that correct?
25 A. This is why you don't allow attorneys to
( JOFNSON) VOLT - Inadmissible Hearsay: statements in an external letter
Transcript of Breece, James oO! ay opinion based on ertatle keowiedge: Mr.
Bielsky was an attorney, not a chemist capable of writing *
a technical document on the chemical composition of ()
Safety-Kleen 105 solvent (139:25-140:1).
Cesse%3 feu Wous7-R Page 142 of 395

 

 
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

 

 

Page 140
O1 write technical documents.
02 Q. Nonetheless, Mr. Bielsky, Safety-Kleen's
03 attorney, stated in this letter to Mr. Eisenberg
04 that Safety-Kleen 105 solvent does not contain
05 benzene, correct?
06 A. He did. And within a few days of this, he
07 sees me in the hall and he asks me, "Doc, does
08 Safety-Kleen 105 solvent contain benzene?"
Inadmissibl 09 And I said, "Yes."
Hearsay:
801(d)(2) 10 And he said, "I just perjured myself."
inapplicable as
Mr. Bielsky was ' i :
not speaking re 11 So we're aware that he made a mistake. He 611, non-rdsponsive
a representative | 79 felt really bad about it. But he had no
of Safety-Kledn.
Also, statement | 7 3 background, and the information he had was not pe
was made in
Biolsiy wes nbt | 14 correct. So it's -- and I can pound attorneys at
drafting tte P 15 this stage for -- attorneys shouldn't write this é)
letter.
“ 16 kind of letter. Even though it's to an attorney,
17 an attorney shouldn't write it.
U 18 (Plaintiffs' Exhibit 12 marked
19 for identification.)
20 MR. WOOD: Regarding exhibit marked
21 Plaintiff Exhibit 4 -- 12 to the deposition of Jim
22 Breece, same objection to these -- the document and
23 Same reservation of rights and reserve
24 confidentiality.
25 BY MR. DUPONT:

 

 

 

BREECE, JAMES -
(JOHNSON) VOL 1

Transcript of Breece, James

Cae BIB oWO0199 RBEDBEC DRAGHEMEBISOP FILAARIEP4AO pRAgE 146,0/ R40
Breece, James
Rhyne Trial Master

 

 

 

 

Page 141
Ol Q. Dr. Breece, is this a February 26, 1988
02 letter that Safety-Kleen prepared for distribution
03 to its customers?
04 A. Yes.
05 Q. And does this letter state in the first
06 sentence that: "For almost two decades,
07 Safety-Kleen has been providing customers with a
08 parts cleaner service that makes the job of
09 cleaning metal parts easier and safer for thousands
10 of users throughout the world"?
11 A. Yes.
12 Q. By 1988, had Safety-Kleen tested how much
13 benzene exposure an individual using Safety-Kleen
14 parts-washing solvents sustained?
15 MR. WOOD: Objection. Overly broad.
16 Assumes facts. Calls for speculation. Lacks
17 proper foundation.
18 THE WITNESS: If you recall my earlier
19 deposition, I stated it during the '80s until
20 approximately 1989 we only had grab samples
21 indicating concentration of benzene contained in
22 105 solvent. So we didn't have a -- an existing
23 test and, obviously, coming out of this, we
24 recognized we have to be responsive and provide
25 routine analytical basis for our products. We
UOHNSON) 28-14 :
LF Designations
‘ranscript of Breece, James Tuesday, September 1, 2020

CageSslogcemQUQ7 RUG BSE Document 302-1 Fitidc0991G2220 Rage 144 of 346
Breece, James
Rhyne Trial Master

 

 

 

 

Page 142

OL didn't suspect a -- health issues, but we thought

02 it was prudent from a technical and from a business

03 perspective to know the concentration.

04 BY MR. DUPONT:

05 Q. Okay. I guess my question was a little

06 bit different, though. By 1988, had Safety-Kleen,

O07 either itself, conducted or hired anyone else to

08 conduct an air monitoring study to determine how

09 much benzene exposure the user of its parts~washing

10 solvent sustained?

11 MR. WOOD: Objection. Assumes facts.

12 Lacks foundation. Overbroad.

13 THE WITNESS: At this point in time, we

14 had performed internal tests that were monitored by

15 NATLESCO which determined --

16 (Reporter interruption for clarification.)

17 THE WITNESS: NATLESCO, N-A-T-L-E-S-C-0O,

18 all caps.

19 BY MR. DUPONT:

20 Q. Was that -- was that of 1988?

21 A. Yes, this had -- was prior to 1988.

22 Q. And were those studies that were actually

23 placing a monitor on a person using parts-washing

24 solvent or were those area studies that tested the

25 air around the solvent machine when nobody was
Transcript of Breece, James Tuesday, September 1, 2020

Crase821 BSs0,G009 PF RRIDBESCDRomwenest 409 FIKeCoO2>780 PREG det BrOig240
Breece, James
Rhyne Trial Master

 

 

 

 

Page 143

Ol actually using it?

02 A. I can't be sure of the exact details of

03 that. My recollection is that it was monitoring

04 the air around as a person that was actually using

Q5 it. No, it was not monitoring badges, but

06 monitoring the air around the parts cleaner.

07 That's my recollection of it.

08 (Sneezes.)

09 MR. DUPONT: Bless you. Bless you.

10 BY MR. DUPONT:

11 Q. Hand you a document that's marked as

12 Exhibit 13.

13 MS. FERGUSON: 14.

14 MR. DUPONT: 13.

15 MR. WOOD: Yeah, 13.

16 MS. FERGUSON: Wasn't the last one 13?

17 MR. DUPONT: Last one was 14 -~ excuse

18 me -~ 12.

19 THE WITNESS: Yeah.

20 (Plaintiffs! Exhibit 13 marked

21 for identification.)

22 BY MR. DUPONT:

23 Q. Doctor, you've been handed Exhibit 13.

24 Can you identify what that is?

25 A. It's a training topic conducted by
Transcript of Breece, James Tuesday, September 1, 2020

CASeeBIERAYROLST-RIE-DSE Doourentsie21 AitedOwICZAD Page 146 of 398
Breece, James
Rhyne Trial Master

 

 

 

 

Page 144

Ol Safety-Kleen internally for training of its branch

02 and sales personnel about answering customer

03 questions from -- I was looking for a date. I --

04 I'm not sure of the exact date on this.

05 Q. So this was training provided by

06 Safety-Kleen to its own employees?

O07 A. That's correct.

08 . Q. And was the purpose of this training so

09 that Safety-Kleen employees could, in turn, pass on

10 information to Safety Kleen's customers?

11 A. That was its intent, to ensure that they

12 were responding properly and -- and able to address

13 the concerns and, if necessary, where to go with --

14 to find answers to their questions.

15 Q. Does this training advise the Safety-Kleen

16 employee that there is a known human carcinogen in

17 Safety-Kleen parts-washing solvents?

18 MR. WOOD: Objection. Assumes facts.

19 Overbroad and vague. Lacks foundation.

20 MS. KAHN: Join.

21 MR. WOOD: The document speaks for itself.

22 MS. KAHN: Join.

23 THE WITNESS: You -- you continue to use a

24 human carcinogen as if mineral spirits itself, in

25 total, is a carcinogen. That isn't the case.
Transcript of Breece, James Tuesday, September 1, 2020

Case 8 1B cwO0099TRBCBBEC DRARHEBISOP HikedePb HAO PRage 479 0f R40
Breece, James
Rhyne Trial Master

 

 

 

 

Page 145

Ol We've -- we've agreed -- I've agreed routinely that

02 pure benzene is a carcinogen.

03 I am not agreeing in any form or fashion

04 that the mineral spirits is a carcinogen.

QO5 BY MR. DUPONT:

06 Q. My question is: Has Safety-Kleen, in this

07 document or any other document, trained its

08 employees to know that there is a known human

09 carcinogen, benzene, in its mineral spirits

10 products?

11 MR. WOOD: Same objection. Assumes facts.

12 Vague. Overbroad.

13 MS. FERGUSON: Asked and answered.

14 MR. WOOD: Asked and answered.

15 MS. FERGUSON: Argumentative.

16 THE WITNESS: Why -- why would that kind

17 of information be provided when the product has

18 been tested as a whole in terms of its

19 carcinogenicity? Why would we do that?

20 BY MR. DUPONT:

21 Q. Why would you tell your employees that

22 benzene is in your mineral spirits products and

23 benzene is a known human carcinogen?

24 MS. FERGUSON: Objection.

25 THE WITNESS: Yes, why would we do that
Transcript of Breece, James Tuesday, September 1, 2020

Case Sal8cuANR7RUCRSE Becument 302-1 FiktidMenle2220 Rage ISB of 195
Breece, James
Rhyne Trial Master

 

 

 

 

Page 146

OL when the product itself has been tested as a whole?

02 BY MR. DUPONT:

03 Q. Okay. Did you consider that your

04 customers might want to know that there is a

05 carcinogen in the product that you are providing

06 them to use?

07 . MR. WOOD: Objection. Asked and answered.

08 Argumentative.

09s THE WITNESS: I'm --

10 MR. WOOD: It calls for --

11 THE WITNESS: I'm done.

12 MR. WOOD: Calls for speculation. Lacks

13 foundation.

14 BY MR. DUPONT:

15 Q. I'm sorry?

16 A. I'm done. I can't answer it beyond what I

17 have.

18 Q. Okay. You look to the exhibit?

19 A. I believe I did, yeah.

20 Q. The second paragraph of this document

21 states: "Probably the most frequent question asked

22 is: 'What exposure concentration am I and my

23 employees being exposed to while using a gun

24 cleaner, parts washer, sandblaster or COMS!'" -- I

25 believe that's customer-owned machine service unit?
Transcript of Breece, James Tuesday, September 1, 2020

Coase8A BeWGONIPRRIDHS Codeanwnesi sg? ArbeaHeys eo pRage PZ; qo340
Breece, James
Rhyne Trial Master

 

 

 

 

Page 147

O01 A. Uh-huh.

02 Q. "Filled with Safety-Kleen products?"

03 Do you see that?

04 A. I do.

05 Q. Okay. And it continues to say that:

06 "When a customer asks you this question, he has a

O7 genuine concern for his health and the safety of

08 his employees. However, even though he is aware of

09 recent change in the law, OSHA, he doesn't

10 necessarily understand exposures and how they

11 occur"; is that correct?

12 MR. WOOD: Objection. The document can

13 speak for itself.

14 THE WITNESS: That's what's written.

15 BY MR. DUPONT:

16 Q. All right. Is it Safety Kleen's

17 expectation that its customers didn't understand

18 exposures to chemicals and how they occur?

19 MR. WOOD: Objection. Assumes facts.

20 Calls for speculation. Lack of foundation.

21 THE WITNESS: That Safety-Kleen -- repeat

22 the question, please.

23 BY MR. DUPONT:

24 Q. Sure. Is it Safety Kleen's understanding

25 that its employees didn't understand chemical
Transcript of Breece, James Tuesday, September 1, 2020

Cage SaltecovQti@7RIC-DSC Document 31081 FifiedchO91G2220 Rage 159 of 396
Breece, James
Rhyne Trial Master

 

 

 

 

Page 148

OL exposures and how they occur?

02 MR. WOOD: Objection. Mischaracterizes

03 the document. And that was a different question.

04 By MR. DUPONT:

05 Q. Strike that. I don't want to

06 mischaracterize anything, so I'll withdraw that

07 question ~-

08 A. Okay.

09 Q. -- and ask a different question.

10 A. All right. Sure.

11 Q. Did -- was it important to Safety-Kleen

12 that its customers didn't necessarily understand

13 exposures and how they occur?

14 MR. WOOD: Objection. Calls for

15 speculation. Assumes facts. Lack of foundation.

16 THE WITNESS: It was very important to

17 Safety-Kleen that our customers understand the

18 product and -- and how to properly use it, which

19 included the potential for exposure.

20 BY MR. DUPONT:

21 Q. Okay. Including the exposure to what was

22 ever in the product, correct?

23 A. Yes, and the product itself as well.

24 Q. All right. And did Safety-Kleen train its

25 employees to advise Safety-Kleen customers when
Transcript of Breece, James Tuesday, September 1, 2020

Case S31 Ber 000IPRBIDBSCDaomnene st 400 HikerdaMsWsO PRagGdH4 0/9340
Breece, James
Rhyne Trial Master

 

 

 

 

Page 149

O1 they received inquiries about exposure to
02 Safety-Kleen parts-washing solvents that yes, you
03 should know that there are carcinogens in our
04 parts-washing solvent?
05 MR. WOOD: Objection. Argumentative.
06 Assumes facts not in evidence. Lacks foundation.
O07 Calls for speculation. Incomplete hypothetical.
08 THE WITNESS: Repeat the question again,
09 please.
10 BY MR. DUPONT:
11 Q. Sure. Were Safety-Kleen employees trained
12 to advise their customers when asked about exposure
13 to Safety-Kleen products that there's a carcinogen,
14 benzene, in Safety-Kleen parts-washing solvent?
15 MR. WOOD: Same objections.
16 THE WITNESS: Our salespeople veered
17 dramatically in education, and so they were trained
18 to respond to questions. And if there was a -~ a
19 technical question which they were not equipped to
20 answer, the technical center offered a customer
21 hotline. If it was beyond the scope of what the
22 sales representative could answer, we had a chemist
23 at the tech center who would answer those
24 questions. So the answer is yes, we were very
25 concerned that the customer be informed.

Transcript of Breece, James Tuesday, September 1, 2020

Cage calfgcM QQ RICBSE Decument $021 FittidcDOG1G2220 Page 152 of 296
Breece, James
Rhyne Trial Master

 

 

 

 

Page 150

OL Q. And if a customer was on the phone with a

02 tech center representative at Safety-Kleen and asks

03 about what they were being exposed to by using

04 Safety-Kleen parts-washing solvent, would that tech

05 center representative had told him yes, you were

06 sustaining benzene exposure and benzene is a

O07 carcinogen?

08 A. We would have --

09 MR. WOOD: Objection. Assumes facts.

10 Argumentative.

11 THE WITNESS: The composition of the -- of

12 the Safety-Kleen parts-washer solvent would have

13 been given in detail to that customer.

14 BY MR. DUPONT:

15 Q. Including the benzene content?

16 A. Yes.

17 Q. And would the customer had been advised

18 that while using the Safety-Kleen parts-washing

19 solvent, they were exposed to a known human

20 carcinogen in benzene?

21 MR. WOOD: Objection. Assumes facts.

22 Argumentative. Lacks foundation.

23 THE WITNESS: I'm having trouble with your

24 question in that it's your assuming that it's the

25 full responsibility of -- of the service provider,
Transcript of Breece, James Tuesday, September 1, 2020

CeaeCSAL BE MGODIBRRIDHS Cp seamnenesi sae PhikecoeUysA/80 phage db, qig240
Breece, James
Rhyne Trial Master

 

 

 

 

Page 151

Ol in this case Safety-Kleen, to provide all education

02 to the customer. We attempted to convey that

03 information through material safety data sheets.

04 But clearly, if you had detailed guestions, you had

05 to go to someone who was technically inclined, not

06 ~- not necessarily a sales rep.

07 But to specifically talk about, okay, you

08 have these materials in there and these are human

09 carcinogens, we -- we provided those materials to

10 the -- the -- the tech center who had full access

11 to the compositional information and to the

12 material safety data sheets.

13 So I think we did do that, maybe not in --

14 in a direct technique as where you said, "Okay. By

15 the way, I want to tell you that there's human

16 carcinogens in this." Compositional information

17 was provided, and the associated exposure data that

18 we had was provided.

19 BY MR. DUPONT:

20 Q. Okay. So you're saying that Safety-Kleen

21 customers were told by tech center representatives

22 if they called that there was benzene in the

23 product and that they would be exposed to benzene?

24 A. Yes, and if -- if that was the question,

25 "does this product contain benzene," we didn't make
Transcript of Breece, James Tuesday, September 1, 2020

Case.2 4a ey0BaIs ARICRKe Bewunent 409-1Fileeamaazia0 Paggel S5409fslap
Breece, James
Rhyne Trial Master

 

 

 

 

Page 152

OL the same mistake that the attorney made.

02 Q. Okay.

03 A. We told factually what the content was.

04 Q. And that tech center representative would

05 also tell the customer that they were exposed to

06 benzene when using a Safety-Kleen parts-washing

07 solvent?

08 MR. WOOD: Objection. Assumes facts.

09 Lacks foundation. Calls for speculation. It's an

10 incomplete hypothetical.

il THE WITNESS: They -- they were given

12 exposure data which we had available in terms of

13 concentration in regard to the various components

14 in regard to the threshold limit values.

15 BY MR. DUPONT:

16 Q. And were the customers told that by using

17 the Safety-Kleen parts-washing solvents they were

18 at an increased risk for contracting cancer because

19 of the benzene in the solvent?

20 MR. WOOD: Objection. Argumentative.

21 Assumes facts not in evidence. Requires expert

22 opinion. Incomplete hypothetical. Beyond the

23 scope of this deposition.

24 THE WITNESS: Without knowing the exposure

25 levels that an employee might experience, we
Transcript of Breece, James Tuesday, September 1, 2020

CA8BE IASC OMIDTIRIOIIS DoaHeMmeat2O2 FfaleaPaH5eep Page45e 95,340
Breece, James
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 153
couldn't know, with the number of customers we had,
every set of circumstances to say unequivocally

you're going to be exposed or you aren't. That is

the -- the customer's business. We weren't a
medical advisory group on -- on ventilation
requirements.

We provided good technical information,
but as far as -- as telling him, “Hey, you've
increased your risk of cancer," first of all, 1
don't believe that's correct, since we don't know
concentration of exposure.

And secondarily, we don't know his
ventilation conditions as -- as well. One of the
things we would tell him, "If you have any doubt
about this, make sure you contact NIOSH, and we'll
get a full evaluation on what your exposure might
be." And they'll do that free of charge.

BY MR. DUPONT:

Q. Okay. So did Safety-Kleen tell its
customers that without knowing how much benzene
exposure you had from using our product, we don't
really know whether you're at risk for contracting
cancer?

MR. WOOD: Objection. Assumes facts.

Mischaracterizes the testimony. Lacks proper

 

Transcript of Breece, James

Cage ssl Bac AhO7 RYE BSE Becuments021 FitndN8s1O2220 Page 158 of 296

 
Breece, James
Rhyne Trial Master

 

 

 

 

Page 154
O1 predicate and foundation with this witness. It's
02 an incomplete hypothetical, and it's beyond the
03 scope of this deposition notice.
04 MS. FERGUSON: Argumentative.
05 THE WITNESS: I -- I don't think I can
06 answer that question. It's -- it's beyond the
07 scope of -~ of the kind of discussion we'd have
08 either with a -- a chemist who was there to answer
09 customer questions or to provide that to customers.
10 So I'm not sure how else I answer your question.
11 BY MR. DUPONT:
12 Q.. Who was Scott Fore?
13 A. He was the vice president of environmental
14 health and safety.
15 Q. Okay. And who is Corey Fishman?
16 A. Corey Fishman would have been in the —-
17 I'm not sure of his exact job title. Corey did ia
18 variety of things in operations, and I think later
19 -- later on in marketing.
20 (Reporter interruption for clarification.)
21 THE WITNESS: In marketing.
22 BY MR. DUPONT:
23 Q. From time to time, would Safety-Kléen have
24 label committee meetings?
25 A. Yeah. Oh, yes. I'm sorry.
(JOHNSON) 1-28-14
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

CATIA BEHOOMIPRRIGHES Cr deaMenesgi 4? FLAbeysAF° pkAGPLAO, qig240
Breece, James
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 155

Q. Okay. And did you participate in label
committee meetings?

MR. WOOD: Same running objection to the
use of this document.

THE WITNESS: Generally not.
BY MR. DUPONT:

Q. Okay. Scott Fore participate in labeling
committee meetings?

A. Generally not. He -- he would attend them
occasionally, but it was -- he was not a --~ a -—~ a
-- a weekly or monthly. This label committee met
typically once a month. If you can look at the
dates, March 27th, April the 10th, April 24th.
This looks like about every two weeks, depending on
the -- the requirement need.

Q. Did the labeling committee report to Scott
Fore?

A. The labeling committee consisted of -- of
people from environmental health and safety,
marketing, technical information. I'm -- I'm not
sure I recall exactly who this label committee
reported to. I -- I'm not sure.

(Plaintiffs' Exhibit 14 marked
for identification.)

BY MR. DUPONT:

 

Transcript of Breece, James

Cage dal Bgcu AQ RYEBSE Besument $021 Fitdc00s162220 Pane 158 of 296

 
Breece, James
Rhyne Trial Master

 

O01
02
03
04
05
06
Q7
08
09
10
11

 

401, 402 irrelevant

evidence is n

admissible: the

document doe

ot 4

WwW bd

s not 4

 

discuss benze

but focuses entirely q

on
tetrachloroeth

which Plaintiffs do

 

ne,

OT | os

lene,

 

 

not allege expbsure 1/6

to,

602, 701 lackjof 4/7

personal

knowledge, witness}, 8

did not attend |these

meetings (159:1-5). ]9

Inadmissible

Hearsay 10
21

WO) } 22

23
24
25

 

 

Page 156
Q. Okay. The labeling committee in this
memorandum that's been marked as Exhibit 14, dated
April 25, 1990, is providing information to Scott
Fore; is that correct?
A. Yes, itvis.

Q. And the memos on the first page is

addressed from Corey Fishman, but then on the

Signature block, it says "the labeling committee"?

A. Yeah.
Q. Okay. Is that correct?
A. Yes, it is.

Q. All right. And one of the things that's
discussed in -- in this memorandum was a issue
raised that the labeling committee meetings of
March 27, April 10, and April 24, which is the
label of the Safety-Kleen parts-cleaning machine,
parts-washing machine?

A. Right.

Q. And it indicates that one of our major
concerns on the proposed parts cleaner label is the
health hazard warning section that lists the
contents of our parts cleaning solvent; is that
COFrect?

A. Yes. Uh-huh.

Q. All right. And the labeling committee

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

CARIBE COOMPRRIDSESCDRAMUAETI IA? LES USAGS PRAGA Wlge40

 
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

O1
02
03
401, 402 irrelevant 4
evidence is not
admissible: the Q5
document dogs not
discuss benzgne, a6
but focuses eitirely ~L_J
on a7
tetrachloroethylene,
which Plaintiffs do
not allege exposure 48
to.
602, 701 lacklof 9
personal
knowledge, witness!|O
did not attend|these
meetings (154:1-5). 11
Inadmissible
Hearsay 12
13
ol
\ 14
15
16
17
18
19
20
21
22
23
24
25

 

Page 157
goes on to indicate that: "This section includes
tetrachloroethylene, a contaminant which is listed
by the IARC and NTP as a suspected carcinogen.”

A. Yes.

Q. And then the labeling committee continues
to write that: "We feel that this information
could be detrimental to our sales marketing
efforts. We have already heard about major parts
cleaner customers that have given us, quote, the
boot, when the new material safety data sheet was
sent out. Another concern is the potential
liability suit of anyone who develops cancer who
has ever worked with our solvent.”

Do you see that?

A, Yes, IT do.

Q. Are you aware that Safety-Kleen
Corporation was concerned that providing a cancer
warning on its product label would deter sales of
the product?

MR. WOOD: Assumes

Objection. Vague.

facts. hacks foundation.

THE WITNESS: Yes, this was a marketing
concern, and you note the material safety data
sheet which I had responsibility for already

contained that. And they were chafing under the --

 

~ BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Case Sse PSGPs7RNCRRS Beeument 309-1 FikaeMed62220 Reage 1K af IOS

 
Breece, James
Rhyne Trial Master

 

 

 

 

Page 158
OL the instructions I'd given -- given them to include
02 that.
03 BY MR. DUPONT:
04 Q. Okay.
05 A. So they got slapped down for this.
06 Q. All right.
07 A. End of discussion.
08 Q. They got slapped down for it?
09 A. Yeah.
LO Q. What do you mean by that?
11 A. Told them put it on there and shut up. Is
12 that close enough? We're putting the warning --
13 we're warning them, and we're putting it on the
14 label and be done with it. It's on the MSDS, and
15 that's it. And that's as close to a Slapdown that
16 you get in the business world.
17 Q. Okay.
18 (Plaintiffs! Exhibit 15 marked
19 for identification.)
20 BY MR. DUPONT:
21 Q. I'll hand you a document that's been
22 marked as Exhibit 15.
23 MR. WOOD: Same running objection as to
24 the use of this document.
25 BY MR. DUPONT:
of SSR ES
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

CseSASSVOOMARRIGRS CD eaMMeHN IAA ALAS A35F0pLaseehs4 qh240
Breece, James
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
1?
18
19
20
al
22
23
24
25

 

Page 159

O. Dr. Breece, are you familiar with this
document?

A. i can't honestly say that I recall whether
I was or not. I -- I knew that there was
discussions of this sort going on. I wasn't copied
on this memo. Dean Hufsey was there and -- and
represented the technical side of the house. He
was -- he was there for the label committee along
with -- let's see. Ted Miller was there as well.

So there was a variety of technical people
there and yes. So I was -- I was aware of this
effort, not necessarily this specific memo, but I
wag aware of the effort to try to get consistency
on the labels, yes.

Q. All right. And what was the issue with
the inconsistency on the labels?

A. Well, this is, more or less, an in- <7
internal working document trying to work through
what was necessary and what wasn't. I don't -- I
don't know that anyone -- and I'm not sure -- I'm
not sure the extent of what anyone wanted in this,
to be honest with you. Fairly detailed. Without
digging through this, I don't -- I don't know all
the concerns that --

Q. Was listing a constituents -- strike that.

 

Transcript of Breece, James

Case Sal Bac OUR RYERRE Becument $021 FitmdPes62220 Reape LG? of 296

 
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

602, 701, lack of P+
personal
knowledge: D2
witness had nb
familiarity with D3
document
(159:1-14) D4
Inadmissible one
Hearsay: Mr./Fore 05
was not testifying
when he mad the D6
assertions, ndr was
he speaking an D7
behalf of Safaty-
Kleen Ng
D9
10
© 11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Page 160

Was listing the contents of Ssafety-Kleen
parts washing --— parts-washer solvent on the parts
cleaner in 2420 label discussion in the labeling
committee in this document?

A. It appears to be, yeah.

Q. And Scott Fore, who was the vice president
at the time, indicated that he did not want the
contents of the product listed on the label?

A. I believe that's consistent with what
Scott's -- he -- he mainly insisted upon detailed
information being on the material safety data
sheets.

Q. But not on the label?

A. That's right. And I don't recall the
logic behind that at all.

MR. DUPONT: Hand you Exhibit 16.
(Plaintiffs' Exhibit 16 marked
for identification.)

MR. WOOD: Same running objection to this
document.
BY MR. DUPONT:

Q. Sir, is Exhibit 16 a list of the contents

of Safety-Kleen parts-washing solvent for

California?

A. It is.

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

CLATABTHOOMARRIGHE Cp RAMMAER IA? FLAbGAIAGo pLAvecLbS, qe40

 
Breece, James
Rhyne Trial Master

 

 

 

 

Page 161
OL Q. And it is dated December 1991?
02 A. Yes, it is. As part of a 1991 MSDS
03 revision.
04 Q. Well, this document you're looking at
05 right here, that's not an MSDS or part of an MSDS,
06 is it?
07 A. No, this is a -- a summary sheet as -~ as
08 part of the evaluation of preparation of MSDS.
09 Q. All right. And this summary sheet lists
10 as one of the contents of the Safety-Kleen 105
11 solvent for California, it lists benzene?
12 A. Yes.
13 Q. And on the legend below the list it
14 indicates that benzene, if you follow the legend,
15 is a known carcinogen?
16 A. Yes.
17 Q. And it indicates that the ACGIH has listed
18 benzene as a confirmed car- --
19 (Reporter interruption for clarification. )
20 BY MR. DUPONT:
21 Q. The ACGIH has listed benzene as a
22 confirmed carcinogen?
23 A. As a confirmed, yes.
24 MR. DUPONT: Take a break.
29 MR. WOOD: Yeah.
Transcript of Breece, James Tuesday, September 1, 2020

Case Sl ScuNSh Ry RNERRe Becument $221 FiidMes6i220 Reage 1K af 326
Breece, James
Rhyne Trial Master

 

 

 

 

Page 162

Ol MR. DUPONT: Off the record.

02 THE VIDEOGRAPHER: The time is 2:49 p.m.

03 We're going off the record.

04 (Break taken.)

05 THE VIDEOGRAPHER: The time is 3:05 p.m.

06 We're back on the record.

O77 BY MR. DUPONT:

08 Q. Dr. Breece, did Safety-Kleen file a

09 lawsuit against some of the suppliers of its

10 mineral spirits pertaining to Safety Kleen's

11 liability for persons who were exposed to its

12 mineral spirits parts-washing solvent?

13 A. Did Safety-Kleen file it against vendors?

14 Q. Yes.

15 A. Not to my knowledge. Possible they did,

16 but I'm not aware of it.

17 Q. Okay. So you're not aware of a lawsuit

18 that was brought by Safety-Kleen against Chevron

19 USA, Inc., and others?

20 A. No, I'm not.

21 Q. Who at Safety-~Kleen would have provided

22 litigation support for that type of work in the

23 early 1990s?

24 A. That, potentially, would have been Hyman

25 Bielsky. I'm not sure who -- whomever else might
Transcript of Breece, James Tuesday, September 1, 2020

CeBRIE BETOODIARRIDHS Cp Rane HAs? FleaheAsaeo pRageh6S-q'g240
Breece, James
Rhyne Trial Master

 

 

 

 

Page 163

OL have been involved in that, but it -- it's possible
02 it was Hyman. There were additional lawyers there,
03 but it's my recollection that something like that
04 might -- might come out of Hyman's office.
05 Q. Okay.
06 (Plaintiffs' Exhibit 17 marked
Qv7 for identification.)
08 BY MR. DUPONT:
09 Q. You also identified a Dean Hufsey as being
10 involved with providing litigation support. Was he
11 doing that in the 1990s, the early 1990s?
12 A. No, that ceased in the late '80s.
13 Q. All right. You've been handed Exhibit 17.
14 Is that a March --
15 MR. WOOD: Same -- sorry, Andrew. I
16 didn't mean to cut you off. Same running
17 objection.
18 BY MR. DUPONT:
19 Q. Okay. Dr. Breece, you've been handed
20 Exhibit 17. Is that a March 9, 1994 Safety-Kleen
21 internal memorandum?
22 A. Yes, it is.
23 Q. And is -- this is from a Lyle Van Wert to
24 John Lucks?
25 A. Yes.

Transcript of Breece, James Tuesday, September 1, 2020

Case dolby QVlarRJIERSE Becuinantsee. FHREARMIezAD age es of 368
Breece, James
Rhyne Trial Master

 

 

 

 

Page 164
Ol Q. Who was Lyle Van Wert?
02 A. He was a Safety~Kleen -- I believe an
03 industrial sales rep, specifically his -- his call
04 was on -- his -- his designation was to call on
05 major industries and obviously GM fits in that
06 category.
07 Q. And who was John Lucks?
08 A. lLucks was the -- he was a -- a marketing
09 manager for Safety-Kleen. And I'm not really sure
10 why he got this call. But anyway, so be it. I
11 mean, he was a -- was a marketing manager for
12 Safety-Kleen.
13 Q. Okay. And what's being discussed in this
14 memorandum is that at one point a material safety
15 data sheet for Safety-Kleen 105 solvent warned that
16 there was a need to provide process enclosure or
17 local ventilation?
18 MR. WOOD: Objection. Misstates the
19 document.
20 BY MR. DUPONT:
21 Q. Well, let me ask you this question: Did
22 Safety-Kleen have a -- own a company. called Phelps
23 Manufacturing?
24 A. They did, yes.
25 Q. And did Phelps Manufacturing manufacture
JOHNSON) 1-28-14
LF Designations
Transcript of Breece, James Tuesday, September 1, 2020

CBSE PLE ABIE7 RIEDSES DRUHEM SBOP FISP A SPAC PEBgS df SAL HO
Breece, James
Rhyne Trial Master

 

 

 

 

Page 165
OL parts-washing machines?
02 A. Custom parts-cleaning machines. I
03 wouldn't describe them as parts washer, but custom
04 equipment, yes.
05 Q. The -- the parts-washing machines that
06 Safety-Kleen supplied to its customers, were they
07 designed by Safety-Kleen?
08 A. Parts cleaners which we provided to
09 general customers not requesting a custom machine
10 were designed by Safety-Kleen early on and were
11 improved -- from the original patent design and --
12 and later on improved from internal engineering
13 changes.
14 Q. All right. And did Safety-Kleen ever
15 include in the design for the parts-washing
16 machines that it supplied to its customers any
17 local exhaust ventilation that would remove solvent
18 yapor before it got into the breathing zone of the
19 user of the parts-washing machine?
20 MR. WOOD: Objection. Assumes facts.
21 THE WITNESS: For custom equipment, that
22 was true or for equipment which the customer
23 insisted it be of that time -- type of device where
24 there were large volumes of solvent exposure, that
25 would be considered, but for the smaller sink on
offen
LF Designations
‘ranscript of Breece, James Tuesday, September 1, 2020

Gagee313-@v-O0l97-RJC-DSC DonureaitWaol Altet@HZ0 Page 163 ef 9
Breece, James
Rhyne Trial Master

 

OL
02

the drum design, it was not considered.

BY MR. DUPONT:

 

03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22

 

Q. Was it ever even investigated by
Safety-Kleen to put a local exhaust -- exhaust
ventilation to remove solvent vapors from the
breathing zone?

A. Our testing indicated it wasn't necessary
based upon the -- the exposure data which we had
and developed subsequently, that it was not
necessary for normal applications. And since we
can't know every case, it was not a option that we
offered on the smaller units.

Q. Did Safety-Kleen ever investigate what
would be involved in actually putting in a local
exhaust ventilation to remove solvent vapors before
they reached the zone -- the breathing zone of the
user of a regular Safety-Kleen parts-washing
machine that it supplied to its customers?

MR. WOOD: Objection. Assumes facts.
Foundation. Asked and answered.
THE WITNESS: Ask the question again,

please.

 

 

23
24
25

 

BY MR. DUPONT:
Q. Sure. Did Safety-Kleen investigate what

would be involved in putting a local exhaust

Page 166

611,non-responsive

 

 

BREECE, JAMES -

(JOHNSON) VOL 1

Transcript of Breece, James

Came 2 1Bewv00029-RBIDBEC DéroenanesisOp FikerdoMd80 pPRage dg BpofgH0
Breece, James
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 167
O1 ventilation device on the parts~-washing machines to
02 remove solvent vapors before they got to the
03 breathing zone of the user?
04 MR. WOOD: Same objection.
05 THE WITNESS: First of all, we -- we 611, non}responsive
objection|to adding a
06 didn't see -- from normal usage, we did not see the different Answer to a
07 absolute necessity of -- of doing that. different question
08 And secondarily, depending on the
09 location, a -- a one-size-fits-all design might 0
10 work in one location and -- and not in others. 50
11 we chose to -- we chose to make sure that the parts
12 cleaner functioned properly and minimized the
13 emissions of solvent.| But we did not attempt to
14 put a one-size-fits-all ventilation system on the
15 Model 30 or the Model 16 parts cleaner.
16 BY MR. DUPONT:
17 Q. Okay.
18 A. There is an error in -- in regard to this
19 document here. Should I -- I should point out,
20 too. There is a -- a conflict between the GM
21 premium 150 and then the body of the -- the memo
22 it's referring to 105. So what's attached, I'm not
23 sure. It says "premium solvent" on this one, which
24 would be the 150, but there is some conflict
25 between the -- between the title and -- and what's

 

 

Transcript of Breece, James

Qasgses lea Gohe7-RIE-DSE Deauimeantsi021 AllteOesiGZZzD Page 178 of BaD
 

Breece, James
Rhyne Trial Master

 

 

 

 

 

 

 

 

 

 

 

Page 168
OL written,
02 Q. Okay. Well, there wasn't a question
03 pending, so I move to strike.
04 A. I -- I wanted to get that in because I
05 didn't want to answer a question --
06 MR. WOOD: There's not a -- there's not a
07 question pending.
08 | MR. DUPONT: I'm going hand you Exhibit
09 | 18.
10 (Plaintiffs' Exhibit 18 marked
11 for identification.)
12 MR. WOOD: Same running objection.
13 BY MR. DUPONT:
401, 402 irrelevan eqs '
evidnce is not tla Q. And does that exhibit include a brochure
Sn bt 45 for a Phillips Manufacturing Company parts washer
Il f
Phillips parts 16 that includes a lip vent exhaust designed to remove
washer.
403 dangerqf 117 the solvent vapors before they get to the breathing
misleading the :
jury and 18 zone of the user of Safety-Kleen parts-washing
confusing isbues: |-~
the Phillips 19 solvent?
machine is a vapor
degreaser that 40 A. Yes, this is information about one of the
heats up solvent,
which increases 1. parts cleaners offered on a custom basis by a
vapor exposure.
(169:9-21). SAfety- 4 9 Phillips manufacturer.
Kleen's parts
washers donpt 43 Q. Okay. And this parts cleaner includes a
heat up solvent.
(169:2-6). 44 lip at the top of the machine with exhaust on three
25 sides that is intended to prevent the vapor from

 

 

 

BREECE, JAMES -
(JOHNSON) VOL 1

Transcript of Breece, James

Case 318-0107 7RIODBEC DRAHEHRHIZ0P Fike PLGA PRaga 7740/ G40
Breece, James
Rhyne Trial Master

 

O01

getting to the breathing zone of the user?

 

02
03
04
05
06

 

A. Typically -- this -- this design is
typical for virtually all vapor degreasers, so
there's nothing unusual about this. The fact it
happened to be suggested for another product, yes,

its -- its technology is well known.

 

 

07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Q. And was suggested for use in conjunction
with Safety-Kleen parts-washing solvent?

A. Well, I don't think it said that. It has
heaters available which we aren't going to heat
parts-washer solvent. And we probably wouldn't
have allowed this to be used with immersion cleaner
because, again, it's heated. It increases the
vapor exposure. Neither product is suitable for a
heated application here.

So it would not have been -- we would not
have allowed, had we seen this -- I don't remember
what our final response was, but we nixed the idea,
to my recollection, of considering any parts
cleaner to a customer where he could heat mineral
spirits or immersion cleaner.

Q. Okay. I was looking at the Phillips
Manufacturing Company. It says, "Data sheet 42 PC,
dated December 17, 1987." Excuse me, "December 1,
1987."

Page 169

611, no question,
non-responsive, object
to adding aldifferent
answer to aj different

question

O

 

 

Transcript of Breece, James

Case B.1S-cv-00197-RIC-DSC Muntumest64ec1 Fiat OM/02/20 Page 172 of 2h
Breece, James
Rhyne Trial Master

 

 

 

 

Page 170

O1 A. Uh-huh.

02 Q. Do you see that? And -- is that a "yes"?

03 A. The -- let me -- let me find that again.

04 Q. If you turn to the second --

05 A. I think -- I think I found it. Let me

06 make sure.

07 Q. If you can turn to the second page of the

08 exhibit.

09 A. Okay. They --

10 Q. See in the top right-hand corner it's --

11 it's hard to read because it's a little dark, but

12 it says, "data sheet 42 dash PC, date December 1,

13 1987"?

14 A. I do.

15 Q. All right. And if you look at the --

16 towards the bottom of the document under the

17 diagram of the parts-washing machine, it says:

18 "Phillips Manufacturing Company is a wholly owned

19 subsidiary of Safety-Kleen Corporation."

20 A. Yes.

21 Q. And on the left-hand column in the

22 document there's a section for general information,

23 which says, "Industrially rated and safe to use,

24 Phillips parts cleaners are designed to meet all

25 current OSHA and EPA regulations. Motors and
Transcript of Breece, James Tuesday, September 1, 2020

Case 312-ov G27 AA OOSSEC DPanumEs409 Filed GHOGLL0 PAqge23Opi 940
Breece, James
Rhyne Trial Master

 

 

 

 

Page 171

OL controls meet NEC Class I, Group C and D for use
02 with mineral-based solvents."
03 A. Yes.
04 Q. And if you continue down, it says: "Along
05 with our parent company, Safety-Kleen, you can have
06 complete confidence that the difficulty of
07 disposing dirty solvent is no longer a problem.
08 Safety-Kleen will, at specified intervals, pick up
09 and recycle your solvent, and if desired, furnish
10 you with clean solvent for use in this equipment.”
11 A. Yes.
12 Q. And is the mineral-based solvents referred
13 to here mineral spirits?
14 A. I have no idea. I can assure you if this
15 came across my desk, which it did, apparently, I
16 would have nixed the whole idea from a -- a safety
17 standpoint. I wouldn't have allowed it. I would
18 immediately have put thumbs down on it if -- if
19 anyone tried to put mineral spirits in this, I
20 would have not only have hammered them myself, but
21 I would have passed it to Environmental Health and
22 Safety and say, "No, we can't use this." You
23 cannot heat mineral spirits safely.
24 Q. Okay. And who was Paul Allen?
25 A. He was a sales -- a sales rep.

Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-cv-00197-RICIDEL Docunrash84129. Filed 09/02/20 Page 1/A7atflSh0
Breece, James
Rhyne Trial Master

 

 

 

 

Page 172
O1 Where the heaters came to bear was aqueous
O02 cleaners. That would have been a suitable
03 application.
04 (Reporter interruption for clarification.)
05 THE WITNESS: Aqueous cleaners.
06 BY MR. DUPONT:
O77 Q. Okay. I'm looking for where you see a
08 reference to using a heater.
09 A. Third paragraph, "Mike Weiner, Don Racquet
10 from Phillips also present agree to let us use a
11 Model-42 for the first test. The unit has heaters
12 available so you can test it in varying
13 temperatures." I believe this was totally nixed at
14 this phase.
15 Q. Okay.
16 A. That's my recollection of that.
17 Q. All right.
18 (Plaintiff's Exhibit 19 marked
19 for identification.)
20 BY MR. DUPONT:
21 Q. And Dr. Breece, you've been handed Exhibit
22 19. And is this an internal Safety-Kleen training
23 document?
24 A. Yes. Uh-huh. I'm familiar with this
25 document.
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-cv-O0IS/HRIICEESSC Ddoumerns42a Filed 09/03/20 PRage1/B80f1840
Breece, James
Rhyne Trial Master

 

 

 

 

Page 173

OL Q. Okay. And this comes from Safety Kleen's
02 business records?
03 A. It would have, yes.
O04 Q. If you can turn to the second page,
05 there's a discussion of permissible exposure limits
06 and threshold limit values. I'm talking about the
07 second full paragraph.
08 A. Okay. This is under the bullet point
09 Page 2?
10 QO. At Page 2, there's -- above the bullet
11 points, there's a paragraph that begins with: "PEL
12 and TLV exposure values are generally reported in
13 milligrams of the material per cubic meter of air
14 or more often by per million."
15 Do you see that?
16 A. That sounds correct, but I don't see it on
17 this document.
18 Q. That's because I handed you the wrong
13 document.
20 A. Oh.
21 Q. Sorry. I'm going to withdraw that exhibit
22 and re-mark it. |
23 A. Okay.
24 Q. I apologize.
25

Transcript of Breece, James Tuesday, September 1, 2020

Crxse 3 18-cw-00197-RJC-DSC Donumenti34gol Ake @Q/02/20 Page 176 of Rip
Breece, James
Rhyne Trial Master

 

 

 

 

Page 174

OL A. No problem.
02 (Plaintiff's Exhibit 19 re-marked
03 for identification.)
04 BY MR. DUPONT:
05 Q. Okay. So now if you would look to Page 2.
06 A. Okay.
07 Q. Do you now see the paragraph that begins
08 with: "PEL and TLV exposure values are generally
09 reported in milligrams of material per cubic meter
10 of air or more often by parts per million"?
11 A. Yes.
12 | Q. All right. And there's some examples of
13 what one PPM would be equivalent to. And when we
14 say "one PPM," we mean one part per million?
15 A. That's correct.
16 Q. And it states: "Well, one part per
17 million would be equivalent to one penny and
18 $10,000"; is that correct?
19 A. I believe that's right, yeah.
20 . Q. And it also states: "One part per million
21 would also be the same as one inch in 16 miles, one
22 ounce of salt in 62,500 pounds of sugar or one
23 ounce of vermouth in 7,812 and an half gallons of
24 gin. As you can see, one part per million is not
25 very much."

Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-cw-OOIS/7-FRUCESSC Ddcammars Yoo Filed OOUBAD Rage ysooisso
Breece, James
Rhyne Trial Master

 

Page 175
O1 A. Yeah, I see that.
02 (Plaintiffs! Exhibit 20 marked
03 for identification.)

04 BY MR. DUPONT:

 

 

05 Q. Okay. Dr. Breece, I'm going to hand to
401,402 6 you a document that's been marked as Exhibit 20.
irrelevant 07 MR. WOOD: The same running objection.
evidence is mot
admissible: 08 The same question -- to reserve the rights of

document states
expenditure ig¢ for 9
the Hebron facility,
no evidence this LO
facility serviced
Plaintiffs'

confidentiality.

BY MR. DUPONT:

employers. M1 Q. And is this document a 1991 authorization
403, misleading : : :

and confusing: 2 for expenditure concerning the construction of the
the documen

states, “for the 13 distillation column to remove benzene from

p oseof

& ag 4 parts-washing solvents?

chiorinated

solvents (prinjarily [1 5 MR. WOOD: Objection. Assumes facts not
perchloroethylene)

and benzene|from [1 6 in evidence. And the document would speak for
recycled mingral

spirits solvents." [7 itself.

Assumes fagts

notin eviderjce: [1 g THE WITNESS: Yes, I'm familiar with this.

document does

not state column 19 BY MR. DUPONT:
would removd

 

 

 

Soe ible 20 Q. Okay. And the second sentence of the
Hearsay 21 document reads: "This project has been deemed
() 22 necessary to minimize or preclude further
23 defections of circulating parts-cleaner customers

24 and long-term risks of health-based lawsuits that

25 heretofore have resulted from current levels of

 

 

 

 

 

WOHINSON) VOL 1 - 401, 402 irrelevant evidence is not admissible: no

evidence the "health-based lawsuits" are similar to
Transcript of Breece, James _ {this case. No disease type or product discussed and
105 Solvent (the product Plaintiffs allege) is not O

 

 

mentioned. Further, Document states expenditure is
for the Hebron facility, no evidence this facility
serviced Plaintiffs' employers. Also,document states
expenditure is for the Hebron facility, no evidence this

Coase 3 118-cv-001971RdG-R&Ced Paniimenbisidel HikelOQD220 Page 149 ef 2

Inadmissible Hearsay

 

 

 

 
Breece, James
Rhyne Trial Master

 

Page 176
Ol chlorinated solvents and benzene contamination

02 respectively."

03 Did I read that correctly?

04 A. oYes.

05 Q. Okay.

06 MR. DUPONT: No further questions.

07 THE VIDEOGRAPHER: Anybody else? This is

08 the end of --

09 MS. KAHN: I have -- I actually have a few
10 questions --

11 THE VIDEOGRAPHER: Sure.

12 MS. KAHN: -- for the witness, but I don't
13 mind if we take a break for a couple minutes first.
14 THE VIDEOGRAPHER: Okay.

15 THE WITNESS: I don't mind --

16 MR. CAIRONE: And -- and this is Matt. I

17 have a few as well. I don't want to get cut off

18 before I get a chance, so ~- are we taking a break
19 now?

20 THE VIDEOGRAPHER: Yeah.

21 MS. KAHN: Yeah.

22 THE VIDEOGRAPHER: The time is 3:30 p.m.

23 We're going off the record.
24 (Break taken.)
25 THE VIDEOGRAPHER: And the time is 3:42

 

 

 

BREECE, JAMES -
(JOHNSON) VOL 1

Transcript of Breece, James

Case 3:13-cv- WIRY 7AAOCDSSC DDucuererBU4o2 Filed ORUGZ0 Ragga rs dpisso
Breece, James
Rhyne Trial Master

 

 

 

 

Page 177

Ol p.m. We're back on the record.

02 EXAMINATION BY MS. KAHN:

03 Q. Good afternoon, Dr. Breece. I am Ruth

04 Kahn. I'll reintroduce myself to you. And my

05 questions are going to focus on Safety-Kleen and

06 Sunoco or Sun Oil Company.

07 A. Okay.

08 Q. Okay. You identified Sun Oil or Sunoco as

09 one of Safety Kleen's suppliers of regular mineral

10 sprits from 1979 to 1993. Was there a particular

11 geographic region for which Safety-Kleen obtained

12 mineral spirits from Sunoco or Sun Oil?

13 A. To my recollection, yes, there was.

14 Q. What was that, please.

15 A. Middle Atlantic states, predominantly

16 around the --

17 (Reporter interruption for clarification.)

18 THE WITNESS: Middle Atlantic states

193 around Clayton, New Jersey and later Linden, New

20 Jersey. So the areas serviced by the -- and it's

21 not -- may not be exactly that location, but in

22 that general area around Northern New Jersey.

23 BY MS. KAHN:

24 Q. Okay. To your knowledge, did Safety-Kleen

25 purchase any other type of mineral spirits from
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-ev-001S7- RICO Dosumachehad. Filed 09/92/20 Page Le0zqi Oa
Breece, James
Rhyne Trial Master

 

 

 

 

Page 178

OL Sunoco or Sun Oil Company besides what you called

02 regular mineral spirits that was used in the 105

03 solvent in the Mid Atlantic region?

04 A. I don't recall any other products.

05 Q. To your knowledge, did Safety-Kleen ever

06 buy mineral spirits, any type of mineral spirits

07 from Sunoco or Sun Oil Company in connection with

08 services that Safety-Kleen provided from its

09 Reedley, California center?

10 A. I'm not aware of any. I'd have to refer

11 back to that 1993 document to make sure that that's

12 true, but I don't have a recollection of any being

13 provided.

14 Q. Is the 1993 document that you're referring

15 to one that was marked as an exhibit here today?

16 A. It was.

17 Q. Okay. I think it was Exhibit 4.

18 MS. KAHN: In fact, Ms. Reporter, if you

19 wouldn't mind, please hand him Exhibit 4.

20 (The document was handed to the witness.)

al THE WITNESS: Yes. Yes.

22 BY MS. KAHN:

23 Q. All right.

24 A. That's the one I'm referring to.

25 Q. All right. Please take a moment and take
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-ev-00197-RICDEC OpevnrashB42d Filled 09/02/20 Pegg 16a4ohf1940
Breece, James
Rhyne Trial Master

 

 

 

 

Page 179

O1 a look at this and tell me if it refresh- --

02 refreshes your recollection in any way about Safety

03 Kleen's purchase of mineral spirits from Sunoco for

O04 its center in Reedley, California.

05 A. I'll just -- I'1l double check the data

06 here. Let me look just to make sure. No, I don't

Q7 believe so. None at Reedley.

08 (Reporter interruption for clarification.)

09 THE WITNESS: Reedley.

10 BY MS. KAHN:

11 O. At all times that you were employed by

12 Safety-Kleen, was it the Reedley, California

13 Safety-Kleen center that provided parts-wash

14 services to companies in Northern California?

15 A. I can't be absolutely sure. I can -~ I

16 can tell you my recollection that predominance of

17 the production was from Reedley. However, Northern

18 California potentially could have been supplied

19 solvents from a facility in -- I got to think where

20 that location is. I -- I want to say it's in --

21 outside of Seattle or potential for that.

22 Q. Can you identify any documents, as you sit

23 here today, that discuss the supply of parts-wash

24 solution by Safety-Kleen from a facility near

25 Seattle to Northern California during the time
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-cv-00197-RIC- DSC Umcwmeanb4add ited 09/08/20 Page 18 effiho
Breece, James
Rhyne Trial Master

 

 

 

 

Page 180

OL period of 1979 to 2012?
02 MR. DUPONT: Objection. Vague.
03 THE WITNESS: I believe -- I believe the
04 closest identification I can provide is -- I
05 believe that's PetroSource. And in -- on page --
06 it's under Rule 66, vendor data. And that is -- I
07 wish those pages were numbered. They were at one
08 time, but it's under Rule 66, vendor data about --
09 unfortunately, the page numbers have been lost on
10 this document.
11 BY MS. KAHN:
12 Q. Well, why don't you just count back from
13 the front of the exhibit. You can tell me it's --
14 A. Why don't we count from the back forward.
15 One, two, three, it's the --
16 MS. FERGUSON: Fourth last page,
17 THE WITNESS: Yeah. Fourth last page,
18 correct.
19 BY MS. KAHN:
20 Q. Okay. Unfortunately, when my copy of the
21 exhibit was made, it was only copied every other
22 page, so I don't have that.
23 MR. WOOD: Hold it up and show her what
24 you're talking about.
25 THE WITNESS: Sure.

Transcript of Breece, James Tuesday, September 1, 2020

Case 3:13-ov-OUIY 7 FRACESSC DdcomerrB402 Filed O2OHZD Reage188@o1940
Breece, James
Rhyne Trial Master

 

 

 

 

Page 181

OL MS. KAHN: Thank you.

02 BY MS. KAHN:

03 Q. Okay. You're referring to a page where at

04 the top it says "Rule 66, vendor data"?

05 A. Yes.

06 Q. And then the vendor is identified as Kern,

O7 K-E-R-N?

08 MR. DUPONT: Continue to the next page.

09 THE WITNESS: And go to the next page now.

10 BY MS. KAHN:

11 Q. The next page, the vendor is identified as

12 Ashland. This is the problem with an

13 every-other-page document.

14 MS. FERGUSON: Let me see.

15 THE WITNESS: Here.

16 MS. KAHN: One, two.

17 THE WITNESS: Show her that page so

18 she can see the --

19 MS. FERGUSON: That's the actual exhibit.

20 MS. KAHN: It's not here either. Thanks.

21 BY MS. KAHN:

22 Q. Okay. On the -- the page that you handed

23 me, sir, which is one, two, three, the fourth page

24 from the end of the document, Exhibit 4, it says:

25 "Rule 66, vendor data," and then PetroSource is
Transcript of Breece, James Tuesday, September 1, 2020

C28@ 3:18-cv-00197-RIC-DSC DnocwmeahB4aeal Filted! 09/02/20 Page 18 offifo
Breece, James
Rhyne Trial Master

 

 

 

 

Page 182

O1 identified as one of the vendors. PetroSource is a
02 raw material supplier as far as you know? Or what
03 is PetroSource?
04 A. PetroSource, if memory serves me
05 correctly, was a combination broker and at one
06 time, was a recycler of solvent in the Seattle
07 area.
08 Q. Okay. I'm -- I’m going to hand -- hand
09 this back to you. There are several branch numbers
10 identified next to PetroSource. One is 717201,
11 another is 701501, 716601, 718501. I think those
12 are all of them.
13 Can you tell me what those branch numbers
14 refer to?
15 A. Unfortunately, I can't. Without the --
16 without the phone book, which identified -- the
17 Safety-Kleen phone book which identified all this,
18 I -- I don't know where those are. But we do know
19 it's Rule 66, so it would have been on the west
20 coast. That's the only -- that's as close as I can
21 get to guessing where they would be.
22 Q. Okay. As you sit here today, do you have
23 any knowledge as to what suppliers PetroSource was
24 a broker for?
25 A. I do not.

Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-cv-00197-RICIIEE Ddcanrean’#2a Filed 09/02/20 Prage1b3800i1940
Breece, James
Rhyne Trial Master

 

 

 

 

Page 183

Ol Q. Okay. Do you have any reason to believe

02 PetroSource was ever a broker for Sun Oil or

03 Sunoco?

O4 A. No, I -- I -- I have no knowledge of that.

05 Q. To your knowledge, did PetroSource have

06 any relationship whatsoever with Sun Oil or Sunoco?

Q7 A. Not aware of any relationship there.

08 Q. To your knowledge, did Sun Oil Company or

09 Sunoco ever supply any type of mineral spirits so

10 Safety-Kleen in connection with Safety Kleen's

11 Reedley, California facility?

12 A. Not aware of there ever being that

13 relationship for supply at Reedley.

14 Q. Are you aware, to your knowledge --

15 withdrawn.

16 To your knowledge, did Safety-Kleen ever

17 obtain mineral spirits from Sun Oil Company by any

18 facility in the Seattle, Washington area?

19 MR. DUPONT: Objection. Foundation.

20 THE WITNESS: I have no knowledge of any

21 such relationship.

22 BY MS. KAHN:

23 Q. Okay. I'd like you to take a look,

24 please, at what was marked as Exhibit 2. In the --

25 starting on Page 3 of the document, which is Bates
Transcript of Breece, James Tuesday, September 1, 2020

Ease 3:48-cy- COO 7 RIEDSSc Deseteheked Filed GY4S2® Paggl8§q} 1920
Breece, James
Rhyne Trial Master

 

 

 

 

Page 184

Ol stamped SK 3477, there's a list of vendors. The

Q2 second column, which is head "R/C" has letters in

03 it.  LLCCc.

04 Do you see where I -- I am?

05 A. Yes. Uh-huh.

06 Q. Okay. And the L stands for Linden, the C

07 stands for Clayton; is that right?

08 A. Let me check the date of this. What is --

09 what's the date of this report? The reason I say

10 that, L could stand for Linden or it could stand

11 for Lexington. Let me make sure if I can tell

12 something about that. L is Lexington because it is

13 inclusive of -- with Hunt.

14 Q. Okay. Take a minute and look through

15 Exhibit 2, if you would, and tell -- tell me iff you

16 see any reference to the Reedley, California

17 facility whatsoever.

18 A. I think I stated earlier that there was

19 not reference to Reedley. It was not included in

20 this initial phase of that. Let me make sure that

21 that's true. No, that is -- that is true. Reedley

22 is not included in this initial part of the study.

23 Q. Assuming Sun Oil, in fact, supplied

24 mineral spirits to Safety-Kleen in the Mid Atlantic

25 region in the United States, do you have any reason
Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-6y-00197-RIC BSE Oosumaahbsed Filled 09/08/20 Page LOoaslSfo
Breece, James
Rhyne Trial Master

 

 

 

 

Page 185
OL to believe that that mineral spirits made its way
02 out to California?
03 A. No, ma'am, it did not.
04 Q. How do you know that?
05 A. Safety-Kleen was a for-profit company, and
06 that sort of -- that would have been a suicidal
O07 transportation error.
08 MS. KAHN: Thank you, sir. Those are all
09 the questions I have.
10 THE WITNESS: Very good. Thank you.
11 THE VIDEOGRAPHER: On the phone? Do we
12 have someone else with questions?
13 MR. CAIRONE: Yes, this is Matt Cairone
14 for United States Steel. I have a few.
15 THE VIDEOGRAPHER: Hold on one moment.
16 I'm going to reposition the microphone.
17 MR. WOOD: Give that back to her.
18 THE WITNESS: I'm sorry.
19 MR. WOOD: Just --
20 THE VIDEOGRAPHER: Okay, sir.
21 EXAMINATION BY MR. CAIRONE:
22 Q. Okay. Sir, it's hard to do this by
23 telephone, so if you can't hear me at any time,
24 please let me know. Okay?
25 A. Yes.
Transcript of Breece, James Tuesday, September 1, 2020

Ease 3:18-EV-CRSTRICRSS OosumAbhehsd Filled 9/98/20 Page Lah alo
Breece, James
Rhyne Trial Master

 

 

 

 

Page 186

Ol Q. I -- I'm going to ask you a few questions
02 about something you testified to a long time ago
03 today, and that has to do with the product Liquid
04 Wrench.
05 Do you remember that testimony?
06 A. Yes, I do.
07 Q. Okay. Now, you started with Safety-Kleen
08 in 1979; is that correct?
09 A. Yes.
10 Q. And you talked earlier about some
11 analytical testing that Safety-Kleen did on Liquid
12 Wrench.
13 Do you remember that?
14 A. Yes.
15 Q. Is it true that none of that analytic
16 testing that Safety-Kleen did on Liquid Wrench
17 occurred prior to 1979?
18 A. That's correct to my knowledge, yes.
19 Q. Okay. So anything you testified --
20 testified about earlier had to do with analytical
21 testing that took place after 1979; is that right?
22 A. That is correct.
23 Q. Okay. I think you said that Safety-Kleen
24 did some testing on Liquid Wrench in the 1990s; is
25 that right?

Transcript of Breece, James Tuesday, September 1, 2020

Ease 3:18-6V-BR1IS7RICDSE DosumAehBLod Filed 68/08/20 Pagp18920ff1940
Breece, James
Rhyne Trial Master

 

 

 

 

Page 187

O1 A. Late '80s, early '90s, I -- I believe we

02 did as some particular project, yes.

03 Q. Okay. And I think you also said earlier

04 that you found nothing unusual about the Liquid

05 Wrench that you tested in the late '80s and early

06 'O9O0s; is that correct?

07 A. That is correct. We found --

08 Q. And you did say something -~- okay. Go

09 ahead. I'm sorry.

10 A. We found it to be consistent

11 compositionally wise to regular mineral spirits for

12 its solvent phase.

13 Q. Okay. I think you also mentioned that

14 based on some public document, I think you said,

15 you were aware of a high benzene content in Liquid

16 Wrench.

17 Do you remember that?

18 A. Yes. And that's strictly froma

193 historical technical articles. It -- we performed

20 no analyses which indicated that. So it -- it --

21 that's from a historical perspective with my

22 knowledge of what I've read.

23 Q. Can you -- can you identify what you read?

24 A. I can't identify the source. I can

25 basically identify the source of the solvent used
Transcript of Breece, James Tuesday, September 1, 2020

Ease 3:18-6v-00197- RISCREES Oosemaahbascl Hild! 69/98/28 Rage 1232
Breece, James
Rhyne Trial Master

 

 

 

 

Page 188

Ol by Liquid Wrench as -- I think -- I think the term

02 that was described for the distillate was a

03 raffinate, which was a hydrocarbon stream derived

04 from coking operations, if I recall correctly.

05 Q. But you can't identify the document that

06 you read?

07 A. No, I cannot. It's been a long time ago.

08 MR. CAIRONE: Okay. Thank you, sir.

09 That's all I have.

10 THE WITNESS: Very good.

Li THE VIDEOGRAPHER: Anyone else?

12 MR. WOOD: If there's no one else, we'll

13 reserve our questions until the time of trial.

14 THE VIDEOGRAPHER: Okay. This is the end

15 of Video Number 4 and the conclusion of today's

16 proceeding. The time is 4:02 p.m. We're off the

17 record.

18 (Discussion held off the record.)

19 THE REPORTER: Does anybody need a

20 transcript that hasn't already told me?

21 MR. SCADDEN: Hi. This is Jim Scadden. I

22 would like a copy, please.

23 MS. MALKOFSKY: And also for Kevin Tully's

24 Law firm.

25 THE REPORTER: And that's Laura --
Transcript of Breece, James Tuesday, September 1, 2020

Ease 3:18-EV-CR1S7 RYERSS Oosumpehebed Filed 08/42/20 Page1es 40h 11940
Breece, James
Rhyne Trial Master

 

Page 189
OL MS. MALKOFSKY: Laura Malkofsky.
02 MR. CAIRONE: This is Matt. I would like
03 a copy.
04 MS. HOSN: Hi. This is Sally from Poole &
05 Shaffery. Can I also get a copy.
06 THE REPORTER: Yes. Thank you.
O07 (Whereupon, the deposition was concluded
08 at 4:02 p.m.)
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

Transcript of Breece, James Tuesday, September 1, 2020

EASe 3:18-6V-BR1S7TRICRSS Dogupaaheaedl Filled 99/93/28 Page 129122
Breece, James
Rhyne Trial Master

 

Page 190
O1 SIGNATURE OF DEPONENT
02 IT, the undersigned, JAMES BREECE, do hereby
03 certify that I have read the foregoing deposition and
04 find it to be a true and accurate transcription of my
05 testimony, with the following corrections, if any:
06
07 PAGE LINE CHANGE

08

 

09

 

10

 

11

 

12

 

13

 

14

 

15

 

16

 

17

 

18

 

19

 

20

 

21

 

22

 

23 JAMES BREECE DATE

24

25

26

 

 

 

Transcript of Breece, James Tuesday, September 1, 2020

Ease 3:18-6V-001S7 RICRSe OosumaAbhtued Filed 68/98/20 Page 1ex6ahfl9S0
Breece, James
Rhyne Trial Master

 

Page 191
O1 REPORTER'S CERTIFICATE
02
03
04 I, KIMBERLY R. HENDERSHOTT, a Shorthand
05 Reporter, State of California, do hereby certify:
06 That JAMES BREECE, in the foregoing deposition

Q7 named, was present and by me sworn as a witness in the
08 above-entitled action at the time and place therein

09 specified;

10 That said deposition was taken before me at
il said time and place, and was taken down in shorthand by
12 me, a Certified Shorthand Reporter of the State of

13 California, and was thereafter transcribed into

14 typewriting, and that the foregoing transcript

15 constitutes a full, true and correct report of said

16 deposition and of the proceedings that took place;

17 IN WITNESS WHEREOF, I have hereunder

18 subscribed my hand this 12th day of February, 2014.

19

20

21 KIMBERLY R. HENDERSHOTT, RPR, CSR NO. 12552
22 State of California

23

24

25

26

 

 

 

Transcript of Breece, James Tuesday, September 1, 2020

Case 3:18-6v-O01S7 RICDRS DosumaAeheled Filled 09/92/20 Page Laailea
Breece, James
Rhyne Trial Master

 

Page 192

 

 

 

Transcript of Breece, James Tuesday, September 1, 2020

Casé 3:18-6¥-00197- RIC DSC OnsumaAsh84sd Filled 08/08/20 Pag@ iasscifl95o
Exhibit 2

Cased 48 GV 0 MAO RRGASSc OOGERRHM4AD-FiledeleeseAd2h oP wagd 290p6440
 

 

Transcript Report

 

Niemaszyk, Debra

Plaintiff designations in yellow

Safety-Kleen counter designations in green

Transcript of Niemaszyk, Debra

 

Caps diaries Pa7WichMe Becument 429-2FHGhPREH9o Fagg.28,af840

 
Full Transcript Report

Designation Legend

 

NIEMASZYK, DEBRA- VOL 1

 

 

 

franscript of Niemaszyk, Debra

Cage, el8-py-00 681 FWIRIBISCD Emaar 99 2 Biles a/09/a2/2Pagago3z of G40
Niemaszyk, Debra
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

Page 1
IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF ALAMEDA
---000---

DAVID JOHNSON and LAURA JOHNSON,

Plaintiffs,
vs. No. RG13669270
ARMORED AUTOGROUP, INC.,

et al.,

Defendants.

VIDEOTAPED DEPOSITION OF DEBRA NIEMASZYK
COR/PMK for SAFETY-KLEEN

Taken before KIMBERLY R. HENDERSHOTT, RPR
CSR NO. 12552
January 29, 2014

Aiken Welch Court Reporters
One Kaiser Plaza, Suite 250
Oakland, California 94612
(510) 451-1580/ (877) 451-1580
Fax: (510) 451-3797

www.aikenwelch.com

 

 

Transcript of Niemaszyk, Debra

Caask31feowUDIW-RIC-BSE DocumantsQ22 Find OMWAY Page 297 ef340

 
Niemaszyk, Debra
Rhyne Trial Master

 

18
19
20
21
22
23
24
25
26
27
28
29

30

01 INDEX

02 PAGE

03 EXAMINATION BY MR. DUPONT 7
04

05

06

07 EXHIBITS

08 PLAINTIFF'S PAGE
09 Exhibit 1 Declaration of Debbie 9
10 Niemaszyk

11

12 Exhibit 2 Safety-Kleen System, Inc. 14
13 Legal Scan Customer Search

14 Exhibit 3 Safety-Kleen System, Inc. 20
15 Legal Scan Document List

16

17 Exhibit 4 Exhibit C 43

 

34

Aiken Welch Court Reporters 0D. Niemaszyk 01/29/2014

Page 2

 

Transcript of Niemaszyk, Debra

Cage 2d S-¢¥-R0ARiGWRICIS Danmar itGA 2 Ale Hilee/ 09/22/2Pafages of 640

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32

 

VIDEOTAPED DEPOSITION OF DEBRA NIFMASZYK

BE IT REMEMBERED, that pursuant to Notice, and on
the 29th day of January 2014, commencing at the hour of
9:05 a.m., in the offices of LEWIS BRISBOIS BISGAARD &
SMITH, 333 Bush Street, Suite 1100, San Francisco,
California 94104, before me, KIMBERLY R. HENDERSHOTT, a
Certified Shorthand Reporter, personally appeared DEBRA
NIEMASZYK, produced as a witness in said action, and
being by me first duly sworn, was thereupon examined as

a witness in said cause,

~~-000-~-

APPEARANCES:

For the Plaintiff:
ANDREW DUPONT
Locks Law Firm
The Curtis Center
601 Walnut Street, Suite 720 Fast
Philadelphia, Pennsylvania 19106
(215) 893-0100

For the Defendant CSK Auto, Inc.:

CONSTANCE FRAENKEL

(via phone)

Becherer, Kannett & Schweitzer
1255 Powell Street

Emeryville, California 94608

(510) 658-3600

Page 3

 

Transcript of Niemaszyk, Debra

Case B18-0v-00197-RIC-DSE Meewenee4e% Fried) @@/b3/38

Page & Of Ol 240

 
Niemaszyk, Debra
Rhyne Trial Master

 

OL
02
03
04
05
06
0?
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46

 

For the Defendant U.S, Steel Corporation:

DAVID W. SKAAR

{via phone)

Hogan Lovells US LLP

1999 Avenue of the Stars, Suite 1400
Los Angeles, California 90067

{310) 785 4676

David. skaar@hoganlovells.com

For the Defendant Safety-Kleen:

JEFFREY F. Wood

Jones Carr McGoldrick
Premier Place

5910 N. Central Expressway,
Suite 1700

Dallas, Texas 75206

{214) 828-9200

Jeff.wood@jcmfirm.com

For the Defendant Genuine Parts Co.?

RICHARD CHON

(via phone)

Pond North, LLP

100 Spear Street, Suite 1200
San Francisco, California 94105
(415) 217-1240

Rehon@pondnorth.com

For the Defendant Turtle Wax:

SALLY HOSN

(via phone)

Poole & Shaffery, LLP

400 S$ Hope Street, Suite 1100
Los Angeles, California 90071
(888) 595-5963

ShosnG@pooleshaffery.com

For the Defendant Berryman Products, Inc.:

JEFF ALLEN

(via phone)

Shannon, Gracey, Ratliff & Miller, L.L.P.
1000 Ballpark Way, Suite 300

Arlington, Texas 76011

(817) 882-7616

Page 4

 

Transcript of Niemaszyk, Debra

Case 3:12:44 004 Yr RI RIENSS P ASUEURNS CA 2 File Hike DH/22/2Bagages of 840

 
Niemaszyk, Debra
Rhyne Trial Master

 

01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35

 

For the Defendant Armor All/STP Products Company;
Chevron USA, Inc.; CRC Industries, Inc.; Texaco, Inc.;
Sunoco, Inc. (R&M); Kingsford Products:

RUTH D. KAHN

Steptoe & Johnson, LLP

633 West Fifth Street, Suite 700

Los Angeles, California 90071

(213) 439-9429

Rkahn@steptoe.com

For the Defendant Justice Brothers, Inc.:

JEFFREY M, ZECH

(via phone)

Walsworth, Franklin, Bevins & McCall
One City Boulevard West, 5th Floor
Orange, California 92868

(714) 634-0686

Jzech@wfbm.com

Also Present: Larry Cossar, Videographer

Page 5

 

Transcript of Niemaszyk, Debra

Cause B1B-cv-00187-RICEDSE Recwieaes49 Filed, 9e/b5/38

Page ¢8P al 240

 
Niemaszyk, Debra
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

THE VIDEOGRAPHER: On the record. My name
is Larry Cossar. I'm a qualified video technician
videotaping on behalf of Tele-Video Production
Services. The court reporter today is Kimberly
Hendershott of Aiken Welch. Today's date is
January 29th, 2014. The present time is 9:05 a.m.

The location of this deposition is Lewis
Brisbois in San Francisco. Today's witness is
Deborah Niemaszyk in the case of David Johnson
versus Armored Autogroup, Incorporated, et al.,
case number RG13669270 filed in the Superior Court
of California in and for the county of Alameda.
This deposition was noticed by the Kazan Law Firm
for the plaintiff.

Would the counsel for the parties present
please identify themselves for whom they are -- and
for whom they are appearing.

MR. DUPONT: Andrew DuPont for David and
Laura Johnson.

MS. KAHN: Ruth Kahn on behalf of Chevron,
Texaco, and Sunoco.

MR. WOOD: Jeff Wood on behalf of
Safety-Kleen's Systems, Inc.

THE VIDEOGRAPHER: And on the phone,

please.

Page 6

 

Transcript of Niemaszyk, Debra

Cage,218-¢y-00 Li HRICISS Downanin G 2 Bilekiled/09/A2/2Pahegns of 640

 
Niemaszyk, Debra
Rhyne Trial Master

 

Page 7
O1 MR. SKAAR: This is David Skaar for the
02 United States Steel Corporation.
03 MS. FRAENKEL: Good morning, Constance
04 Fraenkel for CSK Auto, Inc.
05 MR. CHON: Richard Chon for Genuine Parts
06 Company.
07 MR. ZECH: Jeff Zech on behalf of Justice

08 Brothers, Inc.

09 MR. ALLEN: Jeff Allen on behalf of
10 Berryman Products, Incorporated.
il MS. HOSN: Sally Hosn on behalf of Turtle

12 Wax, Inc.

13 THE VIDEOGRAPHER: Okay. If there are no
14 stipulations, the court reporter will now swear the
15 witness.

16 DEBRA NIEMASZYK,

17 sworn as a witness,

18 testified as follows:

19 EXAMINATION BY MR. DUPONT:

 

 

 

20 Q. Good morning.
a1 A. Good morning.
22 Q. My name is Andrew DuPont. I'm an attorney
23 for David Johnson and Laura Johnson. Would you
24 kindly give us your full name, please.
25 A. Deborah Niemaszyk.
DEBRA VOL 1

Transcript of Niemaszyk, Debra

Case 3:18-cv-O01S7FRICHRRS DeegEAns#92 Filed 69/45/29 Mage.eG ef,340
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
a1
22
23
24
25

 

Q. Okay. Ms. Niemaszyk, I'm going to be
asking you questions in the case for the purposes
of gathering evidence and -- and learning more
about what Safety-Kleen has done to acquire
certain -- and find certain records. Have you

given a deposition in the past?

A. Yes.

Q. On how many occasions?

A. One time.

Q. And what did that deposition concern?
A. A settlement case.

Q. Was it an individual who contracted cancer
after exposure to a Safety-Kleen solvent?

MR. WOOD: Objection. Assumes facts.
Foundation. You can answer if you know.

THE WITNESS: I don't remember.
BY MR. DUPONT:

Q. When did you give that deposition?

A. I believe it was 2008.

Q. I'll review some of the procedures. I'm
sure you remember them from your prior deposition
and from getting ready for the deposition today.
Most important instruction I have for you is that
if I ask you a question and you do not hear it well

or you do not understand it, please let me know,

Page 8

 

Transcript of Niemaszyk, Debra

Case ds Br eveGUMAGREGRBASc DosuunraitO&-Filedcepdbid2?20P Pageaa of B40

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
Q5
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 9
and I'll do my best to re-ask it or rephrase the
question. Is that acceptable?

A. Yes.

Q. I don't want you to guess in response to
any question. If you need to provide an estimate,
that's fine, but if you'll agree that you are not
guessing in response to any question I ask, I would
appreciate that. Okay?

A. That's fine, yes.

Q. All right. If at any point in time you
need a break, please let me know. I don't expect
this deposition to take too long. But in the event
you do need a break, I'd be happy to oblige -- as
long as you answer any question that's pending
before we take a break. Okay?

A. Yes.

Q. What did you do to prepare for your
deposition today?

A. I went over my declaration and reviewed
the customer list, document list, and the
documents.

(Plaintiffs' Exhibit 1 marked
for identification.)
BY MR. DUPONT:

Q. All right. I'm going to hand you a

 

Transcript of Niemaszyk, Debra

CaRe BUB-ev-00187-RICDSE Reeaense49 ied eeyss3e Page 219,91840

 
Niemaszyk, Debra
Rhyne Trial Master

 

Page 10
OL document that's been marked as Niemaszyk Exhibit 1
02 and ask you if this is your declaration.
03 A. Yes, it is.
O04 Q. Was that a declaration you made specific

05 for this case or is that the type of declaration
06 that you've provided on numerous occasions before?
O07 A. We have used a declaration like this

08 before.

09 Q. All right. I understand that you became

10 employed by Safety-Kleen in 1986?

11 A. That's correct,

12 Q. And what was your position at that time?
13 A. Microphone clerk.

14 Q. Then in the early 2000s, in your

15 declaration, it's indicated that you've became
16 responsible for maintaining and retrieving

17 Safety-Kleen service records, microfilmed or
18 scanned from Safety-Kleen branch offices

19 nationwide; is that accurate?

20 A. Yes.

21 Q. Did you obtain a new job title in the

22 early 2000s?

23 A. Yes.
24 QO. And what was that?
25 A. Imaging supervisor.

 

 

 

NIEMASZYK,
DEBRA - VOL 1

Transcript of Niemaszyk, Debra

Case & WiGVAHAGREGRSSc OSGHIMR A9R- Filed QPODId2OP HEGe 18 Of B40
Niemaszyk, Debra
Rhyne Trial Master

 

Page 11
OL Q. When you say "the early 2000s," do you
02 recall a more precise date?
03 A. I believe it was 2001,
04 Q.. Thank you.
05 And your job title from 1986 to 2001 was?
06 A. Microphone clerk, then lead microphone
07 clerk, and then imaging supervisor.
08 Q. Is your current position imaging
09 supervisor?
10 A. I ama contractor currently with

11 Safety-Kleen.
12 Q. Okay. Are you no longer employed by
13 Safety-Kleen directly?

14 A. Directly, yes.

15 Q. All right. When did you become a

16 contractor for Safety-Kleen?

17 A. In March of 2013.

18 Q. Why did you become a contractor as opposed
19 to a direct employee?

20 A. We were bought out -- Safety-Kleen was

21 bought out and there was a reduction in force.

22 Q. Okay. And have you worked exclusively for

23 Safety-Kleen since March of 2013?

 

 

 

24 Av Yes.
25 Q. Do you work on a full-time basis for
NIEMASZYK,
DEBRA - VOL 1

Transcript of Niemaszyk, Debra

CRG BAB-V-OB187-RIE BSE MKCHMPHSIID Filet PBibs/38 Page 21291840
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
138
‘19
20
21
22
23
24
295

 

Page 12
Safety-Kleen since March of 2013?

A. No.

Q. When you began with Safety-Kleen in 1986,
did your responsibilities include pulling service
records for the purposes of litigation?

A. Yes.

Q. Between 1986 and 2001, what percentage of
your time working for Safety-Kleen as a microfilm
clerk and a lead microphone clerk involved pulling
service records for the purpose of litigation?

A. And then I would have to guess because it

would -- it would vary depending on if there's a
lawsuit.
Q. Okay.

A. I mean there would be times there would
be -- I wouldn't do that at all for months at a
time, and then there would be times that that's all
T would be doing.

Q. Well, I don't want you to guess, but do
you have a reasonable estimate on what percentage
of your time was spent pulling records for
litigation?

A. That's two -- from 1986 to 2001?

Q. Yes, ma'am.

A. Twenty-five percent.

 

Transcript of Niemaszyk, Debra

Cased Hav QUAGREGPHSc Doovaneat4OR2-Fil&il OPODAIAOP kage 13 of S40

 
Niemaszyk, Debra
Rhyne Trial Master

 

Ol
02
03
04
05
06
O77
08
09
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 13
Q. And between 1986 and 2001, were you
pulling records of Safety-Kleen service records in
cases that concerned individuals who contracted
cancer after working with Safety-Kleen parts
washing solvents?

MR. WOOD: Objection. Assumes fact.
Foundation. Calls for speculation.

MS. KAHN: Also calls for expert opinion
testimony. There's an expert opinion implicit in
the question.

(Reporter interruption for clarification.)

MS. KAHN: Opinion implicit in the
question,

MR. WOOD: I'll join in that objection as
well.

THE WITNESS: I don't know why I'm pulling
them. I'm not given that information.

BY MR. DUPONT: |

Q. Okay. In the context of retrieving
service records from Safety-Kleen's databases and
other historic records between 2000 -- strike that.

Did you receive information concerning the
cases that records were being requested in between
1986 and 2001 when you were asked to obtain

Safety~Kleen records?

 

Transcript of Niemaszyk, Debra

Case B1B-Cv-00197-RICDSE Myecwiennb49> riled 0/5/29 Page r4,e,340

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
O05
06
07
08
Q9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
295

 

Page 14
A. I would get a request from the -- the
legal department.
Q. All right. Did you have the opportunity
to see the complaints that were filed in the case

to see interrogatory answers, deposition

transcripts --
A. No.
Q. -- anything like that?

In 2001 as an imaging supervisor, how did
your duties change?

A. The system went from microfilm to imaging,
there was just changes in the way things were
done --

Q. Okay.

A. -- from microphone to images stored
electronically. I was responsible for the people
that -- the other employees in the department.

Q. How many other individuals were in the
imaging department?

A. There were seven at that time.

(Plaintiffs' Exhibit 2 marked
for identification.)
BY MR. DUPONT:
Q. Okay. Marked as Exhibit 2 to your

deposition, what's identified as Exhibit A to your

 

Transcript of Niemaszyk, Debra

Case, 3.18-Gy-Q0487d? KICBScDowenneht692-Bilacll Oa AGIA 2 AQage1b/oHts4)

 
Niemaszyk, Debra
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 15
declaration and it's entitled Safety-Kleen System,
Inc., legal scan customer search, customer data as
of 1/30/2010. I'm going to hand that exhibit to
you and ask that you confirm for me that that is
what is marked as Exhibit A to your declaration.

A. Yes, it is.

Q. Now, you have a copy of that document in
front of you, so do you mind if I take the exhibit
back and then we'll look at it together?

A. Okay.

MS. KAHN: Do you have an extra copy for
me.

MR. DUPONT: I did not bring an extra copy
for you since it was circulated by Safety-Kleen.
SO everyone should have a copy.

MS. KAHN: Jeff, can you tell me when it
was produced, and I'll look it up in the record.

MR. WOOD: Let me -- let me look. Tt
would have been an E-mail from our office with her
declaration and exhibits. I don't know if it
was ~~ I can't tell you right now if it was served
on everyone or if it was just served initially to
Andrew.

MS. KAHN: I don't remember seeing it

before because this is the first time hearing of

 

Transcript of Niemaszyk, Debra

Case 3:18-Ow MDI -RUETSSC DeAgHEAU LOS Filed OAidoRP pate"s$ Qi, 340

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
O02
03
O04
O5
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 16

the declaration. I don't have any objection, but I
would like to see it.

MR. WOOD: I don't have a hard copy of it.
There's one hard copy there, there's one hard copy
there, and I have a copy on my computer which
you're welcome to look at because I've seen it
before, SO...

THE VIDEOGRAPHER: Should we go off the
record?

MR. DUPONT: Yeah.

MR. WOOD: Yeah.

THE VIDEOGRAPHER: The time is 9:17 a.m.
We're going off the record.

(Discussion held off the record.)

THE VIDEOGRAPHER: The time is 9:20 a.m.
We're back on the record.
BY MR. DUPONT:

Q. All right. Would you kindly look at
Exhibit 2 to your deposition, which is Exhibit B to
your Affidavit with me.

MR. WOOD: This is Exhibit A to the
declaration, Exhibit 2 to the deposition.

MR. DUPONT: Okay.

MR. WOOD: I just want to make sure ——

MR. DUPONT: I'll correct that then. T'il

 

Transcript of Niemaszyk, Debra

Cage, 3518 ey QhdeToRIDOBDSC Dooenrasht922-Zilddleax Aw G2s20P dyege 119 af fo

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 17
withdraw that question.
BY MR. DUPONT:

Q. We're looking at Exhibit 2 to your
deposition, which is also Exhibit A to your
declaration, and can you explain what this document
is?

A. This is a Customer search that tells the
customer name, the address, city, state, zip, when
they became a customer, when they ended as a
customer, the old customer number, and if there is
a new customer number.

Q. So there's a column for customer name, and
that obviously tells us who the name of the
business that is the customer of Safety-Kleen?

A. Yes,

Q. There's a column address one and two.

What does that represent?

A. Some businesses have more than one
address, like a PO Box possibly so you would see
that on there too if there was one.

Q. Next is a city, I presume it's the city
that the customer is located in?

A. Yes.

Q. Followed by the state that the customer is

located in?

 

Transcript of Niemaszyk, Debra

Case 3:18-cv- O01S7HRUCEESC DaccHiERrezO2 Filed O9/45/29 MRagersle e340

 
Niemaszyk, Debra
Rhyne Trial Master

 

OL
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
295

Page 18

A. Yes.

Q. Followed by the zip code that the customer
is located in?

A. Yes.

Q. And then there's a column from. What's
the significance of the data underneath the from
column?

A. The from column is when the customer
became a Safety-Kleen customer.

Q. And the next column is end. Is that the
last date that the customer was a Safety-Kleen
customer?

A. Yes.

Q. Is it the last date absolutely that they
were a Safety-Kleen customer or is it the last date
that they were a customer for a particular period
of time?

A. I don't know the answer to that.

Q. Okay. In other words, are there
circumstances where a customer has a Safety-Kleen
parts washing solvent service for one year, and
then the next year they don't have the service,
then the next year they have -- do -- do have the
service?

A. Yes.

 

 

Transcript of Niemaszyk, Debra

Cage 2s Bi QdGRIGOHEc DooeuraanteL2-FilGieavowar2 0p aage BI of S40

 
Niemaszyk, Debra
Rhyne Trial Master

 

Ol
O02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 19

Q. In other words, there could be gaps in the
time periods of service?

A. Yes, but they would have a new customer
number.

Q. Okay. All right. The next column over is
the old customer number?

A. Yes.

Q. What does that represent?

A. The first three digits 7185 -- and 01 are
the branch, and the last four are of our customer
number -- the account number.

Q. All right. And are you familiar with the
branch numbers?

A. As far as what branches 718501?

Q. Yes.

A. I was before when I was doing this more
back then when it was old customer numbers, but I
don't know all the branches anymore.

Q. Do you know which branch correlates to
7185001 [sic]?

A. My recollection is that it was Salida.

Q. Okay. Is there a master list maintained
by Safety-Kleen that identifies the name of the
branch corresponding to a branch number?

A. Yes.

 

Transcript of Niemaszyk, Debra

Case 3:18-cv-00197-RICMSE KgeanmBAnss9> Fiked 09/45/29 Page22G;e1,340

 
Niemaszyk, Debra
Rhyne Trial Master

 

O01
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

Page 20

Q. What is that document called?

A. TI don't have that. I would -- I don't
have a document like that.

Q. Do you know what the name of that document
is?

A. No, I don't.

Q. If you were to ask someone at
Safety-Kleen, could I see the list of all of our
branch -- branches and branch numbers, what would
you ask for?

MR. WOOD: Objection. Foundation.
BY MR. DUPONT:

Q. You can answer.

A. I would probably try to ask somebody if I
could have a list like that but I don't know who I
would ask anymore or where to get that from.

Q. Okay. All right. And there's a new
customer number is the last column.

A. Yes.

Q. And what does that represent?

A. Safety-Kleen eventually ran out of
customer numbers, and then they started using new
customer number.

(Plaintiffs! Exhibit 3 marked

for identification.)

 

Transcript of Niemaszyk, Debra

Case, 218 1av,QhdSToRHGQBSc Dowemaaht922-FileiapAsi20P age 23 aif B40

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
O9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
295

 

Page 21
BY MR. DUPONT:

Q. Okay. I've marked as Exhibit 3 to your
deposition what is Exhibit B to your declaration
and it's entitled Safety-Kleen System, Inc. Legal
Scan Document List.

Thank you.
And do you have a copy of that in front of
you?

A. Yes, I do.

Q. What is Exhibit 3 to your deposition?

A. This is the -- I take the customer number
and I run it into the legal scan document list
which produces a list of the services.

Q. All right. So you have listed on the
left-hand column old customer number, and on the
first two pages to almost midway down the third
page the customer -- the new Customer numbers are
all zeros. What does that mean?

A. That means there wasn't a new customer
number.

Q. Okay. And the next column is C~-U-S-T
N-U-M, old. I take it that's customer number old?

A. Yes.

Q. And the third column is service date.

What does the service date mean?

 

Transcript of Niemaszyk, Debra

Case 3:18-cv-O01S7RUCREC DacaHERrs1O9 Filed 89/45/29 Magers ef,340

 
Niemaszyk, Debra
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 22
A. That is the date the sales rep went out
and performed the service for the customer.
Q. Does the service date listed under that
column correspond to a date written on a particular
service record?
A. On the preprint placement or end document.
Q. Okay. And the next column is service
document number?
A. Yes.

Q. And it's abbreviated service doc, D-O-C,

N-U-M?
A. Yes.
Q. Under this column there is a -- for some

of the numbers there is a letter followed by
numbers. Can you tell me what the significance of
the letter preceding the numbers is?

A. A “P" document was a placement. An "M"
document was an unscheduled service, and the other
ones are regular scheduled services, preprints.

Q. Okay. So were there --

(Reporter interruption for clarification.)
THE WITNESS: Preprints.
BY MR. DUPONT:
Q. Is that an 00 or a zero zero?

A. Zero zero.

 

Transcript of Niemaszyk, Debra

Case 2 BracQPYoRIGABEc Dosurmmanlgh2- Filed APORIOANLOP Raye ZS cof S40

 
Niemaszyk, Debra
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 23

Q. So there's P for placement, M for
unscheduled service, and 00 for regular visit?

A. That's correct.

Q. And a regular visit is that just a -- an
ordinarily scheduled plan visit?

A. Yes.

Q. Looking onto the next page, there's also a
prefix of CP coming before the numbers. What does
"CP" signi -- signify?

A. I believe those were compliance documents.
I -- they weren't used very much. I can't really
speak. I don't remember what CP stood for.

Q. Okay. If you look to the fourth page of
this exhibit under the service dock number column,
the second to the last entry is a WP coming before
the numbers. What does the "WP" mean?

A. I don't remember what those were either.
Those were not used very often either.

Q. Okay. Then after the letters are a series
of numbers. What are the numbers under service
document number represent?

A. It's the preprint number.

Q. Can you explain what that is?

A. A number that was assigned through the

system. A document number.

 

Transcript of Niemaszyk, Debra

Case 3:18-cv-00197-RICMRE DeeaHieans19> hed 69/45/29 Page-AP4.ef,340

 
Niemaszyk, Debra
Rhyne Trial Master

 

Ol
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 24
Q. Okay. So that's a number that appears on
the preprint form?
A. Yes.
Q. And the preprint form, can you explain
what a preprint form is?
It's the sales and service document.

So that's a --

Pp Oo YP

That's -- I'm sorry.

Q. I apologize. I cut you off. Please
continue.

A. When the service rep would go out and
perform the service, that's the document he would
have the customer sign.

Q. Okay. Then on the right-hand side of the
entries under service document number, there are
what appear to be handwritten checks and notes?

A. That's correct.

Q. Did you make these handwritten checks and

notes?
A. I did.
Q. Okay. What's the significance of a check?
A. I found it.
Q. And there's notes of "can't find."

Does that mean you couldn't find the

document?

 

Transcript of Niemaszyk, Debra

Cass8:38-8\60009 B7RACCOSSC Dnweuneantt 12-2FilBiedN 94/220 PRag@22% of S40

 
 

Niemaszyk, Debra
Rhyne Trial Master

 

 

 

OBJECTION:
Lack of
Foundation/
Assumes facts
not in evidence:

 

 

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21

 

Page 25

A. Yes.

Q. And there's also, if you turn to the
second page, there's a note for one of the entries.
It says "best possible" -- and I can't read the
rest.

A. It should say copy.

Q. Okay. So it's "best possible copy" on the
second page. For that entry, does that mean that
you found a record that wasn't entirely legible or?

A. I tried to get it to the best legible copy
I could get. I just wanted them to know this is
the best I can do.

Q. How -- how do you work with the document
to get it to the best legible copy?

A. You can lighten or darken then.

Q. Are there originals avail -- available
somewhere?
A. No.

Q. Okay. So why don't you walk me through
what Safety-Kleen's procedures have been for
maintaining service records since the company was
started in 1970?

A. To the best of my knowledge? They would
mail in their copy to corporate. We would either

microphone them or image them, and then they were

 

Start of Safety- [22
Kleen

(cont. to 26:1); [23
See errata

yy *

25

NIEMASZYK,
DEBRA - VOL 1

Transcript of Niemaszyk, Debra

CaseS WB-ov-00197-RIC-DSC Matuinermb40% Fie @eor/2e Page 22605840

 
Niemaszyk, Debra
Rhyne Trial Master

 

Page 26
OL destroyed.
02 QO. And I understand that there are some
03 changes in the procedures over the years?
04 A. As far as going from microfilm to imaging;
05 otherwise, no.
06 Q. Okay. When did the change from microfilm

07 to imaging take place?

08 A. In 1997 period 9, they started imaging the
09 preprints but they still used microfilm for the

10 placements and manuals. And 1999, 11/5 of 1999,

11 everything became imaged.

12 QO. Has it always been the procedure to mail
13 the service records to Safety-Kleen headquarters,
14 or are they ever imaged at the branch?

15 A. To the best of my knowledge, they were

16 mailed in. I don't know what they are doing now.
17 Q. Okay. So to understand that a service

18 record, whether it was a preprint or a -- give me
19 examples, there's preprints, there's -—

20 A. Placement.

21 Q. Placement?

22 A. Manual.

23 Q. Okay. And are those the three options?
24 A. On your list there was a WP, which I don't

25 remember, and aC P. On my exhibits, if I found

 

 

 

NIEMASZYK,
DEBRA - VOL 4

Transcript of Niemaszyk, Debra

Casgsk BrecOOWORRGMSSC Onocuesrit2-FilBitedoNH2(20 PRage 29 of 640
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 27

those, it should say what they were.

Q. Okay. What's a manual?

A. An unscheduled service.

Q. And is that -- is it called manual because
it's handwritten out?

A. I don't -- I don't know.

Q. Okay. And preprints are scheduled
services?

A. Yes.

Q. And placements, what is that?

A, When they went out to place a machine at
the customer.

Q. Okay. And a seen at time is referenced

to a -~- someone might write pull on a record. Are

you familiar with that term?

A. I've seen that.

Q. Okay. Is there a specific document used
to record when a Safety-Kleen parts washing machine
is taken out of a customer location or a service is
discontinued?

A. I don't know.

Q. So does a service branch generate the
preprint placement and manual records?

A. I don't know how those are generated

either.

 

Transcript of Niemaszyk, Debra

C2aweS NBoOvO0197-RIC-DSC Muatuineens40% Fileh@yHV2e Bage 283105240

 
Niemaszyk, Debra
Rhyne Trial Master

 

Page 28
Ol Q. Okay. In -- in general terms, what's your
Q2 understanding of how the documents generated, how
03 it's taken to the customer, and then how it gets
04 back to the corporate office?
05 A. To the best of my knowledge, the sales rep

06 gets the documents, but I don't know where they

 

 

 

 

 

 

 

 

 

07 come from. We go out to the customer, perform the

08 service, get a signature and mail them back in to

09 corporate.
On 10 ©. And during the steps of generating the
vel 11 document, taking it to the customer, bringing it
suoetons 12 back to the service department then mailing it to
Ceruonal 13 the corporate headquarters, is there any type of
Me vene 14 operation to make a copy Or scan a Copy oF image a
of witness's Job 15 copy of the document before it's sent to corporate
eeoted lack 16 headquarters by mail?
of knowlege 17 A, 1 don't know.

18 Q. Are the service document numbers entered

0 19 into some sort of system with Safety-Kleen as soon

20 as service documents come back from service

21 branches?

22 A. I know at -- at one time they were -—

23 there was a data entry department. I don't know

24 how they do it today.

25 Q. When there was a data entry department,

NIEMASZYK,

DEBRA - VOL 1
Transcript of Niemaszyk, Debra

Cased: EBV QUABRAGEPSSc Dosounenit4O@-Fil sUeeCRdOW2WOP Rage 3a. of 640
Niemaszyk, Debra
Rhyne Trial Master

 

Page 29
O1 how did it work?
02 A. I don't know. I just know there was a
03 data entry department and a branch services
04 department, but I didn't work in either one of

05 those departments.

06 Q. Okay. Is the service document number

07 entered into the system when you conduct or someone
08 in your position conducts a search for documents

09 responsive to a request in litigation, or have they
10 already been entered into a system by the time you
11 conduct your search?

12 A. They would have already been entered in.

13 Q. Is there a -- a backup system? In other

14 words, if a document, a service record is misplaced
15 when it's mailed back to corporate headquarters

16 from a particular branch, that's possible that

17 there were service records that were lost in the

18 mail or someone forgot to mail them, okay. Is

19 there any type of system that Safety-Kleen has a

20 backup in accounting or wherever for recording when
21 particular service documents were generated, what
22 information was on the service document, that sort

23 of thing?

 

 

 

24 A. Not to my personal knowledge.
25 Q. Okay. Can you walk me through the -- the
NIEMASZYK,
DEBRA - VOL 1

Transcript of Niemaszyk, Debra

Corse B1B-cv-00197-RICDSE meaenns49d led Gy/as/s9 Page 230)91840
Niemaszyk, Debra
Rhyne Trial Master

 

 

 

 

 

 

 

 

Page 30
OL steps of how it is you go about retrieving
02 documents at the request of counsel for
03 Safety-Kleen in litigation?
04 A. I get a request with whatever information
05 they have: Customer name, address, city, I take
06 that into the legal database, and I search either
07 by customer name, personal names, address, city,
08 and see what kind of hits I get. At that point I
09 send it back to them, and then they will send me
1 another document requesting the documents -~ the
1 document search from the customer search. [I put
OBJECTION: :
Transcription 2 that in to a different system, a different
error designated;
see errata 3 database, and come up with a document list which I
n4 | \ATXnt99790 L4\ATXnt1003014 \ATXntO send back to them.
5 Q. Okay. The -- the first list that you
16 created, does that -- did you call that a document
17 search list?
18 A. The first list is a customer search
19 list --
20 Q. OKay.
21 A. -- based on the information that I get
22 from the attorneys.
23 Q. And is that what we've marked as Exhibit 2
24 and Exhibit A to your declaration?
25 A. Yes.
NIEMASZYK,

DEBRA - VOL 1
Transcript of Niemaszyk, Debra

Cased BievAUAPRRIDSSC DodovumenVGke-Fil EieaOON220p Kage 3B of 840
Niemaszyk, Debra
Rhyne Trial Master

 

 

 

OBJECTION:
401,
Relevancy:
Prior lawsuits
are irrelevant;
403,
Prejudicial:
Jury's
knowledge of
prior suits is
prejudicial;
404,
Character
evidence:
Prior lawsuits
impermissible
to show
character;
602, Lack of
personal
knowledge:
Content of
prior lawsuits'
claims;
Assumes
facts notin
evidence/
Lack of
foundation:
Allegations of
lawsuit are not
facts.

 

 

 

 

Page 31
O1 Q. Which locations or which businesses did
02 you search for in this case?
03 A. Whatever was on the list I got from the
04 attorneys.
05 Q. Do you have that list?
06 A. I don't.
07 Q. Do you remember what was on the list?
08 A. No.
09 Q. Do you remember the names of the locations
10 you searched for?
11 A. Only according to my customer list, that
12 I'm looking at.
13 Q. Do you remember if you searched for a
14 business by the name of Bob's Tex- -- Texaco?
15 A. I -- I don't know.
16 Q. How many searches for service records have
17 you conducted, to your best estimate, in cases that
18 involve an individual who filed a lawsuit after
19 using a Safety-Kleen parts washer solvent and
20 contracting cancer?
21 MR. WOOD: Objection. Assumes facts.
22 Foundation. And requires expert opinion. Outside
23 the scope of the deposition. You can answer.
24 THE WITNESS: There's been hundreds. I
25 couldn't give you an exact amount.
za

 

 

st of Niemaszyk, Debra

Case 3:18-cv-00197-RICIDSE Dacoieans42> Filed 68/45/20 Page P83rW840

Objection
shouldn't

be played
Niemaszyk, Debra
Rhyne Trial Master

 

Page 32
Ol BY MR... DUPONT:
02 Q. Okay. And is that something you've been
03 doing since you started with the company in 1986?
04 A, Yes.
05 QO. What are the oldest service records you've
06 been able to pull, not just in this case, but in
07 general?
08 A, 1984.
039 Q. Do I understand that you've never actually
10 retrieved a service record that's dated earlier

11 than 1984?

12 A. There's no way to access them,

13 Q. Explain for me what you mean by that?

14 A. They didn't electronically store -- do any
15 indexing of the ones prior to '84 to get a list

16 like this, so I'm not able to look at those. I

17 have the actual reel of microfilm but there's no
18 information to go search from.
19 Q. Okay. So Safety-Kleen service records

20 dated prior to 1984 are stored how?

 

 

 

21 A. On microfilm.

22 Q. How many microfilm rolls?

23 A. Prior to '84?

24 Q. Yes.

25 A. That would be a guess too.
NIEMASZYkK,

DEBRA - VOL 1
Transcript of Niemaszyk, Debra

CASE. 844 GPRS PG TAUICR ME [Pe eument 499-2F iGO O5/0200 Pegge2ds of eH0
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 33
MS. KAHN: Excuse me.
MR. DUPONT: Bless you.
MS. KAHN: Thank you.
BY MR. DUPONT: '

Are there more than one microfilm rolls?

A. Yes.

Q. Are there more than fifty?

A. Yes,

Q. More than a hundred?

A. Yes, but then I would get -- you know,
I -- I'm not sure. 500 maybe.

Q. How were the microfilm rolls --
MR. DUPONT: God bless you.
MS. KAHN: Excuse me again.
BY MR. DUPONT:

Q. How were the microfilm rolls organized?

A. By branch, date, and period and year.

QO. Are there -- is there a particular
microfilm for a particular branch exclusively? In
other words, does one microfilm roll correspond to
one branch?

A. There can be more than one branch on a
reel depending on how large the branch is.

Q. Is -- are the reels organized by region of

the country?

 

Transcript of Niemaszyk, Debra

Casseselfec QUEBEC BECuMeNtsQ2> FilR ARSE Rage 3346240

 
Niemaszyk, Debra
Rhyne Trial Master

 

O01
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 34

A. By branch number.

Q. Okay. Is there a list that's been
generated by Safety-Kleen or a record generated by
Safety-Kleen on which branch numbers are on which
reels?

A. No, there's not a list.

Q. Has anyone gone through the old microfilm
reels to determine which branches are on which
reels?

A. I guess I don't understand the question.

Q. Sure. At -- I'm trying to get a better
sense of how these microfilm reels with pre1984
records are organized?

A. The same way as the ones after '84.
They're by branch -- by year first. So in 1976
would be their branch starting with the first
branch there is, 10000, the dates and the period.

Q. Okay. So if -- if you want to look for
the years 1972 to 1973, does that -- are you able
to narrow down which reels you need to look at to
get to the years 1972 and 1973?

A. There aren't any reels for 1972 or 1973.

Q. Okay. When do they -- when do the
microfilm records begin?

A. 1976.

 

Transcript of Niemaszyk, Debra

CaSSs& 358 ROb9 SB RAGEIESC Dotnet 412-2FiletLAaD 9M 2i20 PRag23% of 640

 
Niemaszyk, Debra
Rhyne Trial Master

 

Page 35
Ol Q. All right. So Safety-Kleen has microfilm
02 records between 1976 and 1984?
03 A. Yes,
04 Q. Does Safety-Kleen have records for the

05 time period of prior to 1976?

06 As No,

07 Q. So do I understand that Safety-Kleen has
08 no records of service -- strike that.

09 Do I understand that Safety-Kleen does not
10 have any service records for the period of 1970 to
11 1976?

12 A. That I'm aware of, not on microfilm.

13 Q. When in 1976 did Safety-Kleen begin to

14 Save records on the microfilm?

15 A. I don't really look at those very much

16 because I can't really access them. I believe it
17 was period 9.

18 Q. Okay. If you would look back to Exhibit B

19 to your declaration which is Exhibit 3 to the
20 deposition, for those records where you've written

21 can't find, why is it that you're unable to find

 

 

 

22 them?

23 A. They weren't in the system, either on

24 microfilm or if it's later than the microfilm, I

25 couldn't find them in the imaging system either.
DEBRA. VOL4

Transcript of Niemaszyk, Debra

Coase 1B-Gv-00197-RIC-DSE Measuneene49% Fiipdiee20 Bage 28605240
Niemaszyk, Debra
Rhyne Trial Master

 

 

 

 

OL
02
03
04
05
4 06
OBJECTION:
401, Relevancy:
Ability to find

service records in
other, unrelated
cases/branches
not relevant to this
case or these
alleged branches.
403, Prejudicial:
Danger of
confusing the
issues/misleading
the jury into
aking irrelevant

.anches/cases
are at issue;
404, Character
evidence: Prior
lawsuits
impermissible to

 

 

show character

 

18
19
20
21
22
23
24
25

 

have to search more for them, which I do.

Page 36
Q. Okay. So those records that have been
lost or misplaced?

A. Or were never mailed in.

Q. If they were never mailed in, how would
you have a service document for them?

A. I don't know.

Q. Has it been your experience in other cases
that you've been unable to find service records?

A. Yes.

Q. And how common is that?

A. Depending on the branch, some branches
were really good about the way they sent in their
records and some weren't. So it just -- it
depends. Sometimes I find everything; sometimes I
don't.

Q. Which branches stick out in your mind as
being not good about sending in rec -- service
records?

A. Offhand, there was an east coast branch
that I had problems with. And that doesn't always
mean that I didn't find the documents. I would
When I
can't find something, I just keep searching.
Which east coast branch?

Q. Okay.

A. 1 believe it was 211808. I think it was

 

NIEMASZYK,
DEBRA - VOL 1

Transcript of Niemaszyk, Debra

Case 38er000297FRUC DSC Docurnent 302-2 FiKe@9A/82120 Raage2sy affee40

 
Niemaszyk, Debra
Rhyne Trial Master

 

O01
02
03
04
Cs)
06
07
08
09
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 37
out of New York.

Q. Is it New York City?

A. I don't -- I don't remember where the
branch was. I just remember that -- that stands
out in my mind as a branch number I would have
problems finding some of the documents.

Q. Okay. And you said if you didn't find it,
you would keep searching for it. Where else would
you look?

A. On the same reel. On the microfilm reel
there are daily dates. They're ~- they would -- we
would microfilm these daily dates that would tell
what would -- what should have been in that batch,
what they should have sent in. So if I can't find
something, according to this list, then I will just
keep going to the date before or the date after and
keep searching until I'm sure I can't find.

BY MR. WOOD:

Q. All right. And you say the microfilm
reels are -- these are the post1984 microfilm
reels?

A. No, not for those.

Q Okay.

A. Those I don't search for.

Q Okay.

 

Transcript of Niemaszyk, Debra

Céss83t8ecn00l-RIC-DSC Document A022 Fie ADSP1G22 Page 29p6440

 
Niemaszyk, Debra
Rhyne Trial Master

 

Ol
02
03
04
05
06
QO7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 38
A. Because I can't get a list.
QO. All right.
MR. WOOD: I need to object because I

think your question said post '84, and I think

you're --

THE WITNESS: Oh, I'm sorry.

MR. WOOD: I think you meant -- I think
you meant to ask pre '84. I think thére's some

confusion between the question and answer.
BY MR. DUPONT:

Q. All right. Why don't you -- let me see if
I can clarify that. You can search the microfilm
reels from period 9, 1976 through 1984?

A. No.

Q. Okay. You cannot?

A. No, I cannot. Period one of 1984 I can.

Q. All right. Okay. Then Exhibit C to your
declaration, are those all of the service records
that you were able to find from the list that's set
forth in Exhibit B to your declaration and Exhibit
3 to your deposition?

A. Yes.

Q. Have you conducted any search for --
strike that.

In -- in your responsibilities since 1986

 

Transcript of Niemaszyk, Debra

Cage 2181 eQOIGTORIGEBSc DooenrAsht922-FiledeavomMNn2Z0Patage se of S40

 
Niemaszyk, Debra
Rhyne Trial Master

 

Ol
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
295

 

Page 39
of managing and retrieving microfilm and imaging
records, has that included records of purchase of
mineral spirits made by Safety-—Kleen?

A. Not that I'm aware of.

Q. Is there a separate department that you're
aware of or department that you're aware of at all
at Safety-Kleen that would have a responsibility
maintaining records of purchases of mineral
spirits?

AL No.

(Reporter interruption for Clarification.)
BY MR. DUPONT:
Q. -- records of purchase of mineral spirits?
MR. WOOD: Objection. Foundation. Calls
for speculation.
(Reporter interruption for clarification.)
THE WITNESS: No.
BY MR. DUPONT:

Q. Okay. That's not -- that hasn't been
within your job responsibilities. So if -- if
there were records maintained of purchases of
mineral spirits by Safety-Kleen in a separate
department, you just wouldn't be aware of that?

THE WITNESS: That's correct.

BY MR. DUPONT:

 

Transcript of Niemaszyk, Debra

Case 3:18-cv-O01S7ARICMSE caeanwANsIOD Filed 69/45/29 Page 2AG-e,340

 
Niemaszyk, Debra
Rhyne Trial Master

 

01
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 40

QO. Is that fair to say?

Do you have somewhere a list of the
locations that you looked for for records in this
case?

A. It would have been from the letter from
the lawyer.

Q. And do you still have that letter?

A. I would have it on my computer.

Q. Okay. And is that something you have with
you here today?

A. No.

MR. DUPONT: All right. Let's go off the
record.

MR. WOOD: Okay.

THE VIDEOGRAPHER: The time is 9:52 a.m.
We're going off the record.

(Break taken.)

THE VIDEOGRAPHER: The time is 9:58 a.m.
We're back on the record.

BY MR. DUPONT:

Q. All right. Has Safety-Kleen or anyone on
behalf of Safety-Kleen ever actually retrieved
records from the microfilm reels from period 9 of
1976 through 1984?

A. No.

 

Transcript of Niemaszyk, Debra

Casgs8:38-@C0009S7RROCHSSC Dhoni 219-2FileeIDIN2EC PRage43s of S40

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
Q7
08
09
LO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 41

Q. I take it people have looked through those
reels?

A. I've looked through them.

Q. On how many occasions?

A. Just a couple times to see what the
documents look like that were that old.

Q. And were those documents legible?

A. For the most part.

Q. Are the reels kept in sequential order?
In other words, do they -- do they go from the
earliest to the most recent? How does that work?

A. Yes.

Q. Okay. And how are the reels identified?
Are they reel one, reel two, reel three?

A. We did start with reel one.

Q. And does reel one correspond to a
particular year?

A. Yes.

Q. Which year?

A. It would be the first year, 1976.

Q. All right. What other reels contain
records from 1976?

A. Would be the next few reels in numerical
order until 1976 was over.

Q. Okay. Typically how many reels did a

 

Transcript of Niemaszyk, Debra

CeaeeBiBavOOl97-RIC-DSC DoaumeantHoe2 FiinshQWHH2® Page 24206840

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 42
year ~- a year's worth of service records consume?

A. I don't remember.

Q. Okay. Was there a range that would be at
least two -- two reels per year, no more than five
reels per year?

A. No, it would be much larger than that.
Maybe -- and I would be guessing.

Q. What's your best estimate?

A. My best estimate would be -- one year
might be 100 to 150 reels.

Q. Okay. How many images are on each reel?

A. Approximately 3,500.

Q. Is there a way to extract the records from
those reels and put them in to digital format?

A. Not that I'm aware of.

Q. Have you ever had any responsibility for
imaging, maintaining or retrieving records that are
records other than Safety-Kleen service records?

A. No.

Q. And have you ever provided a declaration
or testified as a custodian of records for records
other than Safety-Kleen service records?

A. No.

Q. Who at Safety-Kleen or what department at

Safety-Kleen was responsible for maintaining and

 

Transcript of Niemaszyk, Debra

CaSasd: 38-8rcDO0I9RROCEBSC MRacument AC-2Fibiledd)9A20 PRag@48 Bf S40

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
O09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 43
retrieving records that relate to internal
correspondence concerning Safety-Kleen products,
other Safety-Kleen business records?

MR. WOOD: Objection. Lacks foundation
and calls for speculation.

THE WITNESS: I don't know.
BY MR. DUPONT:

Q. Okay. But if I wanted to talk to somebody
about what search was conducted for, say, records
of internal correspondence at Safety-Kleen
concerning health hazards of parts washer solvents,
you would not be individual -- the individual I
should speak with?

A. No,

Q. That's correct?

A. That's correct.

Q. So if I wanted to learn about
Safety-Kleen's record retention policies, record
maintaining and record retrieval for documents
other than service records, I would need to speak
with somebody else with Safety-Kleen?

A. Yes,

(Plaintiffs' Exhibit 4 marked
for identification.)

BY MR. DUPONT:

 

Transcript of Niemaszyk, Debra

CaBREBIN RVYMOLST-RIC-DSC Douwmenit3ic92 AlitetCMZD Page 24646840

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 44

Q. Okay. I'm going to go ahead and mark as
Exhibit 4 to the deposition of what's been
identified as Exhibit C to your declaration. And
those are the actual service records that
correspond to the service document numbers that you
were able to find on the Safety-Kleen Systems,
Inc., legal scan document list that's Exhibit 3 to
your deposition?

A. Yes.

Q. Okay.

MR. WOOD: She's got a copy there.

BY MR. DUPONT:

Q. All right. Okay. So I want to talk to
you about some of these records within Exhibit C
and some are Bates numbered but the majority are
not. So I'll try and work with you on the ones
that are Bates numbered to make it a little easier
to go through. Referring to the Bates numbers, can
you explain for me what each particular type of
document is, just so I can understand whether it
falls into the category for preprint form, a
placement form, or a manual form?

A. The first document is a preprint.

O. And is there anything on the document that

identifies it to be a preprint so that I can say

 

Transcript of Niemaszyk, Debra

Cease 28 @:0000297FAICERC Donument 309-2Fistedos/OZe0 Pagge24 6 of Sho

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 45
okay, whenever I see that information on a
particular document I know it's a preprint?
A. It's the upper right-hand corner,
there's ~- it should be a six digit number. It
starts with 105.
Q. Okay.

A. On my copy there's something covering --

Q. There's a -- there's a E service --
A. Yes.
Q. -- record on there so that blocks out part

of that number. So maybe we can find another one
that doesn't have that -- that stamp on it?

A. Okay. Well, the second document is a P
document, placement document.

Q. Okay. And that's Bates number SKS JOH 2,
correct?

A. Oh, yes.

Q. Okay. So this is a placement document?

A. That's correct.

Q. And if I want to look at another document
and I don't have the good fortune of having you
here with me to be able to guide me through the
documents, what would I look at on this document to
know that it's a placement?

A. The upper right-hand corner will say P,

 

Transcript of Niemaszyk, Debra

OCSsec31BavGMIS74RIC-DSC DooumenttZI2 AirevOMYLO Page 26@p6240

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
O02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 46
and then a number after that -- a series of
numbers.

QO. So on this particular page, we have
P94484?

A. That's correct.

Q. And is that 94484 number to distinguish
and identify this particular page as opposed to
some other placement form?

A. Yes.

Q. The next page is Bates numbered SKS JOH 3.
Is this a preplacement form?

A. This is a preprint.

Q. Preprint. Okay.

A. And the upper right-hand corner there's a
six-digit number that tells that it's a preprint.

Q. And the six-digit number starts with 370
then 516?

A. Correct.

QO. What's the significance of that number?

A. I don't know how they -- the numbers were
generated. It's just, for me, I know that that's a
preprint because it doesn't have a P or an M before
it.

Q. Okay. So any -- any document that has an

identifying number that does not begin with a P or

 

Transcript of Niemaszyk, Debra

| Cape 346000029 7RIICHRC Document 309-2FiseaOa/SZA0 Pagge24y off B40

 
Niemaszyk, Debra
Rhyne Trial Master

 

O01
02
03
04
05
06
Q7
08
03
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 47
an M is a preprint?

A. Yes.

Q. So next if you could identify for me an
example of a manual form?

A. I find one at 20.

Q. Okay. So I have Bates number 20 from
Exhibit C to your declaration, Exhibit 4 to the
deposition in front of me. And then in the top
right-hand column -- excuse me, the top right-hand
corner of the page there's an M 20146?

A. Correct.

Q. And the fact that it starts with the
letter M tells us that this is a manual form?

A. That's correct.

Q. Now, we turn to the next page, Bates
number 21. This is an example of a preprint form?

A. Yes.

Q. And are you familiar with the information
that's inputted into the preprint form other than
the reference number?

A. No.

Q. So in terms of what the product is that
this -- or the services that this preprint form
relates to, that sort of thing, you're not going to

have any information about that?

 

Transcript of Niemaszyk, Debra

Céss83188ew(IHRIC-DSC Document3t0e2 FitecQSiGZ2Z Rage 36006340

 
Niemaszyk, Debra
Rhyne Trial Master

 

01
02
03
04
O05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

Page 48

A. No.

Q. Customer PO number. Does that have any
relationship to the customer numbers that appear on
your legal scanned document list and your legal
scanned customer search that are marked as
Exhibit 3 and 2 to your deposition?

A. No, they do not.

Q. Does the branch number appear on the
preprint form?

A. Yes.

Q. Where does the branch number appear?

A. Left hand -- upper left-hand corner,
7185012289, 718501 is the branch number.

Q. Okay.

A. And 2289 is the account number.

Q. All right. Then at the bottom of the form
there's a category for designated facility name and
address, and it says "Safety-Kleen Corp., 5050
Salida Boulevard in Salida, California. Is that
the branch name that corresponds to the 718501
number?

A. I would believe so.

Q. Okay. Was that the procedure for
Safety-Kleen to input the name of the branch under

designated facility name and address that

 

Transcript of Niemaszyk, Debra

CROSS SBE 0.000097 RNC ME BPooument 262-2 Fikle@Sp/9H20 PRagedib ffGs0

 
Niemaszyk, Debra
Rhyne Trial Master

 

OL
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 49
corresponds to the branch number?

A. I don't have personal knowledge of that.
That's what it looks like to me.

Q. Has that been your experience in going
through these types of records?

A. I--

MR. WOOD: Objection. Lacks foundation.
Calls for speculation.

THE WITNESS: I don't really look at that
when I'm pulling documents.
BY MR, DUPONT:

Q. Okay. Is there anything on this document
that identifies the recycle center that service
this particular customer?

A. I wouldn't have knowledge of that either.

Q. Okay. Okay. So talking about the time
period from 1984 to the present, would you agree
with me that if Safety-Kleen does not have a
service record for a particular business or
location that doesn't exclude the fact that
Safety-Kleen provided a service to that business
and location?

MR. WOOD: Objection. Assumes facts.
Lacks foundation. Calls for speculation.

THE WITNESS: I -- I don't understand the

 

Transcript of Niemaszyk, Debra

CRSEESSASE CCI LIZARUICDSE Document 408-2 Fiddcdheg1G2220 Page Ze00h6440

 
Niemaszyk, Debra
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 50
question.
BY MR. DUPONT:

QO. Sure. We've seen some examples on Exhibit
3 to your deposition that there are records that
you were unable to find; okay? Is that correct?

A. That's correct.

Q. Since you were unable to find records for
particular service documents, would you agree with
me that Safety-Kleen's service document records
aren't complete?

MR. WOOD: Objection. Vague. Overbroad.
Assumes facts.

MS. KAHN: Join.

THE WITNESS: I don't know why they're not
there. I wouldn't know why it's on a list but it's
not there.

BY MR. DUPONT:

Q. Okay.

A. There may be a reason I'm not aware of.

Q. You've exhausted every search that can be
made for the service record?

A. Yes.

Q. And you've satisfied yourself that that
service record can't be found?

A. Yes.

 

Transcript of Niemaszyk, Debra

CESSBSiB8eqveIbY7RICDSC Document abe2 FiedhOe6720 PRage B31 ahed40

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 51

Q. Okay. So since those service records
can't be found, would you agree with me that
Safety-Kleen's records of customer service records
for the period of 1984 to the present are not
complete?

MR. WOOD: Objection. Assumes facts.
Lacks foundation. Calls for speculation.

THE WITNESS: And I don't want to
speculate on that. I don't know why they wouldn't
be there,

BY MR. DUPONT:

Q. Okay. Well, I'm not asking you to make a
determination as to why they're not there, but you
would agree that they're not there, right?

A. I would agree that they're not there.

Q. And you would agree that if certain
service records are not within Safety-Kleen's
business records, then Safety-Kleen's business
records are not complete?

MR. WOOD: Objection. Assumes facts.
Calls for speculation.

MS. KAHN: Join.

THE WITNESS: I'm -- I'm not comfortable
giving an answer to that.

BY MR. DUPONT:

 

Transcript of Niemaszyk, Debra

CSSS 3880000 TU7-RIICIDSC Document 302-2 FiddMOhlG2220 Raye Fe2066440

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 52

Q. All right. If Safety-Kleen does not have
all of the service records, how can its service
records be complete?

MR. WOOD: Objection. Assumes facts.
Calls for speculation. Argumentative.

MS. KAHN: Join. Also asked and answered.

THE WITNESS: I just -- I don't know what
to say to that. I'm not going to answer that.
BY MR. DUPONT:

Q. Okay.

MR. DUPONT: All right. Off the record.
Just a couple minutes.

THE VIDEOGRAPHER: The time is 10:14 a.m.
We're going off the record.

(Discussion held off the record.)

THE VIDEOGRAPHER: The time is 10:20 a.m.
We're back on the record.
BY MR. DUPONT:

Q. Is there any correlation between the
account number that exists on a preprint form and
the customer number?

A. Say that again, please.

Q. Sure. Is there any correlation between
the account number on a preprint form and a

customer number? For example, we were looking at

 

Transcript of Niemaszyk, Debra

CRASS ASS-C00L97AMERRE haaument 263-2FidledOQ/9H80 PRagerss eYreho

 
Niemaszyk, Debra
Rhyne Trial Master

 

Ol
02
03
04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 53
Bates number 21 and in the top left-hand corner --
I'll wait till you get to that page, and I'll ask
the question. Thank you.

A. I'm here now.

Q. Okay. We're looking at Bates number 21
from Exhibit 4 to your deposition and Exhibit C to
your declaration, and in the top left-hand corner
you identified that there was a branch number |
718501 followed by an account number, 2289.

A. That's correct.

Q. And that account number identifies the
customer in this case Barbarian European Motors?

A. Yes.

Q. Okay. Is there a -- is the account number
here synonymous to the customer number?

A. Yes.

Q. Okay. And is there any way for me to tell
when an account number with the branch number on a
preprint form is a new customer number versus an
old customer number?

A. You would see in the upper left-hand
corner, you will see a new customer number instead
of the old customer number.

Q. So on -- preprinted onto the actual form

itself?

 

Transcript of Niemaszyk, Debra

CESSES WORILZARICDSE Deeument abS2 FddchOP1G2220 Page 254066440

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
O5
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 54

A. Eventually became new customer numbers.

Okay.

A. And sometimes they would have both numbers
down.

Q. Are there any lists that have been
compiled that tell us not only what the customer
number is, the service date and the service
document number is, but also tell us what product
the service record or what service the service
record corresponds to?

A. Not that I have access to.

Q. Are you aware of that being done by
Safety-Kleen or on behalf of Safety-Kleen?

A. No, I'm not.

Q. What is the name of the database of
documents that the imaged service records appear
on?

A. It was called IxXOS, it's an SAP based
system.

QO. You said it was called IXoS. Is there a
separate system now?

A. They're in the process of moving it to a
new system.

Q. Okay. Are there records that are

nonservice records that are kept on that database?

 

Transcript of Niemaszyk, Debra

Céss8488e000297FRUIC DSC Document 202-2 FikiledOM/EF/20 Aaage2sé effeao

 
Niemaszyk, Debra
Rhyne Trial Master

 

01
02
03
04
05
06
O7
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 55

A. Not that I know of.

Q. Are you familiar with what other databases
Safety-Kleen has for storage of its historic
business records?

A. No.

Q. Have you searched for service records for
all of the places of employment of David Johnson or
only certain places of employment?

A. I would have searched according to what
was requested from the attorney.

Q. And is it your understanding that you were
asked to search for all places of employment or
only certain places of employment?

A. My understanding is that would be all of
them.

Q. And sitting here today, you can't remember
the names of the locations you were asked to search
for other than what's listed on Exhibit 2 to your
deposition?

A. That’s correct.

MR. DUPONT: Okay. Those are all the
questions I have.

MS. KAHN: I have no questions.

THE VIDEOGRAPHER: Anyone on the phone

have questions?

 

Transcript of Niemaszyk, Debra

CGSSS 38800007 RICDSC Document 202-2 FiddDes1G2200 Pawe 286006440

 
Niemaszyk, Debra
Rhyne Trial Master

 

Page 56
O1 This is the end of Video Number 1 in the
02 conclusion of today's proceeding. The time is

03 10:25 a.m. We're going off the record.

04 MR. WOOD: I was going to state my

05 reservation of no questions, but you beat me to it.
06 THE VIDEOGRAPHER: You can still do it on
07 her record.

08 MR. WOOD: If no one has any further

09 questions, we'll reserve our questions until trial.
10 THE REPORTER: And does anybody need a

11 copy of the transcript? On the phone?
12 And in the room, does anybody need a copy

13 of this transcript?

14 MR. WOOD: I do.
15 MR. DUPONT: I do.
16 THE REPORTER: And Ms. Kahn, you don't

17 need it?

18 MS. KAHN: Um, yes. I would like a copy.
19 THE REPORTER. Okay. And before we go off
20 the record if there's anyone on the phone that

21 needs a copy of the transcript, let me know.

22 MR. CHON: Richard Chon. I'd like a copy
23 of the transcript.

24 THE REPORTER: Thank you. Anybody else?
25

 

 

 

Transcript of Niemaszyk, Debra

CEESSTELPOOILITARNCERE BOSUMgnt 268-2 Fifdle@OA/9HA0 PRagerd? eYpSsho
Niemaszyk, Debra
Rhyne Trial Master

 

O1 (Whereupon, the deposition was concluded
02 at 10:26 a.m.)
03
O04
05
06
O07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 57

 

Transcript of Niemaszyk, Debra

CESSES ASE CVARAL-RUIEDSE Decument 262 FiachOPiG7720 Rage B6e0h6440

 
Niemaszyk, Debra
Rhyne Trial Master

 

OL
02
03
04
05
06
07
08
09
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Page 58
SIGNATURE OF DEPONENT
I, the undersigned, DEBRA NIEMASZYK, do hereby
certify that I have read the foregoing deposition and
find it to be a true and accurate transcription of my

testimony, with the following corrections, if any:

PAGE LINE CHANGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBRA NIEMASZYK DATE

 

Transcript of Niemaszyk, Debra

CRASSA AOCOIOI7FRNC REC Pooument 268-2 Fifdle@9A/97/80 PRagersb effGsho

 
Niemaszyk, Debra
Rhyne Trial Master

 

O1
02
03
04
05
06
07
08
09
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

REPORTER'S CERTIFICATE

I, KIMBERLY R. HENDERSHOTT, a Shorthand
Reporter, State of California, do hereby certify:

That DEBRA NIEMASZYK, in the foregoing
deposition named, was present and by me sworn as a
witness in the above-entitled action at the time and
place therein specified;

That said deposition was taken before me at
said time and place, and was taken down in shorthand by
me, a Certified Shorthand Reporter of the State of
California, and was thereafter transcribed into
typewriting, and that the foregoing transcript
constitutes a full, true and correct report of said
deposition and of the proceedings that took place;

IN WITNESS WHEREOF, I have hereunder

subscribed my hand this 12th day of February, 2014.

KIMBERLY R. HENDERSHOTT, RPR, CSR NO. 12552

State of California

Page 59

 

Transcript of Niemaszyk, Debra

CRSESSLER OME RICDSE Document Abe-2 FiddcdhesiG7220 Page B200b6440

 
Niemaszyk, Debra
Rhyne Trial Master

 

Page 60

 

 

 

Transcript of Niemaszyk, Debra

CASO SI SM ROOIGTRICOSEC Drswuinent 409-2FikihADIM220 Pagge263 off 6410
 

58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 SIGNATURE OF DEPONENT

2 I, the undersigned, DEBRA NIEMASZYK, do hereby
3 certify that I have read the foregoing deposition and
4 find it to be a true and accurate transcription of my
5 testimony, with the following corrections, if any:

6

7 PAGE LINE CHANGE

8 . ] Deb oran “po Debeg

9} 7 dS Deborah to Debya

40 | 0 B (ni cofhone fo Mic pf)!

11 i/ 6 mM ic eyplars ay paicroks ln

12 [2 G mic rofhane ta mac cotllm

13 LY IS re Pha te riers in

14 IS JJ Micra Ph ete Microfilm

 

 

=
on
Us
lon
~J

ptesaes| fe pactial

 

 

 

 

 

 

 

 

 

 

 

 

16
17
18
19
20
21
20 PA, Va, 23/Y
DEBRA NIEMASZYK DATE
23
OFFICIAL SEAL
24 BRUCE A GORSARO
Notary Public - State of Illinois
My Commission Expires dul 15, 2016
2 5 a .
3 [ sl d
Aiken Welch Court Reporters . Niemaszyk Mash B40
Coaed3lBecrrQh@r RIC-BSE Desumantte22 Figs Page 68>P6240
Exhibit 3

Cas@sé: 28:8 QOD9SRRICLISSC Dnecunesnt BI -FilbiteAD 9220 PRag@éDb5 340
1 (Pages 96 to 99)

 

James Wells Vol ITI

James Wells Vol II

 

  

 

 

Stratos Legal Services, LP

713-481-2180

11-6-2008 11-6-2008
Page 96 Page 98
IN THE UNITED STATES DISTRICT COURT 1 INDEX
FOR THE EASTERN DISTRICT OF TEXAS
: MARSHALL DIVISION 2 CORPORATE REPRESENTATIVE OF RADIATOR SPECIALTY COMPAN
ROBERT B. OAKLEY and IRENE ) 3 PAGE
OAKLEY | 4 Examination by Mr. Sykes .
vs. )Civil Action File No. 2:07-cV-351 Examination by Mr. Riley ..
5 Further Examination by Mr. Lubel ...
Ne eT ar BND CHEMTCRUS ; Further Examination by Mr. Riley
6 Signature Page ......sescesseeueeeeseesees
ORAL VIDEOTAPED DEPOSITION Court Reporter's Certificate oe
CORPORATE REPRESENTATIVE OF RADIATOR SPECIALTY COMPANY 7
November 6, 2008 8 EXHIBITS
Volume 2 9
ORAL VIDEOTAPED DEPOSITION OF CORPORATE REPRESENTATIVE OF 10 EXHIBIT DESCRIPTION PAGE
RADIATOR SPECIALTY COMPANY, produced as a witness at the .
instance of the Plaintiffs and duly sworn, was taken in the il 3 File 108
above-styled and numbered cause on November 6, 2008, from 12 4 Consumer Product Safety Commission -
1:35 p.m. to 6:51 p.m., before IRENE VALDES, Certified
Shorthand Reporter in dnd for the State of ‘texas, reported by Federal Hazardous Substances Act
computerized stenotype machine at the offices of Coats, Rose, 13 Regulations
Yale, Rym & Lee, 3 Greenway Plaza, Suite 2000, Houston, ‘ 7
Texas, pursuant to the Texas Rules of civil Procedure and the 14 5 Mariner's info 173
provisions stated on the record or attached hereto. 15 6 Photograph 174
16 7 Radiator Specialty Co. testing
laboratory report
. . * . ’ 17
Plaintiffs designations are in yellow 8 May 29, 1969 Foster D. Snell report 188
18
' : : : :
US Steel's designations are in green 9 Drawing 205
19
10. Appendix No. 2 220
20
Il Detail specifications threaded
21 fastener conditioning - 7/12/50
22 12 Photograph 240
23 13 US Steel laboratory report 264
24 14 Sale of coal chemicals 265
25
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 97 Page 99
5 APPEARANCES 1 EXHIBITS (cont.)
3 FOR PLAINTIFFS: 2 EXHIBIT DESCRIPTION PAGE
‘ Ms Hover G Leoria 3 15 Federal Register 269
5 HEARD, ROBINS, CLOUD & LUBEL, LLP. 4 16 Foster D, Snell testing documents 270
3800 Buffalo Speedway, Sth Floor . .
6 Houston, Texas 77098 5 17 Foster D. Snell reports - Oct. 15, 1954 272
; Telephone: 713-650-1200 6 18 Product list 274
ax: 713-650-
E-mail: llubel@heardrobins.com 7 19 Photograph 276
8 8 2 L t drawi 281
FOR DEFENDANT RADIATOR SPECIALTY COMPANY: 9 Lapout d awing 286
9 ayout drawing
Mr. James M. Riley rast
10 MS. STACY KY ATES 10 22 Layout drawing 287
COATS, ROSE, YALE, RYMAN & LEE a1
iL 3 Greenway Plaza, Suite 2000 42
Houston, Texas 77046
12 Telephone: 713-651-0111 13
E-mail: jriley@coatsrose.com 14
13
FOR US STEEL: LS
14
Mr. Phillip S, Sykes 16
15 FORMAN, PERRY, WATKINS, KRUTZ & TARDY, LLP 17
City Centre
16 200 South Lamar Street, Suite 100 18
Jackson, Ms. 39201 19
17 Telephone: 601-960-8600
Fax: 601-960-8613 20
18 E-mail: psykes@fpwk.com D1
i9 ALSO PRESENT:
20 Mr. Brian Bobbitt - Videographer 22
21
22 23
23 D4
24
25 25

 

Stratos Legal Services, LP

713-481-2180

onan conan ew

 

 

CASSS SITCOM TRICE Document 402-3 Fre OBHbHD Hagezbsq7S40
2 (Pages 100 to 103)

 

 

James Weils Vol ITI James Wells Vol II
11-6-2008 11-6-2008
Page 100 Page 102
1 (Volume 2 started with new court reporter.) 1 plaintiff.
2 THE VIDEOGRAPHER: The time is 1:35 p.m, We} 2 MR. SYKES: Well, we'll take it up at the right
3. are back on the record. This is the beginning of tape 3. 3 time.
4 MR. LUBEL: Hey, Jim, I have -- I've executed 4 MR. LUBEL: Yeah, we can take that up, but for
5 of your protective order agreement except I made two minor 5 now we've got an agreement we can use -- all of us can use
6 changes on page 4 I want you to see, but I'm not going to be 6  Cowey subject to the specific objections made in the
7 at the hearing tomorrow and I understand you're going to 7 deposition, that they're not waived, right?
8 tender an agreed protective order to the court. 8 MR. SYKES: Correct.
9 MR. RILEY: Let me see your changes, 9 MR, LUBEL: Isn't that the treatment we have?
10 MR. LUBEL: Yeah. I mean an agreed one. I'm 10 MR. SYKES: That's the agreement.
11 — going to need to see whatever the confidential documents are, |11 MR. RILEY: Yeah. I think we have one
12 So having somebody come back and tell me what it says isn't [12 exception to that and that's Blightschmidt? I think
13. good enough. 13 Blightschmidt?
14 MR. RILEY: Okay. Basically I'll tell the 14 MR. SYKES: Yeah, we never talked about
15 court and Robert can tell the court that you want to a copy; 15 Blightschmidt or however you say his name.
16 and if the judge says you can have a copy, you can have a 16 MR. LUBEL: I'm just talking about Wells right
17 copy. 17 now.
18 MR. LUBEL: Okay. 18 MR. SYKES: Correct.
19 MR. RILEY: But, you know, it's a closely held 19 MR. LUBEL: | know we have an agreement on
20 corporation; so I want it back. 20 other people. { can't remember if Blightschmidt was raised in
21 MR. LUBEL: I think the protective order allows 21 our agreement or not.
22 — for you to get it back at the conclusion of the case. 22 MR. SYKES: We just talked about Blightschmidt
23 MR. RILEY: It does. It's sealed. I haven't 23 and Sinus and Wells that day on that Friday afternoon.
24 even looked at it. It's still in the original seal. But I 24 MR. RILEY: The party depositions. The party
25 will represent to the Court that you have asked fora copy not }25 — depositions. In other words, you asked if --
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol IT James Wells Vol II
11-6-2008 11-6-2008
Page 101 Page 103
1 just to be seen. 1 MR. LUBEL: Corporate reps?
2 MR. LUBEL: That's correct. And secondly I 2 MR. SYKES: Yes.
3 think we've already established we've got an agreement between 3 MR. RILEY: You asked if Jim Wells could be
4 you, me and Sykes and that is that we can use the Cowey 4 used, his video deposition and transcript and Cowey. And I
5 depositions of Mr. Wells, the corporate rep in that case. I 5 agreed to that. And you also asked me about Alan Blumenthals'}.
6 think that will shortcut what I'm going to do today. 6 deposition that it could be used as if taken in this case
7 MR. SYKES: | want to be clear, Lance, also 7 subject to all objections as is Jim's deposition subject to
8 that in our pretrial disclosures, I forget exactly the form of 8 objections.
9 the pleading, but we designated passages from Cowey and DeOrio| 9 MR. LUBEL: That were lodged in the deposition?
10 ~— of Mr. Wells. 10 MR. RILEY: Well, substantively you wouldn't
11 MR. LUBEL: I've not seen -- I'm not sure that 11 have lodged any in the deposition.
12 ‘I've seen DeOrio. 12 MR. LUBEL: Whatever depositions -- whatever
13 MR. SYKES: That's the one where Al Stewart 13 objections you were required to lodge at that time?
14 couldn't pronounce his -- 14 MR. RILEY: Sure, responsiveness and form.
15 MR. RILEY: No, it wasn't Al Stewart. It was 15 MR. LUBEL: Right. I think we had an agreement
16 Michael Stewart. 16 on Masitis and Grossman too; is that right?
17 MR. SYKES: Michael Stewart. Sorry. 17 MR. SYKES: Graver.
18 MR. LUBEL: Okay. I think we've seen that one. 18 MR. LUBEL: And Graver. And so Blightschmidt
19 =: I'm not -- 19 was the one that you don't think that we specifically talked
20 MR. SYKES: I just want to be clear since we're 20 ~~ about?
21 onthe record we had done that. 21 MR. SYKES: Correct.
22 MR. LUBEL: No, no, no, I think that's good 22 MR. LUBEL: We'll address that at another time.
23 because what I don't -- I don't want to agree at this point 23 MR. RILEY: I wasn't even involved in that one,
24 that we're going to use depositions outside of ones I've been 24 = so--
25 at, okay? So that was a different law firm and a different 25 MR. LUBEL: It was in the Cowey case, wasn't
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

 

 

Casas SIV OUGSRRIPSSC DdocormenteL2-FilédeadNnsd272 OP dRage esahiod40
3 (Pages 104 to 107)

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008 i
Page 104 Page 106}:
1 it? That's my recollection of when -- 1 pull them.
2 MR. SYKES: Yeah. 2 Q. Okay. Do you remember who the -- your competitors
3 MR. RILEY: It was, but I wasn't involved in 3. were for Liquid Wrench?
4 the discussion about what happened. 4 A. Yeah, WD40 for one. And there were others, but I
5 MR. LUBEL: About Blightschmidt? 5 just haven't associated with those companies in ten years; \
6 MR. RILEY: Yeah. So I can't tell you what was 6 so
7 talked about. 7 Q. Did you look at the file on competitors to kind
8 MR. LUBEL: What agreement? 8 of- :
9 MR. RILEY: Whatever. 9 A. No, I did not. i
10 MR. LUBEL: Gotcha. 10 Q. -- remind yourself? The supplier info, did you pull
11 Q. (BY MR. LUBEL) Okay. Lets go back, Mr. Wells, and|11 that file?
12 {et's get back to the document search that you conducted. 12 A. I did not.
13 Remember before we took a break we were talking about that |13 Q. For Liquid Wrench I mean?
14 topic? 14 A. I did not.
15 A. Yes. 15 Q. The patents, do you know if there's a patent on
16 Q. You were giving us -- you had given us a description 16 Liquid Wrench? :
17 of these file cabinets in the caged area. You remember 17 A. There is a patent on Liquid Wrench No. 2.
18 generally talking about that? 18 MR. RILEY: For the record, Lance, you have
19 A. Yes. 19 that. That was produced about a month ago.
20 Q. And I wrote down that that took place in building 2? /20 Q. (BY MR. LUBEL) That was around 1986 or so?
21 A. Yes, 21 A. Could have been. I've forgotten.
22 Q. And that there was a file cabinet or cabinets that 22 MR. RILEY: It was in the '90s.
23 had a label on the outside -- these are these metal file 23 Q. (BY MR. LUBEL) It was in the '90s?
24 cabinets, right? 24 A, '90s? Okay. That sounds better,
25 A. Yes, 25 Q. Was there is not a patent on any of the previous
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II !
11-6-2008 11-6~2008
Page 105 Page 107]
1 Q. That said products? 1 versions of Liquid Wrench?
2 A. Yes. 2 A. Not to my knowledge.
3 Q. And so you went to that file cabinet, right? 3 Q. Have you looked for it specifically? :
4 A. Yes, 4 A. No. !
5 Q. But there was other file cabinets that had other 5 MR. RILEY: Lance, let me interrupt you. Jim
6 labels -- 6 was talking about L108 and in building 2 and frankly it
7 A. Yes. . 7 appears he was mistaken, That file wasn't in building 2, but
8 Q. -- correct? Do you recall generally what the other 8 my client did locate some L108 and L132, L-16 material. And |!
9 labels were on those other file cabinets? 9 let me see how many pages it is.
10 A. [believe I gave to you some that I could remember |10 THE WITNESS: I do get to see that before he
11 earlier. It was some of our competitors, suppliers, patents, [11 does? :
12 could have been lawsuits. I'm not sure about that. 12 MR. RILEY: You can both see it at the same i
13 Q. Testing? Was testing one of them? 13 time. i
14 A. Testing? 14 MR. LUBEL: You can show it to him first. What
15 Q. Testing on developmental products or something like |15 do you think this represents, Jim? You think this is the L108
16 that I wrote down. Does that sound right? 16 file? Jim Riley.
17 A. Oh, it could have been yeah, developmental products. | 17 A. This -- okay. I'll shut up then.
18 I'm sure that's not all of them. That's just what comes to 18 Q. (BY MR, LUBEL) Let's see what Mr. Riley thinks it is })
19 mind. 19 first, then I'm going to ask you.
20 Q. Okay. Did you pull any of those files for this 20 MR. RILEY: I think it's records on L132, L108,
21 lawsuit? 21 L116 and this is produced in response to a description of what i
22 A. No. 22 Jim gave in the deposition that my client looked for. They :
23 Q. Did you look at those when you did this inspection? |23 did not find it where Jim thought he had seen it, but they
24 A. Topened the drawers hoping to find something out of |24 found it in a different building. So this is what I've got to
25 place like that Liquid Wrench I was looking for, but I did not|25 tender. How many pages? Again I lost my count. One, two -- |
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

 

 

Cass8AasesrvO0dHy7RIGDSC Document 3023 FradPOSlGA78O Fae 266 Gij340
4 (Pages 108 to 111)

 

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 108 Page 110
1 MR. LUBEL: Jim, would you like to put Exhibit | 1 MR. RILEY: Well, Lance, you already know from
2 sticker 3 on there so that we're clear? 2 the sale records of raffinate that the last shipment would i
3 MR, RILEY: Sure. 3 have been at the latest early January; so there couldn't have
4 MR. SYKES: Is that the L108 file? 4 been anymore.
5 MR. LUBEL: It sounds like it's broader than 5 MR. LUBEL: January what?
6 that. 6 MR, SYKES: Here. I've got them. We can mark
7 MR. RILEY: Yeah, it does sound like it's 7 them.
8 broader. Twelve pages, Exhibit 3. I'll tender to Mr. Wells | 8 MR. RILEY: '78. 1978. Jim resigned the
9 to take a look at it. It does not appear that there's 9  raffinate formula in March of 1978 and there are no more
10 anything from the '70s, but that's up to you guys to takea [10 shipments of raffinate after January of '78 so you already
11 look at. Maybe Jim will be able to tell you something about }11 know -- I mean, the production records aren't going to show
12 it. 12 you anything that you don't already know.
13 (Exhibit No. 3 marked) 13 MR. LUBEL: Well, I'm trying to figure out when
14 MR. LUBEL: While we're doing this, Phil, what [14 — you sold of your last -- it could relate to when you sold your |;
15 is y'all's problem with -- or I guess injection with using the |15 fast Liquid Wrench containing raffinate.
16 _Blightschmidt deposition? He was -- as I recall it, he was 16 MR. RILEY: Sometime in '78 when they stopped
17 both a fact witness and an expert that U.S. Steel retained. [17 — making it.
18 MR. SYKES: I haven't looked at the deposition, |18 MR. LUBEL: I assume that's true, but I just
19 but -- so T couldn't answer you; but we don't intend to use [19 — want to see what the records show.
20 him in this case, call him in this case, 20 MR. RILEY: I have no objection to it. I'm
21 MR. LUBEL: Do y'all have control over him, do |21 just letting you know that the last raffinate shipment was
22 you know? 22 January 1978; so I don't think -- :
23 MR. SYKES: I have no idea. 23 A. There is document already produced that] wrote that
24 MR. RILEY: Have we marked the date of first 24 says exactly when the runout dates were going to be. It's not |
25 — sale book? 25 here.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 109 Page 111]
1 MR. LUBEL: Not yet. 1 MR. RILEY: Can we find it, Jim?
2 MR. RILEY: Okay. Well, that's been tendered 2 A. We produced it earlier. It's not in this bunch.
3 today also. I really don't think -- | think the portions we 3 MR. RILEY: It's in the original regular file
4 tendered to you were the relevant portions before, but I knew | 4 production.
5 that you want to look at the whole thing; so I brought it in. 5 MR, LUBEL: Okay.
6 MR. LUBEL: Stacey, are you able to get the 6 MR. RILEY: Let me go get it.
7 production records while we're doing the depo specifically for | 7 MR. LUBEL: Well, I've got it. Here's the
8 the 1978 time period? Is that something you can get faxed 8 problem, Jim. | just -- he’s given an affidavit where he says
2 over do you think? 3 July. There's a document where he likes to say it's April or
10 MS. YATES: Which production records? I'mnot j10 March. I want to see what the production records say so we}:
11 sure. 11 can get a better handle on that time period.
12 MR. LUBEL: Liquid Wrench, 12 MR. RILEY: The reality of it is --
13 MR. RILEY: Liquid Wrench production records 13 A. There is an email that | wrote that specifically
14 from '72 to '78 is another thing that Lance had requested, but j14 — addresses that and it's been produced.
15 | got the impression that they were big volumes, 15 MR. RILEY: I think the reality of it is when
16 MR, LUBEL: Well, if we can just do '78 for 16 he said July, he didn't want to be accused of, you know, of
17 starters -~ 17 shortening it just in case he added some months on to it just
18 MS. YATES: | can see. 18 in case something was sold after that. But, you know, I'll
19 MR. LUBEL: -- so we can clear up when the last [19 get the production materials and him them look at it if that's
20 production for Liquid Wrench was. 20 what you'd like.
21 MS. YATES: Where were they located? They were |21 MR. LUBEL: Do you have this email he's
22 in the notebook? 22 referring to?
23 MR. RILEY: Were they in building 2? 23 MR. RILEY: This is research and development.
24 MR, LUBEL: Yeah. On the top of the file 24 MR. SYKES: Look on the next page.
25 cabinet there were these 3 ring binders I think, 25 MR. RILEY: Yeah, here it is. It's RSCO0011,
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

 

CABG selBAQNdOTORFGOBSC Dosamaahtao2-Fildzl Qe A 02020P deaged affS340
5 (Pages 112 to 115)

 

 

 

 

James Wells Vol II James Wells Vol II
11-6~2008 11-6-2008
Page 112 Page 114
1 March 30, 1978. "It is expected that our supply of 1 manager or somebody in sales.
2 benzene-containing raffinate will be exhausted by the end of | 2 Q. Who was that?
3 April, 1978. When a closer date can be pinpointed, an 3 A. Well, that was a moving target. There was more than
4 additional memo will be issued covering an addition to the 4 one sales manager,
5 cutoff date." 5 Q. Who do you remember being that person in ‘72 when
6 MR. LUBEL: Right. Have we seen that 6 you started?
7 additional memo? 7 A. I believe that guy's name was Green. I've forgotten
8 MR. RILEY: I don't think there is one. 8 his first name but --
9 A. There was never one. 9 Q. Where did he office?
10 MR. LUBEL: Okay. Let's get started. Are we 10 A. Where was his office?
11 ready? 11 Q. Right.
12 THE WITNESS: Yeah. 12 A. In Charlotte.
13 MR. RILEY: So if the supply of raffinate was 13 Q. In the headquarters or in a production building?
14 exhausted by the end of April, 1978, him saying July was 14 A. Headquarters.
15 giving himself extra room just in case it was sold. 15 Q. In the headquarters.
16 MR. SYKES: May I ask a question? Have we been |16 MR. RILEY: Lance, just to clarify, I know :
17 on the record this whole time, ma'am? 17 you're not asking about this document, but from my review of |:
18 COURT REPORTER: Yes. 18 the data for the sale book, there are customers listed in
19 MR. RILEY: Yes. 19 _ there.
20 MR. SYKES: Do you want the raffinate sales 20 MR. LUBEL: There are some.
21 records marked as an Exhibit, Lance. 21 MR. RILEY: Okay.
22 MR. LUBEL: I've got them started in 1968. 22 MR. LUBEL: But I'm looking to the specific
23 I've got those. Thanks. 23 sales records to each customer and appreciate you bringing
24 MR. RILEY: Lance, do you still want the 24 that up. :
25 production records? 25 Q. (BY MR. LUBEL) Where did Mr. Green keep the sale
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol If James Wells Vol II
11-6~2008 11-6-2008
Page 113 Page 115
1 MR. LUBEL: Yeah, oh, yeah. 1 records file if you know?
2 MR. RILEY: Okay. We'll do what we can to get 2 A. TI don't know. I did have an opportunity to speak
3. them. 3 with the current state of that and was told that there were no
4 MR. LUBEL: Great. 4 sale records back I think the number was six years, anything
5 MR. RILEY: Hopefully today. If not, get to 5 past six years back. All were destroyed.
6 you as quick as possible. 6 Q. Were what?
7 Q. (BY MR. LUBEL) In these file cabinets that we were! 7 A. All had been destroyed.
8 talking about before we took another break, remember that? | 8 Q. Discarded?
9 You gave us a list of competitors’ files and supplier info and | 9 A. Yes.
10 patents and testing and possibly lawsuits? Do you remember| 10 MR. RILEY: That's covered in the response to
il that discussion? 11. the subpoena Exhibit 1.
12 A. Yes. 12 Q. (BY MR. LUBEL) And so who did you talk to that told
13 Q. Do you recall there being individual file folders 13 you the sales records before six years ago, would that put us
14 for each of those areas, topics? 14 before 2002 or so, were discarded?
15 A. Yes. 15 A. His name is Wally Jones.
16 Q. Within the file cabinets, correct? 16 Q. Waily Jones. Did you recall back when you were
17 A. Yes. 17 there starting in'72 where Mr. Green kept the sales records?
18 Q. Now, where if -- in these file cabinets were the 18 A. Inever knew.
19 _ sales records, like who your customers were? 19 Q. Never knew. So you don't know if he had file
20 A. I don't think there would be any records of that 20 cabinets or whatever?
21 nature in any of those files. I don't recall any of that -- 21 A. No, I don't.
22 in any of those files. 22 Q. Did -- do you know if the company kept customer
23 Q. Where would this sale records have been kept, 23 lists? I'm going to make up one for Sam's Hardware. Let's say
24 — customer list, how much you'd supplied, things like that? 24 you did business with Sam's Hardware starting in 19, you know, |}
25 A. That would have been in Charlotte in the sales 25 55. Did y'all have a list somewhere of your customers?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

CéssB3i8ecrwOOI RIC DSC Becument $023 FIREPESIGE BD TAS HG als40
6 (Pages 116 to 119)

 

 

 

 

 

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 116 Page 118
1 A. I never saw one. 1 A. Dol want you to break it down?
2 Q. Who would have had such a list if there was one? 2 Q. Yes, sir.
3 A. It would have certainly in addition to the sales 3 A. Yes.
4 department been in customer service. 4 Q. Let's do it that way then, The raffinate version of
5 Q. Were they different departments, sales and customer 5 Liquid Wrench was targeted or aimed at industrial uses,
6 service? 6 correct?
7 A. Customer service reported to sales. 7 A. I said that as my opinion based upon the experience
8 Q. And so we don't know whether there was such a list 8 that it went through plumbing and hardware and the size of the
9 or not, correct? 9 container being the larger volumes are not the kind of thing
10 A. I don't. 10 that a household user would need.
11 Q. Did you know who they were targeting for Liquid 11 Q. I'm just saying have I got this right that Radiator
12. Wrench sales? 12 Specialty Company targeted the raffinate version of Liquid
13 A. You talking about a competitor? 13. Wrench to industrial uses?
14 Q. No. I'm more interested in who were they -- who did |14 A. I cannot agree to the words targeted as something
15 they design the product for? 15 they set out to do. They may or may not have. I'm not aware
16 A. Ican't answer that directly because I don't know. 16 of that, All I'm saying is that the results were that seemed
17 I can tell you that Radiators sales was broken up amongtwo |17 to be where it went, places like Home Depot or hardwares.
18 or three different sales areas. One was automotive. One was |18 Q. So in the past when you've said that the raffinate
19 plumbing and hardware. One was export. That may have been|19 _ version of Liquid Wrench was aimed at trades people like
20 all. The Liquid Wrench raffinate formula, my recollection is /20 mechanics, you're trying to take that back?
21 = -- I'm not quoting numbers, but it just -- | have reasons to a1 A. No.
22 think this, that most all of it went through the plumbing and 22 Q. Is that true or not?
23 hardware duties. 23 A. I think it's true. I think it's true that they're
24 Q. Are there records that still exist that would firm 24 the ones who used it because of the sizes and the fact that
25 that up? 25 most of the Liquid Wrench raffinate went through that one
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol IT James Wells Vol II
11-6-2008 11-6-2008
Page 117 Page 119}.
1 A, I don't think so. 1 sales division.
2 Q. Did you work in the plumbing and hardware division? | 2 Q. And when you say that that version of Liquid Wrench
3 A. The product that we made went into a warehouse and 3 mainly went to tradesmen, what do you mean other than
4 soall sales areas pull out of the same warehouse. 4 — mechanics?
5 Q. Who worked in the plumbing and hardware division? 5 MR. RILEY: Objection; form.
6 That's how you referred to it was a division? 6 A. I said it went through the plumbing and hardware and
7 A. Yeah, call it division. Yeah, I guess so, 7 by that I -- I'm not sure of your question now. :
8 Q. Okay. Were you in that division or were you ina 8 Q. (BY MR. LUBEL) Yeah. Do you remember testifying |.
9 manufacturing division? 9 under oath that regular Liquid Wrench was designed for :
10 A, Just manufacture. 10 plumbers, mechanics and tradesmen?
11 Q. So there was a separate division for plumbing and 11 A, 1--I don't doubt that I didn't say that.
12 hardware, correct? 12 Q. Okay. You don't doubt that you didn't say that?
13 A. I'm not sure division is the right word. I just 13 A. I don't remember saying it, but that's pretty much
14 think sales was broken down among what I told you and there }14 accurate I would say.
15 was someone that called on those types -- hardware types. 15 Q. It's pretty much accurate?
16 Q. Let me -- let me tell you what I've heard you say 16 A. Yes.
17 before, Tell me if I'm wrong, okay. Liquid Wrench was aimed] 17 Q. Okay. Why was it that regular Liquid Wrench was
18 at industrial uses like tradesmen; is that true? 18 designed to plumbers, mechanics and tradesmen?
19 A. I think so. 19 A. My opinion is because of the larger sizes.
20 Q. And you've told us that tradesmen would be like 20 Q. Okay. What sizes are you talking about?
21 mechanics? a1 A. 8-ounce and up even 55-gallon drums.
22 A. Let's back up because again you use the word Liquid [22 Q. And does this -- if you look over this, I've got
23. Wrench. I'm not sure whether you meant deodorized or 23 your deposition from the Richter case, Can you see it up on
24 — raffinate. 24 the screen?
25 Q. You want me to break that down? 25 A. Ido.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
CatgselS- Ande ToR RIDDSC DotsmMentG22-BilddlesnsTu2@Pdgagece wf Z40
7 (Pages 120 to 123)

 

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6~2008
Page 120 Page 122

1 Q. Itsays, "Regular Liquid Wrench, it was designed and | 1 Q. You've had opportunities over the years to visit

2 manufactured for what purpose?" You said, "It was my 2 with certain people that worked at Radiator to help form the

3 understanding it was primarily plumbers, mechanics and 3 basis of your information about Liquid Wrench, right?

4 tradesmen." Do you see that? 4 A. In general, yes, I think so.

5 A. Yes. 5 Q. And so one of the things that we know from looking

6 Q. That's still your answer today, correct? 6 at the documents is that, for instance, we know that there was

7 A. Correct. 7 some 8-ounce deodorized Liquid Wrench that contained benzol

8 Q. And so do you think that -- that the size of the 8 before you got there in 1972, correct?

9 cans is the only reason that regular Liquid Wrench was for i) A. Yes.
10 industrial uses? 10 Q. You've seen, for instance, the mariners, you know,
11 A. I-- I don't know how to answer that. I mean, the 11 that -- what was Mariners?
12 _ size has an obvious effect. I don't have a good answer to 12 A. You talking about sailor? I don't know what you
13 that. 13. mean by Mariners.
14 Q. Well, how about the fact that it contained benzene? 14 MR. LUBEL: Give me the Mariners, Hector, 1970
15 A. Okay. 15 document.
16 Q. Does that tell you anything about why it may be more {16 MR. RILEY: You talking about the advertisement
17 appropriate for an industrial use than it would be for 17 ina magazine?
18 household or do you just not have an opinion on that? 18 MR. LUBEL: Yeah.
19 A. I know of no reason why it would be more appropriate |19 MR. RILEY: Yeah, let him look at it.
20 fora pipefitter than a homeowner if it contained benzene. 20 A. Oh, that does ring a bell now.
21 MS. YATES: Can we take a break just so I can 21 Q. (BY MR. LUBEL) Yeah. I'm a going to show it to you,
22 tell him something? 22 but what it's going to show is a deodorized Liquid Wrench in I
23 MR. LUBEL: Sure. 23 think an 8-ounce can that contained benzol. Have you seen
24 THE VIDEOGRAPHER: Stand by. The time is 24 that before?
25 2:02 p.m. We're off the record. 25 A. Ihave seen an 8-ounce can that contained benzol,

Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 121 Page 123

1 (Recess from 2:02 to 2:05) 1 yes.

2 MR. RILEY: The production records, we tried to 2 Q. Okay. I'm going to put it up on the screen. The

3 get them today. Unfortunately the person who we get to get 3 first thing you'll see is --

4 the copies and sent isn't there; so we are going to try 4 MR. LONGORIA: You want to give me the exhibit?

5 tomorrow to look for those records, We're not sure if we have | 5 MR. LUBEL: When I'm ready. Just give me a

6 them from the '70s; but if we do, we will get them to 6 minute,

7 Mr. Lubel as soon as possible. 7 Q. (BY MR. LUBEL) You see that says Mariners annual

8 THE VIDEOGRAPHER: The time is 2:05 p.m. Back) 8 ordering guide?

9 on the record. 9 A. Yes.
10 Q. (BY MR. LUBEL) Is it your testimony that the 10 Q. You've seen those before, correct?
11 different formulas of Liquid Wrench, the deodorized versus 11 A. Correct.
12 what you're calling the raffinate-based formula weren't 12 Q. And, in fact, if you look at the bottom, you'll see
13 different because of the different people that were using it 13 aUSS. That's US Steel Cowey Bates number, correct?
14 such as households versus tradespeople, industrial versus -- 14 A. Yes.
15 industrial uses versus household uses, right? 15 Q. So you recognize that being produced in a different
16 A. Both of those formulations were in use when I came 16 lawsuit correct?
17 to Radiator. So why and how it got to be where they were, I 17 A. Correct.
18 have no idea. 18 Q. And if we flip through, you'll see the first page is
19 Q. Well, you've seen documents that go back before your [19 1970 and then as we go through -- I'm going to get to the part
20 time, correct? 20 I want you to focus in on. It's this page and this shows some
21 A. Yes. 21 of your products being advertised, correct?
22 Q. You've had to do that as part of your role as the 22 A. Yes.
23 corporate spokesperson for the company, review documents, 23 Q. And the first one is -- let me blow it up. It says
24 correct? 24 — Radiator Specialty Company Liquid Wrench and it's got an
25 A. Correct. 25 aerosol can, right?

Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

 

CassSTBOVOIETARIC DSC DOCUMeRt SINS FMERONGED FAQS SETS S40

 
8 (Pages 124 to 127)

 

 

 

 

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 124 Page 126

1 A. Yes. 1 MR. RILEY: Objection; form,

2 Q. And then its got your 8-ounce can, true? 2 MR. SYKES: Yeah, object to the form.

3 A. Yeah. They're called oblongs. 3 Q. (BY MR. LUBEL) Isn't that what it says?

4 Q. Yeah. It's not aerosol? 4 A. Weli, I guess 1 don't like what you said. You said

5 A. Correct, 5 we know this is a deodorized can because the advertising says |.

6 Q. You call it an oblong can, right? 6 that, but then when you look at the can, it's got a skull and

7 A. That's what the can companies call it. 7 crossbones, which obviously is not the correct warning for a

8 Q. Allright. And that can was predominately or mainly 8  deodorized can.

9 yellow on the front with some black on the side, correct? 9 Q. No, but you had some deodorized cans before you got i
10 A. I believe so. 10 there in 1972 that contained benzene? :
11 Q. And then it's got a screw top, right? ii A. Yes.

12 A. Correct. 12 Q. Allright. From raffinate. I don't mean benzene
13 Q. And then if we unscrew that top, there's going to be 13 from petroleum distillate?
14 — aspout within there, right? 14 A. You mean from the raffinate?
15 A. Correct, 15 Q. Correct.
16 Q. And then what do you do, you turn that spout over, 16 A. Yes.
17 screw it back on and you've got -- 17 Q. You under stood that before you got there -- I know
18 A. There's a hole on top of the cap and you just turn 18 there's a distinction in your mind at some point after you got
19 it over and stick a spout up through the hole, yes. 19 there you started making deodorized Liquid Wrench without
20 Q. We've seen gas cans like that in Texas, right, 20  raffinate, correct? Isn't that what you've told us before?
21 similar? 21 A. That's correct.
22 A. Yes. 22 Q. But before -- at some points before you got there in
23 Q. So if you read with me here, it says safe to use on 23 1972, you realized and as we see, there are some deodorized
24 all metals and then it says deodorized Liquid Wrench. Do you|24 —_version of Liquid Wrench in the 8-ounce cans that had
25 see that? 25  raffinate-based product in it, right?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 125 Page 127

1 A. Yes. 1 A. No.

2 Q. As opposed to the regular Liquid Wrench. It's 2 Q. You don't agree with that?

3 specifying the deodorized, right? 3 A. Ido not.

4 A. Yes. 4 Q. Okay. So what was the skull and crossbones doing on

5 Q. And this is advertised, correct? 5 the deodorized Liquid Wrench in 1970?

6 A. Yes. 6 A. You want me to interpreter what I'm looking at?

7 Q. And then if we look, if you look carefully in here, 7 Q. No. I want you to tell me why the deodorized can of

8 onthe bottom of this deodorized can you'll see a skull and 8 Liquid Wrench in 1970 would have a skull and crossbones on it].

9 crossbones. Do you see it? 9 when you've told us in the past the skull and crossbones is
10 A. Yes. 10 indicative of raffinate based product?

a. Q. And ifyou look really, really carefully, you'll see il A. There is no -- well, I shouldn't say no

12 another reference to deodorized up in that top left-hand 12 relationship. The -- this can with its warning is different

13 corner of the can, right? 13 than the advertising where it says deodorized. So either

14 A. Ican see something, but I can't read it. 14 someone used a can and didn't realize that they got the wrong

15 Q. But that's -- you know from looking at previous cans [15 can. And certainly the word deodorized on a can with this

16 and working there that that's where the word deodorized would | 16 warning is -- there's an error there somewhere,

17. sometimes be, right? 17 Q. Okay. I thought you said this was an 8-ounce can?

18 A. Correct. 18 A. I don't know what size can that is.

19 Q, And sometimes it would be along the ledge here, 19 Q. Oh, you can't tell that's 8-ounce?

20 right? 20 A. Not from this picture, no.

21 A, Could be, yes. 21 Q; Hadn't you told us previously under oath that all of

22 Q. It was in different spots, right? 22. the 8-ounce cans contained raffinate-based product? Obj:

23 A. Right. 23 MR. RILEY: Objection; form. 402

24 Q. But we know this is a deodorized can because the 24 A. I did say that. Based upon the knowledge I had at 403

25 advertisement is referring to it as deodorized, right? 25. the time, that was true. |

Stratos Legal Services, LP Stratos Legal Services, LP Q

713-481-2180 713-481-2180

 

Cage celBSLQndG TOR RIEDSC DpadmaehdOd2-Fil eu dP Os02020P deag2 Al aff540
9 (Pages 128 to 131)

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 128 Page 130
1 MR. RILEY: Objection; form. 1 A. Idid.
2 Q.. (BY MR. LUBEL) Are you now trying to tell us that | 2 Q. And you've also told us under oath that all the
3. when you testified under oath that the 8-ounce cans were 3 other cans, other than aerosol and the 4-ounce deodorized can,
4 __ raffinate-based, you trying to take that back? 4 contain raffinate-base formula, true?
Obj: 402 5 A. I said that -- no, I'm not trying to take that back. 5 MR. RILEY: Objection; form.
403 6. The 8-ounce cans from 1972 forward were raffinate only. 6 MR. SYKES: Object to the form of the question.
7 MR. SYKES:: From what? 7 Q. (BY MR. LUBEL) Pre-1979?7
8 Q: | (BY MR. LUBEL) From '72 forward? 8 MR. RILEY: Wait a minute.
9 A. Yes. 9 MR. SYKES: Object to the form of the question.
10 Q. You mean from '72 to.'78? 10 MR. RILEY: Object to the form of the question.
C) dt A. Yes. 11 MR. LUBEL: Well, I'm not trying to make it
12) Q. Correct?! 12 seem like in 2001 it had raffinate. Let me rephrase it.
13 A. Because it was discontinued in ‘78. 13 MR. RILEY: '72 to '79 is when he testified.
14) Q. What you're saying is that you took =- you! 14 Q. (BY MR. LUBEL) Are you listening to me?
15; eliininated the raffinate, therefore the benzene from all) 15 A. Start over again.
16: Liquid Wrench cans, correct, in'78?) 16 Q. All of the other size cans, that means take out
17, A. No, just from the -- we just took out the =- we just} ©/17 4-ounce and aerosols --
18} eliminated the raffinate formula in'78. We didn't totich the: [18 A. Uh-huh,
19) ‘deodorized formula. ' _|L9 Q.-- are you with me so far?
20) Q. Well; but the deodorized formula in the 8-ounce cans |2.0 As Yeah,
21) had raffinate in it; correct?) 21 Q. All of those cans contained raffinate-based product
22 MR. RILEY: Objection; form. 22... before you eliminated the raffinate sometime in. 1978?
23 A. No. 23 MR. RILEY: Objection; form.
24 Q. (BY MR. LUBEL) All of the 8 -- have you not 24 MR. SYKES: Object to the form.
Ob}: 25. testified previously that all of the Liquid Wrench:8-ounce 25 Q. (BY MR. LUBEL) Isn't that right?
402 Stratos Legal Services, LP Stratos Legal Services, LP
oO 403 713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6=2008 11-6-2008
Page 129 Page 131
_ | 2. cans contain raffinate? 1 A. Am I supposed to answer?
ee 12 A. From:'72 forward. 2 Q. Yes, sir, you're supposed to.
© ba 3 Q. Right. 3 MR, RILEY: Time period?
4 A. Yeah. There's that's. 4 Q. (BY MR. LUBEL) Before 19797
5 Q. Until you eliminated it? 5 A. Before when?
6 A. -Yes, that's true. 6 Q. Before 1979.
7 Q. And it's your position that sometime in 1978 you 7 A. Allright. Again, from 1979: back to 1972 all of the
8 eliminated the raffinate from Liquid Wrench? 8 = 8-ounce cans and larger contained only the raffinate formula.
9 A. That's correct. 9 Q.. Right, And hadn't you testified before under oath)
10 Q. If we see 8-ounce cans before 1972, don't they also {10} ‘that all Liquid Wrench cans, except for the 4-ounce and the!
11 have the raffinate version in there? 11) ‘aerosol’cans, contained raffinate formula?’
12 MR. RILEY: Objection; form. 12 MR, RILEY: Objection; form.
13 A. 8-ounce cans before '72 had raffinate in them. 13 MR. SYKES: Object to the form.
14 Q. (BY MR. LUBEL) Is that right? That's what you've |14 A. I said that based upon the knowledge I had at the)
15 told us before. 15, time. Now, since that time I have become aware that there has)
16 A. Yes, that's correct. 16) been found an 8-ounce can that contained the deodorized)
17 MR. RILEY: Finish your answer. He started 17) formula and was properly labeled with the deodorized warniiigs, }{:
18 explaining something. Don't cut him off. 18) not the raffinate warnings. So it was a mistake, but there!
19 Q. (BY MR. LUBEL) You've told us before that the 19) ‘was a part number, L108; that existed, one with the deodorized}
20 4-ounce cans and the aerosol cans were the ones that had the 20) _‘and the different one also.L.108 with the raffinate. [Both of
21 — deodorized version in it, correct? 21, | them contained the proper wartings under CPSC:!
22 A. I said that, correct. 22 Q. (BY MR. LUBEL) Okay. We're going to get to what's
23 Q. You've toid us that before -- 23 proper and what isn't in a minute, but do you remember
24 A. Thave. 24 testifying under oath that all of the cans, the containers
25 Q. -- under oath, right? 25 contained raffinate-based product for Liquid Wrench before
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

 

 

 

 

 

CSSEBIGWOITERIEDSE PUTT HOS FRU W Re RAGE 26 RE E40

 

2
Sy
i
|

i

i

Obj:
402
403

O

Obj:
402
403

O

704,
‘ultimate
issue
‘Plaintiffs
FHSA

MiL
 

 

 

10 (Pages 132 to 135)
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 132 Page 134

1 1979 except for the 4-ounce and the aerosols? 1 produced in the Cowey case, USS Cowey --

2 A. And I just said that. 2 MR. LUBEL: Jim --

3 MR. SYKES: Object to the form of the question. 3 MR. RILEY: -- 154 onward.

4 A. Lanswered that. I said I testified that I said 4 MR. LUBEL: Jim, please, let him answer my

5 that based upon the information at that time. 5 question, please.

6 Q. (BY MR. LUBEL) Were you wrong? 6 MR. RILEY: He's been talking about the

7 A. But-- 7 photographs.

8 Q. Were you wrong? 8 MR. LUBEL: | know but you're --

9 A. I found -- I wasn't wrong. [ just found different 9 MR. RILEY: Right. I'm sorry.
10 information since that time. 10 Q. (BY MR. LUBEL) Can you show me a document, sir?
il Q. So what you're saying is you've actually seen a can 1i A. The answer is, yes.
12 of deodorized Liquid Wrench of the 8-ounce variety that you | 12 Q. Okay. You have a document from Radiator Specialty
13. were able to date before 1972 that you said did not contain 13. Company that shows the formulation of deodorized Liquid Wrench
14 benzo!? 14 before 1972 having something other than raffinate in it? :
15 A. Ihave seen a picture and I know for a fact that [ 15 A. Ihave a document that clearly says petroleum
16 — didn’t produce any 8-ounce deodorized at Indian Trail. So 16 distillates in the 8-ounce can.
17 that can had to have been produced prior to 1972. Now, when | 17 Q. Sir, were you not aware that benzene is a petroleum
18 it was produced, I don't know. 18 distillate?
19 Q. Well, they were making Liquid Wrench at Charlotte {19 | A. Well, when you look under the CPSC, it separates
20 before you got your plant up and running? 20 benzene, then it also looks at petroleum distillates.
21 A. Correct. 21 Q. Can you show that to me?
22 Q. Right? 22 A. Sure. It's under CFR1617.4 -- [E3 or B3 or
23 A, I don't know when they started. 23 something like that.
24 Q. No, you don't. That's my. point. Were-you mistaken) | 24 Q. Here's a highlighter.

25, when you Said that all of the raffinate version of Liquid: 25 MR. SYKES: For the record, what year is that?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008

Page 133 Page 135
1 Wrench'came in containers all sizes except the 4-ounce.and the| 1 Q. It's the early version from Mr. Blightschmidt's
2: aerosol?’ 2 exhibits. We didn't use the 2001 version like Carl does.
3: A. For-the third time I-was not mistaken: Ltold you! 3 MR. RILEY: What I want to know is he looking
4: — exactly. what the facts were. based upon the facts that I knew. 4 at the right section?
5) Q. ‘How did the.facts change, sir?. Facts usually don't 5 MR. SYKES: That's what I want to know. I mean
& change. 6 can you --
De A. The facts didn't change, but what happened. was new’ 7 A. Okay. This is 1500.143 -- 3B and it says --
8: evidence was discovered in the case of this 8-ounce can which | 8 Q. (BY MR. LUBEL) Can I see it so I can show the jury? |:
9; was labeled and must have contained the deodorized formula 9 You'll be able to see it too.
10} based upon the label. 10 A. You want me to read it to you?
11 Q. Who found that can for you? 11 Q. I'm going to show it to everybody.
12 A. I don't know where it came from. 12 A. Oh, okay.
13 Q. Did you see the can or the photograph? 13 Q. That's what you've highlighted, right?
14 A. The photograph. 14 A. Itis.
15 Q. And were you able to date that can from looking at 15 Q. Okay, Doesn't it group benzol or benzene, xylenes,
16 the photo? 16 toluene and petroleum distillates into the same section?
17 A. I don't think so. 17 A. Well, they're grouped in the same section, but that
18 Q. Does it have a date on it? 18 was not related to the difference of opinion that you and I
19 A, Ihave seen some cans that do have a date. Now, 19 had a moment ago.
20 whether that was one of them, I don't know. 20 Q. Well, look over here. Benzene, toluene, xylene,
21 Q. Okay. Can you show me a document from Radiator 21 petroleum distillates, do you see that?
22 Specialty Company that reflects that the deodorized version 22 A. I see that.
23 contained something other than raffinate before 1972? 23 Q. Do you know what a petroleum distillate is,
24 MR. SYKES: Object to the form of the question. 24 Mr. Wells?
25 MR. RILEY: Let's short-circuit it. It was 25 A. Well, I like to think I do.

Stratos Legal Services, LP

713-481-2180

 

Stratos Legal Services, LP

713-481-2180

 

 

Cease 38 @n000297R ICSC Document 309-3Fi6éedOgeZe0 Paage27B off S40
11 (Pages 136 to 139)

 

James Wells Vol II

James Wells Vol II

 

 

11-6-2008 11-6-2008
Page 136 Page 138
1 Q. Well, you're a chemist. Tell me what your 1 (Q.. Right?:
2 understanding of a petroleum distillate is? 2) “AS: Right.)
3 A. Well, as you distill an oil, these different 3) (Q. It's the code of Federal regulations?:
4 chemicals come off at different temperatures in a tower and 4) A. Right.
5 different places .and you might get benzene in one place and 5) .Q..-You're faniiliar with it?)
6 kerosene which is listed on what I first showed you and marked} 6: ‘A, Tam.)
7 someplace else. 7 Q. When is the first time that you've studied it?)
8 Q. And -- 8 Ai 723
9 A. In this case the CPSC chooses to use the word ‘9 Q..: First time you studied it was in 1972; correct?)
10 __ petroleum distillate to represent kerosene when you do the 10: ‘A. That's my recollection’,
11 warnings. Lt Q. Did you make any changes to any of the labels of)
12 Q. Isn't benzene a petroleum distillate? 12) Liquid Wrench when you started in'72?:
13 A. Well, whether it is or isn't I don't think a concern 13° “AL Noy)
14 in this issue. 14 ‘Q.: Did you between '72 and '78?)
15 Q. Sir, is benzene a petroleum distillate. 15: A. No.
16 MR. SYKES: Object to the form of the question. 16 Q. The label stayed the same; correct?
17 MR. RILEY: I'll object to the form of the 17 (Al Itdid.)
18 — question also. 18) _Q.- Others before you got there had made decisions}
19 A. Yeah, I guess I'll have to agree with that. 19: regarding what was on the labels, correct?)
20 Q. (BY MR. LUBEL) Isn't benzene an aromatic? 20) Aj Correct:; |
21 A. Benzene is an aromatic, Kerosene is not. 21) 'Q. And it was not within your responsibility to ‘change |.
22 Q. Is xylene an aromatic? 22) the Liquid Wrench label?)
23 A. Yes. 23 A.” Within my responsibility. There was no reason to!
24 Q. Is toluene an aromatic? 24 change the label. It was correct.
25 A. Yes, 25) Q. It was correct, right?)
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 137 Page 139
1 Q. Those terms like aromatics and petroleum distillates | 1 A. Correct.)
2 are really characterizations for a number of different 2 Q. That's your testimony?
3 chemicals, correct? 3 A. That's my testimony.
4 A. Yes. 4 Q. Okay. Are you telling us that you analyzed the
5 Q. And whether a particular chemical structure fits 5 label when you got there in '72 or what you're saying is that
6 into that category, there's books that tell us that, right? 6 that label had already been done and it wasn't up to me? :
7 A. Correct. 7 A. Atsome point. And I don't recall what year it was,
8 Q. And so what they've done in this regulation is 8 but, yes, I reviewed the label.
9 they've referred to benzene, toluene, xylene and petroleum { 9 Q. When?
10 distillates all under this section on what warnings are 10 A. And found nothing wrong with it.
11 necessary, correct? You've seen that before? 11 Q. When?
12 A. Yeah, I have. 12 A. I don't recall when.
13 Q. Right? 13 Q. Approximately?
14 A. Right. 14 A. [have no idea. Early '70s probably.
15 Q. And what do you refer to, I'm going to hand it back: |15 Q. And so did you likewise review this regulation?
16; to you, this set of documents I've given you? You've seen it] 16 A. The -- you're asking me to recall things that I
17) before. You've testified about it. What do you call that?) 17 can't sit here and tell you yes about specific paragraphs.
18) A. The CFRI6, 18 You don't look at this regulation and decide to read one
19: Q. 15; right?! 19 little paragraph. Too many things are tied together; so --
20) Al 16.) 20 answer to your question is probably, yes.
21 Q.: Let me see, : 21 Q. I'm going to mark it as Exhibit 4, okay?
22 MR. SYKES: It's volume 16. 22 (Exhibit No. 4 marked)
23 A. Uh-huh. 23 Q. (BY MR. LUBEL) Didn't I?
24 Q. (BY MR. LUBEL) Part 1500? 24 A. Okay.
25 A. Uh-huh. 25 Q. You've seen it before. This isn't the first time,

Stratos Legal Services, LP

713-481-2180

 

Stratos Legal Services, LP

713-481-2180

 

 

CAacB1RewOMIG7ARIC-DSC Document 7023 FRREOSIGLD Page 72405840

 

i
 

 

611,
non-responsive

Plaintiffs FHSA\
MiL

©

 

 

 

 

 

12 (Pages 140 to 143)
James Wells Vol II James Wells Vol ITI
11-6-2008 11-6-2008
Page 140 Page 142
1 right? 1 Federal regulations that you're relying upon that says that
2 A__ That's correct 2 your company was prohibited by law from adding a warning to
3 Q.. Okay. Can'you show me where, if anywhere, in this, 3. the container of the Liquid Wrench that your company
4: regulation that says that your company could not have placeda,|| 4 manufactured that says contains a cancer-causing substance or
5: cancer warning hazard on the Liquid Wrench containers? 5 something like that?
6 MR. RILEY: Objection; form. 6 MR. SYKES: With all due respect to the witness
7 MR. SYKES: Object to the form of the question 7 and the process, I believe --
8 to the extent it calls for a legal conclusion. 8 MR. LUBEL: Jim, don't -- don't be showing
9 A. The experience that I have and.understanding that 1) 9 him --
10: have is that these documents tell you exactly what you must: 10 MR. RILEY: You're not giving him the right
1%, have, no more, no fess. Indeed in our experience we) 11 regulation.
12: mistakenly had made an error in the label on one particular: 12 MR. LUBEL: Don't be showing him -- you're
13° occasion and they wrote us a letter.and said-you over-wamed.! ||13  woodshedding. That's improper.
14: You just change it. 14 MR. RILEY: You're not giving him the right
ts OI BY MRO LUBELT Sir; can you find for mein Exiibirs” |15 — regulation.
16 that code of Federal regulations where it says that Radiator 16 A. Where does that leave us?
17 Specialty Company or any company that makes a product cannot|17 Q. (BY MR. LUBEL) Keep looking at Exhibit 4?
18 put additional information on the container such as a cancer 18 MR. RILEY: What year is Exhibit 4?
19 ~~ ~warning? 19 A. I may not be able to find it. There's a lot here to
20 MR. SYKES: Object to the form of the question. 20 look over.
21 MR. RILEY: Objection; form. 21 Q. (BY MR. LUBEL) Is that the code of Federal
22 A. Well, there is a section that deals with improper -- 22 regulations?
23 that's not the right word. Mislabeled. Now, I haven't read 23 A. It's title 16. It should be.
24  itina long time, but in that section where it says 24 Q. Have you seen it before?

25 mislabeled. 25 A. I've got a book, you know. It's not -- you know,
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008

Page 141 Page 143

1 Q. (BY MR. LUBEL) Can you find it for me? 1 yeah,

2 A. That's -- that's one area to look at. 2 Q. Have you seen that code of Federal regulations

3 Q. Why don't you find for us the section you're relying 3 before?

4 upon for your company's position that you could not have told 4 A. [have.

5 the consumer on the container that the product contained a 5 Q. You recognize what you're looking at?

6 cancer-causing substance? 6 A. Well, now, I recognize the book, yeah.

7 A. Well, i'm not certain that I'm relying on that -- 7 Q. So tell me where it is that it says Radiator

8 something in here to tell you that. I'm also relying upon our 8 Specialty Company, a company that manufactures a product

9 experience is that you cannot change it. 9 cannot enhance, strengthen or put something different on a
10 Q. Okay. Find for me where in the code of Federal 10 ~~ ~warning?
11 regulations it prohibits your company from warning about 11 A. [can tell you that from day one that has been my
12 cancer or things of that like on the container? 12 understanding, that you may not add any additional warnings]
13 MR. SYKES: Object to the form of the question. 13 period.
14 MR. RILEY: Well, let's go off the record and 14 Q. Sir, just tell me where in the code of Federal
15 give him some time to read it. 15 regulations, please?
16 MR. LUBEL: I'm going to let him go through it. 16 A. Right now I can't find it. I'm telling you that's
17 He's testified he's familiar with it. 17 my understanding from the very beginning.
18 A. There is a section -- and this is not really what I 18 Q. Well, haven't you been testifying under oath for
19 was looking for, but it's 1500.7 that says, "The legislative 19 some period of time now that there's a specific provision of
20 history reveats that Congress intended by this provision to 20 the code of Federal regulations that prevents Radiator
21 prevent a proliferation of differing labeling requirements for 21 Specialty Company from saying that the product contains a
22 household products." 22 cancer causing substance on it?
23 Q. (BY MR. LUBEL) Sir, if you can find the section -- 23 MR. SYKES: Object to the form of the question.
24 MR. SYKES: Object to the form of the question, 24 MR. RILEY: This is getting awfully close to a
25 Q. (BY MR. LUBEL) Can you find a section of the code of [25 — Rule 30.

Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

 

Cabasé:22-@eOOD997RHOCHSSC Maatumeant 412-3FiletedNIN220 PRagets of Sho
13 (Pages 144 to 147)

 

 

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 144 Page 146
1 A. I can't tell you where it says that. All I can tell 1 Q. When you went to look for documents last week at the
2 you that's my understanding of the law that you cannot enhance} 2 request of the -- one of the executives of Radiator Specialty
3. or over -- over-label. 3 Company for this lawsuit, did you see any documents between
4 Q. (BY MR. LUBEL) It's your understanding that your 4 Radiator and the Consumer Product Safety Commission regarding
5 company could not have told the consumer that the product 5 Liquid Wrench?
6 contained cancer-causing substances? 6 A. No,
7 MR. RILEY: Objection. 7 Q. Do you recall testifying under oath in another
8 A. We never addressed cancer-causing substances early 8 — fawsuit involving Liquid Wrench that it was Radiator Specialty
9 on because we weren't aware of its existence with regard to 9 Company's philosophy to not only meet all the regulations but
10 our products. 10 to enhance those warnings where it appears to be the thing to
11 Q. (BY MR. LUBEL) Well, could you have put it on there |}11 do?
12 if you knew about it? 12 MR. SYKES: Object to the form of the question.
13 A. I don't know if] could have or not except 13 A. I don't recall saying that, but if you have it in
14 everything we knew said no, you can't. 14 writing, maybe I did.
15 Q. Well, could you put it on there or not? 15 Q. (BY MR. LUBEL) Let me show it to you. See where it
16 MR. RILEY: Objection; form. 16 _ says, "But our company's philosophy is to, first of all, meet
17 MR. SYKES: Object to the form of the question. 17 all of the regulations and secondly in addition to that, based
18 A. I'm telling you when we did put something that was 18 upon our experience, our knowledge that we have trained
19 different, we had a -- an extremely hazard -- extremely 19 through trade organizations, suppliers to enhance those
20 flammable warning, they told us no. It's got to be flammable, |20 warnings where it appears to be the thing to do"?
21 not extremely flammable. You have to change. 21 A. Yes, yes.
22 Q. (BY MR. LUBEL) What product was that? 22 Q. Okay. Were you telling the truth when you said
23 A. It was Engine Bright. 23 that?
24 Q. Okay. Do you have that document with you? 24 A. Yes, that's accurate.

25 A. I don't have it with me, no. 25 Q. And so isn't it a fact, sir, that if your company
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol ITI James Wells Vol II
11-6-2008 11-6-2008

Page 145 Page 147
1 Q. Where is it? 1 had been told by U.S. Steel that benzene could cause cancer,
2 A. Probably in my file somewhere. They sent us the 2 that you would have -- you would have seen that the company
3 letter. 3 would have enhanced its warnings?
4 Q. Where's your documents with the Consumer Products 4 MR. SYKES: Object to the form of the question.
5 Safety Commission, your correspondence? 5 A. I can't say that. If we had been told by U.S. Steel
6 A. It would not have been filed under that. It would 6 it would caused cancer, we would have certainly looked into
7 have been filed under the product. 7 it. Now, I need to explain what this is all about just so
8 Q. Where are your correspondence, Radiator's 8 that you don't misconstrue it.
9 correspondence with the Consumer Products Safety Commission! 9 We had a case where someone took a can and then
10 regarding Liquid Wrench? 10 using it under the hood ofa car got the can across the
11 A. Ijust told you that if it was -- in this case the 11 terminals of the battery. The battery burned a hole in the
12 letter the came in from the Commission and it was for Foamy 12 can. The contents, which were flammable, came out. And [
13. Engine Bright and that letter would have been filed -- 13 don't recall what ignited them, whether it was a spark off the
14 actually it was in the lab file under Engine Bright. 14 battery or the engine heat, but anyway there was a fire. So
15 Q. Sir, do you remember my question? 15 we enhanced that warning by saying avoid -- I forgot what it
16 A. I thought I just answered it. 16 says but avoid use around battery terminals or -- it cautions
17 Q. Sir, where are the documents between your company 17 you about battery terminals.
18 and the Consumer Product Safety Commission, if any, regarding | 18 Q. Sir, this is a Liquid Wrench lawsuit. This doesn't
19 Liquid Wrench? 19 have anything to do with battery terminals. Do you understand|/
20 A. Ifyou ask me did I have a file folder on 20 that?
21 correspondence, not that I recall. 21 A. No, I don't think you understand. This is a
22 Q. Okay. Was there any correspondence in writing 22 philosophy.
23 between Radiator Specialty and the Consumer Product Safety | 23 Q. Sir, this is a deposition that you gave on
24 Commission regarding Liquid Wrench that you can recall? 24 November 8 in the year 2000 in a Liquid Wrench lawsuit. Do
25 A. Not that I recall. 25 you not know that?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

Cease1 Bb avG@QO01E7-RIC-DSC Docunrenit2i293 AitsiGwKH20 Page 24@p5840

 

1
 

 

 

 

14 (Pages 148 to 151)
James Wells Vol ITI James Wells Vol II
11-6-2008 11-6-2008
Page 148 Page 150
1 A. Okay. I'm not arguing that. 1 the record. This concludes tape 3.
2 Q. Okay. And so you're talking about the company's 2 (Recess from 2:44 to 2:50)
3 philosophy which including enhancing warnings based upon 3 MR. RILEY: Exhibit 4 has to date on it. What
4 information you got from suppliers. Isn't that what you said? 4 year are these regulations? :
5 A. I said we obtained through trade organizations, 5 THE VIDEOGRAPHER: We're on the record at 2:50.
6 suppliers and maybe I left out personal experience, but this 6 MR. RILEY: You're representing this as 1973?
7 book right here goes into you must label based upon your 7 MR. LUBEL: That's my recollection.
8 experience with the product. And that's what we did. 8 MR. RILEY: All right. If that's what you're
9 Q. Well, that's because U.S. Steel, it's been your 9 representing.
10 position or your company’s position, didn't provide you with 10 MR. LUBEL: Do you have any reason to think
11 the safety data sheet in 1967, correct? 11. something's missing?
12 MR. SYKES: Object to the form of the question. 12 MR. RILEY: Yeah.
13 A. I'm not sure I understood your question. 13 MR. LUBEL: What's missing?
14 Q. (BY MR. LUBEL) Do you recall giving testimony under |14 MR. RILEY: Misbranding because I have 1973 in
15 oath before today that U.S. Steel's 1967 safety data sheet for 15 front of me.
16 _ raffinate that your company was not supplied with it? 16 MR. LUBEL: Okay. What page?
17 MR. SYKES: Object to the form of the question. 17 MR. RILEY: Page 27013.
18 A. Ithink -- I may have, but I've never seen a safety 18 MR. LUBEL: What section?
19 data sheet from U.S. Steel if that's what you're asking me. 19 MR. RILEY: Section 14.
20 Q. (BY MR. LUBEL) You've looked for it and younever =| 20 MR. LUBEL: Section 14?
21 could find it? 21 MR. RILEY: Correct.
22 MR. SYKES: Object to the form of the question. 22 MR. LUBEL: And you're saying it's not in here?
23 A. That's correct. 23 ‘It's right here, You want to see it? I've marked it. I put
24 Q. (BY MR. LUBEL) And do you recall telling me inthe [24 a flag omit. Is that what you're talking about?

25 past that if your company would have known about the benzene | 25 MR. RILEY: I stand corrected. It is in there.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008

Page 149 Page 151
1 hazards back in the 1950s and 1960s, y'all would have 1 MR. LUBEL: I mean, I could not given a bigger
2 eliminated Liquid Wrench raffinate-containing formula from the) 2 hint to anybody. I marked the page for him. Thanks.
3. market just like you did in 1978? 3 MR. RILEY: I'm actually delighted to find out
4 A. I think what I said was that if Kologiski had had 4 that we're on the same page. I would not have wanted to think
5 the same data that I had, he would have suggested a move of 5 ill of you.
6 some kind. 6 MR. LUBEL: And we'll go back to it.
7 Q. Didn't you say that he would have suggested that the 7 MR. RILEY: Oh, we're going to go back to it.
8 product be eliminated? 8 MR. LUBEL: Go back to it now.
9 A. I might have said that. 9 Q. (BY MR. LUBEL) Exhibit No. 4, the code of Federal
10 Q. You want me to find it for you? 10 regulations, You remember I showed it to you earlier?
11 A. No, it's not necessary. 11 A. Yes,
12 Q. You recall that, don't you? 12 Q. Lasked you to find the section in the regulations
13 A. Lrecall the conversation and whether I said -- 13 that you thought or the company's position was that stopped
14 whether you're quoting it accurately or I am, is probably not 14 you from saying cancer or something like that on your
15 worth the effort. 15 container. Do you remember that?
16 Q. Let me show you what I have. 16 A. Yes.
17 MR. RILEY: Lance, when you're done with this 17 Q. You said you couldn't find it, right?
18 — line of questioning, we don't even have to leave the room, I 18 A. Correct.
19 just want Jim to stand up and walk around a little bit. 19 Q. You didn't even know if it was there, right?
20 MR. LUBEL: We can take a short break if that's 20 MR, RILEY: Objection.
21 okay. a1 A. I think it's there.
22 MR. RILEY: Whenever you want to. 22 Q. (BY MR. LUBEL) You think it's there now because you
23 MR. LUBEL: Can we do it now? 23 heard me have a discussion with your lawyer off the record?
24 MR. RILEY: Sure. 24 A. I've read it before, Its not a question of I think.
25 THE VIDEOGRAPHER: It's 2:44 p.m, We're off 25 If had my own book marked up I could have found it.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

Caias@:38-@xcO00997RR0CHISC Mhomument 29-3Fillede@NQeo PRagets of Sho
 

 

15 (Pages 152 to 155)
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 152 Page 154
1 Q. Okay. I put a little sticker on what I gave you on 1 Liquid Wrench where your company talked about -- use those
2 the section under misbranding, section 14. Do yousee it? | 2 — terms absorbed through the skin?
3 A. I see it. 3 A. If it's on there, I think it says avoid skin contact
4 Q. That was on it when I handed it to you, correct? 4 and use well ventilated areas. I believe that's the words
5 A. Yes. 5 that are used as an affirmative statement on the back of the
6 Q. Okay. Is that what you think where it's at? 6 can or label.
7 A. Well, I haven't read what you have in your hand. 7 Q. Do you ever remember any container of Liquid Wrench
8 Q. You've had a chance to hear your lawyer say that's 8 using the terms, the words specifically absorbed through the
9 the section misbranding, correct? 9 skin?
10 A. Thave. 10 A. Not specifically.
11 Q. So ifyou would, as you read section 14 on 11 Q. Okay. Weren't you required to follow the exact
12 misbranding, wil! you find me the exact words that prohibit |12 words?
13° your company from saying something about cancer, blood |13 MR. SYKES: Object to the form of the question.
14 dyscrasias or any other similar terminology? 14 A. I think -- it says or similar wording descriptive of
15 A. Weil, tell you the truth, I've read this and I don't 15 the hazard.
16 even understand what it says. 16 Q. (BY MR. LUBEL) I've highlighted that, haven't I?
17 Q. Can I put it up there for all of us to see? 17 ‘I've highlighted that for you?
18 A. Sure. The language is not easily read in my 18 A. Yeah. So that gives you a little bit of leeway when
19 opinion. 19 you say avoid skin contact or absorbed through the skin. Most |:
20 Q. You're looking at the section on misbranding, 20 people I hope would believe that's one and the same.
21 correct? 21 Q. Well, are they one and the same? Does avoid skin
22 A. Tam. 22 contact mean the same thing as it can be absorbed through the
23 Q. Was that your impression when you got here today [23 skin?
24 that that's where it's at? 24 A. Well, if you read it literally, probably not; but if
25 A. Well, I hadn't really thought about where it was at. |25 you are using it, I would hope that you see it the same. Why
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 153 Page 155
1 What I said to you was its been my understanding for many 1 else would you be warned if you weren't concerned about it
2 years that you are not allowed to over- or under- label. 2 being absorbed through the skin.
3 Q. All right. Well, let's look at this section 14 on 3 Q. You tell me. What was the intention of the company?
4 labeling, okay? Do you see this section here that says an 4 A. The intention of the company was to follow the
5 affirmative statement of the principal hazard or hazards? Do 5S warnings as outlined by the CPFC.
6 you see that? 6 Q. But you didn't follow it. You didn't say absorbed
7 A. Yes. 7 through the skin. You said something like avoid skin contact?
8 Q. Did you understand or did Radiator Specialty Company| 8 A. Well, that's similar, isn't it?
9 understand that they had an obligation on the container to 9 Q. You tell me. Is it?
10 list or identify the principal hazards? 10 A. I think so.
11 A. As I recall, that section E -- yeah, the affirmative 11 Q. Okay. Did the company recognize that skin contact
i2 statement is explaining the hazard. 12 was a consequence of using the Liquid Wrench products?
13 Q. I'm just asking you if Radiator Specialty Company to {13 A. I would say yes.
14 your understanding had an obligation to list what E says, the [14 Q. So that section there that talks about you have to
15 principal hazards on the container? 15 identify on the containers the principal hazards and then they
16 A. Yeah, well, we did that. 16 give you a list and they say or similar wording descriptive of
17 Q. Did you have an obligation to? 17 the hazard, did Radiator Specialty Company appreciate that
18 A. That's what it says. 18 that was one of their obligations on the container?
19 Q. Is that your recollection? I know we can see it, 19 A. That's an awkward situation to answer.
20 but is that your recollection? 20 Q. You want me to ask it a different way?
a1 A. Oh, yeah, certainly. 21 A. When we -- when I say we meaning the liquid
22 Q. So what you see confirms what you thought, right? 22 committee, we studied these books or the book very carefully
23 A. Yes, yes, the affirmative statement is -- yeah, |23 and tried to follow especially all that that's on there very
24 It's nothing new. 24 carefully. We think we did.
25 Q. Can you show me on the can or the containers of 25 Q. Lunderstand you think you did. And you've said

 

Stratos Legal Services, LP

713-481-2180

 

Stratos Legal Services, LP

713-481-2180

 

 

CSsee31BawOMIS7-RIC-DSC Dooumant3i093 AixchOWMGYLO Page 76Hp5£40
16 (Pages 156 to 159)

 

 

James Wells Vol II James Wells Vol IT!
11-6-2008 11-6-2008
Page 156 Page 158
1 that several times today, right? 1 knowledge there was nothing known about that to our company.|;
2 A. I hope so. 2 Q. Well, you didn't run any long-term tests?
3 Q. I'm just asking you if it was your company's 3 A. We did not.
4 obligation to identify on the containers the principal hazards 4 Q. You ran one hour test on rats?
5 of the product? 5 A. Whatever it was, yes.
6 A. It's everyone's obligation to do exactly that. 6 Q. Is that your recollection, one hour exposure test?
7 Q. You mean everybody at your company? 7 A. Whatever -- ] mean, you've got the documents.
8 A. No, everybody who has a product. 8 Whatever it says, it says.
9 Q. Everybody that makes a product? 9 Q. Itcame from your company.
10 A. Yeah, a hazardous product. 10 A. Yeah.
11 Q. Allright. So companies like Radiator Specialty 11 Q. Okay, You know, you're a chemist. Don't put it on
12. Company that make hazardous products have the same obligation? /12 me. You're the witness. Do they say one hour test or not?
13 A. Yes. 13 A. 1 don't sit here and try to remember every word of
14 Q. That's what you're trying to say, right? 14 — every document. Ifthe document said one hour, okay.
15 A. Yes. 15 Q. Were they chronic benzene studies or were they acute
16 Q. And so how did your company go about determining 16 short-term studies?
17 what the principal hazards of Liquid Wrench were? What was 17 A. They were acute short-term,
18 its step by step approach? 18 Q. Does one hour test sound familiar to you?
19 A. As you well know, the company conducted two tests, 19 A. Yes.
20 one for absorption through the skin and one for inhalation, 20 Q. Was your company relying on U.S. Steel if there was
21 tried to determine whether it was toxic or nontoxic. 21 potential chronic hazards from that raffinate?
22 Q. Did they determine whether it was toxic? 22 MR. SYKES: Object to the form of the question.
23 A. Or highly toxic. 23 A. 1 don't know what our company was doing in the
24 Q. Was it toxic? 24 1960s.
25 A. Well, they -- those documents have been produced. | 25 Q. (BY MR. LUBEL) Okay. | thought earlier you said
Stratos Legal Services, LP Stratos Legal Services, LP 1
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II :
11-6-2008 11-6-2008
Page 157 Page 159]
1 know you've read them. 1 y'all relied on your suppliers and trade organizations to
2 Q. Doesn't it say it's toxic? 2 provide you with health considerations?
3 A. Well, there's an argument about it. 3 A. When I went there in'72 we had a very close
4 Q. There's an argument. Okay. 4 relationship with our suppliers and of course when the MSDSs |)
5 A. There's discussion that says well, it may be, 5 came out, we worked very closely with them.
6 another that says well, it may not be. We went ahead and 6 Q. When you got there in 1972, did you rely upon the
7 labeled it I think with the -- under the toxic labeling. 7 suppliers of the ingredients of the products to tell you if
8 Q, And how did y'all -- if you've got this disagreement 8 there was health considerations?
9 as whether it's toxic or highly toxic, how did y'all decide 9 MR. SYKES: Object to the form of the question.
10 ‘that? 10 A. Yes, we did.
11 A. Well, this happened back in the early '60s; so I 11 Q. (BY MR. LUBEL) Was that some novel concept in
12 wasn't -- you all -- Kologiski, not Jim Wells. 12 business back then or was it --
13 Q. How did they by looking at the documents decide that} 13 A. Standard.
14 it was toxic instead of highly toxic? 14 Q. Y'all weren't the only company that felt that way?
15 A, Well -- 15 MR. SYKES: Object to the form of the question.
16 Q. Can you teil? 16 Q. (BY MR. LUBEL) Radiator wasn't the only company inj,
17 A. can't tell. [ mean, I can -- the obvious opinion 17. America that relied on their suppliers?
18 is straightforward, but that's just an opinion, 18 MR. SYKES: Object to the form of the question.
19 Q. Now, could you tell from the documents at your 19 A. {don't think so.
20 company what the chronic benzene hazards were from that [20 Q. (BY MR. LUBEL) Well, you had worked at other
21 product? 21 companies, right? i
22 A. They word chronic was never used and I think we 22 A. Thad.
23 didn't even consider it acute because in the testing I'm sure |23 Q. And let me go back. We digressed back to Exhibit 4
24 it was done a very short period of time. And the rats or lack |24 because your lawyer, Mr. Riley, asked me whether a particular
25 of death, whatever it was, was there. Now, long-term to my |25 — section was in there, do you remember that?
Stratos Legal Services, LP Stratos Legal Services, LP :
713-481-2180 713-481-2180

 

 

 

 

CaBasd 3E@.COODIGRROCESSC Hdotumeant £19-3Filkited 94220 PRas@ x6 ef Sho
17 (Pages 160 to 163)

 

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 160 Page 162
1 A. Well, let me go back to something, I want to be 1 Q. It wasn't? Well, let's go down a little further.
2 sure there was no misunderstanding between us. It had to do 2 And you say I see no reason why he would not have made the
3 with my comment was if Mr. Kologiski had had the same 3 same decision if Mr. Kologiski had gone to him with the same
4 knowledge that I had, he would have done the same thing or 4 data at an earlier date; is that true? :
5 words to that effect. Now, I want to be sure that my thought 5 A. That's true. i
6 process at the time, which doesn't really come out in the 6 Q. All right. Now --
7 statement or part of it, and that was that the initial 7 A. Here between meaning that it couldn't meet air
8 recommendation on my part to stop producing the raffinate 8 standards.
9 Liquid Wrench was because I didn't feel like it was in our 9 Q. I know that's your story now, but let's read on.
10 best interest and we would have a very difficult time meeting |10 MR. SYKES: Object to the form of the question.
11 the new expected workplace standards. The benzene situation [11 Q. (BY MR. LUBEL) Your story's changed, hasn't it?
12 came in sort of after the fact. So I just wanted to get that 12 A. Changed?
13 on the record. 13 Q. Well, look. Read on. And given the fact that
14 MR. LUBEL: Objection; nonresponsive, 14 Radiator Specialty Company already had a product that could
15 Q. (BY MR. LUBEL) Do you recall me asking youa while|15 take the place of was a valuable substitute for the Liquid
16 back today whether you gave sworm testimony as a corporate |16 Wrench that contained benzene. Do you see that? In other
17 spokesperson for Radiator that your company, had they known |17 _ words, the deodorized formula, since they already had that in
18 about these benzene toxic properties back as early as the 18 the 1950s, it would have been an easy transition back then if
19 1950s or '60s, whether or not they would have done the same [19 they would have been armed with that information, correct?
20 thing that you did in 1978 and that is to eliminate the 20 And what did you answer back then when you gave your
21 product? Do you recall that? 21 testimony? i
22 A. And that's why I was just trying to explain that the 22 A. It's still correct because the word that contained
23 initial knowledge came about because of the standard in the 23 benzene is just a description of the problem.
24 workplace. Now, the benzene just was kind of like icing on 24 Q. Sir, is it your testimony based upon the company's
25 the cake. That came second. 25 philosophy that if they had had the information that you got
Stratos Legal Services, LP Stratos Legal Services, LP '
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6~-2008 11-6-2008
Page 161 Page 163
1 Q. Sir, I'm asking you if you recall giving testimony 1 in the late "70s, approximately 1977, that there was a |
2 just like you are today under oath with the court reporter and | 2 potential connection between benzene and cancer, that your
3 a videographer that if your company would have known in the| 3 company, if they'd had the same information in the '50s or
4 ‘50s or '60s, they would have eliminated the 4 ‘60s, would have done the same thing?
5 benzene-containing product? 5 MR. SYKES: Object to the form of the question.
6 A. Are those my words? 6 A. We're arguing over pretty much the same thing and
7 Q. I'm going to show you. Do you remember saying it? 7 what I'm saying to you as I've said right there is that the
8 A. Well, actually I don't, but I don't doubt that I 8 initial action was driven by our inability to meet the
9 — said that. 9 standards. And then the benzene situation came along very
10 Q. I'm asking what the company's -- what's the 10 shortly. I don't know whether it was a day or a month or six
11 company's position, what's going to be you all's position at 11 months or six weeks; but we soon as learned that benzene had
12 trial as to what you all would have done in the '50s or '60s 12 an effect to be considered, that maybe even drove the new
13 and you said well, Mr. Blumental -- that was the owner, right?;}13 standard. And this -- this line here, 18, just talks really
14 A. That was the owner, 14 about there was a valuable substitute with Liquid Wrench. I
15 Q. Demonstrated his willingness to change when I 15 could have just as easily have said deodorized as I put
16 presented it to him in 1977. And what you're referring to is |16 contained benzene, reworded that,
17 to take the benzene-contain formula out, right? 17 Q. (BY MR. LUBEL) Sir, didn't you testify that if your
18 A. Well -- 18 — company had known in the '50s what you knew in 1977 about the
19 Q. That's what it says willingness to change d? 19 benzene-containing raffinate formula of Liquid Wrench, that
20 A. Willingness to change. Now, the word benzene isn't |20 you would have done the same thing and that is eliminate it?
21 in that statement. What I went to him with was we won'tbe |21 A. That's what we're arguing about. I don't think
22 able to meet these health standards in the plant. 22 that's what I said.
23 Q. Oh, okay. So that's not what you meant when you 23 Q. That's not what you meant?
24 - said it there? 24 A. Well, I just been trying to say that just now
25 A. Yeah. The benzene is not involved in this. 25 that -- what I said and what I meant had to do with the OSHA
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

 

CeateS 1Bev-00197-RJIC-DSC Donunent4ees HiitsiO9NRi20 Page 280105 B40
 

 

 

 

18 (Pages 164 to 167)

James Wells Vol ITI James Wells Vol II
11-6-2008 11-6-2008 :
Page 164 Page 166|

1 reg. 1 I think the conversation was over the phone although that may

2 Q. What change are you talking about that 2 not be accurate. I think I went to see him and he did say

3. Mr. Blumenthal demonstrated his willingness to change when | 3 immediately okay, eliminate it.

4 presented to him in 1977? 4 Q. Okay. And you don't recall testifying that you told

5 A. He wanted us to change was to eliminate the product. 5 him that the benzene could cause cancer?

6 Q. The product containing benzene? 6 A. I don't recall. At this point I don't remember.

7 A. Well -- 7 Q. Do you remember that?

8 Q. Right? 8 A. Isaid I don't remember that.

9 A. But that's secondary. What we're really talking 9 Q. No, do you remember testifying that 1977 you read an
10 about was the product we couldn't meet the standards, the OSHA]10 article that connected benzene to cancer? :
11 standards that were expected to come down. 11 A. Iremember reading an article but my remembrance was |
12 Q. Because of benzene? 12 that benzene was not part of the article. Now, that's my
13 A. Well, now, I don't know that it's because of benzene 13 recall.

14 even sitting here, but it probably was in retrospect. 14 Q. So how do you learn that benzene could cause cancer
15 Q. You don't remember what your conversation with 15 if it wasn't part of the article?
16 = Mr. Blumental was about? 16 A. I don't remember that either. 1 just know that it
17 A. It had nothing to do with benzene, 17. came -- my recollection is I learned it within a matter of
18 Q. Had nothing to do with benzene? 18 weeks, less than a month after that original article.
19 A. No, benzene wasn't even mentioned. 19 Q. Sir, let me refresh your recollection with some of
20 Q. You didn't tell him that it contained a 20 your testimony in the Cowey case. "When did you first learn
21 cancer-causing substance, Liquid Wrench? 21 that exposure to benzene could cause cancer and other maladies |,
22 A. I didn't even know it. 22 such as that?"
23 Q. You don't remember testifying in 1977 was first time 23 "My first learning of the seriousness was in
24 you found out that benzene could cause cancer? 24 1975 --'77 at recall it." Do you see that?
25 A. That part's true, but it was after I found out about 25 A. Yeah, that's probably accurate.

Stratos Legal Services, LP Stratos Legal Services, LP

713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 165 Page 167

1 the OSHA reg. It didn’t happen at the same time. 1 Q. See the word cancer? Do you see that?

2 Q. So once you learned that the benzene in Liquid 2 A. [see it.

3. Wrench could cause cancer, didn't you go to Mr. Blumental, the} 3 Q. And I said, "How did you learn it?"

4 owner, and have that conversation with him about it? 4 You said, "I was reading a magazine, one of the

5 A. No. I went to him when I found out about the 5 technical types of magazines and I ran across an article, a

6 proposed change in the air quality. 6 very small article that said OSHA was making some proposals

7 Q. What was the proposed change in air quality? What 7 about benzene," Right? Does that refresh your recollection

8 did it have to do with? 8 that the article was talking about benzene?

9 A. What did it have to do with? 9 A. Well, see, the question says -- it uses the word
10 Q. Right. What substance? 10 cancer or other maladies and I answered it the way I did --

11 A. Oh, I don't recall. 11 Q. Sir, isn't it true that the primary reason that your
12 Q. You really don't remember that it was benzene? 12 company took off the production lines the benzene-containing
13 A. I'm not sure. It's been so long since I've read it. 13. Liquid Wrench was because of cancer?
14 Q. I thought you just read it within the last week? 14 MR. SYKES: Object to the form of the question.
15 A. I'm talking about the article that [ read in the 15 A. No, it was not, it absolutely was not.
16  ~=magazine. 16 Q. (BY MR. LUBEL) Do you recall testifying to that
17 Q. But you read the Cowey deposition in the last week? 17 under oath?
18 A. Idid. 18 A. I don't think I ever said that.
19 Q. You don't remember testifying under oath in the 19 Q. Okay. Let's go to the next page. So you took the
20  Cowey deposition that you gave almost five years ago that you | 20 benzene-containing Liquid Wrench off the market. What did you],
21 had aconversation with Mr. Blumental, that he was essentially 21 say?
22 so moved by your conversation that within minutes he said 22 A. That's correct,
23 eliminate the benzene-containing or raffinate-containing 23 Q. Where people couldn't be exposed to it anymore.
24 ~~ Liquid Wrench? 24 What did you say?
25 A. I don't recall that, but I do recall that he said -- 25 A. That's correct. That's true.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

Case 38800009 SRATCISSC Dhocunesnt B12 -3Fileited99IM2I20 PReg@89 of SHO
19 (Pages 168 to 171)

 

 

 

 

 

 

James Wells Vol II James Wells Vol II i
11-6-2008 11-6-2008
Page 168 Page 170}
1 Q. And that is primarily due to the cancer hazard. Do 1 somebody else in the company?
2 you see that question? 2 A. This was mine originally.
3 A. And the cancer is primarily -- 3 Q. Okay. It was originally your concern that you
4 Q. Do you see that, primarily due to the cancer hazard. 4 couldn't keep the exposures below one part per million for
5 Do you see that question? 5 your employees involved in certain tasks, correct?
6 A. [see it. 6 A. That's correct.
7 Q. And here's your answer. "I'm trying to think back. 7 Q. Okay. Which employees were you concerned about?
8 You know, you said primarily and it could have been but it 8 A. Primarily those that were at the end of the line |
3 probably was." You see that? 9 packing the filled cans into cartons.
10 A. Well, I see that but -- 10 Q. Mainly those people? i
11 Q. Hold on. 11 A. Yes.
12 A, -- that question is kind of wobbly. 12 Q. Now, tell me what a person that's taking cans that
13 Q. I'm not done. Then you say -- I say, "Can you think 13 have tops on them and putting them into cardboard boxes --
14 of any other reason than consumers out there using your 14 weren't your cartons cardboard boxes?
15 products potentially getting cancer from it to take it off the 15 A. Yes.
16 ~~ market?" 16 Q. How were they going to be exposed to above one part
17 And you said, "Well, I -- 17 per million of Liquid Wrench?
18 "Is there?" 18 A. The equipment that the L108, et cetera was filled on
19 And you said, "I really -- stay off the 19 was very, very old. We had moved it out of the Charlotte
20 market?" You say, "I have to say you're probably right. That |20 plant into the Indian Trail plant and it was prone to miscues
21 was probably the primary reason." Those were your words, sir.{21 and drips, leaks and sometimes the capping process wasn't
22  Nowit's five years later and you're trying to say that you 22 totally adequate either and the result would be there would be
23 didn't see that -- say that, aren't you? 23 anywhere from drops to more than just drops on top of the can.
24 A. Well, I said I didn't remember saying that. And I 24 And they would have to stop, refit the cap, wipe the top of
25 think I had a little bit of leading going on there, but 25 the can off.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 169 Page 171
1 nevertheless I said it. I'm not going to backtrack on it, but 1 Q. Why did that concern you?
2 I will say what I said earlier, that the whole thing began 2 A. Well, they were exposed to the material.
3 with the concern about the health hazard within the plant and | 3 Q. To the benzene?
4 us being able to meet that requirement. 4 A. Well, to the --
5 Q. Health hazard what? From benzene? 5 Q. The raffinate? :
6 A. Well, as it turned out to be, yeah, benzene. 6 A. Everything, yeah.
7 Q. Okay. And what was your concern about your workers| 7 Q. But you understood the raffinate carried the
8 in the plant? 8 benzene?
9 A. We could not meet whatever the new regs were going | 9 A. Yes.
10 to be. 10 Q. Why didn't you just give your employees some
11 Q. So you weren't concerned about your workers' 11 chemical resistant gloves?
12 exposures? 12 A, Well, there was also ventilation to be concerned
13 A. We were, yes. 13. with.
14 Q. You were or you weren't? Let's get this straight. 14 Q. Couldn't you have given them respirators? :
15 A. We were. The workers! exposure was primary. 15 A. Could have.
16 Q. You were concerned about them, right? You were 16 Q. Couldn't you have just fixed your manufacturing
17 concerned about your own employees? 17 process to where you didn't have drops sitting on top of the
18 A. Yes, we were. 18 cans?
19 Q. Being exposed to too much benzene from Liquid 19 A. It could be done. However, I think I testified
20 Wrench? 20 earlier that it was not economically feasible. One of the
21 A. As it turned out, yes. 21 reasons was the sale of this Liquid Wrench formula was not |;
22 Q. And back then the proposed regulation was one part [22 very good. We were -~ it was going down as I recall and I'd
23 per million, correct? 23 already eliminated 16-ounce, 32-ounce, 8-ounce was all that |/
24 A. That's -- I think that's correct. 24 — was left. And at one point I attempted to eliminate that. I
25 Q. And so your concern -- was this your concern or 25 got so much difference of opinion from our salespeople, I had
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

CG@seB31 BewCMIG/HRIC-DSC Document sles FARedOSTIGTED Rage 26205 $40
20 (Pages 172 to 175)

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 172 Page 174
1 to keep it for a while longer. 1 A. [really cannot tell from this.
2 Q, So the Liquid Wrench product had been declining in | 2 Q. Okay. It's difficult to read. Can you remember
3 value with the company? 3 from your experience at the company what else they would have ||
4 A. Yes. 4 put in this left-hand corner other than deodorized?
5 Q. Starting when? Starting when? 5 A. Well, my best answer is that a lot of little things
6 A. Liquid Wrench regular. 6 got moved around like the solder seal emblem, for example. It
7 Q. Pardon me? 7 wasn't always in the same place I don't think. So I don't
8 A. The Liquid Wrench with raffinate had been declining.| 8 have an answer for your question.
9 Q. Starting when? 9 Q. Let me do it this way. Let me show you what I've
10 A. I don't recall when. I just know that it was 10 marked as Exhibit 6 and ask you if you recognize this can?
11 consistently going downward. 11 (Exhibit No. 6 marked)
12 Q. Starting since you started in 1972 or late '70s or 12 A. That's probably the one that I looked at yesterday.
13. what are we talking about? 13 Q. (BY MR, LUBEL) Okay. Do you see where it says
14 A. Probably early '70s. I mean, that's sitting here 14 — deodorized up there?
15 right now. 15 A. Yes,
16 Q. And why is it that the value of the Liquid Wrench 16 Q. And do you see where it's got the super penetrant and
17 with the raffinate was going down as compared to the 17 it's got a pipe wrench on it?
18  deodorized Liquid Wrench? 18 A. Ido.
19 A. I don't know. I don't know. 19 Q. And it's got a skull and crossbones, correct?
20 Q. Were they two different markets? 20 A. Ido.
21 A. Well, certainly as I said earlier, they were sold al Q. Is not going to surprise you when I flip the page
22 through two different type outlets and that may have beena |22 — and it says contains benzol or benzene, right?
23 factor. 23 A. Right.
24 Q. What were the two different types of outlets? 24 Q. You've seen that, correct?
25 A. Well, the little the 4-ounce can would have gone 25 A. Thave.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 173 Page 175
1. into K-Mart or Wal-Mart and the 16-ounce, !2-ounce -- 8-ounce | 1 Q. In fact, let me see if 1 can zoom in. There it is
2 would have gone into a Home Depot. 2 right there. Now, keep fresh in your mind, if you will, this
3 Q. Sir, would you like to take a break where you can 3 picture, okay? You see the deodorized on the left. You see
4 get something to eat or something to drink real quick? 4 it's an 8-ounce can. It's got pipe wrench. It's got the skull
5 MR. RILEY: I think he does. 5 and crossbones, says danger poison, et cetera, okay?
6 MR. LUBEL: Is that okay? 6 A. Yes.
7 MR. RILEY: Yeah. 7 Q. Now, let's look back to the 1980 advertisement |
8 THE VIDEOGRAPHER: It's 3:21 p.m. Off the 8 marked as Exhibit 5.
9 record. 9 MR. LONGORIA: 1970.
10 (Recess from 3:21 to 3:32) 10 MR. LUBEL: No, it's 5.
11 THE VIDEOGRAPHER: The time is 3:32 p.m. Back {11 MR. LONGORIA: No. You said 1980.
12 on the record. 12 A. This was what year?
13 (Exhibit No. 5 marked) 13 Q. (BY MR. LUBEL) 1970. Do you see it?
14 Q. (BY MR. LUBEL) You ready, Mr. Wells? 14 A, I don't see a 1970,
15 A, Lam. 15 Q. No. This is the -- see up here, 1970. This is out
16 Q. I'm going to mark as Exhibit 5 that 1970s Mariners 16 of the Mariner's annual. 1970. I showed you this at the
17 annual page that you and I spoke about earlier. Let me zoom 17 beginning of the deposition.
18 out. You remember this document? 18 A. Oh, okay. Yeah.
19 A. What did you ask me? 19 Q. Now, let me back it up, iff can learn how to work
20 Q. Do you remember talking about this earlier today? 20 this thing. Do you see where it says deodorized Liquid
21 A. Ido. 21 ~~ Wrench, right?
22 Q. Okay. This isa 1970 document where it's difficult 22 A. Yes,
23 to read but, you know, it says on the advertisement deodorized 23 Q. Now go back. That says deodorized, right?
24 Liquid Wrench. And then if you look up here in the left-hand = [24 A. Right. :
25 corner, does that appear to be deodorized as well? 25 Q. Has askull and crossbones and you remember it says|_
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

 

 

Caetse:38-@.c000997REGCHSSC Dborument 202-3Fileted 994/220 PReg@2gs ef Sho
 

 

 

 

 

 

Cases B8ewvCMIG7RIC-DSC Docunmentt3i083 AttedOSIGY RD PRege 28416840

21 (Pages 176 to 179)
James Wells Vol II James Wells Vol II
11-6-2008 11~-6-2008 i
Page 176 Page 178}
1 benzol on the back of it, right? 1 A. Yes.
2 A. Right. 2 Q. And just so the record is clear, we've marked that
3 Q. Okay. Now, look right there. You see I'm going to 3 as Exhibit No. 6. So let me -- where this can says benzol,
4 teil you that looks like deodorized to me. You've already 4 you're saying sometime after '72 you put on there contains
5 told us you can't read it for sure, right? 5 benzene, right?
6 A. Right. 6 A. That's my recollection, yes.
7 Q. Now, look at both. You see where the words are? 7 Q. Now, benzol and benzene are the same thing for the
8 A. Yes. 8 chemist, right?
3 Q. Don't you think that says deodorized? 9 A. Correct.
10 A. Yes. 10 Q. It's just they're synonymous terms?
11 Q. And then you see where it says solder seal, right? 11 A. Yeah. The word benzol has kind of got out of
12 A. Right. 12 popular use for whatever reason.
13 Q. 8-fluid ounces, right? 13 Q. For whatever reason. But benzene equals benzol?
14 A. Right. 14 A. Yeah.
15 Q. We can't see what it says here, but that appears to 15 Q. So you think this is probably a pre-1972 can because
16 be 8 fluid ounces, but it's a poorly legible copy, right? 16 it says benzol instead of benzene?
17 A. Yes. 17 A. That's an indication to me that it could be.
18 Q. You agree with that? 18 Q. Allright. Now, is there anything else about the
19 A. Ido. 19 can that would indicate to you even if you didn't see the word |:
20 Q. And then when we look down, when we look at the rest}20  benzol or benzene on it that it was a benzene-containing
21 of the product, let me zoom out a little bit, you'll see that 21 formula?
22 you've got a pipe wrench on this one and you've got a pipe 22 A. Well, let's hold that question just for a second and
23 wrench on this one, right? 23 go back to that picture where they had the benzol on it. The
24 A. Okay. 24 back panel.
25 Q. And it says the super penetrant, and on this one it 25 Q. Okay. You want me to put that back up?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol If James Wells Vol II
11-6-2008 11-6-2008
Page 177 Page 179
1 says the super penetrant. Do you see that? 1 A. Yes.
2 A. Yes, 2 Q. Allright.
3 Q. And then you'll see you've got a skull and 3 A. Now, you'll notice at the top -- focus on the top
4 crossbones here and you've got one there, right? 4 where it says caution, flammable mixture.
5 A. Right. 5 Q. Right.
6 Q. And so I know you weren't working at Radiator 6 A. Now, then it goes ahead and talks about New York
7 ~~ Specialty Company in 1970, right? 7 City fire department.
8 A. Right. 8 Q. Right there?
9 Q. But we can tell-from looking at the Mariner's annual | 3 A. Yeah.
10 because it's a 1970 version that they're not referring to a 10 Q. Okay.
1i can in your vintage, in '72, '78 time period, right, because [11 A. First of all, that -- I think we eliminated that --
12 _ it's before then? It's before you got there, right? 12 all of that which you see from caution down through the
13 A. Well, yes, yes. 13. New York City.
14 Q. That makes sense, right? 14 Q. When?
15 A. Right. 15 A. Well, sometime -- my recollection, I think we did in
16 Q. And then if we look at this one, can you tell from 16 early maybe ‘73. Again, I'm not certain.
17 looking at this can and I'll give you the rest of the pictures {17 Q. After you got there?
18 whether it also is pre-1972 can? And let me hand it to you. |18 A. Yeah, after] got there. And the other thing about
19 Its got various pictures of it, front, side, back. 19 itis that you'll notice it says flammable mixture. Well --
20 A. The only clue to this can versus later cans -- and 20 Q. Right there?
21 what I'm about to tell you is my best recollection. Icould [21 A. Yeah. The deodorized was not flammable. It's
22 be wrong, but I don't think so, Sometime after '72 it's my |22 combustible. So the flammable is in agreement with the skull |!
23 recollection that we changed the word benzol to benzene. [23 and crossbones and the rest of the label on the front,
24 Q. Can I put that up and show the jury while you're 24 Q. Anything else on this can, container?
25 explaining it? You're looking at the back of the can, right? [25 A. That's all I see right now.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
 

 

 

 

22 (Pages 180 to 183)
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 180 Page 182
1 Q. So, isn't ita fact that pre-'72 when you got there 1 picture, okay. See its got the skull and crossbones?
2 the deodorized version in the 8 fluid ounce containers of 2 A. Uh-huh.
3 Liquid Wrench contained benzol? 3 Q. We've already agreed that that's the deodorized
4 MR. RILEY: Objection; form. 4 version in 1970, correct?
5 MR. SYKES: Object to the form of the question. 5 A. No.
6 A. No. 6 Q. You did. We went through it.
7 Q. (BY MR, LUBEL) Well, this one shows it does? 7 A. We agreed -- or I said that that word deodorized on
8 A. No. 8 that can is a mistake,
9 Q. Look. 9 Q. It's a mistake on this one, too?
10 A. This is a Liquid Wrench can that contains the 10 A. Everything else on the can says it's the raffinate
11 raffinate formula. The word deodorized on the front is some 11 formula.
12 kind of -- I'm speculating is some kind of error in -- knowing 12 Q. You're saying that the advertisement in 1970 is a
13. what I know about the way the art work was done. This 13. mistake, too? :
14 — deodorized was left on there by accident when they were making] 14 A. We don't know where that can came from, but what I'mj.
15 cans. 15 saying is that the can that you have is a mistake and so maybe
16 Q. Okay. Can you show me the formula for deodorized 16 this can and this can are one and the same.
17. pre-1972 that reflects there's no raffinate in it? Can you 17 Q. So y'all are advertising as deodorized with the
18 — show me that document? 18 skull and crossbones and you're saying those were mistakes?
19 A. Ican show you that document that would be dated -- 19 A. I'm saying that my belief is that that word was put
20 it was dated before I came there, There is a document, and 20 on there accidentally.
21 you have it, that shows the formula. It may say '71 or may 21 Q. Twice?
22 say'70. May even say '72, but it was given to me after I got 22 A. What do you mean twice?
23 there. 23 Q. Well, you're advertising to whoever that this can is
24 Q. I'm just asking you if you've seen the formulations 24  deodorized and has raffinate too by virtue of the skull and
25 for deodorized Liquid Wrench before 1972? 25 crossbones, correct?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol If James Wells Vol II
11-6-2008 11-6-2008
Page 181 Page 183
1 A. [just said yes. 1 A. Well, we get hung up on something here.
2 Q. You've got one of those documents? 2 Q. You know what --
3 A. You have, too. 3 A. All 1 can do is say it again. If you put your
4 Q. Well, you've never been to my office, my file, have 4 finger over this deodorized and pretend like it's not there,
5 you? 5 everything else about that can is a raffinate formula, The
6 A. Well, we've produced it. Let me put it that way. 6 same is true with the label that you have on there. If you
7 Q. You assume I have it? 7 cover up that deodorized, everything else about it says as we]
8 A. Yes. 8 talked about the caution about the flammability and the skull
9 Q. True? 9 and crossbones and all the other ones that go with all the
10 A. True. 10 things that you have to put on there when you use that
11 Q. Now, I thought you told us earlier that the whole 11 ~~ formula.
12 reason that you put the skull and crossbones is because of the |12 Q. Sir, the deodorized versions contain raffinate,
13 benzene in the product. Are you saying that's a mistake? 13 correct?
14 A. The skull and crossbones is appropriate for what's 14 MR. RILEY: Objection,
15 in the can, meaning the raffinate formula, 15 A. No.
16 Q. Is it because of the raffinate is my point? 16 Q. (BY MR. LUBEL) So when y'all advertised this
1? A. The skull and crossbones is, yes. 17 deodorized version is containing raffinate with the skull and
18 Q. Because the benzene and the raffinate, right? 18 crossbones you're telling us that was a mistake, right?
19 A. Well, the toluene and the xylene, but the benzene 19 A. I'm going to tell it one more time. This is the
20 does have a special meaning as outlined in the CFR16 when it)}20 _ third time.
21 comes to quantity. 21 Q, Please do.
22 Q. Sure. The skull and crossbones, is it to signify 22 A. The word raffinate on that can is a mistake,
23 that there's raffinate in it? 23 MR. RILEY: Wait a minute. You said raffinate.
24 A. Raffinate -- yes. 24 Q. (BY MR. LUBEL) Which can?
25 Q. Allright. Now, go back to this Exhibit 5, this 25 A. I mean the word deodorized on this can and that one
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

Case Ad SeP000297RUCHC Mooument 308-3FifstedO9W/oZe0 Paage2’s of so
 

 

 

23 (Pages 184 to 187)
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 184 Page 186
1 isa mistake. It shouldn't have been on there. 1 sheet which is not deodorized. I knew that, but there was one
2 Q. Both are mistakes? 2 ofeach. But the one I was looking for, which was the
3 A. Both are mistakes. 3. deodorized, isn't here.
4 Q. Okay. And the reason you know it's a mistake is 4 Q. Can you -- can we take a break so you and Mr. Riley
5 because you're saying you've seen all the formulations for 5 can see if y'all can locate what you're talking about so we
6  deodorized Liquid Wrench before 1972, correct? 6 can talk about it?
7 MR. RILEY: Objection; form. 7 A. Well, we're not going to find it because the other
8 A. I'm saying that because in my experience the 8 document I was thinking about is in here and it's not -- it's
9  deodorized is the formula made with petroleum distillates or 9 this one right here. That's what I -- this is the other one I
10 kerosene. The raffinate formula because of its nature carries |10 — was thinking about, but this is not the formula for the
11 the skull and crossbones and is flammable, not combustible. [11  deodorized.
12 Q. (BY MR. LUBEL) Sir, can you find me pre-1972 the |12 Q. It's the raffinate?
13 formulations for the deodorized version of Liquid Wrench that |13 A. Well, it's neither one.
14 show that it's got kerosene in it instead of raffinate? 14 Q. It says raffinate at the top?
15 A. That's what I just said, yes. 15 A. Weil --
16 Q. Let's take a break and find it. 16 Q. See it?
17 A. We have produced it. 17 A. It'sasample. Its not Liquid Wrench. It's just
18 Q. Let's find it and let's talk about it. 18 pure raffinate. So --
19 A. Okay. 19 MR. LUBEL: You want to take a break?
20 Q. Will you look for it? You said you've seen the 20 A. --the formulation that I was looking for for the
21 document? 21 deodorized --
22 A. We've got it somewhere. 22 MR. RILEY: Yeah, let's take a break and find
23 THE VIDEOGRAPHER: Stand by. It's 3:48 p.m. |23 — out what's going on.
24 We're off the record. This concludes tape 4. 24 Q. (BY MR. LUBEL) Let's take a break. Visit with your
25 (Recess from 3:48 to 3:55) 25 lawyer. Here's what I'm looking for, okay. Do you have the
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 185 Page 187).
1 THE VIDEOGRAPHER: The time is 3:55 p.m. We 1 deodorized formulas for Liquid Wrench before 1972? And if yout:
2 are back on the record beginning of tape 5. 2 do, if you and Mr. Riley can put your hands on them, we can
3 Q. (BY MR. LUBEL) Were you able to locate all of the 3 talk about them.
4 deodorized Liquid Wrench formulations in your possession? 4 A. I don't think it's in any of these document that's
5 A. Iwas not. I only located -- well, let's back up. 5 been produced.
6 I believe you were asking for pre-1972. And I said I had them 6 Q. Where do we find it?
7 ~~ and 1 do right in front of me that's dated October 28, 1971. 7 A. I'd have to look in the file cabinets.
8 Q. Do you have any deodorized formulations or 8 Q. Have you seen it before?
9 ingredients for Liquid Wrench other than that one page? 9 A. Uh-huh.
10 A. Ido, but it's not in here. And -- 10 Q. Is that a yes?
11 Q. Are you sure of that, Mr. Wells? il A. I've seen it because I used it when we first went
12 A. Uh-huh because I got both of them at the same time. 12 __ into production.
13 Q. Both what? 13 Q. In'72?
14 A. Formulas. 14 A. Uh-huh.
15 Q. For deodorized? 15 Q. Do you remember the date of it?
16 A. And regular. 16 A. No.
17 Q. Listen to my question. You've pulled out a piece of 17 Q. Could it be in the deodorized parts file that you
18 paper for what you're going to say is deodorized Liquid Wrench|18 said was in that file cabinet that you didn't pull for this
19 pre-1972, correct? 19 case?
20 A. No. I said this is raffinate formula. 20 A. Yes.
21 Q. Okay. What I'm trying to get you to locate -- we'll 21 MR. LUBEL: Jim, why don't we take a break and
22 go back off and take a break for you to do it -- are the 22 y'all visit and come back?
23 documents that give us the formulas for deodorized Liquid 23 THE VIDEOGRAPHER: Off the record at 3:59 p.m.
24 Wrench. 24 (Recess from 3:59 to 4:10)
25 A. Tunderstood that. And I thought it was with this 25 THE VIDEOGRAPHER: The time is 4:10 p.m. We

Stratos Legal Services, LP

713-481-2180

 

Stratos Legal Services, LP

713-481-2180

 

 

CESeSs1B8ewOIL/HRIC-DSC Document 3083 FR#ecOSdIGYRD Page 28005340
 

 

 

24 (Pages 188 to 191)
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 188 Page 1901.
1 are back on the record. 1 that?
2 Q. (BY MR. LUBEL) You ready to proceed? 2 A. Yes.
3 A. Yes. 3 Q. What is that rule?
4 Q. At the break you and Mr. Riley went and located two 4 A. [have no idea.
5 documents that he tendered to me right before we started, 5 Q. Allright. You've never had to look at that, have
6 correct? 6 you?
7 A. Located two documents and what? 7 A. No.
8 Q, Mr. Riley tendered to me right before we began? 8 Q. And then it's got a flash point for a tag open cup.
9 A. Correct. 9 What does that mean, tag open cup?
10 Q. I'm going to mark the first one as Exhibit 7 and the 10 A. Well, there are a couple of flash point
11. second one as Exhibit 8. Is that fine by you? 11 measurements. One's an open cup and one's a close cup.
12 A. Sure. 12 Q. What's the difference?
13 MR. RILEY: For the record they were part of 13 A. Not much.
14 the initial production and disclosures. 14 Q. Okay. Then it -- if we look to the back, it refers
15 MR. LUBEL: I'm not contesting it. These look 15 to the product consists of a blend of distillable petroleum
16 ~~ familiar. 16 solvent, petroleum based lubricating oil, petroleum
17 MR. RILEY: I know. I just had to say it, 17 sulfonates, graphite and perfume, correct?
18 (Exhibit Nos. 7 and 8 marked) 18 A. Correct.
19 Q. (BY MR. LUBEL) Let me start with, Mr, -- Mr. Wells, |19 Q. Allright. Now, it doesn't specify what the
20 with No. 8. You hada chance to study it, right? 20 petroleum distillates are, correct?
21 A. Not ina long time, but I think I know what it is. 21 A. Correct.
22 Q. Tell me when we took a break you and Mr, Riley went |22 Q. This isn't a formula in the sense where it says 70
23 and found the document? 23 percent this, 10 percent this and -- it doesn't have that kind
24 A. Found it. 24 of specificity, correct?
25 Q. You looked at it, right? 25 A, It does not.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 189 Page 191
1 A. Yeah. 1 Q, But] take it that you can tell by the flash point
2 Q. It's a Foster Snell document and it's a report to 2 something, correct?
3 your company and it says a sample of penetrating oil and it 3 A. Yes.
4 refers to Liquid Wrench and a parts number L103, right? 4 Q. What can you tell from this flash point?
5 A. Correct. 5 A. It's combustible.
6 Q. What does L103 refer to? 6 Q. Which means what?
7 A. L{03 is the part number of a little small squeeze 7 A. That the carbon molecules are launching.
8 can that historically out of all the cans that I ever produced 8 Q. So can we tell what percentage content of benzene is
9 and indeed when we first went into production that was what we | 9 _ in these petroleum distillants from the flash point?
10 were making, L103 with the same formula that you're going to [10 MR. RILEY: Objection; form.
11 look at I guess after you finish with this. 11 A. Weil, the question is a little bit awkward, I'll
12 Q. Allright. Now, just to be fair, this is May 1969 12 answer it this way. Benzene has a flash of about 5 degrees,
13. document, right? 13 maybe 20 degrees Fahrenheit. And typically even though you
14 A. That's what it says, yeah. 14 might mix less than, let's say, 2 or 3 percent benzene and the
15 Q. And so this really isn't a formulation or formula 15 rest of it kerosene, it would still flash down at the very low
16 for Liquid Wrench deodorized, is it? 16 end of those numbers. So what this really says is that I
17 A. No. 17. doubt there's even benzene in this formula.
18 Q. This is a testing document done by a third party, 18 Q. (BY MR. LUBEL) Well, you know there's some. You ),
19 Foster Snell, for Radiator on a particular parts number L103 19 just doubt there's much?
20 which is a very small can, true? 20 A, Trace amounts,
al A. True. 21 Q. You doubt there's much?
22 Q. Three refers to 3 ounces? 22 A, Yes,
23 A. Correct. 23 Q. True?
24 Q. And so it says results of test and inspection in 24 A. True,
25 accordance with some U.S. Coast Guard rule, right? Do you see |25 Q. You know that you can't get all the benzene out of
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

 

CaSasé: 38:8.c0OM B-RROCLSSC Lidocument AIE-FilktedH9N200 pRage2s ef Sho
 

 

25 (Pages 192 to 195)
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008 i
Page 192 Page 194}
1 the petroleum distillate, correct? 1 Q. Let's put that up. I don't see L103 on there. And
2 A. Understood, 2 it's dated 1971, correct?
3 Q. And so -- and you've acknowledged earlier in your | 3 A. Yeah.
4 deposition that benzene is one -- fits under the category of | 4 Q. Do you see that?
5 both aromatics and petroleum distillates? 5 A. Yeah. ;
6 A. Yes. 6 Q. And the prior document we were looking at was dated |
7 Q. And so -- but what you're reading from this flash 7 '69?
8 point is there's probably not a whole bunch of benzene in | 8 A. Yeah, correct.
9 there, right? 9 Q. Now, how do we know that what's listed here in
10 A. Correct. 10 = October of '71 was for sure in existence in 1969?
il Q. You think there's more kerosene or some other 11 A. We don't.
12 product like kerosene? 12 Q. How do we find out other than looking at a formula?
13 A. Yes, Ido. 13 A. You're not going to find out.
14 Q. Right. But you can't even testify under oath it's 14 Q. [thought you said earlier you thought there was a
15 kerosene for sure? 15 formula for deodorized in the file cabinet?
16 A. I cannot. 16 A. Well, that's it right there.
17 Q. Now, have you seen the actual formula for this 17 Q. This is it?
18 product? 18 A. Uh-huh.
19 A. AsIsaid, when I began the product at 103 is the {19 Q. This is the only formula for deodorized Liquid
20 first Liquid Wrench that we ever made and I made it bya |20 Wrench that Radiator Specialty has in any of their files?
21 formula. This same part number, 103. 21 A. Yes.
22 Q. So you're saying that when you started at Indian [22 Q. Are we clear on that?
23 Trail, you were the first one to make this part number? 23 A. Yes. It never changed. From '72 on its always been
24 A. No. They were making it in Charlotte beforeI-- |24 what you're looking at.

25 before the plant opened. 25 Q. But we can't tell what was in it before '71, can we?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008

Page 193 Page 195
1 Q. Are you sure? 1 A. We don't know what was earlier than this one date
2 A. Uh-huh. 2 right here.
3 Q. Very sure? 3 Q. October of '71?
4 A. Uh-huh. 4 A. Right.
5 Q. How? 5 Q. We can agree on that, right?
6 A. Well, there's lots of cans with -- 6 A. We will agree on that.
7 Q. That look to be pre-'72? 7 Q. From a document standpoint?
8 A. Well, the cans made in Charlotte are totally 8 A. Correct.
9 different than the cans made in Indian Trail. They don't look; 9 Q. And so when we look at this document, it refers to
10 ‘the same. 10 ~—sK-1, right?
11 Q. Okay. We do need to come back to that before we [22 A. Yeah.
12 leave, but let me write that one down. You said the cans in [12 Q. That's a code?
13 Charlotte look totally different than at your plant at Indian [13 A. That's a code.
14 ~~ ‘Trail? 14 Q. Now, where would a chemist such as yourself that's
15 A. Let me be a little bit more precise. I said the 15 employed by Radiator Specialty find the book that describes
16 can, but in reality it's the spout on the can. 16 the codes?
17 Q. Okay. We'll come back to that. Now, do you have a [17 A. Well, at the time we began, ail that data was
18 formula for this product? 18 transmitted to me and at some point there was expanded sheets
19 A. L103? 19 showing the -- everyday K-1 is kerosene.
20 Q. Right. 20 Q. What's M-7?
21 A. Yes, 21 A. I forgot.
22 Q. Okay. You don't have it with you? 22 Q. What's N-1?
23 A. Yeah. He just gave it to you I think. 23 A. It was called Nacolene, It's kind of a surfactant.
24 Q. Okay. It's Exhibit 7? 24 Q. What's B-1?
25 A. Yes. 25 A. That was a similar product and it's a barium
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481~2180

 

 

 

 

Cease3 1B ey00197-RIC-DSC Dunimestt34003 FiitshO0G/20 Page 26305 B40
 

 

 

 

26 (Pages 196 to 199)
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 196 Page 198
1 sulphonate I think. 1 A. This is the oldest document I have. This document
2 Q. Okay. What's D-5? 2. was from Charlotte and what you see is what you get.
3 A. That was the perfume, deodorant. 3 Q. And so do you recall using kerosene in the Liquid
4 Q. Okay. It was perfume? 4 Wrench, the deodorized version at Indian Trail starting when
5 A. Uh-huh, 5 you got there in roughly '72?
6 Q. What's this? 6 A. Yes.
7 A. Q-1 was oil dag. That was the graphite. 7 Q. Never used any diesel fuel?
8 Q. It was the graphite, but wasn't there a book of 8 A. No. Well, it's easy to get a little bit confused
9 sorts that you had codes for your 50 or more major products so | 9 because there was an occasion when we switched from kerosene
10 you didn't have to memorize every one of them? 10 to diesel fuel for a short period of time. Not in Liquid
il A. There may have been. I don't remember. 11 | Wrench but in something else. And did we ever use it? Well,
12 Q. Doesn't that make sense? 12 ‘I'm not sure.
13 A. It probably was. 13 MR. LUBEL: Let me see that book, Hector. Did
14 Q. I mean it's hard to imagine y'all doing business 14 you find that?
15 where every chemist had to memorize all the codes? 15 MR. LONGORIA: Yeah.
16 A. Oddly enough, all these part numbers, including 16 MR. LUBEL: Diesel fuel.
17 these and the final part number like L103, all these numbers 17 Q. (BY MR. LUBEL) If you'll bear with me for just a
18  wasa way of life. No one said kerosene. It was K-1, Noone /18 minute, Mr. Wells. Do you remember the document I'm talking
19 said mineral spirits, M-13 or whatever it was. You didn't say {19 about that talks about diesel fuel?
20 Liquid Wrench. You said L104, L108. That's the way life was. ) 20 A. I'm kind of drawing a blank on that. I don't doubt
21 Nobody talked anything but numbers. 21 that we may have used it, but I don't recall --
22 Q. Parts numbers? 22 Q. Does that ring a bell?
23 A, Uh-huh. 23 A. -+ testifying about it one way or the other.
24 Q. Is that yes? 24 Q. Just so the record's clear, drip oil is the same
25 A. Yes. 25 thing as raffinate, correct?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 197 Page 199
1 Q. But this one didn't have a parts number. It said 1 A. That's correct.
2  deodorized Liquid Wrench ingredients? 2 Q. What's oil dag?
3 A. That's true. 3 A. That's what I just said to you, that was the
4 Q. October of '71? 4 graphite, O-1.
5 A. Okay. 5 Q. Fuel oil No. 2, what was that? Fuel oil No, 2?
6 Q. Right? 6 A. That would have been diesel fuel.
7 A. Uh-huh. 7 Q. That would have been diesel fuel?
8 Q. And so you think K-1 is kerosene, right? 8 A. (Witness nods head.)
9 A. It still is today. 9 Q. Let me just show you this. You recognize this
10 Q. Okay. Were you aware that there was atime period [10 document, don't you, eliminate benzene from Liquid Wrench
11 before kerosene was used where they were using diesel fuel? |11 number one standard formula?
12 A. I don't recall that sitting here right now. 12 A. I don't recognize it, but go ahead.
13 Q. You don't recall that in your own documents? 13 MR. RILEY: What's the RSC number?
14 A. It could have been, but I don't remember. 14 Q. (BY MR. LUBEL) Dated March 24 of '78. It's Radiator
15 Q. Okay. Can you tell us when kerosene was first used /15 — Specialty Company 00022. Do you see that?
16 in deodorized Liquid Wrench? 16 A. Yeah.
17 A. It was used at Indian Trail when we started for the 17 Q. Okay.
18 first time. 18 A. Is this one page out of the three or four that were
19 Q. You're comfortable saying that because that was you? |19 _ stapled together?
20 A. Yeah, 20 MR. RILEY: Here, Jim.
a1 Q. Can you tell us any -- before you got there? al MR. LUBEL: Here. :
22 A. No. 22 Q. (BY MR. LUBEL) Who authored this? Tames, who is he? |
23 Q. So as you sit here on behalf of the company, you 23 A. He was a chemist in our Charlotte operation.
24 can't tell us what was in the deodorized Liquid Wrench before | 24 Q. Who asked him to do this study of eliminating
25 ‘71, correct? 25 benzene from Liquid Wrench number one standard formula?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

Chass Adher.o00097AVC MRC Maoument 408-3Fiflled9A/OZ/20 Aaagersd YSU0
 

 

 

 

 

 

CESSSSI BeeWVEOAERICIDSC Document 2023 Fdadcbesiaz27 Page 28066240

27 (Pages 200 to 203)
James Wells Vol II James Wells Vol ITI
11-6-2008 11-6-2008
Page 200 Page 202

1 A. I don't know. 1 fuel oil No. 2.

2 Q. It was during your time there, right? 2 Q. Are you saying he made a mistake?

3 A. Yeah. 3 A. No. He intentionally was looking at various

4 Q. 178? 4 formulas. Then he went ahead and there's a bunch of crafts,

5 A. Yeah. 5 you probably have seen, trying to show how these various

6 Q. Weren't you in charge of that effort? 6 formulas compare for functionality.

7 A, Well, this is kind of an unusual story because it's 7 Q. Evaporation rates?

8 like we had this fella working on something on his own andI | 8 A. Well, see, he says up at the top practical test on

9 wasn't even aware that he was doing it. And we had already 9 rusted bolts and all that.
10 made all the decisions as to the conversion. And J don't know |10 Q. So what was No. 2, the Liquid Wrench with deodorized
11 why this was even done, but it was done. 11 containing fuel No. 2? Was that the product that was being
12 Q. He was just wasting his time? All right. It says 12 sold?
13 here that Liquid Wrench number one standard, that contains |13 A. I don't think -- to my knowledge, no. It was just
14 - raffinate, right? 14 _ instead of putting kerosene in it, he put in fuel oil No. 2
15 A. That's what it says, yeah. 15 thinking he could cut the price. And then of course number 4,
16 Q. And it says Liquid Wrench deodorized containing fuel |16 formula B was the kerosene formula being sold.
17 oil No. 2. You said that was the diesel fuel, right? 17 Q. Okay. Do you have something that would show us the
18 A. I think so, yeah. 18 actual formula for the product that was sold?
19 Q. Where did y'all buy that from? 19 A. Yeah. That's it I just gave you right here.
20 A. Axel Oil and -- lots of different people. 20 Q. This?
21 Q. That you bought the diesel fuel from? 21 A. Uh-huh.
22 A. Yeah. 22 Q. How do we know that's not a test?
23 Q. [take it you realize that diesel fuel has some 23 A. Well, I know it because I made it.
24 measure of benzene in it? 24 Q. You made it?

25 A. I'm not surprised. 25 A. I made it early. I made it personally, you know.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol IT
11-6-2008 11-6-2008

Page 201 Page 203
1 Q. Do you have any documents that quantify that for us 1 Weighed it out and put it in the mixer.
2 back then? 2 Q. Where is the test on it?
3 A. No, I don’t think -- if we ever used it, and this 3 A. What test?
4 doesn't say we used it, but if we ever did, I don't think we 4 Q. Don't you take batch tests, production tests?
5 used it very long. The reason was it -- the odor was 5 A. Yes.
6 _ terrible. 6 Q. Where are the tests on the products to confirm
7 Q. What was? 7 what's in them?
8 A. The odor of fuel No. 2. 8 A. That would be a batch record.
9 Q. Well, I thought that's why you put perfume in it? 9 Q. Okay. Do we have those?
10 A. Well, no. The perfume was already in back when it 10 A. I don't think we've ever submitted any.
11 was kerosene. 11 Q. Where have they been?
12 Q. You're saying you didn't use it? This report here 12 A. Laboratory.
13 says Liquid Wrench deodorized contain fuel No. 2 and it talks |13 Q. How do we get our hands on them?
14 — about three other formulas, formula B containing kerosene. |14 A. Well, if they're still there, they're just in the
15 Those are like the developmental ones, right? 15 files or in the notebook.
16 A. All of these are developmental. 16 Q. Have you looked for them recently?
17 Q. Well, No 2's not, It says Liquid Wrench deodorized. |17 A. No.
18 That's not developmental? 18 Q. Have you ever looked for them?
19 A. Yes, it is, He just used the fuel oil instead of 19 A. No.
20 kerosene. See, this is all development work. 20 Q. Who can we get over there to look for them?
21 Q. So there was no deodorized? 21 A. Probably Bob Gear.
22 A. Well, formula B containing kerosene, that's probably [22 Q. What would it tell us?
23 it. 23 A. Well, the tests are the color and what it's doing.
24 Q. That's probably what? 24 — The color is a match to a standard for the level of oil dag |'
25 A. That's probably deodorized with kerosene instead of /25 that you put in there. All it does says yeah, you've got
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
 

 

 

 

 

 

Caas8:2E.8c0O0997RBCCESSE lRacumant 448-SFieledH INA 0 PRag39 ef Sho

28 (Pages 204 to 207)
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 204 Page 206).

1 something in there. You've got the right amount, They 1 A. As you can see, the plastic --

2 probably check the odor and maybe the density, state of 2 Q, Let me mark that real quick. Right here?

3 gravity, which really doesn't mean much. And the odor, that's | 3 A. Call that pedestal.

4 kind of important. 4 Q. How do you spell it?

5 Q. The odor is? 5 A. [| don't know.

6 A. Uh-huh. The odor and the color, that's what it 6 Q. We're going to call it P for pedestal?

7 ~~ would tell you primarily. 7 A. Okay. And then the sort of rubberized plastic is

8 Q, Let me see if] can find the -- let's -- while I'm 8 formed so that it slips down over top of that pedestal.

9 searching for a document, you said the cans in the Charlotte 9 Q. This is rubberized piastic in here?
10 office plant look totally different than the containers in the 10 A. Yeah.
11 Indian Trail facility, do you recall that, because of the 11 Q. Okay.
12 spout? 12 A. And then if you look at IT, which stands for Indian
13 A. Yes, 13. Trail, there's a hole in the top of the can but there's no
14 Q. What was different about the spout? 14 pedestal. And the spout has a part sticking down that is
15 A. Ifyou have some pictures of the L103, L104, that's 15 inserted through the hole and the flat part of course rests on
16 the easiest. If I can draw you a picture, that might be a 16 top of the can and is just a stop. Little removable cap on
17s good way. 17 top is virtually the same, fictionalize -- functionality
18 Q. But you're just talking about the 4-ounce candown, |18 anyway. When you see a can looks like the one on the left,
19 right? 19 that's not an Indian Trail. If you see one on the right, that
20 A. The 4-ounce can. 20 is an Indian Trail.
21 Q. And lower? 21 Q. Which means post-'72?
22 A. Well, the L103 became the L104 and all it was wasa 22 A. Well, I need to add one more step to that because I
23 change in the label. 23 didn't think about it until just this moment. There was
24 Q. Okay. You want to draw a picture of how the spout's [24 — another spout used at Indian Trail that was never used in
25 different? 25 Charlotte and the top part where the cap is on the very top of

Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 205 Page 207

1 A. Yeah. Give me something to draw on. 1 the spout was different. It was actually a little push-pull

2 Q, Yes, sir. Do you have a pen handy? 2 valve so that you can pull it up and tum it over and squirt

3 THE WITNESS: Can I borrow that? 3 it out and if you pushed it down, it closed and wouldn't leak.

4 MR. RILEY: Of course, 4 We only ran about a half a million of them.

5 A. The can was different and the spout was different. 5 Q. Why?

6 Okay. Here's the difference in them. 6 A. 1 forgot why.

7 Q. (BY MR. LUBEL) Okay. Let's mark that as Exhibit No.| 7 Q. Wasn't very popular?

8 9, all right? 8 A. Well, I don't know. We mainly had some problems

9 A. We going to date it and all that good stuff? 9 with it leaking. It was kind ofa test. We ran some. We
10 (Exhibit No. 9 marked) 10 liked it. We thought it was a good idea -- actually it was my
11 Q. (BY MR. LUBEL) No. What does Exhibit 9 represent? |11 idea, but it didn't turn out too good.
12 What were you attempting to draw? 12 Q. It was leaking through the insert where you put the
13 A. Well, let me write it on there. 13 ‘top?
14 Q. Here, let me put it up for the jury and then you can 14 A. No. It was leaking up in this section up at the
15 explain what that is. That's Exhibit No. 9. 15 top.
16 A. The left-hand sketch where it says C-H-A-R, that's 16 Q. Oh, at the stem?
17 short for Charlotte, At the time they were producing L103, 17 A. Yeah.
18 the top of the can shows a pedestal above the top chime, the 18 Q. Even with the cap on?
19 top chime is where the top and the sides were seamed together. |19 A. There was no cap.
20 Q. Right there? 20 Q. Well, of course it would leak if there's no cap.
21 A. That's the chime. The pedestal, of course, is the 21 ‘There's a hole there, isn't there?
22 part sticking up. 22 A. But there was valve in it, a cutoff. I said you had
23 Q. That's the pedestal? 23 to pull it, push it up and down just like you do a bottle at
24 A. That's the pedestal. 24 home for dishwashing detergent or drink bottle. Same process.
25 Q. Okay. 25 Q. These two cans on Exhibit 9 that you're referring to

Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
 

 

 

 

29 (Pages 208 to 211)
James Wells Vol II James Wells Vol II
11-6~2008 11-6~2008
Page 208 Page 210
1 at Charlotte and Indian Trail, you're talking about the 1 label to show you, but my recollection is that whereas this
2 3-ounce and the 4-ounce right? 2 shows a plumber device and a pipe wrench, my recollection is
3 A. Yes. 3 the other one showed just a big nut and a bolt"?
4 Q. I'm going to go ahead and put that on here. 4 A. Okay.
5 A. Okay. 5 Q. Right? :
6 Q. 30z. 40z. You're not saying -- you're not 6 A. Yeah. :
7 describing these cans as 8-ounce or 16-ounce? 7 Q. Then you say -- you're asked, "Now, would the
8 A. It's a4-ounce -- both of them are 4-ounce cans, 8  deodorized Liquid Wrench show a nut and a bolt as well?"
9 Q. Correct. But you're not saying this is what they 9 You said, "No, I said deodorized did show a nut :
10 looked like for the 8-ounce can? They look different? 10 anda bolt I believe."
11 A. The 8-ounce can was different. 11 A. Okay.
12 Q. All right. Now, let's -- let me ask you something. 12 Q. Okay, So what you were saying then was the regular
13 Let me take this Exhibit out of my notes before I walk off 13 Liquid Wrench had the pipe wrench, Do you see it?
14 with it. Do you recall saying in the past that you could tell 14 A. Uh-huh.
15 the regular Liquid Wrench from the deodorized Liquid Wrench by|15 Q. And the deodorized Liquid Wrench had a nut and the |)
16 _ virtue of looking at the can to see if it had a pipe wrench on 16 bolt. Two different pictures, right? :
17 it as opposed to a nut and a bolt? 17 A. I think so. Sitting here right now that sounds
18 A. I might have said that. I don't recall, but I could 18 right.
19 have. 19 Q. Is that what you recall? :
20 Q. Can I refresh your recollection with it? 20 A. Uh-huh.
21 A. If you've got it there, I accept it. 21 Q. Is that a yes?
22 Q. Let me just show it to you. You see here it says -- 22 A. Yes.
23 look at that, Mr, Wells. It says on the label -- did it say 23 Q. And so if'I'm trying to determine whether a man used
24 regular Liquid Wrench versus deodorized Liquid Wrench. You {24  deodorized or regular Liquid Wrench, one of the things that
25 said there was no two in the same size can, right? You with 25 you would recommend that | do is determine -- try and find out
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 209 Page 211
1 meso far? 1 if-- whether the picture showed a pipe wrench versus a nut :
2 A. No, I'm not sure what we're talking about at this 2 anda bolt, right? i
3 point. 3 A. That's not what I would recommend. :
4 Q. Allright. I'm reading your testimony from another 4 Q. I thought we just read that that was one of the |
5 lawsuit. 5 differences? I'm not done going through the list. i
6 A. On the label did it say regular Liquid Wrench versus 6 A. But you asked me what would I recommend. I said no, |
7 ~~ deodorized. 7 — IT would not recommend to look at the difference between the
8 Q. Right. 8 nut and bolt versus the pipe wrench. It's far easier to look
9 A. Okay. 9 and see if its got a skull and crossbones or it doesn't.
10 Q. So your answer is there were no two in the same size [10 Q. So ifits got a skull and crossbones, you say it's :
11 can. And you say obviously a 4-ounce and an 8-ounce are two]11 regular Liquid Wrench with benzene and if it doesn't, it's
12 different size cans? 12 not?
13 A. Okay. 13 A. That's -- best of my knowledge that's correct.
14 Q. The deodorized I believe always said deodorized? 14 Q. Let's repair that. Let's fix that. What you're :
15 A. Yeah. 15 really saying is that if its got a skull and crossbones, then
16 Q. The regular didn't say that and the picture was 16 its got the raffinate version with more benzene than the
17 different? 17 petroleum distillate version that's got less benzene?
18 A. Okay. 18 MR. RILEY: Objection; form.
19 Q. You recall saying that? 19 A. Well, I would describe the distillate as a trace
20 A. No, but I believe it. 20 amount.
21 Q. Okay. Then you say -- well, you were asked how is 21 Q. (BY MR. LUBEL) Of benzene?
22 the picture different between the regular Liquid Wrench and |22 A. Of benzene. i
23 the deodorized Liquid Wrench. Do you see that question? 23 Q. But its got some benzene in it?
24 A. Yeah. 24 A. Yeah.
25 Q. And then you say, "Well, I really need an example 25 Q. And obviously the raffinate version has more?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

CaBseBIGvOOLS7-RIC-DSC Document31aos Arde GRNa/20 Page 29206840
30 (Pages 212 to 215)

 

James Wells Vol II

James Wells Vol ITI

 

 

11-6-2008 11-6-2008
Page 212 Page 214
1 A. Correct. 1 that were predominately targeted to households versus those
2 Q. Significantly more? 2 that were for industrial or commercial uses. Do you not
3 A. That's -- based on all the evidence, yes. 3 recall ever talking about that?
4 Q. So when somebody -- if they see this can that says 4 A. Yes,
5  deodorized on it, they need not concern themselves with 5 Q. You know what I'm talking about now, right?
6 whether it says deodorized? If it says a skull and 6 A. Yes.
7 crossbones, then its got the raffinate version of benzene in 7 Q. Does it make sense to you after working for the
8 it, correct? 8 company and being a chemist that the industrial uses are going
9 A, I think so. 9 to involve projects for which you want to use materials or
10 Q. Allright. Now, let's do it another way. Would you 10 ingredients like benzo] that you would not necessarily need in
11 agree that most of the 8-ounce cans contain the raffinate 11 a household use on a bicycle?
12 version? 12 MR. RILEY: Objection; form.
13 MR. SYKES: Object to the form of the question. 13 MR. SYKES: Object to the form of the question.
14 A. Ihave only recently become aware that there was an 14 A, Let me make it easy, I don't disagree with the
15 8-ounce that contained the deodorized version andl haveno-- |15 advice on the raffinate formula in a nut and bolt on the
16 not even a wild guess as to how many might have been produced. ]16 — deodorized,
17 Q. (BY MR. LUBEL) But you do know there in your tenure |17 Q. (BY MR, LUBEL) I'm with you; but what I -- I mean,
18 of '72 to '78 that the 8-ounce versions that you were 18 if you don't have an opinion or you don't know, just tell me.
19 manufacturing for the company contained raffinate? You've 19 But does it make sense to you, sir, as the corporate
20 told us that, right? 20 spokesperson for Radiator that your target market of
21 A. Correct. 21 households would not have benzene in it. They'd have
22 Q. So at least during that time period, 1972 through 22 petroleum distillates. And your target market for industrial
23 '78, whenever it was that the raffinate version was 23 uses would have benzene in it?
24 eliminated, the 8-ounce containers contained raffinate, true? 24 MR. RILEY: Objection; form.
25 A. Yes. 25 MR. SYKES: Object to the form.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 213 Page 215
1 Q. What you're unsure about is whether or not there 1 A. That makes sense to me.
2 were some number of 8-ounce containers pre-'72 that were 2 Q. (BY MR. LUBEL) Okay. That's not same farfetched
3. deodorized, some of which did not contain raffinate? 3 concept, is it?
4 MR. RILEY: Objection; form. 4 A. I don't think so.
5 A. That's correct. 5 Q. The reverse doesn't make much sense, does it, that
6 Q. (BY MR. LUBEL) Now, why is it that you believe that | 6 you'd send the benzol to the houses and you'd send the
7 the picture on the raffinate version of the Liquid Wrench 7 petroleum distillate with left benzene in it to the
8 would have the pipe wrench as opposed to the nut and the bolt?| 8 refineries? That doesn't make any sense, does it?
9 A. [have no opinion on that. 9 MR. RILEY: Objection; form.
10 Q. Well, you said it; so I'm trying to figure out why 10 MR. SYKES: Object to the form.
11 you said it? 11 A. Lagree with that.
12 A. Well, I said it. 1 probably noticed that there was 12 Q. (BY MR. LUBEL) Now, another way that we can --
13 adifference and I think I was being asked, you know, how can |13 —_ another clue to whether it was regular Liquid Wrench versus
14 you tell them apart. And perhaps that was the first thing 14 — deodorized is by the spout, correct, or am I wrong?
15 that came to my mind. 15 A. You're -- I think you need to start all over again
16 Q. Okay. Does this make sense to you that the products [16 — with that question.
17 that contain the pictures of these pipe wrenches were focused {17 Q. Okay. Can you look at a can and look at the :
18 on industrial uses, the mechanics, the tradesmen, the people 18 spout -- if I covered up whether there was deodorized on there :
19 we talked about for which you would most likely want to have |19 or not, would you be able to tell whether it was a deodorized
20 benzol or benzene in it? 20 can versus a raffinate can?
al MR. SYKES; Object to the form of the question. 21 A. Okay.
22 A. Well, how did you word that? 22 Q. By the spout?
23 Q. (BY MR. LUBEL) Let me do it this way. I thought 23 A. I guess you didn't understand what I'm saying. You
24 ‘I've seen you testify before, Mr. Wells, that you felt there 24 ~ saidacan. Can be a little 4-ounce can that we just showed
25 was. distinction between those containers of Liquid Wrench |25 or one looks more like that when you have the screen.

Stratos Legal Services, LP
713-481-2180

 

Stratos Legal Services, LP

713-481-2180

 

 

CERES IASOOOOIITRICHRE Macument 308-3FiledGAO20 PRagesb of Bu0
 

 

 

 

 

 

CGSSB31 BGeWOTIRYHRIC-DSC Docunnent 3083 FRdaDOPIGZ2ED Page 294006340

31 (Pages 216 to 219)
James Wells Vol ITI James Wells Vol II
11-6-2008 11-6-2008
Page 216 Page 218
1 Q. I gotcha. Well, you know the 4-ounce can you've 1 Q. Buta clue nonetheless?
2 told us was deodorized only, right? 2 A. A partial, yes.
3 A. Right. 3 Q. A partial clue, right? True, a partial clue?
4 Q. So if you look at that size can or the 3-ounce, 4 A. Yeah.
5 you're going to say that's deodorized, not regular? 5 Q. The color of the can tell us anything?
6 A. Yes. 6 A. You're comparing the 8-ounce can when it had the two
7 Q. Ifyou look at an aerosol can, you're going to say 7 ~~ two different formulas. Is that what you're comparing?
8 don't need to know anything else. That's deodorized, not 8 Q. Well, I'm not talking about the 3 or the 4-ounce.
9 regular? 9 I'm talking about the larger --
10 A. Yes. 10 A. I said the 8-ounce can.
11 Q. But when we get to the larger cans like 8-ounce and 11 Q. That's one of the cans I'm talking about.
12 up, most of those were raffinate, correct? 12 A. That's the only one that I have seen that contained
13 MR. RILEY: Objection; form. 13 both formulas.
14 MR. SYKES: Object to form. 14 Q. Okay. So is it your testimony that the only
15 A. Everything produced at Indian Trail in those sizes 15 container that had both deodorized and regular raffinate was
16 were raffinate. 16 the 8-ounce container?
17 Q. (BY MR. LUBEL) And if we go back before Indian Trail | 17 MR. RILEY: Objection; form.
18 in'72 and we're looking for clues, will the spout tell us 18 A. No. I said that's the only one I'm aware of is the
19 anything about whether it was deodorized versus raffinate? 19 8-ounce,
20 A. Idon't think so. 20 Q. (BY MR. LUBEL) The only container that you're aware :
21 Q. All right. 21. of'as Radiator Company spokesperson that contained both the
22 MR, LUBEL: Are you doing okay? If you need A 22 regular version and the deodorized version is the 8-ounce
23 break, you're welcome to -- 23 size?
24 COURT REPORTER: I'm good. 24 MR. RILEY: Objection; form.
25 Q. (BY MR. LUBEL) The skull and the crossbones you said | 25 A. Yes.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol ITI James Wells Vol II
11-6-2008 11-6-2008
Page 217 Page 219
1 _was an indication of the raffinate version, true? L Q. (BY MR. LUBEL) The -- and when you worked at
2 A. True. 2 Radiator between '72 and '78, the 8-ounce came -- excuse me,
3 Q. Even before 1972, right? 3 the 8-ounce container only contained the raffinate version,
4 A. Well, the raffinate formula would have required that | 4 correct?
5 skull and crossbones, et cetera anytime it was produced after| 5 A. Yes.
6 the, you know, the law came into effect. 6 Q. What was the color of the 8-ounce can before 1972?
7 Q. Allright. So some of the clues are whether the 7 A. The raffinate can? Is that what you're asking me?
8 skull and crossbones are on there, correct? 8 Q. Whatever. If you've got two different colors for
9 A. Yes. 9  deodorized and raffinate, tell me?
10 Q. The size of the can, correct? 10 A. The color of the can post-'72 to my knowledge was
11 A. Yes, 11 the same colors, maybe even the picture going backwards some
12 Q. The description on the can, whether it says benzene {12 period of time. And don't know how far back. Perhaps all
13 of benzol or deodorized or what have you, correct? 13 the way back to the '60s.
14 A. Correct. 14 Q. Predominately yellow with some black and a little
15 Q. The picture of whether its got a pipe wrench on it 15 bit of red maybe?
16 ~~ oranut and a bolt is a clue? 16 A. Yes.
17 A. Clue, okay. 17 Q. Is that true whether the can was deodorized or
18 Q. True? 18 regular?
19 A. Yes, 19 A. The pictures I have seen the cans that were marked
20 Q. The people that are using it as far as what trade 20 —deodorized, marked non-deodorized were pretty much duplicated. |.
21 they're in and where they're purchasing it is a clue? 21 Q. The cans looked the same except for the word
22 MR. SYKES: Object to the form ofthe question. |22  deodorized?
23 MR. RILEY: Objection; form. 23 A. And the other markings, skull and crossbones.
24 Q. (BY MR. LUBEL) Right? 24 Q. Right.
25 A. Nota full clue, but it could be. 25 A. Benzol.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
32 (Pages 220 to 223)

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 220 Page 222
1 MR. RILEY: Lance, while you're thinking, how 1 -- it says actually diesel fuel has been replaced by kerosene.
2 much longer are you going? 2 Isn't that what he says?
3 MR. LUBEL: Let's take a break and you and I 3 A. Right, uh-huh.
4 talk for a minute. 4 MR. RILEY: Objection; form.
5 MR, RILEY: Sure. 5 Q. (BY MR. RILEY) Is that what he says?
6 THE VIDEOGRAPHER: The time is 4:54 p.m. Were| 6 A. That's what it says there,
7 ~~ off the record. 7 Q. Okay. Is he wrong?
8 (Recess from 4:54 to 5:06) 8 A. As said earlier, we may have used some diesel fuel
9 THE VIDEOGRAPHER: The time is 5:06 p.m. We | 9 at one point in time, but it wasn't for very long.
10 are back on the record. Beginning of tape 6. 10 Q. When did kerosene replace diesel fuel in deodorized
11 (Exhibit No. 10 marked) 11. Liquid Wrench?
12 Q. (BY MR. LUBEL) Mr. Wells, do you see this document | 12 A. Well, it was kerosene in the beginning in '72. And
13. I've marked as Exhibit No. 10 to your deposition? 13. it was for a long time. And I think we may have put some in
14 A. Yes. 14 somewhere along the way. I don't recall whether it was a cost}
15 Q. Can you generally describe for us what it is? 15 matter or maybe availability. But my recollection is we
16 A. It was some work done in our Charlotte lab. I'm not 16 — didn’t do it for very long and none of this is significance
17. sure what the intent was. I was not involved in it. 17 ~~ for any reason.
18 Q. Allright. You see where it says Liquid Wrench 18 Q. None of this is?
19 number one up here? 19 A. (Witness shakes head.)
20 A. Yes. 20 Q. You know --
21 Q. You see under Liquid Wrench it talks about raffinate al A. It's never used. That's what I'm trying to tell
22 having almost, what, 88 percent raffinate in it? 22 you.
23 A. Yes. 23 Q. Wouldn't this be a lot easier if you had the actual
24 Q. And then we look at the Liquid Wrench number one, 24 formulas on the products?
25  deodorized formula it shows diesel fuel No. 2 at roughly 25 MR. RILEY: Objection; form.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008 :
Page 221 Page 223),
1 90 percent. Do you see that? 1 A. I don't understand what you're asking me. ;
2 A. Yes. 2 Q. (BY MR. LUBEL) If you had the formula on deodorized |
3 Q. And then there's a little asterisk by that. Do you 3 Liquid Wrench --
4 see? 4 A. Yeah.
5 A. Yes. 5 Q. -- from like 1951 to 1972, we wouldn't have to be
6 Q. And it says -- let's see if] can blow that up a 6 spending all this time talking about it, would we, trying to
7 little. Samples of deodorized Liquid Wrench used in this 7 discover what was in the product?
8 project were made with diesel fuel. Do you see that? 8 A. Oh, well, I don't think we're ever going to discover
9 A. Yes. 9 what's in the product. No one knows. This is just
10 Q. Actually diesel fuel has been replaced by kerosene, 10 experimental stuff this guy dreamed up in his head.
11 right? 11 Q. Well, you've seen the documents that the regular
12 A. Right. 12. Liquid Wrench back to the 1950s contained aromatics in it,
13 Q. And when we look under Liquid Wrench, that formula,}13 correct?
14 deodorized, it has nothing next to kerosene, right? There'sa |14 MR, RILEY: Objection; form.
15 dot? 15 A. I may have. I'm not sure, but probably.
16 A. Well, the kerosene is over there -- B. 16 Q. (BY MR. LUBEL) Have you seen the regular Liquid
17 Q. Yeah. The kerosene is over here under experimental, |17 | Wrench formula back in the 1950s that reflected 80 percent
18 right? 18 aromatics in the formula?
19 A. Yeah, yeah. 19 MR, RILEY: Objection; form.
20 Q. That sound like an experimental product? 20 MR. SYKES: Object to the form.
a1 A. Well, they're all -- 21 A. Idon't recall seeing that. I'm not saying I didn't
22 Q. You're not saying this one is, are you? 22 seeit.
23 A. They're showing that as diesel fuel and that's 23 Q. (BY MR. LUBEL) Just doesn't surprise you?
24 — experimental. 24 MR. RILEY: Objection; form.
25 Q. What he's saying is that you used to use diesel fuel 25 A, it could have.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

 

 

CRASSISRGOOIITANE MSE Bocument 2623 rifledOA/S760 P2@eesds UW3u0
 

 

 

33 (Pages 224 to 227)
James Wells Vol IT James Wells Vol II
11-6-2008 11-6-2008
Page 224 Page 226}.
1 Q. (BY MR. LUBEL) You want me to show it to you? 1 A. I did not.
2 A. Yeah, please. 2 Q. And nobody provided you with one, right?
3 Q. Now, the aromatic content of the Liquid Wrench of 3 A. No.
4 the raffinate version you started making in '72 was just 29 or 4 Q. And -- but when we look at the flash point --
5 30 percent, correct? 5 remember you talked about that earlier?
6 MR. RILEY: Objection; form. 6 A. Yes.
7 A. No. Well -- 7 Q. You told us that a flash point of 5 degrees to 20
8 Q. (BY MR. LUBEL) I'm not asking you what the raffinate | 8 degrees to you was indicative of benzene. Do you remember
9 percentage was? 9 that?
10 A. Yeah, yeah, I think the raffinate was about 10 A. I said that, yes.
11 30 percent of whatever it was. 11 Q. And we see on this Liquid Wrench its got 5 degrees,
12 Q. The raffinate was 90 percent of the total product? 12 right?
13 A. Of the total. 13 MR. RILEY: Objection; form.
14 Q. The aromatics portion the raffinate was roughly 29 14 A. Yes.
15 or 30 percent; is that correct? 15 Q. (BY MR. LUBEL) So open cup and then it says
16 A. I believe I read that somewhere. 16 23 degrees, right?
17 Q. And so in the '50s if the aromatic percentage of the 17 A. Yes or one's centigrade and the other's Fahrenheit.
18 naptha in the product was 80 percent, that's most likely got 18 Q. That's right. But this formulation of Liquid Wrench
19 more benzene in it, correct? 19 is consistent with a benzene-containing product, right?
20 MR. RILEY: Objection; form, 20 MR. RILEY: Objection; form.
21 MR. SYKES: Object to the form. 21 Q. (BY MR. LUBEL) You need me to blow it up?
22 A. Well, I don't know what the aromatic composition 22 A. No. I'm just reading down it at the bottom where it
23° was. 23. says Liquid Wrench -- approval -- is supplied -- on their |
24 Q. (BY MR. LUBEL) Well, you know its got some benzene |24 _ specifications -- 1950.
25 in it? 25 MR. RILEY: This is RSA 155.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 225 Page 227
1 MR. RILEY: Objection; form. 1 MR. LUBEL: Yeah. Where are the pictures?
2 A. Probably. 2 MR. LONGORIA: 153.
3 Q. (BY MR. LUBEL) Let me show it to you. This is from] 3 MR. LUBEL: 153,
4 1950. Have you seen this document? 4 MR. RILEY: One what?
5 A. Ihave. 5 MR. LUBEL: This one's 153.
6 Q. Was that one of the documents in your file? 6 Q. (BY MR. LUBEL) Do you understand -- you remember
7 A. Yes. 7 earlier when we looked at Exhibit No. 6, you remember that
8 Q. Your Liquid Wrench file? 8 New York City FD?
9 A. I don't know where that came from, but I know I've 9 A. Yes.
10 seen it. 10 Q. Remember that?
11 MR. RILEY: What's the Bates number? 11 A. Yes, I do.
12 MR. LUBEL: 155. 12 Q. Mr. Wells, I need your attention on the screen for
13 MR. RILEY: Thank you. 13 this picture. You see that on there?
14 Q. (BY MR. LUBEL) What page is it that refers to 14 A. Yes.
15 __ petroleum nap -- there it is. You see where it says 80 15 Q. That's a Liquid Wrench container, right?
16 percent of an aromatic naptha. Do you see that? 16 A. Right.
17 A. Uh-huh, yes. 17 Q. And then what we see down here is Liquid Wrench
18 Q. And we don't know the exact content of that that's 18 New York City fire department certificate of approval, right?
19 benzene, right? 19 A. Right.
20 A. I don't. 20 Q. Now, go back here. New York City fire department,
21 Q. And you don't have a test for us that gives us that, 21 certificate of approval, right?
22 do you? 22 A. Right.
23 A. I don't have a test? 23 Q. This one says 1260. You see that?
24 Q. You didn't find any test results going back to the 24 A. Yes.
25 1950 version of Liquid Wrench? 25 Q. This one says 1260, right?

Stratos Legal Services, LP

713-481-2180

 

Stratos Legal Services, LP

713-481-2180

 

 

CEPSSISTGORISITRUNEDSE Document 462-3 FikkledOP/8H20 ARageBx6ah(Sd40
34 (Pages 228 to 231)

 

James Wells Vol II

James Wells Vol II

 

 

11-6-2008 11-6-2008
Page 228 Page 230
1 A. Right. 1 the first page of it, okay. This is a can of Liquid Wrench,
2 Q. Okay. Now, does this refresh your recollection that 2 right?
3. back during this 1950 time period that the Liquid Wrench 3 A. Yeah.
4 contained benzene? 4 Q. You'll see it's an 8-ounce can, right?
5 MR. RILEY: Objection; form. 5 A. Yes.
6 Q. (BY MR. LUBEL) By virtue of it's aromatic content? 6 Q. No reference to deodorized or non-deodorized, right?
7 MR. RILEY: Same objection. 7 A. What appear to be deodorized.
8 A. The data that you show me suggests that. 8 Q. Okay. No skull and crossbones, true?
9 Q. (BY MR. LUBEL) You have no data to contradict it at 9 A. Correct.
10 this point, do you? 10 Q, When you flip it over, it says contains petroleum
11 A. No. 11 distillates, right?
12 Q. You've been looking for some time for documents that 12 A. Right.
13 would give you as much information as possible about 13 Q. Keep going, you got a bar code, Does this seem to
14 formulations going back to the beginning of time, right? 14 be a post-1978 can once you remove the raffinate?
15 A. Right. 15 A. Well, what's intriguing me is it looks like somebody
16 Q. And the content of benzene, true? 16 put a sticker on there. It doesn't look like part of the
17 A. True. 17 litho. And I question that we would have -- oh, I'm not sure
18 Q. Have you seen anything for this era 1950 that's more 18 -- I see where you're going. I'm not sure that ] can make
19 supportive of benzene content than what we see here? 19 that leap because of that -- this bar code could have been
20 A. No. 20 applied at a store and before we as a company ever put our
21 Q. This is the best we've got? 21 labels.
22 A. Best I've seen. 22 Q. Did y'all ever put them on y'all's labels, bar
23 Q. Best you've seen. 23 codes?
24 (Exhibit No. 11 marked) 24 A. I'm not sure. We had them on the -- I want to say
25 Q. (BY MR. LUBEL) We're going mark the document we just]25 yes, but right now I'm just drawing a blank.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 229 Page 231
1 have been referring to as Exhibit No. 1. Is that okay by 1 Q. Okay. If we wanted to know what was on the labels
2 you? See the sticker? 2 for these containers, wasn't there an art department at
3 A. (Witness nods head.) 3. Radiator?
4 Q. See what I've done? It's a multi-page document, 4 A. Yes,
5 Mr, Wells. You see? 5 Q. You obviously did not work in the art department?
6 A. Okay. 6 A. No, I didn't, And that's probably the best answer.
7 Q. Okay? 7 Q. Okay. Who did?
8 A. Okay. 8 A. There were some girls back there.
9 Q. Allright. Now, let's go back. Really want to 9 Q. Girls? You mean ladies?
10 focus in on these containers. Some of these containers have, | 10 A. Yeah.
11. give you an example, bar codes on them. Do you see that? 11 Q. Were they girls or ladies?
12 A. Yes. 12 A. They were ladies. Then there was a fellow who ran
13 Q. What era is that? I'm told that bar codes hadn't 13 it, but he retired and he died. And I'm not sure who else
14 _ existed forever. 14 took his placing.
15 A. That's true. I'm reasonably certain that's a 15 Q. Okay. Have you seen the art department's labels for
16 _ post-'72 and I can't remember more than that. 16 these various cans, the drawings?
17 Q. Could it be post-'78? 17 A. I don't recall.
18 A. It could be. 18 Q. Okay. Have you personally looked for those or has
19 Q. Okay. How could we find out when the bar codes were |19 _ that been somebody else's job?
20 placed on the containers? 20 A. I personally three or four years ago went through a
21 A, There might be somebody in the company that might |21 big stack of labels and it may have been Liquid Wrench or may /
22 remember who was involved in the bar codes and right now I'm|22 have been something else. I just remember going through it. :
23 not sure who that would have been. 23 As/I think I may have testified before, they did not keep very
24 Q. Let's do this one by example because this may 24 good records.
25 refresh your recollection. It may help you. Let me show you |25 Q. They being the art department?

Stratos Legal Services, LP

713-481-2180

 

Stratos Legal Services, LP

713-481-2180

 

 

CESS OS GVRALRHEDSE BaclMent 2be3 FidahePlersep page s>abPdyo
 

 

 

 

 

 

C&SRESISRAMOEISI7ANEDSE Bocument 463-3 Fite OOAEHE0 PRageaieaiesu0

35 (Pages 232 to 235)
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 232 Page 234
1 A. Correct. 1 Q. Ifyou went back there tomorrow, who would you ask
2 Q. Where were their office? 2 for the labels on Liquid Wrench, the art?
3 A. Charlotte. 3 A. [don't think those people who were working there
4 Q. Were they in one of those office buildings? 4 then still work there.
5 A. They were in the main office building. 5 Q. Okay. But who would you ask today? Like is there
6 Q. What building number was that? 6 an art department today?
7 A. One. 7 A. There must be. Somebody has to do the labels for
8 Q. And where were their file cabinets? 8 the boxes, the advertising.
9 A. I don't know they even had any at all. I don't know 9 Q. Remember telling me that when you started in ‘72,
10 the answer to that. 10 thereabouts, they started to ship you some documents that
11 Q. Three or four years ago where were they? 11 preceded your time, Mr. Kologiski's time? You remember that?|
12 A. How many years ago. 12 A. Ship me some documents? :
13 Q. Three or four? 13 Q. Yeah. You started to get Liquid Wrench files from
14 A. I don't know. 14 ~— Charlotte?
15 Q. Where are they today, do you know? Should I ask 15 A. Well, I got those that I produced, yeah.
16 Mr. Winer? 16 Q. But that was right after you started, right?
17 MR. RILEY: Objection; form. 17 A. A little bit later than that. I mean, I got the
18 A. The -- what happened was we were dissatisfied with |18 formulas right after | started.
19 the art department and the ability to do what we needed done |19 Q. Isn't it conceivable that the art department people
20 in a timely way. So we went to the computer. We started 20 would be the people that would keep the labels that have
21 making all of our labels on the computer, what we could, you |21 existed overtime or do you think they would go to archives or
22 _ know, correct them, amend them, change them, whatever was|22 — where would they be?
23 required. 23 A. They're the ones that kept them, but as I explained
24 Q. (BY MR. LUBEL) When was that? 24 to you, they -- every time they changed the label, they cut
25 A. I'm going to say in the '90s sometime. So probably [25 the old ones up and used the pieces to make the new one. So
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 233 Page 235}:
1 everything we did after that was on the computer -- computer | 1 there was no archiving of the labels.
2 storage. 2 Q. So you're saying they threw them all away?
3 Q. Okay. I'm looking for the files before you went to 3 A. Well, they've been used up. :
4 computers. I'm looking for pre-'79 labels? 4 Q. You went and looked and they told you they were all |)
5 A. [have no idea. 5 gone. Is that what you're testifying to?
6 Q. You don't even know where I begin with that? 6 A, No. What I testified was I looked at a pile of
7 A. Well, the ones that I looked through a few years ago 7 labels a few years ago. I have not looked recently.
8 came out of the art department and that was before the 8 Q. You don't even know what labels those were, right?
9 building was torn down. Now that the building is no longer 9 A. I don't know what they were, no.
10 there, everything is demolished, I don't know where they are, [10 Q. Okay. Can you look at this can and tell me what
11 Q. What did they do with those documents? 11 vintage it is, what time period?
12 A. I don't know. 12 A. Well, if you look at that spout, if that's an
13 Q. Who gave them to you? Who handed you them to look]13 _ original, in this picture at least it does not look like one
14 at? 14 — ofthe plastic spouts. It looks like one of the old lead or
15 A. [believe it was one of the girls in the art 15 some kind of soft metal.
16 department brought them to Ron Winer's office and I sat in the |16 Q. What does that tell us?
17 conference room and looked at them. 17 A. It's avery old one. That's what it looks like.
18 Q. How many were there? What volume were there? 18 And this one does not have any warnings on the front panel
19 A. Oh, there was a stack I'm going to say four inches 19 which makes you think it's pre-1960.
20 tall. 20 Q. '60 or '64?
21 Q. You think of they were all Liquid Wrench labels? 21 A. Same difference. Well, okay. '64,'62. And then
22 A. I don't remember what product they were. They could 22 on the back panel there does appear to be a date, 1950.
23 have been. 23 Q. Where do you -- can you point that to me?
24 Q. Could have been Puncture Seal for all you remember? |24 A. Center bottom right here.
25 A. Could have been. 25 Q. Allright. So this one has a date?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
36 (Pages 236 to 239)

 

 

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 236 Page 238
1 A. Yeah. 1 Q. We still see that pipe wrench, right?
2 Q. Most cans don't have dates, do they? 2 A. Yes.
3 A. That's correct. 3 Q. Okay, That would be a clue that it's the raffinate
4 Q. When did y'all decide not to use dates? 4 version, correct?
5 A. Well, go back up there where you were. It's kind of} 5 MR. SYKES: Object to the form of the question.
6 hard to tell, but this I believe is three Cs, CCC, you know, | 6 MR. RILEY: Same objection.
7 ~~ expanded. 7 Q. (BY MR. LUBEL) Let me rephrase that, That would be
8 Q. What does that mean? 8  aclue to you that it's either the raffinate version or the
9 A. Continental Can Corporation. That was their logo. | 9 petroleum naptha version, correct?
10 Q. Okay. 10 MR. SYKES: Object to the form of the question.
il A. And so they would have put that on there 11 MR. RILEY: Objection; form.
12 irrespective of our labeling. And typically they don't put {12 A. Petroleum naptha. Okay. ;
13 dates on their cans in my experience but that one looks like | 13 Q. (BY MR. LUBEL) Right? Remember the one we saw the
14° it 14 — document --
15 Q. Why does this one say Canada? I see alot ofcans |15 A. It would be a clue.
16 ~~ with Canada on them? 16 Q. And it doesn't say deodorized, right?
17 A. All of them have Canada on them, just about. 17 A. It does not. At least I didn’t see it,
18 They're supposed to have Canada on them. 18 Q. And what size can does this appear to be? 8-ounce?
19 Q. Why? 19 A. I don't know.
20 A. Because Radiator had a plant in Canada. 20 Q. See the liters at the bottom?
21 Q. Okay. But why do all your cans have a Canada 21 A. [can't read it.
22 reference? 22 Q. Ican't either, What does that mean?
23 A. [think it's an advertising trying to show people 23 A. [can't read it.
24 that -- you know -- 24 Q. I don't know if! can get any better than that.

25 Q. Worldly? That you were a worldly company? 25 Does it appear to be either an 8-ounce or 16-ounce can at any
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008

Page 237 Page 239]
1 A. That's a good word I guess. 1 rate? :
2 Q. Okay. Well, this one says avoid prolonged contact | 2 A, [can't tell.
3 _ with skin. Doesn't say anything about absorption, does it? | 3 Q. Okay.
4 A. Well, I'm sure -- no, it doesn't. 4 A. Go back up to the top and let's see what it says up
5 Q. How long does prolonged mean, do you know? 5 at the top.
6 A. No. 6 Q. Whereabouts?
7 Q. And then it says prolonged breathing of vapor. Do | 7 A. Right up here. A little higher. Okay.
8 we know how long that means? 8 Q. Sorry.
9 A. No. 9 A. Looks like this one --
10 Q. And it tells you what you're supposed to do with it, ]10 Q. That's the goofiest warning I've ever seen.
11 right? 11 A. Well, this is very early --
12 A. Talking about the directions? 12 Q. What does inflammable mean? :
13 Q. Yes, sir. 13 A, Well, that was the term used before flammable was |:
14 A. Yeah, how to use it, hit it with a hammer or 14 adopted and it was very misleading.
15 something. 15 Q. That's the difference between sane and insane.
16 Q. Allright. Let's see if I can find the first 16 A. I think this has a 1260 over here, but I'm not sure.
17 _ --you've got the first page. This is the front page ofthat [17 Q. Right there?
18 product, right? 18 A. Yeah.
19 A. Yeah. 19 Q. So that refers to that petroleum naptha version we
20 Q. And that's the spout you were talking about that 20 saw?
21 appears to be metal instead of plastic? 21 A. Yeah,
22 A. Looks that way to me. 22 Q. Okay. Until -- if this is in fact the old can? If
23 Q. And that -- this one looked like an older can to you |23 _ it's -- when the raffinate version started and you think
24 even before you saw the date of 1950 on it, right? 24 that's around 1960, right?
25 A. Yes, 25 A. Somewhere in there, '60, '62, yeah.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

CESS 3) BSeORA ARIE BSE Baelment abes Keg beHarse? sage Hoh Psa0
 

 

 

 

 

 

CEASSISEOORIEHRREDSE BOCHMERE 2643 FidleGEP/arser Page RhoA h440

37 (Pages 240 to 243)
James Wells Vol ITI James Wells Vol II
11-6-2008 11-6-2008
Page 240 Page 242

1 Q. Okay. So it's either petroleum naptha or raffinate, 1 down, down.

2 one of the two? 2 Q. So when we get to 2001, it was even a smaller

3 MR. SYKES: Object to the form of the question. 3 percentage of sales, correct?

4 MR. RILEY: Objection; form. 4 A. Yes.

5 A. Well, you know, it's hard to say. 5 Q. What was the driving product as far as keeping that

6 Q. (BY MR. LUBEL) That's the best clues we have at this | 6 | company in business?

7 point, right? 7 A. There were | think about five or six products that

8 A. Yes. 8 maintained the company.

9 Q. Okay. We'll mark this one -- 9 Q. What kind were they?
10 MR. RILEY: [ just want to see what exhibit 10 A. Engine cleaner.
11 —s-you're marking it. 11 Q. Such as?
12 (Exhibit No. 12 marked) 12 A. EVI.
13 Q. (BY MR. LUBEL) The container we've been looking at] 13 Q. Any others?
14 ‘I've marked as Exhibit No. 12. Do you see that? 14 A. Brake cleaner, M720. Puncture Seal, M1112. Brake
15 A. Yes. 15 fluid -- no, not brake fluid. Li -- L112. That's Liquid
16 Q. Okay. 16 = Wrench. They were all aerosols primarily.
17 MR. RILEY: Thank you, sir. 17 Q. Liquid Wrench in these types of containers, the
18 Q. (BY MR. LUBEL) Okay. Sit back and let's talk fora |18 — non-aerosol version was not an important part of your company,}
19 minute without looking at documents, all right? At some point|19 true?
20 it was your impression -- maybe it was stronger than 20 A. No.
21 impression. You were working there. That the product Liquid |21 Q. You could have survived without it true? Your
22 Wrench was not doing so well at the company, correct? 22 company could have survived without it?
23 A. Well, those were facts based upon sales. 23 A. Yeah. We -- the whole line of Liquid Wrench was
24 Q. What percentage of the sales did Liquid Wrench make |24 getting pretty serious. And we phased it out, even a part of
25 up of the company during the '70s, approximately? 25 it before the other part went out.

Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol ITI James Wells Vol II
11-6-2008 11-6-2008
Page 241 Page 243

1 A. That was a moving target. 1 Q. Was the aerosol version of Liquid Wrench every

2 Q. I'm trying to find out -- I'm trying to get a sense, 2 important to the company?

3. Mr. Wells, of where Liquid Wrench fit in the company as far as} 3 A. Yes.

4 how important it was to the company's revenues? 4 Q. When?

5 A. Allright. I'm going to say -- if 1 said 1980, is 5 A. Always.

6 that a good year? 6 Q. What percentage of sales did it constitute?

7 Q. Well, we can start there and we can go backwards or 7 A. Of course all these are wild guesses. I don't have

8 forward. 8 anything in front of me, but three or four percent.

9 A. I'm going to say in 1980 -- now, we talking about -- 9 MR. RILEY: Jim, are you doing okay?
10 well, 1980 there was no raffinate formula. We better say 10 THE WITNESS: Yeah.
11. something -- 11 Q. (BY MR. LUBEL) Are you sure?
12 Q. I just want to know about Liquid Wrench in general? 12 A. Am | sure?
13 A. Okay. 13 MR. RILEY: Just looking tired.
14 Q. Liquid Wrench was as product that contained 14 Q. (BY MR. LUBEL) Yeah. Are you doing okay?
15 different formulas for the company, right? 15 A. Yeah, yeah. I was just trying -- I was calculating
16 A. Right. 16 in my head numbers.
17 Q. How important was it to the company when you started |17 Q. (BY MR. LUBEL) Here's what I don't want to happen,
18 there in'72? Was it a big revenue producer, was it small? 18 okay. If you're tired and your brain's not working up to a
19 — Just generally give me some frame of reference? 19 capacity you're comfortable with, I want to shut this down and
20 A. I'm going to say it was maybe a half a percent. 20 do this another time. I know you don't want to see me again
a1 Q. Very small? 21 if you can help me, But I would prefer to do that than for i
22 A. Uh-huh. 22 you to be uncomfortabie with your testimony and come back and |,
23 Q. Did it pretty much stay that way throughout your 23. say you caught me when I was tired, I was, you know, not
24 tenure there in 2001? 24 feeling well. It's up to you what you want to do.
25 A. No. The Liquid Wrench in general was going down, 25 A. Your question's about, you know, how important it

Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
38 (Pages 244 to 247)

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 244 Page 246]
1 was. So I was sitting here trying to taking gross sales and 1 down for, you know, one drop or ten drops. And you don't get
2 then trying to remember how much in this case the L112 might} 2 it on you. Now, if you want to put your finger on there and
3. have been, Now, whether it's right now or next week, without | 3 see if you can turn it, that's a different thing, but most
4 looking at documents, I'm still guessing. 4 people I don't think going to do that.
5 Q. [just want to make sure that you were doing okay? 5 Q. Man, you ever use this stuff?
6 A. Yeah, I'm fine. 6 A. Have | ever used it?
7 Q. Allright, You sold more of the aerosol version 7 Q. Yeah.
8 than you did the other containers combined, right? 8 A. All of it, yeah.
9 A. Yes, 9 Q. Have you ever felt one of these cans after you used
10 Q. Do you know why? 10 it and its got grease all over? Its got that film all over
11 A. Aerosols are used -- one of the primary reasons is 11. it? Do you know what I'm talking about?
12 because they're so user friendly. 12 A. Well, not the way I use it.
13 Q. What does that mean? 13 Q. Okay.
14 A. You pick it up and you can spray it. Youdon'thave |14 A. [don't get it all over me.
15 to fiddle around taking offa cap. And you can spray itupor {15 Q. You ever cleaned a gun with hops solvent?
16 down. You can't take a pour and spray it up very well even if |16 A. Ihave used hops.
17 ~—- you squeeze it. 17 Q. Okay. You put a few drops on there, you somehow get|
18 Q. You're less likely to get it on your body too, 18 it on your hands anyway, don't you?
19 aren't you? 19 A. Well, you can use rubber gloves I guess.
20 A. Yes, you are. 20 Q. Okay. If you're not using rubber gloves, you get it
21 Q. You ever seen those -- I know you hunt. You're not 21 on your hands, don't you?
22  abeach guy. I bet you don't go out to the beach and lay out, [22 A. Yeah,
23. do you? 23 Q. You imagine this was any different? I mean, you've
24 A. [have laid out on the beach. 24 already told us that the company anticipated that people would |.
25 Q. That isn't your hobby though, is it? 25 get it on their skin?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol ITI James Wells Vol II
11-6-2008 11-6-2008
Page 245 Page 247
1 A. No. 1 A. I think that's reasonable.
2 Q. Okay. You know today and they've had for some time | 2 MR. SYKES: Object to the form of the question.
3 these sun protectants, you know-- what do they call them? 3 A. They could.
4 MR. SYKES: Sunscreen. 4 Q. (BY MR. LUBEL) The squirts, did you ever learn how
5 Q. (BY MR. LUBEL) Sunscreen. 5 many squirts you'd get to a can?
6 A. Sunscreen, yeah. 6 A. No.
7 Q. It's in spray cans where you don't have to get oil 7 Q. Did you have an impression as to -- or was each can
8 and stuff on your hands and rub it on your body. Are you 8 different when you tumed it over and you squeezed it how much } :
9 familiar with that? 9 product would come out? Did it depend on the angle? What did |
10 A. Yes. 10 it depend on? :
11 Q. Itseems to me like -- well, I've used it. It's a 11 A. Well, you had to cut the tip off of that plastic.
12 lot cleaner to use the spray sunscreen than it is the kind you 12. Then the bigger the hole, the more that would come out.
13. put on your hands, right? 13 Q. Take this can. Are you talking about the top here
14 A. I think so. 14 you'd cut off?
15 Q. Was there a feeling within your company that the 15 A. Yeah, take the top off, then you had -- I think you
16 aerosol! spray version of Liquid Wrench was cleaner to the user]16 _ had to cut the plastic.
17 than these containers that you turn it over and squirted it 17 Q. Yeah. Did you use some scissors?
18 out? 18 A. Yeah, a knife or whatever.
19 A. I don't recall that discussion ever taking place. 19 Q. And so depending on the size of that hole would tell
20 Q. Whether it was discussed or not, was it a fact? 20 us how much would squirt out, right?
a1 A. Ican make an argument either way. The reasonisif | 21 A. That's true I think.
22 you spray it, it's likely to splash back on you or on your 22 Q. And you don't remember any studies by Radiator of,
23 hand or whatever when you hit whatever it is you're spraying {23 for instance, how many squirts you'd get per can or container?
24 — iton. When you pour it on like with one of these little 24 A. To my knowledge, none of that ever took place.
25 sprout cans, it comes out nice and soft and you can let it run 25 Q. And you can't tell us, can you, how much comes out
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

 

 

CEASS AE GORA RHEDSE BOCHBR Abe Kida hePEsee Heagest? Pda0
39 (Pages 248 to 251)

 

James Wells Vol II

James Wells Vol II

 

 

11-6-2008 11-6-2008
Page 248 Page 250
1 of this -- what do you call this, spigot? 1 Q. Did you ever get to the bottom of it?
2 A. It's a spout. 2 A. Yeah. Sales threw a fit. They wanted the other
3 Q. How much comes out of that spout when you squeeze 3. version.
4 the can, can you? 4 Q. Was it just mainly a marketing technique?
5 A. Anyone can, you know, spray it out and weigh it; but 5 A. Well, it was sales. Now, you can call them
6 I can't sitting here right now. 6 marketing or you can call it filling out the line or maybe :
7 Q. Yeah, but isn't the size of the hole going to make a 7 they had some customers that bought that and they helped them :
8 difference? 8 get their other items in the store. I don't know.
9 A. That's what I just said. 9 Q. Could I have gone in to -- name a store that sold
10 Q. And how you hold that can, the angle of it, you 10. Liquid Wrench in the '70s. Sears?
11. know? 11 A. I think Kmart. Probably Sears.
12 A. Well, the angle of it -- 12 Q, Okay. Could I have gone into a Kmart or Sears in
13 Q. Didn't that make a difference? 13 the 1970s and bought either what you've called household
14 A. -- does not come in much play. It's how hard you 14 version or the commercial use version?
15 squeeze it. 15 A. I --Thave no facts to back up that.
16 Q. How hard you squeeze it. Is there going to be some 16 Q. Who do we learn that from?
17 individual variation in how much comes out depending on who|17 A. Anyone that's done it I suppose.
18 the person is? 18 Q. Okay, Are there salespeople? Who are the people
19 A. I don't see why not. 19 that sold products at the company?
20 Q. Why did they make two versions of Liquid Wrench? |20 A. Well, the salespeople.
21 A. Don't know. 21 Q. Can you name some that were working back then?
22 Q. Does that seem odd to you? 22 A. None that are there now were working back then.
23 A. Not if you consider you wanted one for household and |23 Q. I'm just saying can you name some that are alive?
24 one for industrial. 24 A. Not sitting here right now.
25 Q. But if that isn't the reason, it's hard to make any 25 Q. You knew some, right?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 249 Page 251
1 sense out of it, isn't it? 1 A. I knew them all at that time.
2 A. Well, we never really thought about it but -- I 2 Q. You just need to give it some thought?
3. imagine that -- 3 A. Yeah.
4 Q. You were making it? 4 Q. If I leave a -- some blanks in your deposition, can
5 A. Yeah, I was making it. 5 you fill in the names you can remember later when you get a
6 Q. The company had you making both the household 6 chance to read it?
7 version and the industrial version, correct? 7 A. Okay.
8 A. Correct. 8
9 Q. And so -- and you were making how many products 9
10 there? 10 Q. IfI went into a hardware store, do you have an
11 A. Alot. al impression as to whether I could have purchased this
12 Q. So many that you weren't focused on this issue that | 12 commercial use or industrial use Liquid Wrench?
13. now I'm raising in the lawsuit about why you had two, right? | 13 MR. RILEY: Objection; asked and answered.
14 A. That's probably correct. 14 A, I think so.
15 Q. But at some point you started to see Liquid Wrench | 15 Q. (BY MR. LUBEL) Could I purchase the household
16 diving, the sales? 16 version there, too?
17 A. Yes. i7 A, [think so.
18 Q. You considered like narrowing the versions of Liquid | 18 Q. So you had a choice at the hardware store, right?
19 Wrench that were sold, right? 19 A. You may have had -- the person at the hardware store
20 A. Yes. 20 may have just chose to carry one. I don't know.
21 Q. At that time did you consider why in the heck are we | 21 Q. You told us you had different divisions, automotive,
22 making a household version and a commercial use version? | 22 plumbing and hardware and what was the third one?
23 A. Is there a question there? 23 International?
24 Q. Did you? Did you think about that? 24 A. Yes.
25 A. Yes, I did. 25 Q. Automotive, were they selling to like Auto Zones?

Stratos Legal Services, LP

713-481-2180

 

 

 

 

Stratos Legal Services, LP

713-481-2180

 

 

CEESSAERGVPILYHRNEDSE Basument 3633 FidaheHersen Page A205 6440

 

 
40 (Pages 252 to 255)

 

 

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 252 Page 254
1 A. Yes. 1 that was?
2 Q. Was that Sears too or was that different? 2 A. No,
3 A. I'm not sure about Sears. 3 Q. Did y'all have employee manuals that would address
4 Q. We need to ask somebody else about the sales, don't 4 those issues?
5 we? Somebody else knows more about the sales than you do?! 5 A. Yeah. We had a book laid out that covered those and
6 A. Yes. 6 there were meetings regularly and updated training, et cetera.
7 Q. The actual target of it, the market, true? 7 Q. Do you recall if there was any training about
8 A. True. 8 working around raffinate?
9 Q. Allright. The odors, was there a difference in the 9 A. No. All of this 1 think probably happened after
10 odor between the deodorized and the another one? 10 raffinate.
11 A. Yes. 11 Q. So before 1978 which is when you learned about the
12 Q. The regular? 12 benzene cancer issue, did your company have any chemical, you
13 A. Yes, 13 know, training, so to speak, where you discuss respirators or
14 Q. Can you give us any descriptive terms? 14 chemical resistant gloves? Personal protective type equipment
15 A. The raffinate had a very pleasant odor. 15 is what I mean?
16 Q. Pleasant? 16 A. I'msure we did, I'm just trying to remember
17 A. (Witness nods head.) 17 specifics. We were big on gloves, especially gloves that you
18 Q. Okay. How about the kerosene or diesel fuel or 18 couldn't -- liquids didn't go through. Shoes for the mix room
19 whatever was in the deodorized? 19 that didn't allow materials to soak through. We were big on
20 A. It was kind of non-descript. It wasn't bad, but it 20 hearing aids,
21. wasn't good either. 21 Q. You mean hearing protection?
22 Q. What was better smelling, the raffinate or the 22 A. I mean hearing protection, yeah. I can't remember
23 deodorized? 23 the rest.
24 MR. SYKES: Object to the form of the question. 24 MR. LUBEL: We're getting close Jim. I know. |
25 A. That's a matter of personal preference. 25 Q. (BY MR. LUBEL) What documents, Mr. Wells, would we]
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 253 Page 255
1 Q. (BY MR. LUBEL) Which one did you prefer? 1 go back to to get a better impression or idea of what safety
2 A. | liked the raffinate. 2 policies and procedures your company had for its employees
3 Q. Who was Bernice Coleman? 3. that were working around the raffinate?
4 A. Bernice Coleman is a lady who worked as a 4 A. Around the raffinate. I doubt there are any.
5 receptionist and she took care of supplies, pencils, erasers, 5 Q. Okay. So you never had your employees wearing
6 paper clips, That's about what I know about her. 6 chemical resistant gloves back when they worked around the
7 Q. Did she work for you? 7 ~~ raffinate?
8 A. No. 8 A. Might have. Probably.
9 Q. Who did she work for? 9 Q. How do we find out an answer to that?
10 A. I don't remember. 10 A. Well, you know, I'm trying to remember. And you're
11 Q. Did she work at Indian Trail or in Charlotte? 11 asking a lot of specific details and we used -- the people in
12 A. Charlotte. 12 the package line routinely wore plastic gloves whenever they
13 Q. At the headquarters? 13. went into a product that they knew from experience it would
14 A. Yes. 14 kind of burn you or it would dry your skin out or whatever. A |
15 Q. Did y'all have a respirator protection policy at 15 lot of them used plastic gloves.
16 ~—- your plant before 1978? 16 Q. Was Liquid Wrench one of those?
17 A. I'm not sure about the timing but all those OSHA, 17 A. It could have been. I just don't remember.
18 EPA requirements that came along, we ended that pretty big [18 Q. Ifyou wanted to go look for those documents, where
19 about getting inside of tanks or not getting in in closed 19 ~~ would you go?
20 areas, yeah. Respirators, all that was carried out 20 A. I don't think there would be any documents like
21 thoroughly. 21 that.
22 Q. Do you remember when? 22 Q. No documents on safety policies?
23 A, I'd like to say in the '70s, but could have been 23 A. Well, on safety policy, we had safety meetings once
24 — early '80s. 24  amonth I believe. And records -- here again it was a moving
25 Q. Have you gone back to look at documents to see when |25 _ target. Early on a lot of that was done by me and I kept the
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

CEASR BE RALPTIRIE-DBSE BEEHINEM ShSs Filaheraree page dah P40
41 (Pages 256 to 259)

 

James Wells Vol II

James Wells Vol II

 

 

Stratos Legal Services, LP

713-481-2180

 

11-6-2008 11-6-2008
Page 256 Page 258
1 agenda. And I don't know if I ever threw it away or what. 1 Q. Ifthe employee complains about his hands being
2 And after that when personnel started taking over, whatever 2 irritated?
3. records they kept, I really don't know about. 3 A. No. It's discovered regardless, whether they're
4 Q. Let's put this in stone, okay. Are you familiar 4 — complaining about it.
5 with that saying? 5 Q. How do they discover it?
6 A. With what? 6 A. Well, it could be mentioned as opposed to a
7 Q. Let's put this in stone. Before 1978 do you recall 7 ~~ complaint or he himself might experience that or he may just
8 any safety policies and procedures for your employees that 8 go by and notice something and ask them, you know. I'm
9 they were trained with to use gloves, respirators or any 9 guessing. I don't know what they may have done. I wasn't
10 personal protective equipment when they worked around Liquid |10 there. I don't know.
11. Wrench? 11 Q. You don't have a recollection, do you?
12 A. What I said a moment ago is my best answer in that 12 A. No.
13. they may very well have used gloves because that was pretty 13 Q. You hadn't looked for documents that would
14 common in the plant. Anywhere where someone felt there wasa/14 _ potentially address policies or procedures for personal
15 need, it was automatic. You just get them. There was no 15 protective equipment, right?
16 argument about that. 16 A. Lhave not looked.
17 Q. Were these chemical resistant gloves? 17 Q. And you don't think there are any documents,
18 A. Yeah. 18 correct?
19 Q. Okay. Do you recall seeing the use of chemical 19 A. No, I think there are a lot of documents that
20 resistant gloves at your plant Indian Trail for Radiator 20 support personal protection equipment and training and blood |;
21 Specialty Company back when you started in roughly 1972? 21 testing and all that stuff. :
22 A. Rubber gloves, yeah. 22 Q. Well, there was never any air monitoring of benzene
23 Q. Were they available? 23 at your plants, correct?
24 A. Yeah. 24 A. I don't think so.

25 Q. And was it your expectation as the plant manager 25 Q. You've testified to that in the past. You don't
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008

Page 257 Page 259

1 that the employees would use those rubber gloves when they| 1 recall ever seeing air monitoring, correct?

2 worked around the ingredients of Liquid Wrench such as 2 A. We had air monitoring. I just don't remember

3 raffinate? 3 benzene being part of it.

4 A. Well, they used them not just on Liquid Wrench 4 Q. You don't remember any air monitoring of the

5  raffinate, but there were other products that they woulduse | 5  raffinate?

6 them on as well. 6 A. No.

7 Q. I'm not trying to suggest they would only use it on 7 Q. Or the Liquid Wrench, correct?

8  raffinate. I'm just asking you did you expect them to use 8 A. No.

9 them on the raffinate as well? 9 Q. Or benzene specifically, true?
10 A. I don't remember. 10 A. Ido not.
11 Q. Do you have a specific recollection of training your |11 Q. You don't remember any tests that were specific to
12 employees that worked underneath you at the plantto use {12 your employees to measure their blood to see if chemicals were
13 chemical resistant or rubber gloves when working around 13 harming it, correct?
14 _ raffinate? 14 A. I don't think so.
15 A. No, I don't think we had any training -- train 15 Q. You don't remember the plant running any
16 people to put on rubber gloves. 16 epidemiological studies on their employees, correct?
17 Q. You don't need to train them? 17 A. Not sitting here right now, no, I don't.
18 A. I don't think so. 18 Q. You don't recall any review of retired employees
19 Q. So how were your employees expected to make the {19 — looking at their death certificates to see if there was any
20 decisions as to whether to wear rubber gloves around 20 patterns of disease developing at the company, correct?
21  raffinate? ai A. I'm not aware of any.
22 A. Experience. You know, if you do it once and, like I |22 Q. You never were aware of that, right?
23 said a moment ago, if your hand gets irritated, then you're -- }23 A. [never what?
24 — not just the employee but the supervisor learns to put rubber |24 Q. You never have been aware of that?
25 gloves on people who are handling the cans, 25 A. No.

Stratos Legal Services, LP
713-481-2180

 

 

CEASE FAR POBISI ANE EERE SGUAIHE 263-3 FifeleGOA/9H20 PRagestaieduo
42 (Pages 260 to 263)

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 260 Page 262
1 Q. What is the relationship, if you know, between U.S. 1 MR, RILEY: There is none, Lance, | made sure
2 Steel and Radiator in this lawsuit? 2 that was correct.
3 MR. SYKES: Object to the form of the question. 3 Q. (BY MR. LUBEL) Do you know if Radiator Specialty
4 A. I think I answered that in one of those -- the lasts 4 Company participated in the funding of any chem risk studies? |)
5 three questions on the -~ that 126 that I suppose you 5 A. My understanding is it did not. :
6 supplied. And I said that the way it was worded, there were 6 Q. Do you know if they participated in any form or
7 none except the very last question, which I referred to 7 ~~ fashion?
8 Mr. Riley. 8 A. I'm told no.
9 Q. Were you aware that U.S. Steel and Radiator 9 Q, Okay. Do you know what, if anything, they had to do
10 Specialty Company had hired the same experts in this lawsuit? |10 — with John Spencer's study?
11 A. This lawsuit? 11 A. I don't know anything about that.
12 Q. Yes, sir. 12 Q. You don't know one way or the other, correct?
13 A. No. 13 A. No.
14 Q. You didn't even know that? 14 Q. Your company didn't have an in-house industrial
15 A. Idid not. 15 hygienist, correct?
16 Q. Okay. Do you know what agreements, if any, exist 16 A. Correct.
17. between Radiator and US. Steel? 17 MR. LUBEL: I'm getting close.
18 A. That's what I was answering there and I said no, 18 MR. RILEY: Thank you.
19 Q. No, you don't know? 19 Q. (BY MR. LUBEL) And they did not have an industrial
20 A, I do not know. 20 hygienist come in to evaluate the -- your employees with
al Q. Who do I need to talk to to find out if there are 21 respect to any benzene exposures, correct?
22 any agreements between them? 22 A. Correct.
23 MR. RILEY: I've answered in response to the 23 Q. Did your company ever run any tests to evaluate what |.
24 subpoena. The only agreements are the sharing of experts and |24 —_ airborne exposures could be created by using any of the Liquid
25 there's nothing else that's in writing. There's no written 25 Wrench that contained benzene?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 261 Page 263}
1 defense agreement. 1 A. No.
2 MR. LUBEL: Are there any oral agreements that | 2 Q. Did your company ever evaluate what kind of skin
3. I should know about? 3 exposures could be had by somebody using the Liquid Wrench
4 MR. RILEY: I don't know of any formal. 4 that contained benzene?
5 MR. LUBEL: Well, I'll take informal ones. [ 5 A. No.
6 don't want to depose you, Jim, Who do I talk to? 6 Q. Have you told us everything you've done to search
7 MR. RILEY: Informal we both think that your 7 for documents in the lawsuit?
8 claim is inappropriate and we're both innocent. 8 A. Yes.
9 MR. LUBEL: I'm talking about -- 9 Q. Are you the person most knowledgeable about the
10 MR. RILEY: So to that extent we have that in 10 document retention policies, the official procedures and :
11 common. . 11. policies at Radiator Specialty Company from today through the
12 MR. LUBEL: I'm talking about informal 12 = 1950s?
13 agreements to prosecute or defend the case? 13 A. There are no retention policies,
14 MR, RILEY: Other than defending the case on 14 Q. Ever?
15 its facts and sharing experts, I've told you everything there [15 A. There's none today. There was none ever advised to
16 is, 16 me, told to me nor am I aware of anyone following retention
17 Q. (BY MR. LUBEL) Has your company or its lawyers |17 _ policies.
18 participated in meetings with U.S. Steel's lawyers and their [18 Q. So anybody in the company could discard or throw
19 insurance carriers? 19 away any document at their own pleasure?
20 A. {don't know. 20 A. I would say that's true.
21 Q. You don't know either way? 21 Q. And that's true even today?
22 A. Neither way. 22 A. That's my understanding, yes.
23 Q. Do you know if there's any indemnity agreements, do|23 Q. Where did you get that understanding?
24 you know what that is, between the two companies? 24 A. Lasked Ron Winer if there was a document retention
25 A, I've read those and no, I don't know. 25 policy in effect over in the last couple of weeks, He said
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

 

 

CERES OIRARIEBSE BBcumerh abe? FIdabeHSHeP Baye do%PS.40
43 (Pages 264 to 267)

 

James Wells Vol II

James Wells Vol II

 

 

 

11-6-2008 11-6-2008
Page 264 Page 266]:
1 no, there's not. 1 —- You see it says United States Steel Corporation and in the
2 Q. Okay. Well, how did you learn there never had been 2 right-hand corner it says 1959. And the quantities if we can |;
3. one? 3. zoom back out -- do you see that?
4 A. I said that in my time there no one ever advised me 4 A. Yes.
5 ofa retention policy and I knew of no one who was using a 5 Q. Are -- the quantities there are small. You see 300 |i
6 retention policy. 6 gallons right here in the right corner. Do you see that?
7 Q. Is there is any questions or answers that you've 7 A. Yes.
8 given today in response to my questions that you need to 8 Q. And we can go through each one of these pages and
9 modify to make them truthful and accurate? 9 I'll show you year by year. For instance, the next page is
10 A. After I read this, there might be. 10 1960. Do you see that?
11 Q. Can you think of any as you sit here right now? 11 A. Yes. !
12 A. Icannot. 12 Q. And we can go through each one of these pages that
13 Q. Have I been courteous to you as usual? 13 show the sales of raffinate to -- from U.S. Steel to Radiator |.
14 A. Oh, absolutely courteous as you could be, Thank you |14 = Specialty. Let's jump here to the end. Do you -- is it :
15 very much. 15 consistent with your understanding that the last year of sale |
16 MR. SYKES: Let's go off the record. 16 of United States Steel's raffinate to Radiator Specialty was
17 THE VIDEOGRAPHER: Stand by. The time is 17 1978? :
18 6:03 p.m. We're off the record. 18 A. Yes.
19 (Recess from 6:03 to 6:06) 19 Q. And do you see that in the top left-hand corner,
20 (Exhibit No. 13 marked) 20 1978, year to date? :
21 THE VIDEOGRAPHER: The time is 6:06 p.m. We're |21 A. Yes.
22 back on the record. 22 Q. And you see the quantity information there across
23 EXAMINATION 23 the middle of the page, dollar sales, units, et cetera? Do i
24 BY MR. SYKES: 24 you see that?
25 Q. Mr. Wells, my name is Phillip Sykes and I'm one of 25 A. [see it, but 1 don't see a number.
Stratos Legal Services, LP Stratos Legal Services, LP ;
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol ITI
11-6-2008 11-6-2008
Page 265 Page 267}
1 the attorneys representing U.S. Steel. I know its been a long 1 Q. It's down here at the bottom of the page. I'm
2 day. I'm going to try to move through this quickly. .I want 2 sorry. And I can hand you this hard copy. That will make it
3 to begin by clarifying the dates of sale of the raffinate from 3 easier. My point is do you have any other information to :
4 USS. Steel to Radiator Specialty. You with me? 4 dispute that U.S. Steel sold raffinate from 1960 until
5 A. Yes. 5 approximately 1978 to Radiator Specialty? :
6 Q. I'd like for you to look at the document we've 6 A. No. /
7 marked as Exhibit No. 13. It's there on the screen. And 7 Q. And that's consistent with your understanding? :
8 direct your attention to the date here, December 11, 1959. 8 A. Yes. ‘
9 And do you see that it's for the material raffinate? Do you 9 Q. I want to change subjects with you, Mr. Wells. You
10 see that? 10) ‘and Mr. Lubel discussed'a number of regulations today during) |;
11 A. Yes. 11) different points of your testimony. I want to focus on one in) |
12 Q. And do you see Radiator Specialty's name there on 12) ‘particular. An amendment to part 191 of the Code of Federal!
13. the document? 13) Regulations. And the highlighting is mine: “And specifically)
14 A. Yes. 14) J want to direct you to the next page: Are you familiar with) = |
15 Q. And does this appear to be a one gallon sample that 15) ‘adocument called the Federal Register?)
16 was delivered to Radiator from U.S. Steel? 16) AL Yes) |
17 A. Yes. iv) Q. ‘And do you see a date up there in the top left-hand) :
18 Q. Of raffinate? 18) ‘corner?)
1g A. Yes, 9) A.. Febriiary 6; 1980-+-)
20 (Exhibit No. 14 marked) 20) Q. 1964.1 know that's hard to read.: February 6;
21 Q. (BY MR. SYKES) You and Mr. Lubel discussed some of|21) 1964.)
22 the sales from U.S. Steel to Radiator and what I've put on the 22: A, Okay:,
23 screen here and marked as Exhibit No. 14 are certain sale 23) Q. And are you familiar that there was an amendment to:
24 records from U.S. Steel. The first page is bates number USS 24 the benzene regulations in the CFR in 1964? ‘Are you generally |
25 2522. And I want to draw your attention to the date here. 25) familiar with that?! i

 

 

Stratos Legal Services, LP

713-481-2180

 

Stratos Legal Services, LP

713-481-2180

 

 

CESS AER MOBISIIRRE SE BOCuHEA 263 Arie MOR eBe? Rages wiodso

 
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 268 Page 270
402/403 [i AeoYes,’ | 1 Q. (BY MR. SYKES) And is it your testimony that when
, 21 Q. want to direct:your attention to paragraph 1911.7, 2: -you all -had a question, you consulted with professional.
relevance 3: products requiring special labeling under section 3B ofthe: 3; organizations like Foster Snell?!
ge 4: act: Do you see that? 4 A. Yes.
Plaintiffs FHSA 5) Al Yes. 5 Q. Oreven the Consumer Product Safety Commission?:
MiL @ Q, “And [want to.draw. your-attention to. section B3.down | 6 A. Yes.
7: here where that red line is and it's entitled benzene, 7 MR. SYKES: | don't believe [ have any further
C) 8: toluene; xylene, petroleum distillates. "Because.inhalation. 8 questions. Thank you.
9: of the vapors of products containing 5:percent or more by: 9 MR. RILEY: I have few.
10: weight of benzene may. cause blood dyscrasias, such products | 10 MR. SYKES: Do you want to come over here, Jim?
11, shall be labeled with the signal word danger, the statement. of | 11 MR. RILEY: I will in just a minute. I've got
12: hazard, vapor harmful and the word:poison and the skull and’ |12 to get some documents.
13: crossbones symbol.” Did | read that correctly?: 13 MR. SYKES: Why don't we go off the record?
402/403 14) A. Yes, sir, 14 THE VIDEOGRAPHER: Stand by. 6:14 p.m. We're
, 15) Q. And is it:your understanding that after.this: 15 off the record.
relevance 16 amendment was issued that Radiator began including these’ 16 (Recess from 6:14 to 6:19)
sos L7: special labeling requirements on the Liquid Wrench cans with ]]17 (Exhibit No. 16 marked)
Plaintiffs FHSA 18:  the-raffinate formula?: 18 THE VIDEOGRAPHER: The time is 6:19 p.m, We
MiL 19 MR. LUBEL: Objection; speculation. 19 are back on the record.
_ 20 A. That's my understanding. 20 EXAMINATION
21) Q. (BY MR. SYKES) And are you familiar with the term)|21 BY MR. RILEY:
22  blood.dyscrasias; Mr. Wells?: 22 Q. Mr. Wells, Jim Riley, I represent Radiator
23) AS Yeahs 23 Specialty Company, your company. And you've mentioned Foster
24) Q. And I know: its been along day.and I'll try.to get) 24) D, Snell several times in this deposition, correct?.
25, right to this, I've read prior testimony of-yours where you 25) Aco Yes,
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 269 Page 271
1: said when ‘you came.to work at Radiator. in early 1970s that you! | 1 Q.: And they. were outside consultants and testing.
2) saw’the term blood dyscrasias and you looked it-up.. Is that) 2; ‘engineers, correct?)
3) fair?) 3) AL Yes)
4 Ae. Yes.) 4a Q. I'm going to show you several pages marked as)
5 Q.. And-you are aware that blood dyscrasias, blood, 5) Exhibit 16 and specifically referencing RSC20 and ask if these! |
6 diseases generally?! 6) are all Foster D. Snell testing documents from 19627)
7 A: Correct.’ 7 MR. LUBEL: Before he answers, do you mind if I
8 Q. And is it fair.to say that it was your understanding : 8 look at it real quick?
9: that in certain rare-circumistances if someone were: 9 MR. RILEY: Oh, of course. I'm sorry.
10:  over-exposed to benzene, it could be fatal? 10 MR. LUBEL: Thank you.
1h: A, Yeah: That's what the label calls for, says, fatal. 11 MR. RILEY: You have them, but sure.
12) Q. And however we describe the physiological or’ 12 MR. LUBEL: Yeah.
13: biological process, in rare circumstances over-exposure to! 13 A. Yes, they are. i
14) benzene could be deadly?! 14 Q. (BY MR. RILEY) Okay. Hand them to Mr, Lubel so he}.
15) A. Yes. 15 can take a look at them. Now, on page 20 of Exhibit -- or
402/ 403, 16. Q. want to mark this as exhibit -- this being this: 16 = RSC20 of Exhibit 1962 --
17:  CFR:or Federal register:1964 amendment as Exhibit 15. 17 MR. LUBEL: I'll run it.
relevance 18: (Exhibit No, 15 marked) 18 Q. (BY MR. RILEY) The conclusion basically in 1962 is:
Plaintiffs’ 19) Q. (BY MR. SYKES) And, Mr. Wells, as the Radiator: 19) that Foster D. Snell is referencing the Federal Hazardous’
. 20; spokesman, is it:your testimony based upon your-experience andj| 20; Substances Act and its regulations; is that correct or-not?’
FHSA MiL 21: work with the.company that Radiator always did its best:to: 21) Ay Yes.
22. label the Liquid Wrench in accordance with the Federal 22) Q.-- Ant basically. they determined it to be non-toxic; is,
23 regulations?! 23: that correct or not?.
24 MR, LUBEL: Objection; form. 24 MR. LUBEL: Objection; form.
25 A. Yes. 25 AL Yes.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

44 (Pages 268 to 271)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ceasess1 BewwAMle7ARIC-DSE Decuwment eos HfbechOPG2RO rage 45756340

UO

802,
_ hearsay
Plaintiffs
FHSA
/MiL
704, ultimate
issue

402, relevance

Plaintifis FHSA
MiL

45

(Pages 272 to 275)

 

James Wells Vol II
11-6-2008

Page 272

  

 

 

 

James Wells Vol II
11-6-2008

Page 274

 

 

Stratos Legal Services, LP

713-481-2180

 

1 A. Yes.
2 Q. Next Exhibit -- I keep losing the exhibit stickers.
3 (Exhibit No. 18 marked)
4 MR. LUBEL: Can I see this while you do it?
5 MR. RILEY: Yeah, absolutely. i
6 Q. (BY MR. RILEY) Are the Foster Snell documents that I :
7 had labeled and shown to you as Exhibit 16 and 17 documents
8 that were business records of Radiator Specialty Company?
i 9 A. I--
10 Q. (BY MR. RILEY) I'd like to show you another Foster 10 Q. Exhibit 16, did this come from your files at
11 — Snell document, sir. 11 Radiator Specialty Company and is a business record?
12 (Exhibit No. 17 marked) 12 MR. LUBEL: Objection; form.
13 Q. (BY MR. RILEY) Is this is Exhibit No. 17. I'd like 13 A. This is what I looked at a moment ago?
14 you to take a look at this and read it, please? 14 Q. (BY MR. RILEY) Right.
15 A. What portion? Read it out loud? 15 A. Yes, it is.
16 Q. Read the entire document please? 16 Q. And the 1954 document addressed to Mr. Kologiski,
17 A. To myself? 17 was that also a Radiator Specialty Company record?
18 Q. Yes, please. 18 A. Yes.
19 MR. LUBEL: Is there a question pending, Jim? 19 Q. Kept in the ordinary course of business as was 16?
20 MR. RILEY: There will be when he's done 20 A. Yes.
21 reading. 21 Q. Obviously addressed to someone in charge at Radiator
22 MR. LUBEL: Okay. I didn't know if you had 22 Specialty Company, in this case Mr. Kologiski, correct?
23 asked it. 23 A. Correct.
24 A. Okay. 24 Q. And they came out of your file that you inherited
25 Q. (BY MR. RILEY) Okay. Now, the date of this document}25 — from Mr. Kologiski at Radiator, correct?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 273 Page 275
1 is October 15, 1954, correct, sir? 1 A. Correct.
2 A. Yes. 2 Q. Let me show you Exhibit No. 18, sir, and ask if you;
3 Q. And it's from Foster D. Snell. And does this 3) -can tell me what that is?)
4 reference whether Foster D. Snell is doing an analysis of 4 A. These are pages showing date for sale of various:
5 Radiator Specialty Company's penetrating oil or not? Is 5) products.)
6 Foster D. Sneil doing a report analysis of the penetrating oil 6) ‘Q.And in terms of the deodorized, does it show!
7 of Radiator Specialty Company in this 1954 report? 7) ‘deodorized and regular Liquid Wrench?’
8 A. Yes, 8 A. It shows only the word deodorized on some of the:
9 Q. And it goes to Mr. Kologiski, correct? 9) ‘samples, some of the interest.)
10 A. Yes. 10) Q.. Okay. On page I of Exhibit No. 18 it reflects that.
11 Q. Who we've already established was your predecessor? }11) Liquid Wrench deodorized came in 8-outce pints, quart and’
12 A. Yes. 12) ‘gallons; correct?!
13 Q. Now, this 1954 document, if we look at page |, there 13) A. Yes.)
14 _ isno reference to benzene on page 1, correct? 14 Q. And on page 2 it indicates what you have testified
15 A. Correct. 15 to, that Liquid Wrench was first sold July 25, 1941, correct?
16 Q. Ifwe look at page 2 of this 1954 document, the only 16 A. Yes.
17 reference to a chemical that we see -- oh, wait a minute. 17 MR. LUBEL: You want me to staple those, Jim?
18 MR. LONGORIA: Flip it over. 18 MR. RILEY: Mil get it. Thanks, Lance.
19 MR. LUBEL: I'll get it, Jim. 19 Qu: (BY MR. RILEY) And Exhibit No. 18, where did this}| |
20 MR. RILEY: Thank you. I'm so used to the 20) ‘record come from, sit?!
21 old-- 21) A. It came from a three-ring binder that was located!
22 MR. LUBEL: Tell me which one to look at. 22) ‘either in Mr. Blumenthal's office or his secretary's office. ;
23 Q. (BY MR. RILEY) The only reference to any chemical in]23; _-T'm not sure where it was kept.)
24 the 1954 Foster Snell report is kerosene at the bottom 24) Q. And is that one of the business records of Radiator)
25 paragraph, correct? 25) Specialty. Company?!

Stratos Legal Services, LP
713-481-2180

 

 

Césase: 36 cOON PRECOESRE Hamument 4de-3FikeledgIAN2e0 Paggss of Su0

 
 

 

 

 

46 (Pages 276 to 279)
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 276 Page 278
1 An Yes. 1 A. Yes.
2 Q. And was it made in the regular.course of business? 2 Q. And does Exhibit No. 19 accurately depict the size
3 MR. LUBEL: I'm not going to object to that as 3 of the tank car that the raffinate would have been delivered
4 hearsay, Jim. Does that help? 4 to Radiator Specialty during your time period of '72 to '78?
5 MR. RILEY: Pardon? 5 It consists of two pages.
6 MR. LUBEL: I'm not going to object to that 6 A. Yes, I think so.
7 document as hearsay. You don't need to predicate it. 7 Q. Mr. Wells, two more questions, trace benzene, when
8 MR. RILEY: You'll stipulate as to business 8 you talk about trace --
9 records? 9 MR. SYKES: Jim, I think he needs to change
10 MR. LUBEL: Yeah, 10 tape.
11 MR. RILEY: Okay. Thank you. 11 (Recess taken)
12 (Exhibit No. 19 marked) 12 Q. (BY MR. RILEY) When you mention the word trace, is
13 Q. (BY MR. RILEY) Finally Exhibit No. 19, ask -- 13 trace a word of art that indicates that benzene could be
14 MR. LUBEL: I don't remember that one. Can I 14 present in any petroleum product in a percentage of one-tenth
15 see that one? 15 of | percent or less?
16 MR. RILEY: It's brand new. It's on the 16 MR. LUBEL: Leading; objection.
17 Exhibit list though. 17 Q. (BY MR. RILEY) Or not?
18 MR. LUBEL: It's on the Exhibit list? 18 A. One-tenth or | percent or less, yes.
19 MR. RILEY: Uh-huh. Sure is. 19 Q. So we're talking about a miniscule amount and
20 MR. LUBEL: But it hadn't been produced? 20 sometimes even non-detectable depending upon the years, Is
al MR. RILEY: I just got it. 21 that be correct or not?
22 Q. (BY MR. RILEY) First ofall, let me ask you when you] 22 MR. LUBEL: Objection; leading.
23. were the plant manager at Radiator Specialty Company during | 23 A. That's correct. :
24 1972 to 1978 when raffinate was being delivered to Radiator |24 Q. (BY MR.-RILEY) In terms of:employees that:worked for:
25 — Specialty Company, what are size cars were the -- was the 25) you at Radiator Specialty Company and also your knowledge of |.
Stratos Legal Services, LP Stratos Legal Services, LP :
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 277 Page 279
1 raffinate delivered in? 1 in terms ofthe health and safety of the employees, are you!
2 A. My recollection is it was a 10,000-gallon car. 2,  aware.of any.employee of Radiator Specialty Company that ever
3 Q. Anda ten thousand dollar -- a 10,000-gallon car, 3) made. claim that they were injured by raffinate?:
4 how was that emptied into the plant? 4) As No.:
5 A. Gravity, 5 MR. RILEY: I'll pass the witness, That's it.
6 Q. Okay. And were there hoses hooked up and piped into | 6 MR. LUBEL: Can | get the microphone please?
7 ~~ the plant? 7 MR. RILEY: Of course you can.
8 A. Yes, 8 FURTHER EXAMINATION
9 Q. And did the raffinate go through the production line 9 BY MR. LUBEL:
10 as you testified earlier? 10 Q. Do you remember this document that your lawyer
il A. As | testified earlier? [ don't think I testified 11 showed you?
12 to that. 12 A. Yes.
13 Q. I'm sorry, In terms of it was pumped into the plant 13 Q. It's the 1954 Foster Snell document?
14 — -- tell me how -- where the raffinate went from the 14 A. Yes.
15 10,000-gallon tank car to the plant? Explain how it went in? /15 Q. You see it's referring to client sample 198A-5?
16 A. The car was drained into a holding tank which held 16 A. Yes.
17 _ only raffinate. From that point the raffinate was pumped into | 17 Q. What product was that?
18 amechanized system which blended the raffinate with the other| 18 A. The exact product isn't named right there. It may
19 — components of the formula and exited into a holding tank for {19 be from some reference somewhere else that was in the written
20 regular liquid -- or raffinate Liquid Wrench. From there it 20 statements that it's referred to as Liquid Wrench and this
21 was pumped into the flooring machine inside the building. 21 other sample which is earlier had been Liquid Wrench, I'm not
22 Q. And then it went through the production line, 22 sure.
23 correct? 23 Q. What I'm trying to find out is this reference to
24 A. Correct, 24 client sample that they're testing and comparing the Liquid
25 Q. Like you testified earlier? 25 — Wrench, do you know if it ever went into production?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

CoseeBiBavGI97ARIC-DSC Docuimesnit3@3 AttedOWiZD Page 40905840
47 (Pages 280 to 283)

 

 

 

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 280 Page 282
1 A. {don't know. 1 Q. The people -- we can't -- not everybody can see it.
2 Q. And Mr, Riley asked you about that client sample 2 Are you referring to liquid line number one?
3. having a reference to kerosene. Do you see it, client sample 3 A. Liquid line number one.
4 and kerosene? 4 Q. Right under the aerosol line number one?
5 A. Yes. 5 A. Yes,
6 Q. We just don't know if that ever went to production 6 Q. When was that installed?
7 ~~ or not, correct? 7 A. Maybe four, five, six months after aerosol line one.
8 A. I don't know. 8 Q. Okay. And what did it make?
9 Q. Okay. What effort has the company made, if you 9 A. Liquid Wrench.
10 know, to follow it retirees from health considerations 10 Q. Okay. Which version?
11. standpoint? 11 A. The L103.
12 A. Ihave no information except the retirees come 12 Q. Okay. Was that the deodorized version?
13 together once a year at Christmas and just have lunch. That's 13 A. Yes.
14 all. 14 Q. Only?
15 Q. But is there is any formal follow through of all the 15 A. Yes.
16 retirees, all the people that worked at the plant since the 16 Q. Okay. What do you have next?
17 beginning of time? 17 A. I believe the next line was this line which is
18 A. None that I'm aware of. 18 = marked liquid line 2.
19 MR. LONGORIA: Less than a minute. 19 Q. At the top of the page?
20 MR. LUBEL: I need a couple of minutes. 20 A. Yes.
21 THE VIDEOGRAPHER: Okay. Then I need to change |21 Q. When was it installed?
22 tapes. 22 A. I think it was '73. :
23 MR. LUBEL: I thought that's what you did. I'm 23 Q. And what did it make?
24 — sorry. : 24 A. It made Liquid Wrench the raffinate formula and at
25 THE VIDEOGRAPHER: 6:37. This concludes tape 25 it made some other products, different formulas, oil additives] |
Stratos Legal Services, LP Stratos Legal Services, LP '
713-481-2180 713-481-2180 :
James Wells Vol ITI James Wells Vol II :
11-6-2008 11-6-2008 :
Page 281 Page 283
1 6 1 type stuff.
2 (Recess from 6:37 to 6:39) 2 Q. When do you think that was installed again, Liquid |!
3 THE VIDEOGRAPHER: The time is 6:39 p.m. We | 3 Wrench number 2?
4 are back on the record. beginning of tape 7. 4 A. '73.
5 (Exhibit No, 20 marked) 5 Q. Early, mid, late? |
6 Q. (BY MR. LUBEL) Mr. Wells, can you identify Exhibit] 6 A. I'm going to say probably in the summertime, mid
7 ~~ No. 20? 7 year. i
8 A. This is a sketch of production layout Indian Trail 8 Q. Okay. /
9 plant. 9 A. The next line --
10 Q. When was this sketch made? 10 Q. Now we're going down to the middle of the bottom off’
11 A. The sketch was made piecemeal, meaning as more 11 the page?
12 — equipment was installed it was added to originally '72 or '73. | 412 A. Yes. Probably was aerosol line two.
13 Q. When was this sketch completed then if it was done 13 Q. Right in the middle?
14 piecemeal? 14 A. It's located --
15 A. Sometime in the '80s. 15 Q. Right below the middle of the page?
16 Q. Can you tell us which portions of the plant sketch 16 A. -- beside liquid line one below the middle of the
17 are for a particular period of time? 17 page.
18 A. Yes, {think so. The -- the first production line 18 Q. Okay. What did it make?
19 put in is the one that's labeled aerosol sol line one. That's 19 A. It made Engine Bright and it made some other
20 this one. The second piece -- 20 products as well. The next line was probably liquid line
21 Q. When was that done? 21 three.
22 A. This was done in March or April of '72. 22 Q. When?
23 Q. Okay. 23 A. Probably a year after aerosol line two.
24 A. This was the next production line put in and it was 24 Q. When does that put us? '75 roughly?
25 done a few months after this was put in. 25 A. It made brake fluid.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

Caisse 38-6\c0009 S7RACCOREC Dnuimemt 409-3FiReAD9H220 Pagges4® off5340
48 (Pages 284 to 287)

 

 

 

 

James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 284 Page 286
1 Q. And approximately 1975 you think time-wise? 1 Q. That's the bottom half, right?
2 A. That's similar in the area, yes. Then aerosol line 2 A. If you want to call it that, yeah.
3. three and this line made puncture seal and some others which I] 3 Q. Okay. So where was your office at that time? Same
4 don't recall. 4 place?
5 Q. Not Liquid Wrench? 5 A. Here, yeah.
6 A. Liquid Wrench was made on aerosol line one. 6 Q. Let me see something real quick.
7 Q. Okay. So you don't remember it being made on 7 MR. RILEY: Lance, do you have much more to go?
8 aerosol line three, right? 8 MR. LUBEL: I do not.
9 A. I don't think so, no. 9 MR. RILEY: Because this is not like the most
10 Q. Okay. 10 cogent part of the deposition.
11 A. That's different equipment. 11 MR. LUBEL: Do not. Cogent like I'm not making
12 Q. When was aerosol line three put in, do you think? 12 any sense or --
13 A. Probably ‘70 -- I want to say '76, '77. 13 (Exhibit No, 21 marked)
14 Q. Okay. What's next? 14 Q. (BY MR. LUBEL) Let's see here, let's move on to
15 A. Aerosol line four. 15 Exhibit 21. Can you tell us what that depicts?
16 Q. What did it make. 16 A. Well, it's the same picture that you have there.
17 A. Refrigerant, R-12 for automotive air conditioners. 17 It's just a little more and a little less. I mean, you see
18 Q. When was it installed, approximately? 18 the same Liquid Wrench filling and explosion proof room. Some |
19 A. The'70s. 19 tanks, mixing rooms, tanks, underground tanks.
20 Q. Mid, late? 20 Q. Is this Indian Trails?
21 A. Mid. 21 A. Yes,
22 Q. Is your office depicted on this schematic? 22 Q. Where is the production line on one of these
23 A. Yes, it is. 23 schematics where you said you were concerned about your
24 Q. Where is it? 24 — employees being exposed to drops of Liquid Wrench on the
25 A. It's the office that's got a 15-foot number on it. 25 containers?
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 285 Page 287
1 Q. Basically center bottom of the page? 1 A. Right here.
2 A. Yes, 2 Q. The top of Exhibit 20, that liquid line number 2?
3 Q. And who office to your right? 3 A. See that little box? That's a packing table.
4 A. This one? That was the personnel office. 4 Q. And I tell you what, just -- talking about this box
5 Q. Who was that? 5 I've highlighted yellow?
6 A. I don't remember his name. 6 A. Yes,
7 Q. Okay. Who was to your left? 7 (Exhibit No. 22 marked)
8 A. That was my secretary. 8 (BY MR. LUBEL) What is Exhibit 22?
9 Q. What was his or her name? 9 A. This is a -- I started to say this is a duplicate of
10 A. Her name is Betty Colly 10 that, but I guess it's not. Are these the same? Yeah.
11 Q. Okay. Is she still there? 11 Q. Does it just have more detail on it?
12 A. Yes. 12 A. I think the difference is you can read right here.
13 Q. All right. Who does she work for now? 13 You can't read right there.
14 A. She works for the manager who's name I've forgotten.}14 Q. So let me just put that up on here real quick, just
15 Q. All right. Who's in the next office, next to her? 15 part of it. Over here, if you look on the screen, you see
16 A. That's a lobby, just an entrance lobby. 16 ~~ Liquid Wrench regular. This room, What is that?
17 Q. Okay. 17 A. It's an underground storage tank.
18 A. And this was an office that went with the laboratory |18 Q. Okay. And then you say drip oil?
19 and this was the lab in the corner. 19 A. Raffinate underground. :
20 Q. Real quick, was this a building that reassembleda {20 Q. Okay. What is 30-gallon -- 30,000 gallons, right? |
21 warehouse with office space in it? 21 A, Yeah. :
22 A. The building when first built was vacant from early [22 Q. And then we see Liquid Wrench deodorized?
23. on. All this was vacant. So this was all cans and boxes. 23 A. Right.
24 Q. The bottom half of the schematic? 24 Q. Is that above ground or below ground?
25 A. This half right here, yeah. 25 A. Below.
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180

 

 

CESSES BA WARALRIEDSE Becument 4bo3 Fideherereep prage Pah b4109
49 (Pages 288 to 291)

 

James Wells Vol II

James Wells Vol ITI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11-6-2008 11-6-2008
Page 288 Page 290
1 Q. So you have three tanks? 1 CHANGES AND SIGNATURE
2 A. Yeah. 2 CORP. REP RADIATOR SPECIALTY CO. NOV. 6, 2008
3 Q. How big was the Liquid Wrench regular tank? 3. PAGELINE CHANGE REASON
4 A. I think it was 2,000 gallons. 4
5 Q. Okay. And then what were in these tanks here? 5
6 A. Those are mix tanks. 6
7 Q. What do you mean mix tanks? Have product in them? | 7
8 A. You mix product there. They were taken out very 8
9 early. 9
10 Q. What is the approximate date of Exhibit 22? Is this 10
11 early or date? il
12 A. The one that shows the mix tanks was -- these were 12
13 taken out before -- well, when this mix room was built, these | 13
14 ~~ were taken out and moved into the mix room. This is pre-'73. | 14
15 Q. Okay. So where we see these mixing tanks here, 15
16 you're saying once this mixing room was built, these tanks 16
17 were moved into this room? 1?
18 A. Yes. 18
19 Q. You know, I've got to tell you, I don't recall 19
20 seeing one of these schematics that didn't have a date on it. 20
21 -Y'all’s just didn't have dates? 21
22 A. I looked for a date and none of it had a date on 22
23 them. 23
24 Q. Okay. Thank you. 24
25 A. Butas I said, it's a moving target. 25
Stratos Legal Services, LP Stratos Legal Services, LP
713-481-2180 713-481-2180
James Wells Vol II James Wells Vol II
11-6-2008 11-6-2008
Page 289 Page 291
1 FURTHER EXAMINATION 1 I, CORPORATE REPRESENTATIVE OF RADIATOR SPECIALTY
2 BY MR. RILEY: 2 COMPANY, have read the foregoing deposition and hereby affix
3 Q. I just have one question, final. When you took over 3 my signature that same is true and correct, except as noted
4 for Mr. Kologiski at Radiator Specialty Company, deodorized 4 above.
5 Liquid Wrench, was that base formula kerosene or something 5
6 else? 6
7 A. Kerosene. 7 CORPORATE REPRESENTATIVE OF RADIATOR SPECIALTY COMPAN
8 Q. That's all have. Thank you. 8
9 THE VIDEOGRAPHER: Stand by. Offthe recordat| 9 THESTATEOF =)
10 6:51 p.m. 10 COUNTYOF ss i)
11 (Proceedings concluded at 6:51 p.m.) ii Before me, on this day
12 12 personally appeared CORPORATE REPRESENTATIVE OF RADIATOR
13 13 SPECIALTY COMPANY, known to me or proved to me on the oath of
14 14 or through
15 15 (description of identity card or other document) to be the
16 16 person whose name is subscribed to the foregoing instrument
17 17 and acknowledged to me that he/she executed the same for the
18 18 purpose and consideration therein expressed.
19 19 Given under my hand and seal of office on this day
20 20 of :
21 21
22 22 ee
23 23 NOTARY PUBLIC IN AND FOR
24 24 THE STATE OF
25 25 My Commission Expires:

Stratos Legal Services, LP

713-481-2180

 

 

 

 

Stratos Legal Services, LP

713-481-2180

 

oe

 

 

C&RSS ISS ACONSIRICERRE Binouinent 402-3Fitdled9Q/eZe0 PAagesaO aff5340
50 (Page 292)

 

James Wells Vol II
11-6-2008

Page 292

STATE OF TEXAS
COUNTY OF HARRIS

i

2

3

4 REPORTER'S CERTIFICATE

5 ORAL VIDEOTAPED DEPOSITION OF CORPORATE REPRESENTATIVE OF
6 RADIATOR SPECIALTY COMPANY

7 November 6, 2008

8

9 I, the undersigned Certified Shorthand Reporter in and
10 for the State of Texas, certify that the facts stated in the
41 foregoing pages are true and correct.
12 I further certify that I am neither attorney or counsel
13 for, related to, nor employed by any parties to the action in
14 which this testimony is taken and, further, that ] am not a
15 relative or employee of any counsel employed by the parties
16 hereto or financially interested in the action.

 

17 SUBSCRIBED AND SWORN TO under my hand and seal of office
18 on this the day of , 2008,
19
20
21 IRENE VALDES, CSR
Texas CSR 1939
22 Expiration: 12/31/2008
STRATOS LEGAL SERVICES LP
23 Firm Registration No, 484
1001 W. Loop South, Suite 809
24 Houston, Texas 77027

713-481-2180
25
Stratos Legal Services, LP
713-481-2180

 

 

 

 

 

CERES -ARIEBSE BRCumerh shes HUBSHO AP Bape strbPsao
Exhibit 4

CALASE PLA LUPPRREDRECS PRCCHHURLAE EilBIlES PAB pREIS4 PhFS.40
James Wells
November 6, 2008

 

 

Page 1
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
MARSHALL DIVISION
ROBERT B. OAKLEY and

IRENE OAKLEY,
Plaintiffs,

AIR PRODUCTS AND
CHEMICALS, INC., ET AL

)
)
)
)
vs. ) CASE NO. 2:07-CV-351
)
)
)
Defendants. )

ORAL VIDEOTAPED DEPOSITION
JAMES WELLS
DESIGNATED CORPORATE REPRESENTATIVE OF
RADIATOR SPECIALTY COMPANY

Volume 1

November 6, 2008

ORAL VIDEOTAPED DEPOSITION OF JAMES WELLS, produced as a
witness at the instance of the Plaintiffs and duly sworn, was
taken in the above-styled and numbered cause on the 6th day
of November, 2008, from 10:14 a.m. to 12:17 p.m., before
Stacey Whitley, Certified Shorthand Reporter in and for the
State of Texas, reported by computerized stenotype machine at
the offices of Coats, Rose, Yale, Ryman & Lee, 3 Greenway
Plaza, 21st Floor, Houston, Texas, pursuant to the Federal
Rules of Civil Procedure and the provisions stated on the
record or attached hereto.

Plaintiffs designations are in yellow

 

 

Stratos Legal Services

800-971-1127
C&ase 3d BCC00997AICERRC Maqument 442-4FifledMeOAe0 pRades4 Sb?840

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8
James Wells

 

 

 

November 6, 2008
Page 2 Page 4 |};
1 APPEARANCES 1 (Exhibits 1 and 2 marked)
FOR THE PLAINTIFFS: 2 MR. RILEY: Exhibit 1 is a response which I
4 Lance H. Lubel, Esq. 3 served on the plaintiffs on Monday, November 4th, three days
Hector G. Longoria, Esq. 4 in advance of the deposition. It had to do with a previously
° Fao weg ROBINS, CLOUD & LUBEL 5 issued subpoena duces tecum and there was, I think, 126
Buffalo Speedway, Sth Floor 2 3
6 Houston, Texas 77098 6 issues that were requested and Exhibit 1 is Radiator's
, Telephone: 713-650-1200 - Fax: 713-650-1400 7 response -- yes, 126 to the subpoena going -- going number by |,
8 FOR THE DEFENDANT, RADIATOR SPECIALTY CORPORATION: 8 number and documents that are referenced in the subpoena werd,
9 James M. Riley, Jr., Esq. 9 provided to the plaintiffs in advance of the deposition. And
10 COATS ae ALE, RYMAN & LEE 10 what little objections there are are also contained in
3 Greenway Plaza, Suite 2000 11 November 4 and I would like this attached and incorporated
11 Houston, Texas 77046 12 into the record as if I went down and read the whole thing
1D Telephone: 713-651-0111 - Fax: 713-651-0220 13 and bored everybody to death,
13 FOR THE DEFENDANT, U.S. STEEL: 14 THE VIDEOGRAPHER: We are on the record
14 POT een WATKINS KRUTZ & TARDY 15 November 6, 2008. The time is 10:14 a.m. This is the
15 200 South Lamar Street, Suite 160 16 videotaped deposition of James Wells taken in the matter of
Jackson, Mississippi 39201-4099 17 Robert B. Oakley and Irene Oakley versus Air Products &
16 Telephone: 601-960-8600 - Fax: 601-960-8613 18 Chemicals, Inc., et al.
i ALSO PRESENT: 19 Would counsel like to identify themselves for
19 Stacey Whitley, CSR 20 the record?
5p Dan Bobbitt, Videographer 21 MR. LUBEL: We don't do that here.
21 22 THE VIDEOGRAPHER: Okay. Will the court
23 _ reporter please swear in the witness?
o4 24
25 25
Page 3 Page 5},
1 1 JAMES WELLS,
2 INDEX 2 having been first duly sworn, testified as follows:
3 PAGE 3 EXAMINATION
4 JAMES WELLS 4 Q. (BY MR. LUBEL): Please state your full name.
5 Examination by Mr. Lubel wee 5 A. James Dennis Wells.
Signature Page sooeeaanannanaanannaey 6 Q. Where do you live, Mr, Wells?
° Court Reporter's Certificate 7 A... Indian Trail, North Carolina.
3 EXHIBITS 8 Q.. And what do you do for a living?
9 9 A. I'm retired.
10 EXHIBIT DESCRIPTION PAGE 10 Q. You're retired. Where did you retire from?
111 Defendant Radiator Specialty 4 il A. Radiator Specialty Company.
objections and responses to 12 Q. You understand you're here as their corporate
12 documents requested 13 spokesperson for this lawsuit?
1302 Notice of Deposition 4 14 A. Ido.
14 15 Q. You've done that before, correct?
15 16 A. IThave.
16 17 Q. How many depositions have you given in these Liquid},
17 18 Wrench cases previously?
18 19 A. I'm not sure.
5 20 Q. Approximately.
51 21 A. Perhaps ten.
09 22 Q. And so, you know enough about this process to know |.
93 23 that if you need to take a break for any reason, if you need
24 24 me to repeat or rephrase a question, you know that you have
25 25 that ability to request such, correct?

 

 

 

 

 

 

Stratos Legal

2 (Pages 2 to 5)

Services

800-971-1127
CdSase: B8L8vcOODIE RECDSEC Daccumernt AIP -4FiletedV2h200 PRagS2@b2640

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8

 
James Wells

November 6,

2008

 

 

Page 6 Page 8}

1 A. Yes, I do. 1 Q. Are you still under that compensation plan for

2 Q. That includes whether you want to take a coffee 2 defense of the lawsuits?

3 break, return a phone call, go to the bathroom. You just let 3 A. Yes.

4 me know and I'll try to accommodate you; is that fair? 4 Q. The thousand dollars a month?

5 A. Thank you, Yes. 5 A. Yes, lam.

6 Q. You and I, in fact, have met before in this context 6 Q. So, would it be a fair statement that from your

7 of lawsuits, correct? 7 retirement, which was roughly May of 2001 --

8 A. Yes. 8 A. Correct.

9 Q. And I've actually taken your deposition before 9 Q. -- through today, which is November, 2008, you've |)
10 today, correct? 10 been paid at least a thousand dollars a month for the defense].
11 A. Yes, 11 of the Liquid Wrench lawsuits, correct?
12 Q. And in the previous ten or so depositions that 12 A. I've been paid a thousand dollars a month to work
13 you've given on behalf of Radiator Specialty Company, you've} 13. on whatever lawsuit was required.
14 — served as their corporate representative, correct? 14 Q. Okay. Predominantly Liquid Wrench cases, though, |.
15 A. Correct. 15 correct?

16 Q. And that's because you spent a number of years as 16 A. I don't know that for a fact. :

17 their employee, right? 17 Q. What other lawsuits have you helped defend them in].

18 A. Correct. 18 other than Liquid Wrench?

19 Q. Why don't you give us a very brief summary of your | 19 A. An engine degreaser.

20. employment history with Radiator Specialty Company. 20 Q. What was it called?

ai A. . [ started there in March of 1972 with the title of 21 A. Engine Brite.

22. plant manager. We were building a brand-new operation -- as | 22 Q. And what did it allegedly do?

23. a matter of fact, there was only four walls when first went | 23 A. Itcleans engines. It's an aerosol product. And

24 there, So, starting at that point, | installed equipment, 24 also a tire inflator sealer.

25 set up the processes over the next 30 years of allthe growth | 25 Q. What was it called?
Page 7 Page 9

1 _ that took place at that location. Subsequently the title got 1 A. Puncture Seal.

2. changed from plant manager to vice-president until I retired 2 Q. Puncture Seal. Any others?

3. in 2001. 3 A. That's all I recall.

4 Q. So, you retired as an executive, correct? 4 Q. So, Puncture Seal and an engine degreaser?

5 A. Correct. 5 A. Yes.

6 Q. But you even started out as a plant manager with 6 Q. Have you given depositions, testimony under oath

7. supervisory authority over that plant, correct? 7 like you're here to do today, in those lawsuits?

8 A. Correct. 8 A. Ihave. And there was also another Liquid Wrench,

9 Q. And since 2001, you've served as a consultant for 9 not the same formulas that we're dealing with but a differen{:
10 Radiator, correct, in defending these lawsuits? 10. ~— Liquid Wrench.

11 A. Yes, I have. 11 Q. Okay. So, on those three areas, how many

12 Q. And for part of that time, if my recollection 12 depositions do you believe you've given? :
13 serves me correctly, you were paid roughly $1500 a month and | 13 A. Well, on the other Liquid Wrench, I think there was
14 then in about 2004 it went to a thousand dollars a month, 14 only one. In the case of the Engine Brite, I think one. In
15 correct? 15 the case of the Puncture Seal, I think there were two or

16 A. I don't recall the dates, but the thousand dollars 16 ‘three. I'm not sure.

17 _ is correct, 17 Q. Two or three?

18 Q. Okay. Do you recall giving testimony under oath 18 A. Maybe more.

19 where you admitted that you had been paid $1500 a month from] 19 Q. Let's start with the Liquid Wrench, the one

20 approximately May of.2001 through 2004? 20 deposition you gave there. What was the complaint as you
21 A. Idon't recall that but I know that there was a 21 understood it in that lawsuit?

22 change and 1500 could be correct. 22 A. There was a fire.

23 Q. And then it went down to roughly a thousand dollars 23 Q. Where?

24  amonth after that, correct? 24 A. In what state?

25 A. Correct. 25 Q. Yes, sir.

 

 

 

 

 

 

3 (Pages 6 to 9)

Stratos Legal Services

800-971-1127
CEH56:3E-8:G000997RI0CHSSC Mhocument 242-45 ifelted 94220 PRaga4 Db?840

2b3350d5-8a08-4f8b-b747-4b66fe0e31 18
James Wells

 

 

 

 

 

 

November 6, 2008
Page 10 Page 12 |:
1 A. I believe it was Tennessee. 1 Q. Of the design change or of the lawsuits or both?
2 Q. Approximately when did that happen? 2 A. The design changes -- I'm not sure when those
3 A. Six, seven, eight years ago. 3 lawsuits were, whether they were back in the Nineties or in|;
4 Q. What was the claim? That the Liquid Wrench caused] 4 the early 2000s. But what I gave you is the current.
5 the fire? 5 Q. What was the basic design change that was made?
6 A. The claim -- I'm not sure what the claim was. It 6 Did you take something out or put something in?
7 was involved in the fire. 7 A. We made a change in the propellant or the gas that |;
8 Q. Did anybody claim to have like lung injuries from 8 inflated the tires.
9 breathing in vapors? 9 Q. So that it wasn't explosive or less explosive?
10 A. Not that I recall. 10 A. So that it was not explosive.
11 Q. You think it wasn't a personal injury case? It was 11 Q. Not explosive. Did you invent that product, the
12 property damage? 12 ‘Puncture Seal?
13 A. It may have been some personal injury, burns. 13 A. My name is on the patent.
14 Q. You think that was six or seven years ago? 14 Q. When was it invented?
15 A. Yes. 15 A. Idon't remember. Maybe the Nineties.
16 Q. Was Mr. Riley your lawyer in that case? 16 Q. Did you invent it for Radiator Specialty Company? |’
17 A. No. 17 A. Idid.
18 Q. Who was it? 18 Q. Were they the beneficiary of the patent, or were
19 A. Idon't recall. 19 you the beneficiary?
20 Q. Allright. The Puncture Seal, you said you had 20 A. Radiator Specialty was the beneficiary.
21 given sworn testimony two or three times? 21 Q. You did it as their employee?
22 A. Yes, 22 A. Idid.
23 Q. What are the general complaints that are made in 23 Q. Did you receive any additional financial
24 those kind of cases? 24 — compensation or benefits because of that patent?
25 A. Anaccident occurs when the product is being used | 25 A. No, I didn't.
Page 11 Page 13
1 in an automotive tire generally. 1 Q. Just part of the job?
2 Q. This is when somebody has a leak, they put the can | 2 A. Correct.
3 on the stem and they spray something in there to inflate the | 3 Q. The design change, when that took place, did you
4 tire and to seal it until you can get to the gas station to 4 seek a new patent on the new product?
5 get you a new tire? 5 A. You ask that as if there had been an old patent.
6 A. That's correct. 6 We only have one patent.
7 Q. They call that Puncture Seal? 7 Q. On the Puncture Seal?
8 A. Yes. 8 A. Yes,
9 Q. Were the claims -- the complaints that were made in | 9 Q. It's the one that you got in the Nineties, right?
10 that lawsuit related to the tires exploding or the cans 10 A. Yes,
11 exploding? 11 Q. Anybody else's name on that patent?
12 A. The tires exploding. 12 A. Yes,
13 Q. Pretty serious injuries? 13 Q. Who was that?
14 A. Yes, 14 A. Horest Abramowsky (phonetic).
15 Q. Was there any design change made to that product as} 15 Q. Who?
16 ~~ arresult of those claims? 16 A. Horest Abramowsky.
17 A. That's a difficult question to answer because there | 17 Q. Abramowsky?
18 were design formula changes made but I'm not certain they | 18 A. Yes,
19 were asa result of those claims, But they're sort of 19 Q. Was he an employee of Radiator?
20 loosely tied together. 20 A. Yes.
21 Q. Were there design changes to that product to make | 21 Q. What did he do for them?
22 it safer at least in the company's mind? 22 A. He was technical director,
23 A. Yes, 23 Q. What was his training? Was he a chemist?
24 Q. What time period are we talking about? 24 A. Yes.
25 A. Late Nineties. 25 Q. Engineering?

4 (Pages 10 to 13)

Stratos Legal Services

800-971-1127
Cdsesé: B&LE cOODSB-RECCDSSC Ddocumestit G12 -4Filbie6D 9220 PRgg8SHb2640

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8

 
James Wells

November 6,

2008

 

 

 

Page 14 Page 16],
1 A. Chemist. 1 A. Yes.
2 Q. Chemist. He was the technical director. Where did 2 Q. Where did he get that experience, if you know?
3 he office? 3 A. He worked with -- he worked for a company that made
4 A. At Indian Trail. 4 Windex. He was in research. And the name of the company
5 Q. At your plant? 5 escapes me sitting here right now.
6 A. Yes. 6 Q. Did he have something to do with labels at that
7 Q. Did he work for you? 7 company, whatever they're called?
8 A. Yes. 8 A. Yes, he did.
9 Q. What did he do for you? 9 Q. Did you know him before he got to Radiator?
10 A. Well, as technical director, he worked on labels 10 A, Yes,
11. for production of batching, quality control, maybe some other | 11 Q. How did you know him?
12 functions that were supportive of the production process. 12 A. He worked in the Cincinnati plant of the company
13 Q. Was he in charge of those areas? 13 that made Windex and I worked for a contract packer a hundred |.
14 A. He was in charge of the quality control, the 14 miles away or so and we did the actual manufacturing of the
15 batching. 15  Windex for that company. And he came down from time to time:
16 Q. What about the labels? 16 on quality issues because there was more than just Windex.
17 A. He was involved in those. 17. Other furniture polishes and things of that nature.
18 Q. He was day-to-day on that? 18 Q. Was this Bristol-Myers?
19 A. Well, I'm not sure day-to-day is a good way to -- 19 A. It was Bristol-Myers later. But before -- it was
20 Q. That's fair, In other words, you don't look at 20  Drackett Company at the time and then Drackett was bought out]
21 fabels every day? 21 by Mr. Wiresdon (phonetic). [ guess Johnson & Johnson bought}.
22 A. We looked at labels at least weekly. 22 alot of it since then.
23 Q. But would he have been -- you know, he was working | 23 Q,. Okay. It was your impression that Mr. Abramowsky,
24 — underneath you, right? 24 as technical director, that he had had experience working
25 A. Correct. 25 with the labels on these household products, correct?
Page 15 Page 17}
1 Q. He wasn't the only one at the company working for | 1 A. Correct.
2 you, right, at that plant? 2 Q. I take it that you felt as though he would be an
3 A. Correct. 3 asset to you and your organization because of that
4 Q. And so, you had a lot of responsibility and I take 4 experience?
5 it that you would have to delegate some of that to people to] 5 A. Not necessarily because of experience. When |
6 help you? 6 hired him, I needed someone who could take care of the
7 A. Yes. 7 batching and the quality control and that was probably the).
8 Q. Would he have been one of those people? 8 driving force.
9 A. Yes. 9 Q. When did you hire him?
10 Q. Okay. So, in -- on the topic of labels, where did 10 A. My best guess is '81.
11 he fall in the hierarchy? 11 Q. And is he still there?
12 A. We had a small committee that met whenever is 12 A. No.
13. necessary to look at labels. There was three or four, maybe] 13 Q. Where did he go?
14 _ five people who were involved. 14 A. He retired.
15 Q. And was he just one of those people? 15 Q. Heretired. Okay. Now, you said he was also in
16 A. He was, yes, 16 charge of quality control and batching?
17 Q. Was his role any different than the other two, 17 A. Yes,
18 three, four, five people? 18 Q. What's batching? :
19 A. I would say probably. 19 A. It's process of combining all the various chemicals].
20 Q. Because he was the technical director? 20 to make a final formula to go into a can or bottle.
21 A. Inpart. 21 Q. So, is batching like the blending process?
22 Q. Is there another reason his role would be 22 A. Yes, it is.
23 different? 23 Q. It's the production line?
24 A. Hehad a lot of experience. 24 A. Yes, It's -- yes. Batching and blending are the
25 Q. In labels? 25 — same.

 

 

 

5 (Pages 14 to 17)

Stratos Legal Services

800-971-1127
CéSase: BLS cVONPRRIDESC Daecumentt AIC-4Fi|Eileds) 920 pPRegS FNHPE40

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8
James Wells

 

 

 

November 6, 2008
Page 18 Page 20|;
1 Q. So, he was in charge of that blending process? 1 Q. The third party did?
2 A. Yes. 2 A. Yes,
3 Q. And then quality control, what kind of quality 3 Q. Was it a man or a woman, this third party?
4 control were y'all trying to accomplish? 4 A. Man.
5 A. The receipt of incoming products being both 5 Q. And you can't remember his name, or you don't want
6 packaging components and chemicals fell under his guideline.} 6 to tell us?
7 In addition to that, we had quality control people who 7 A. J don't remember his name.
8 operated on the production line checking various things. 8 Q. You don't remember his name. Y'all both were doing
9 They also reported to him. 9 business with this unnamed person?
10 Q. Who had the job before Mr. Abramowsky? 10 A. Yes.
11 A. Me. 11 Q. And he put y'all together?
12 Q. You did that? 12 A. Yes,
13 A. Yes. 13 Q. Did he tell you what he thought y'all would each
14 Q. You were plant manager and you were in charge of 14 bring to the table?
15 — quality control and production? 15 A. Not that I recall.
16 A. Yes. 16 Q. Where were you working right before you met
17 Q. Who had the job at the other plant before you got 17 ~—-Mr. Blumenthal?
18 there at Indian Trails at Charlotte? 18 A. Iworked for Corning Glass.
19 A. George Kologiski was the chemist and they monitored | 19 Q. You are a chemist by education and training,
20 the production for quality of the batching or blending, for 20 correct?
21 s-your purposes, 21 A. Correct.
22 Q. So, you think Kologiski was in charge of quality 22 Q. I think you graduated in, what, 1963 or so?
23 control and production of batching -- 23 A. Yes.
24 A. Yes. 24 Q. From Eastern Kentucky?
25 Q._ -- at the other plant? 25 A. Yes.
Page 19 Page 21
1 A. Yes. 1 Q. With a major in chemistry?
2 Q. So, you started at Radiator Specialty Company in 2 A. Yes.
3 what year? 3 Q. With minors in physics and mathematics; is that
4 A. 1972. 4 correct?
5 Q. Who hired you? 5 A. That's correct. Actually I had a major in physics
6 A. Herman Blumenthal. 6 and mathematics. That's my recollection anyway.
7 Q. He was, for all practical purposes, the head of 7 Q. So, had you left Corning Glass to go interview with
8 that company, right, at that time? 8 Mr. Blumenthal or were you going to find a job before you
9 A. He was the head of that company. 9 left there?
10 Q. He was the owner? 10 A. [left Corning Glass to go meet with
il A. He was the owner, 11 = Mr. Blumenthal.
12 Q. He was the decision maker? 12 Q. You had already quit?
13 A. He was the decision maker. 13 A. Yes.
14 Q. Where did you interview with him? 14 Q. And what did Mr. Blumenthal tell you he wanted you |,
15 A. In Charlotte. 15 todo?
16 Q. And how were y'all introduced? 16 A. He was building a new plant and putting in an
17 A. Mutual friend. 17 aerosol line and there had -- they had never had an aerosol
18 Q. Who was that? 18 production facility. So, he wanted someone with aerosol
19 A. Idon’'t recall his name. 19 — experience who could come in and run everything.
20 Q. Do you recall what the mutual friend told you about) 20 Q. And did you understand at that time that the
21 there was a job opportunity or I want to introduce youto |21 primary purpose of this new plant was the production of
22 Mr. Blumenthal or how did that work? 22 aerosol products?
23 A. I really don't recall but we had -- we each, 23 A. No. The purpose of building the plant was so
24 Mr. Blumenthal and I, had business relationships with this | 24 — aerosol could be made but an aerosol production line was put
25 25 in followed immediately by a liquid line -- liquid filling

 

 

 

third party who you might say played match maker,

Stratos Legal

6 (Pages 18 to 21)

Services

800-971-1127
Casase: SLE OODIPREICSEL Dootwmant A12-4Fileted99IH/220 PRggSZ2@b2640

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8
James Wells

 

 

 

November 6, 2008
Page 22 Page 24
1 type line. 1 A. DuPont.
2 Q. Well, what was your recollection at that time as to 2 Q. DuPont designed the building?
3. the primary purpose of the plant? Was it aerosols or liquids] 3 A. Yes.
4 or was it both or do you recall? 4 Q. The whole building?
5 A. It was both. 5 A. Pretty much.
6 Q. But they had not had an aerosol production line 6 Q. Have you seen those design drawings?
7 before? 7 A. Yes,
8 A. That's correct. 8 Q. Where are they?
9 Q. Okay. Did they sell aerosol products before that? 9 A. Ihave them.
10 A. Yes. 10 Q. You have them?
11 Q. Were they having somebody else manufacture those | 11 A. Uh-huh.
12 products? 12 Q. Still?
13 A. Yes. 13 A. Sure,
14 Q. Who was that? 14 Q. They let you keep them?
15 A. One company was Connecticut Aerosol. There were| 15 A. Yeah.
16 others, but I don't know who. 16 Q. Why you as opposed to the company?
17 Q. And why was the decision made to do it in-house? | 17 A. Well, lsay "me." I kept everything like that for
18 A. I don't know the answer to that. 18 the company in case.
19 Q. Well, based upon your experience, were they able to} 19 Q. Let me be clear, though, today because I'm going to
20 do it cheaper? 20 ask you about documents today. You're not saying today at
21 A. You would expect so. 21 all that you left the company and took the documents to your |,
22 Q. Or you wouldn't do it, right? 22 house, are you?
23 A. Right. Not only cheaper but you had better control] | 23 A. I didn't take anything.
24 of inventories. 24 Q. You left them at the company?
25 Q. Inother words, you could decide more quickly 25 A. Yes.
Page 23 Page 25]
1 whether to slow that production line down or speed it up, 1 Q. And so, these DuPont design drawings of the Indian
2 depending on the demand for your product? 2 Trail facility, you still think they're at the company
3 A. Well, that's not the way it worked. You alwaysran | 3 because that's where you left them? Is that what you're
4 the production line just as fast as you could and run it 4 telling me?
5 safely and quality area, But you could decide to change and] 5 A. I said they were DuPont design drawings. They did
6 fill a product if you happened to get an unusual large amount} 6 the design. Now, the actual drawings I'm not really clear
7 of sales and your warehouse got emptied overnight. Not 7 on. They could have been done by a local architect. But the
8 literally overnight but very quickly. 8 basic design was furnished by them.
9 Q. You wouldn't have to count on somebody else, a 9 Q. Is there a name on the drawings?
10 third party, to deliver you the product, you could do it 10 A. Maybe. I don't remember.
11 in-house? 11 Q. Who did you deal with at DuPont?
12 A. Correct. 12 A. Lots of people. Engineers, salespeople. We had a
13 Q. Which, at least theoretically, you would have more |13 ongoing relationship with them.
14 faith in because it would be your people? 14 Q. What are the names of the people you can recall?
15 A. Correct. 15 A. Idon't recall any of them.
16 Q. Okay. So, your memory is that Mr. Blumenthal was | 16 Q. Not one?
17 interested in you primarily because your experience in 17 A. No.
18 aerosols? 18 MR. RILEY: Lance, you may not have seen it,
19 A. Yes. 19 it may have gone to Robert or Hector but I had hand-delivered
20 Q. And so, at the time you interviewed with him, the 20 in advance of the deposition a few days ago the full design
21 plant was just up and running as far as starting to build it? | 21 plat of the Indian Trails facility. I'm not sure if that's
22 A. It had four walls. 22 what you're getting at but you have that. I have an extra
23 Q. Four walls. Just the beginning. Hada foundation. |23 copy here if you would like to see it.
24 A. Yeah, 24 Q. (BY MR. LUBEL) You've seen this document recently?
25 Q. Who designed it? 25 A. The one he's referring to?

 

 

 

7 (Pages 22 to 25)

Stratos Legal Services

800-971-1127
Cease BEL8vcVMONIPRRIDBEC DaceunesitAIP--i|Eteos) 9H) 220 pRaGe 81052640

2b3350d5-8a08-4f8b-b747-4b66fe0e31 f8
James Wells

 

 

 

November 6, 2008
Page 26 Page 28
i Q. This design drawing of the plant. 1 manager and started in, what, '72 or so, you waited on that
2 A. I want to be sure we're talking about the same 2 plant to be constructed, right?
3 piece of work. But I literally went and got this layout, 3 A. Yes.
4 sketch of the production area and it was copied and I guess] 4 Q. And then your plant started to make Liquid Wrench?
5 it's already been furnished to you or it will be. 5 A. Yes.
6 Q. Where did you get it? 6 Q. And then at some point you phased out Charlotte,
7 A. The cabinet where all the drawings are kept. 7 ~~ correct?
8 Q. What drawings are in that cabinet? 8 A, At the time that we began to make the Liquid
9 A. Layouts. 9 Wrench, they stopped.
10 Q. Of what? 10 Q. When was that?
11 A. Buildings, structures. 11 A. It was a two step process. The deodorized was
12 Q. For ail the Radiator buildings? 12 first and that was in'72. The raffinate formula was, I
13 A. Yes, 13 think, '73.
14 Q. And so, was there a file that had the drawing of 14 Q. So, you think in '72 the deodorized Liquid Wrench
15 _ the Indian Trails plant in it? 15 was moved from Charlotte to your plant, right?
16 A. Well, everything in that cabinet is Indian Trail. 16 A. I'm pretty sure of it, yes.
17 And it's not a file. It's -- those map cabinets are about 17 Q. And then in '73, the raffinate formulation was
18 6 inches or less deep but they're big so you can lay outa [18 moved from Charlotte to yours?
19 full blueprint in there. 19 A. I think '73.
20 Q. They're blueprints? 20 Q. Allright. Are you confident and comfortable
21 A. Yeah. 21 _ saying that at least by 1973 that all the Liquid Wrench was
22 Q. How many blueprints were in there, that 6-inch 22 manufactured at the Indian Trail facility?
23. deep -- 23 A. I'm confident to the extent that I think '73. At
24 A. Well, I don't know, six or seven drawers. There's | 24 _ the very latest '74, But it may have been '73.
25 __ lots of blueprints. 25 Q. Let's just say in the '73, '74 time period, are you
Page 27 Page 29}:
1 Q. For things such as what? 1 comfortable with that?
2 A. Buildings, maybe additions, tank farms. 2 A. Yes.
3 Q. Pipelines? 3 Q. So, by at least '74, all of the Liquid Wrench for
4 A. Pipelines, roads. 4 Radiator Specialty Company was made at Indian Trails where
5 Q. All this having to do with Indian Trail, correct? 5 you worked?
6 A. Correct. 6 A. The short answer is yes. Long answer is as you
7 Q. Now, what happened to the documents for the 7 know, there are other Liquid Wrenches, three and four, and I
8 Charlotte facility? Do you know? 8 had to stop -- and two -- to make sure that the two, three,
9 A. Most all of them were thrown out. 9 and four were not in Charlotte and I think they were not.
10 Q. Did you physically see them thrown out? 10 So, I think the answer is yes. '73, '74 all Liquid Wrenches,
11 A. No. 11  deodorized and raffinate based, were at Indian Trail and no
12 Q. Okay. Did you order somebody to throw them out? | 12 more production was taking place in Charlotte.
13 A. No. 13 Q. Of Liquid Wrench?
14 Q. How do you know they were thrown out? 14 A. Of Liquid Wrench.
15 A. I was told that. 15 Q. What did they continue to make over there after '73
16 Q. Who told you that? 16 or '74?
17 A. I don't remember. 17 A. They made a variety of awkward and difficult
18 Q. The Charlotte facility made Liquid Wrench, correct?| 18 things. Paste, hand cleaners, items that were small in
19 A. The Charlotte facility had made Liquid Wrench prior] 19 volume, difficult to make, and items that we really didn't
20 to Indian Trai! taking over the production. 20 ~—_ want to move to Indian Trail.
21 Q. Right. So, if we look back from 1941 until, what, 21 Q. Items that had -- the sales volume was lower?
22 the early Seventies, the Charlotte plant, the one you did not | 22 A. Yes,
23 work at, is where Liquid Wrench was manufactured, right? | 23 Q. They were kind of one offs, so to speak?
24 A. That's correct. 24 A. They were kind of what?
25 25 Q. One offs as opposed to huge production lines where

Q. And then when you got to Radiator as the plant

 

 

 

 

 

8 (Pages 26 to 29)

stratos Legal Services

800-971-1127
CAstSs: 358000099 RICE Momus 249-4FifetedOe/OBA0 Pagges? Bio?B40

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8
James Wells

November 6,

2008

 

 

 

Page 30 Page 32]:
1 you sold a bunch of stuff? 1 A. I'm going to say --
2 A. Yeah. There was some small production lines but 2 Q. Like if we say Liquid Wrench is a product --
3. only one or two, not many. 3 A. Yes. I'm going to say -- this is a little bit ofa
4 Q. So, the real production of products for mass 4 guess -- maybe 50 or so that were major products, not the
5 marketing was done by the Indian Trails facility, correct? 5 little onesies and twosies.
6 A. Yes. 6 Q. Fifty or so major products, And how many patents
7 Q. Once Charlotte shut it down? 7 did they have on those 50 or so major products?
8 A. Well, not exactly. The Indian -- the Liquid 8 A. None that I know of.
9 Wrench, as we already discussed, but the aerosol items were] 9 Q. No patents?
10 all being done outside. So, they were brought in to house as} 10 A. I don't -- none that I know of.
11 quickly as possible. 11 Q. Who invented these products? Did they buy them
12 Q. But if we look at Charlotte in 1972, that plant, 12 from inventors?
13. what was it making? 13 A. The original -- the original product that was sold,
14 A. What was it making? 14 which was a radiator sealant, I believe was invented by a
15 Q. In 1972, when you first started at the company? 15 local individual who had a little shop, Tin Smith or
16 A. It made the Liquid Wrenches. And it made, as I 16 something like that. The rest of them I don't know who
17. said a moment ago, a lot of small items like they would fill | 17 — invented them.
18 small tubes, assemble nuts and bolts and little plastic 18 Q. Who invented Liquid Wrench?
19 boxes. Just small runs of specialty items almost. 19 A. I don't know.
20 Q. Cleaners? 20 Q. Well, did your company invent it; or did they buy
21 A. There was, I think -- yes. There wasacleanerand | 21 _ it?
22 there was a -- like a dressing for a vinyl top for your car, 22 A. Idon't know.
23. a-~ maybe a brake -- some kind of a brake product, stop the | 23 Q. Nobody was able to tell you that?
24 noises on your brakes when you use them on a car. 24 A. Inever asked.
25 Q. How many different products were they making back} 25 Q. Who would we ask at Radiator Specialty Company if}
Page 31 Page 33]:
1 then? 1 we wanted to find out who invented the product?
2 A. The list of product numbers was in the hundreds but 2 A. Most of the people who were there that would know
3 that involved lots of small part numbers that came out of the 3 when I went there are dead. So, I don't know.
4 rubber operation. Each little O ring had a different part 4 Q. I'm not asking you about dead people. I'm asking
5 number, So, that swelled the numbers. That number would not| 5 you who you would call today to ask who invented the product. |
6 be representative of what the business was. 6 A. Idon't know. I don't have a name.
7 Q. So, you think it was in the hundreds? 7 Q. Who's paying you the thousand dollars a month? Who
8 A. Yes, 8 issues your check?
9 Q. The total number of products? 9 A. Radiator.
10 A. Yeah. Including those O rings and small rubber 10 Q. Who from Radiator?
11 products. 11 A. Well, it's issued out of the accounting department.
12 Q. Inthe hundreds you're including it or you're not 12 Q. Who over there do you know? Do you know anybody at}
13 including it, the O rings? 13. Radiator?
14 A. Am including it. 14 MR. RILEY: | apologize.
15 Q. You're am. Okay. If we take out the O rings and 15 MR. LUBEL: Your lawyer thinks he's on the
16 those little small parts you're talking about, how many 16 beach.
17 products did y'all make? 17 Q. (BY MR. LUBEL) Can you answer my question?
18 A. A product might exist in more than one size 18 A. Well, I know lots of people at Radiator. But
19 container. Could be three or four or five, as you've seen in 19 people who were there or who were in a position to know
20 Liquid Wrench, But about a hundred. 20 something like that, I don't know of anyone.
21 Q. About a hundred different products were made? 21 Q. So, the company doesn't know where the products
22 A. Including the various sizes, that's my 22 came from?
23 recollection. 23 A. I don't.
24 Q. If we take out the various sizes, how many products 24 Q. I'm asking you if the company knows where the
25 were made? 25 products came from?

 

 

 

Stratos Legal

9 (Pages 30 to 33)

Services

800-971-1127
CEAS831 B8e~vOALZRICIDSE Decurment 2bo-4 FilehOp1e7220 HragedH305 2640

2b3350d5-8a08-4f8b-b747-4b66fe0e31 f8
James Wells

 

 

 

 

November 6, 2008
Page 34 Page 36
1 A. There are no -- there's no records anywhere that 1 Do they have an office?
2 says, well, we got this product from a company. The only -- | 2 A. They do have an office in Charlotte.
3. the only product that I know about the evolution is the 3 Q. What do they do at that office?
4 Engine Brite, engine degreaser and there were a couple more | 4 A. I don't really know. Ican guess at it, but that's
5 that came to us through the purchase of an outside company. | 5 all Ican do.
6 Q. Let me make sure we're communicating. You told me] 6 MR. RILEY: Don't guess,
7 that if we excluded the different sizes of the products and 7 Q. (BY MR. LUBEL) Have any of them been involved in
8 we took out little small products like O rings, this company 8 business with the company?
9 made about 50 or so major products. Do you recall that? 9 A. Well, one of them at one time was president.
10 A. I said that's my best recollection. 10 Q. Alan --
il Q. So, are you telling anybody that's watching you 11 A. Yes.
12 that the company cannot go to a book or a safety deposit box | 12 Q. -- Blumenthal?
13 or some other source to find out who invented the products or} 13 A. Yes,
14 how they got their hands on them? 14 Q. You have any reason to believe he's no longer the
15 A. I don't know and I don't know of any place that one |15 president or active in the company?
16 — would go to find that kind of information or any person. 16 A. He left that job, I'm going to say, about 2000.
17 Q. That doesn't surprise you? 17 Maybe -- yeah. About 2000.
18 A. I guess I never thought about it. 18 Q. So, have all the Blumenthal relatives kind of just
19 Q. Well, think about it. You got a company that's 13 gone somewhere else and collect paychecks, have nothing to do}.
20 been in business for how many years? 20 with the company?
21 A. Since 1924, I believe. 21 A. I think they're probably some kind of self-employed
22 Q. Over 80 years, right? 22 individuals. I don't know what they do, but they've got, I
23 A. Whatever the math is, yeah. 23 guess -- I shouldn't guess, I don't know exactly what their
24 Q. A family-owned business, right? 24 function is.
25 A. Yes. 25 Q. Can you name any of the Blumenthal family members
Page 35 Page 37
1 Q. The Blumenthals? 1 that still work at Radiator Specialty Company?
2 A. Yes. 2 A. To my knowledge, there are none.
3 Q. Still in their hands, right? 3 Q. You know this guy Ron Weiner?
4 A. Yes. 4 A. Yes.
5 Q. And you don't think that that company has some 5 Q. Is it Wiener or Weiner?
6 paper trail that talks about in general the products, where 6 A. Weiner,
7 they came from, how they got their hands on them? 7 Q. That's W-E-I-N-E-R?
8 MR. RILEY: Objection. Form. 8 A. Yes,
9 A. As I've already told you, I don't know of anything. 9 Q. Isn't he married to one of those Blumenthals?
10 ~=©Now, if -- a lot of that information had been held in 10 A. No.
11 Kologiski's files and got thrown out because he died and 11 Q. He isn't?
12 somebody else went through that but the answer is still the 12 A. No,
13. same. I don't know anyone or any place where documents have! 13 Q. What's he do for them? What's he do for the
14 been kept. 14 company?
15 Q. (BY MR. LUBEL) Who would we ask? Are any of the | 15 A. He is an attorney, and he has responsibility for
16  ~=Blumenthal kids still working there or relatives? 16 human resources,
17 MR. RILEY: Objection. Form. 17 Q. What does that mean?
18 A, Are any of the Blumenthal kids still -- 18 A. Personnel.
19 Q. (BY MR. LUBEL) Employed at Radiator or have 19 Q. He hires and fires?
20 anything to do with that company? 20 A. Well, the people under his organization or his
21 MR. RILEY: Objection. Form. 21 _ section have that responsibility, to maintain the records and|'
22 A. I'm not sure what the relationship is. There are 22 safety. Safety as well.
23 three boys; and to my knowledge, none of them have an office | 23 Q. What does Mr. Weiner know about safety?
24 — in Indian Trail at the plant. 24 MR. RILEY: Objection. Form.
25 25 A. I don't know the answer to that.

 

Q. (BY MR. LUBEL) I'm just talking about anywhere.

 

 

10 (Pages 34 to 37)

Stratos Legal Services

800-971-1127
CSS SS SeOOTIRAREICIDSC Document 209-4 FidaDOgiG2220 Page aa4o0p2840

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8
James Wells

November 6,

2008

 

 

 

Page 38 Page 40],

1 Q. (BY MR. LUBEL) Why would they put him in charge of 1 A. Idon't have knowledge one way or the other.

2 safety? 2 Q. And you don't know how we're going to find out?

3 A. Because safety was tied in with personnel, Perhaps 3 A. No.

4 it was just -- that's the way it was done. 4 Q. There may or may not be documents that answer that,

5 Q. Okay. When you worked there, did you ever have to 5 you just don't know?

6 deal with him? 6 A. Ifthere are, I haven't seen them.

7 A. With him? 7 Q. Tell me when you went and looked for them, those

8 Q. Yes, sir. 8 documents specifically.

9 A. Yes. 9 A. Documents that might show who invented Liquid
10 Q. In what respect? 10 Wrench? All of the Liquid Wrench documents that I know of],
11 A. Mostly legal lawsuits like this one today, 11 that exist anywhere were under my care.
12 Q. What about the safety stuff? 12 Q. That's not my question. When --

13 A. We had our own safety program initially; and then 13 A. That was my best answer.
14 at one point, it was decided to put all the safety reporting 14 Q. Okay. When did you specifically go look for the
15 under one area, namely the personnel department. 15 documents about who invented Liquid Wrench?
16 Q. So, under Mr. Weiner? 16 A, Well, specifically looking for who invented it,
17 A. Yeah, Well, indirectly but yes. 17 I've never looked for that.
18 Q. Well, I'm kind of reading into what you're saying, 18 Q. When did you go look for a book, whether it be a
19 that he delegated it to somebody else. Who was it? 19  binded book or a three-ring binder or something, a file
20 A. Well, there was a local -- at Indian Trail, a local 20 cabinet that addressed the 50 or so major products, you know, |.
21 personnel person. 21 their origin at the company?
22 Q. Who was that? 22 A. Well, the only book I'm aware of is what was
23 A. Steve. I can't remember his last name. 23 brought to you today where it was date of first sale. And
24 Q. Okay. Let's go back to this -- these 50 or so 24  youcan look in there for all the products, the part numbers
25 products that the company has made for which you don't think | 25 and it gives the date of first sale. It doesn't tell who
Page 39 Page 41]

1 there's -- or you don't know whether there's any documents 1 invented it.

2 that describe how they came into the company's being, these 2 Q. I'masking you did you ever go look specifically

3 products. 3 for those kind of documents?

4 MR. RILEY: Objection. Form. 4 MR. RILEY: Objection. Form.

5 A. I think I said a moment ago I was only aware of a 5 A. Who invented it?

6 handful that I know how they came in. Now, whether or not 6 Q, (BY MR. LUBEL) Or the origin of the products.

7 there are any documents describing that, I don't know. 7 A. No.

8 Q. (BY MR. LUBEL) Who would you ask if you were me? 8 Q. Do you have a will?

9 Who would I start with? 9 A. Do Thavea will?

10 A. Well, you're probably looking at him. 10 Q. Yes, sir.

11 Q. You said you don't know. So, why would -- 11 A. Yes. Personal will you're talking about?

12 A. That's true. 12 Q. Yes, sir,

13 Q. --I start with you? 13 A. Yes, I do.

14 A. And if] had to go look, I don't know outside of 14 Q. Do you keep that will in a safe place?

15 maybe -- there might be something in one of my file folders 15 A. Ido.

16 that mentioned it. 16 Q. Okay. Is that pretty standard, your under standing
17 Q. Do you know, or are you just guessing? 17 of people or -- that it's recommend that they keep it in a
18 A. Well, a little bit of both because I haven't looked 18 safe place?

19 at those files in a long time; but I was involved in those 19 A. That's my understanding.

20 transactions. 20 Q. Okay. You think that the documents related to
21 Q. What transactions? 21 these 50 or so major products such as their formulations
22 A. Where we brought in products that had been made by | 22 would be kept in a safe place?

23 another company somewhere else. 23 A. All Ihave is an opinion.

24 Q. Do you know if Liquid Wrench was invented by 24 Q. What is it?

25 Radiator Specialty or they bought it from somebody else? 25 A. Idon't think they were kept.

 

 

 

11 (Pages 38 to 41)

Stratos Legal Services

800-971-1127
CASE: 3I-BOCO0I9TRRIICERBE Magumant £42-4FjfeledHgOae0 pRagesdz ef 210

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8
James Wells

 

 

 

November 6, 2008
Page 42 Page 44
1 Q. Is that the way this company did business? 1 might have said, well, this is something you need to have and
2 MR. RILEY: Objection. Form. 2 just offered it to me. But that never happened.
3 A. I can't -- I can't agree or deny. I've never 3 Q. Who are you talking about that offered it -- would
4 thought about that question. All I'm telling you is what I 4 have offered it to you?
5 know and don't know. 5 A. Well, anyone who was about to throw it away and I
6 Q. (BY MR. LUBEL) So, you don't think that documents} 6 — don't know who the individuals were that actually disposed of
7 related, for instance, to the origin of their business 7 it.
8 products, that they exist, right? 8 Q. Are you just speculating now?
9 MR. RILEY: Objection. Form. 9 A. I think that's what you asked me.
10 A. I don't think that documents related to the origin 10 Q. No. I think what you've told me -- correct me if
11 of the products, with some exceptions, exist. 11 I'm wrong -- is that you've not asked for the formulas before
12 Q. (BY MR. LUBEL) You don't think that the initial 12 = 1972, correct?
13 formulas of these 50 or so major products exist? 13 A. That's correct.
14 A. Those products which were developed or changed at | 14 Q. For Liquid Wrench?
15 Indian Trail after 1972, those exist. Anything before that I 15 A. That's correct.
16 have no knowledge of. 16 Q. And so, you don't know if they exist or not?
17 Q. But you think the way Radiator Specialty did 17 A. Ido not.
18 business was that they would not keep the initial -- the 18 MR. RILEY: Objection. Form.
19 _ original formulations of these 50 or so products pre '72? 19 Q. (BY MR. LUBEL) And what I'm asking you is: Who at}!
20 A. I doubt that those type information was kept. 20 the company would we go ask where the formulas are? I've got
21 Q. Matter of fact, you've went to look for them and 21 to believe -- you tell me if you think I'm crazy -~ that
22 you've been told they've been throw away, right? 22 there's a book, there's a file, there's something that keeps
23 A. Yes. 23 the historical formulas for these 50 or so major products
24 Q. Who told you that? 24 that the company made over the years?
25 A. Well, I've been told that everything that was in 25 A. I don't believe that book or any facsimile exists.
Page 43 Page 45]:
1 the Charlotte lab except for one or two files that I got out 1 Q. And you just say that, I take it -- because you
2 of Dutch Kologiski's files were thrown out. 2 haven't asked for it. You just say that because you think
3 Q. Okay. We may be missing each other. I'm asking 3 that's the way the company did business, they threw away
4 you if you've asked the question where are the formulations} 4 stuff?
5 for Liquid Wrench before 1972? Have you asked for those?| 5 MR. RILEY: Objection. Form.
6 A. I would have asked -- what you want to know, who I] 6 A. Well, I'm not going to jump to the way the company
7 would have asked? 7 did business. All I'm telling you is that I don't know about
8 Q. Who did you ask? 8 any records that you're asking about.
9 A. The man's name was Ken Eade. 9 Q. (BY MR. LUBEL) And you wouldn't know if you didn't),
10 Q. E-A-D? 10 goask, right?
11 A. E-A-D-E, 11 MR. RILEY: Objection. Form.
12 Q. Okay. When did you ask him where the formulas | 12 A. Not necessarily. As I said a moment ago, somebody
13. were? 13 might have volunteered and say "you ought to have this."
14 A. I didn't specifically ask him about the formulas. 14 Q. (BY MR. LUBEL) Sir, you got kids?
15 I'm just asking about the general -- just general information | 15 A. Yes.
16 files, 16 Q. They're grown up now, right?
17 Q. Okay. I'm asking specifically about the formulas. | 17 A. Yes.
18 Who did you ask for the formulas? 18 Q. You keep pictures of your kids when they were
19 A. No. I never asked about the formulas. 19 babies?
20 Q. So, there could be a book that's got the formulas 20 A. Yes,
21 for all the products in it, correct? 21 Q. Don't go look at them very often but when you do,
22 A. As I said earlier, if there is, I've never seen it 22 it kind of brings a tear to your eye, doesn't it, for one
23 nor am I aware that it exists. 23 reason or another?
24 Q. How would you see it if you didn't ask for it? 24 A. [enjoy looking at the kids when they were babies,
25 yes,

25

A. Well, someone may have -- if I didn't ask, somebody

 

 

 

stratos Legal

12 (Pages 42 to 45)

Services

800-971-1127
CESES391 B8eWEMILOFARIC-DSE Documentt2ice4 FittecWiHAD Page 22062640

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8
James Wells

 

 

 

November 6, 2008
Page 46 Page 48)
1 Q. That's right. We do that so we can go back in 1 specifics of them, But I'm just right now I'm trying to get
2. time. We're proud of our kids and we want to go back and | 2 you to give me an answer of all the offices that they've :
3 keep a record of it, right? 3 historically had.
4 A. I'm not sure why people keep them. Maybe it's just | 4 A. There was a warehouse in Dallas, and someone ran].
5 because they enjoy looking at them. 5 the Dallas warehouse. They had an office. /
6 Q. That's right. You're telling this jury that out of 6 Q. Allright.
7 50 or more or so major products, that they have not kept the] 7 A. There was one in Los Angeles. Same story there.
8 formulations over the years, they've just thrown them away?) 8 Q. Allright. Where else?
9 A. lam telling you and anyone else that I’m not aware | 9 A. There was --
10 that they exist. 10 Q. Chicago? Chicago?
11 Q. Ifyou had to pick up the phone right now and call | 11 A. Yes. There was a Chicago office.
12 somebody over there and say do a search or a manhunt for | 12 Q. Where else can you remember?
13. those documents, who would you call? 13 A. That's all.
14 A. If those documents existed today, they would almost] 14 Q. Where was the headquarters located?
15 certainly have to exist at the Indian Trail plant because the | 15 A. Charlotte.
16 Charlotte plant is no longer there. 16 Q. Not Indian Trails, Charlotte?
17 Q. Are you telling this jury that the only offices 17 A. Charlotte.
18 that Radiator had was the Indian Trails facility? 18 Q. Correct?
19 A. Today, yes. 19 A. You're asking -- you're asking me that question for |.
20 Q. Today? 20 what period of time? :
21 A. Yes. 21 Q. When you retired in 2001, where was the
22 Q. Did they ever have offices anywhere else? 22 headquarters of Radiator Specialty Company?
23 A. Well, Charlotte was the home office. 23 A. Charlotte.
24 Q. When was it closed -- completely closed? 24 Q. And who was in charge of that headquarters?
25 A. I'm not sure when it was closed. 25 A. John Huber.
Page 47 Page 49}.
1 Q. Just approximately. 1 Q. What was his title?
2 A. It's been the last few years. 2 A. CEO.
3 Q. So, after you retired? 3 Q. Did he have anything to do with the Blumenthal
4 A. Yes, 4 family?
5 Q. Did they have -- 5 A, What do you mean have anything to do with the
6 A. Shortly after, I think. But the office -- the 6 family?
7 sales offices were still there until very, very recently, 7 Q. Was he related or was he just hired by them to make
8 Q. Last couple years? 8 money for them?
9 A. Last year, I think. 9 A. My understanding he was simply hired,
10 Q. Were the sales offices different than the Charlotte | 10 Q. Allright. So, Mr. Huber was the CEO. He was in
11 offices? 11 charge of the headquarters when you retired in 2001, right?
12 A. The sales offices were in the Charlotte offices 12 A, Yes.
13. which have been there all -- since 1924, 13 Q. How many buildings were at the Charlotte facility?
14 Q. Then you got the Indian Trails plant, right? 14 A. I'm going to say four.
15 A. Yes. 15 Q. And how were they broken down, those four
16 Q. They have offices there, too, right? 16 buildings, if you know?
17 A. Yes, 17 A. When you say “broken down," I'm not sure what
18 Q. Where else? 18 you're asking me.
19 A. That's all currently. I say currently. I'm not 19 Q. Did they do different things in different
20 sure what you're asking when you said "where else." 20 buildings?
21 Q. Where else has Radiator had offices other than 21 A. Yes. The sales and accounting, et cetera, was in
22 Charlotte and Indian Trails? 22 one building, all the main offices. There was a building
23 A. Well, we had warehousing a couple places. 23 which housed the rubber manufacturing. There was a building},
24 Q. I'm just asking about offices, whatever kind of 24 which housed the traffic cone production. And there was a
25 offices they are. We're going to go down and talk about the| 25 _ building that housed the liquid -- any of the nonliquid

 

 

 

Stratos Legal

13 (Pages 46 to 49)

Services

800-971-1127
CEASE: SEB OOO0S9TARICESSE meaumant 248-4FiflledggMaeo pRagesd+ Gf 2H10

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8
James Wells

November 6,

2008

 

 

 

Page 50 Page 52 |:
1 products that were manufactured in Charlotte. 1 Q. What day of the week was it?
2 Q. Anything else? 2 A. I'm not sure.
3 A. There was one other building that was -- it's just 3 Q. You are saying it was in the last seven days. You
4 a storage building, if I recall. 4 can't remember what day?
5 Q. What did they store in there, if you know? 5 A. In the last seven days, yeah.
6 A. Finished goods. 6 Q. Did you go by yourself?
7 Q. Finished goods? To be shipped out? 7 A. Some of it yes. And some of it no. The documents
8 A. Yes. 8 for the layout, I knew where they were. And the fellow who
9 Q. So, it was more of a warehouse? 9 now has custody of them I told him what I wanted. He knew
10 A. Yes. 10 the right drawer to go to. We pulled out several.
11 Q. Who was over that warehouse, that storage building?} 11 Q. Who was that?
12 A. I don't know. 12 A. His name is Paul Jorganson.
13 Q. Okay. Who was over the fourth building that housed} 13 Q. What does he do?
14 the liquid and nonliquid products? 14 A. He is the -- in charge of maintenance, run the
15 A. I was at one time but only for a year or so. Prior 15 plant.
16 to that, I'm not sure. 16 Q. Does he still work for the company?
17 Q. Okay, What year do you think you were in charge of] 17 A. Yes.
18 it? 18 Q. Allright. Did you drive ftom your house to the --
19 A. 2000. 19 toa particular facility or office?
20 MR. RILEY: Lance, when you get to a stopping | 20 A. Yes.
21 point, let me know. 21 Q. Okay. Did you do it all in one day?
22 MR. LUBEL: Can we do it now? 22 A. Yes.
23 MR. RILEY: Yeah. That's fine. Jim gets a 23 Q. You don't remember which day, right?
24 little bit tired and -- 24 A. No.
25 MR. LUBEL: Let's do it now. 25 Q. You drove from your house by yourself to the
Page 51 Page 53
1 THE VIDEOGRAPHER: Stand by. The time is 1 facility, right?
2 11:14am. We're off the record. 2 A. Right.
3 (Recess taken) 3 Q. Which facility?
4 THE VIDEOGRAPHER: The time is 11:26am. We | 4 A. There's only one facility.
5 are back on the record. Beginning of Tape 2. 5 Q. Where did you drive to is what I'm getting at?
6 Q. (BY MR. LUBEL) Is there any testimony you've given 6 A. Indian Trail.
7 so far that you need to change to make your testimony 7 Q. And then when you got to the office -- did you make
8 truthful and accurate? 8 arrangements before you went?
9 A. I would add something to it. A week ago or some 9 A, Yes, I did.
10 time in the last several days I was asked by Mr. Riley to 10 Q. Who did you talk to?
11 make a thorough search for documents even though I've been 11 A. Ron Weiner.
12 through the same thing many times before, So, I did go back 12 Q. Why did you talk to him?
13 and I went through, I'm going to say, six or eight file 13 A. Because the request from Mr. Riley had come through
14 cabinets -- multiple drawer file cabinets looking for 14 ~~ him.
15 documents. I've gone through the lab's file cabinets. I 15 Q. I don't understand.
16 asked the fellow who is currently in charge of the lab if he 16 A. Mr. Riley had asked Mr. Weiner to have me do an
17 had any Liquid Wrench documents. And I spoke with my formey 17 additional search of those areas which might contain
18 secretary, if she knew of any documents. And that took about |18 documents on Liquid Wrench.
19 halfa day doing all that. That's part of the process where 19 Q. How do you know that? Were you part of the
20 I went to a different office and got those documents for the 20 conversation?
21 layout of the production facility. So -- 21 A. No. That's what I was told.
22 Q. When did you do this? 22 Q. Who told you that?
23 A. When did I do it? 23 A. Ron Weiner.
24 Q. What day? 24 Q. Okay. So, Mr. Weiner called you?
25 A. Inthe last week. 25 A.

 

 

Yes. At home.

 

14

stratos Legal Services

800-971-1127
CESESS1B8CWAIRITRIC-DSE Documenit2ke4 FrdecOeAD Page 2362640

2b3350d5-8a08-4f8b-b747-4b66fe0e31 8

 

(Pages 50 to 53)
James Wells

 

 

 

November 6, 2008
Page 54 Page 56
1 Q. And what did he tell you? 1 through them and that's all I did.
2 A. Heasked me -- 2 Q. Okay. And did you stick them back in the file
3 MR. RILEY: Jim, hold it. He has an ethical 3 cabinet?
4 duty to tell you he searched for documents; but if there's 4 A. Actually these were on top of the filing cabinet.
5 any legal advice involved in this, you don't have to answer | 5 Q. They were on top? What time period did they cover? |.
6 that. 6 A. 1972 to 2000.
7 Q. (BY MR. LUBEL) My question is: What did he tell] 7 Q. Just a three-ring binder, right?
8 you? 8 A. Yeah, About 4 inches thick, yeah.
9 A. He told me or he asked me if | would come in and do] 9 Q. And did it list -- the paperwork in there identify
10 adocument search. | 10. who the products were sold to?
11 Q. Okay. Did you ask him why he couldn't do the 11 A, No.
12 document search? 12 Q. It just -- it was production records, how much
13 A. No. 13. product was made?
14 Q. Okay. Do you have -- did he tell you why he wanted] 14 A. Correct.
15 you to drive over to his offices to do the document search? | 15 Q. And so, from '72 to '78 what was the production of
16 A. No. 16 Liquid Wrench, according to those documents?
17 Q. Allright. So, how long did that conversation 17 A. What was the production? Are you asking me the
18 last? 18 quantities?
19 A. I don't remember but probably five minutes. 19 Q. Yes, sir,
20 Q. He just told you he wanted you to look for some 20 A. I didn't stop to add those up. These were daily
21 more documents? 21 production records.
22 A. Yes. 22 Q. Right.
23 Q. Did he tell you which categories of documents he 23 A. Or monthly actually.
24 — wanted you to look for? 24 Q. Daily or monthly?
25 A. He just said Liquid Wrench. Liquid Wrench. 25 A. Well, both.
Page 55 Page 57].
1 Q. Okay. And so, what did you take that to mean? 1 Q. Okay. So, they were both?
2 Every document on Liquid Wrench? 2 A. Yeah.
3 A. Sure. 3 Q. Did it have a cumulative total at the end of each
4 Q. Okay. So, you looked for sales documents, right? 4 year?
5 A. Sales, formula, anything that had Liquid Wrench 5 A. Those did exist. They're probably there, but I did
6 associated with it. 6 not look at them.
7 Q. Allright. So, where did you go look for the sales 7 Q. Do they give you a breakdown of sales or production).
8 documents? 8 of particular types of Liquid Wrench like the parts numbers?
9 A. Well, [ knew I didn't have any. But I looked 9 A, Yes,
10 through the same files that -- I did have production records,| 10 Q. And can you tell us that from your recollection, or
11 which do -- do production records reflect sales? To some | 11 do you need to look at the documents to talk about that?
12 extent. 12 A. [can -- Ihave a feel for what those numbers are
13 Q. What do you -- 13 but I literally would -- to get them accurate, would have to
14 A. Gross sales, 14 look at the documents.
15 Q. Gross sales? 15 Q. And I take it that you told Mr. Weiner you found
16 A. Yeah. If there's -- if there's papers that show 16 that book or that three-ring binder?
17 where you produced, you know, 500,000 cans, then that's | 17 A. Now, which three-ring binder are you talking about? |.
18 indicative perhaps of what the sales are. 18 Q. These production records.
19 Q. So, you found those? 19 A. No.
20 A. Well, they're there. I saw them. 20 Q. What were you told to do with it?
21 Q. Did you grab them? 21 A. I was just supposed to look for anything that we
22 A. Did I do what? 22 hadn't already produced.
23 Q. Did you put your hands on them? 23 Q. Okay.
24 A. They were in a three-ring binder -- multiple 24 A. And these binders of daily production records did
25 three-ring binders and I opened up and sort of thumbed 25 not seem to be anything that anyone would have any interest|_

 

 

 

Stratos Legal

15 (Pages 54 to 57)

Services

800-971-1127
CERES BECWARALRIEDSE Becument 3654 FidadeAsee Pape szou?S.0

2b3350d5-8a08-4f8b-b747-4b66fe0e31 f8
James Wells

November 6,

2008

 

 

 

 

 

 

 

Page 58 Page 60]:
1 in. 1 A. Cowey and Orio.
2 Q. That's what I'm trying to find out. Who told you 2 Q. And who?
3 nobody would have an interest in it? 3 A. Orio.
4 A. Noone. 4 Q. Who's Orio?
5 Q. You just did that on your own? 5 A. It's the man's name.
6 A. I did. 6 ven I know who Cowey is because I represented him. You
7 Q. Anybody give you any direction on what would be of | 7 remember that? I took your deposition.
8 interest in the lawsuit -- this particular lawsuit? 8 A. Ido. \
9 MR. RILEY: Again, to the extent that we're 9 Q. Is Orio represented by somebody else?
10 talking about attorney advice, that's privileged. But you 10 A. Idon't know who represented him.
11 can answer the question. 11 Q. But it was your deposition?
12 A. I'm not sure what may have been told me. I don't 12 A. Yes.
13 recall anything specific. 13 Q. Okay. Have you reviewed any depositions other than
14 Q. (BY MR. LUBEL) I take it before you did this 14 your own?
15 document search, you weren't aware of the formal pleadings | 15 A. No.
16 specific to this lawsuit, were you? You hadn't read the 16 Q. Are you familiar with Radiator Specialty Company's
17 lawsuit? 17 defenses in this lawsuit -- specific to this lawsuit?
18 A. Tread -- I may have read some of it or all of it. 18 A. When you say "defenses," I really don't understand
19 Q. Well, did you or didn't you? 19 enough of the legal workings to -- what does that mean?
20 A. Weil, when you say "formal pleadings," if you'll 20 Q. Did you have a conversation with anybody from
21 show me a copy of what you're asking me about, I can tell you] 21 Radiator Specialty Company about what their position was in
22 whether I read it or not. 22 this lawsuit?
23 Q. Do you know what the claims and defenses of this 23 MR. RILEY: Anything to do with legal advice
24 lawsuit are? 24 from your attorneys, general counsel, or with me, that's
25 A. I know in general what the claims are. 25 __ privileged. You don't answer that. But you can answer |
Page 59 Page 61]
1 Q. Did you learn that from talking to the lawyers? 1 anything else.
2 A. Probably. 2 A. There was some discussion about what Radiator was
3 Q. Okay. You haven't read the formal lawsuit itself, 3 doing in defense of this lawsuit and --
4 the paperwork, have you? 4 Q. (BY MR. LUBEL) What was it?
5 A. Show it to me and I will tell you. 5 A. Well, I think what I just heard was that that's an
6 Q. Idon't carry it around everywhere I go. I mean, 6 area that I really should not go into.
7 ~~ tell me what you've looked at. 7 Q. Who did you talk to about it?
8 A. Well, I've looked at so many different things and I 8 A. Mr. Riley.
9 don't always -- able to tell you what -- how it's titled. 9 Q. I'm not asking you about conversations with
10 Q. Tell me what you can remember you looked at. 10 Mr. Riley. Have you talked to Mr. Weiner --
11 A. There was a hundred and I think it was twenty-six 11 MR. RILEY: Thank you.
12 items that we were asked to review and comment on. I looked] 12 A. No, not that I recall.
13 at those a couple of times. Could have been something else. | 13 Q. (BY MR. LUBEL) -- about this case other than
14 Q. Tell me anything else you remember looking at other [14 you're coming to look at documents?
15 than the 126 items. 15 A. We had a discussion about some of the --
16 A, Are you asking me in preparation for this 16 MR. RILEY: If it's legal advice, Jim, that's
17 — deposition? 17 privileged. He's your attorney.
18 Q. Anything having to do with this lawsuit, whether 18 A. Okay. I'll just stop right there.
19 you were preparing for the deposition or not. 19 Q. (BY MR. LUBEL) Are you taking the position that |.
20 A. I looked at labels that we had produced earlier. I 20 Mr. Weiner is your lawyer?
21 looked at documents such as the Foster D. Snell documents, | 21 A. No. I think Mr. Riley is my attorney, and that's
22 That's what comes to mind. 22 my understanding for some time.
23 Q. Did you review any depositions? 23 Q. I'm asking you about Ron Weiner. Is he your
24 A. Idid. 24 lawyer?
25 Q. Whose? 25

A. No. Mr. Riley is.

 

16 (Pages 58 to 61)

Stratos Legal Services

800-971-1127
Ch&RSSIGRAOOOSIZANE RSE Bcunent 468-4Fikkleog9AW/9H@0 Peageseoaii2mMo

2b3350d5-8a08-4f8b-b747-4b66fe0e31 f8
James Wells

November 6,

2008

 

 

 

Page 62 Page 64}
1 Q. I'm not asking you about Mr. Riley. Does Mr.Ron | 1 _ interest in the company, as far as you know?
2 Weiner represent you in your capacity as a witness -- 2 MR. RILEY: Objection. Form.
3 A. No. 3 A. No. That's not correct either. /
4 Q. --asa lawyer? 4 Q. (BY MR. LUBEL) What do you think they do for the |.
5 A. No. 5 company?
6 Q. Mr, Riley, you think, is your lawyer, right? 6 A. Two of them, to my knowledge, don't do anything.
7 A. Ido. 7 One of them I just happened to run into recently and he was |.
8 Q. So, I want to ask you about your conversations with | 8 — speaking with another individual and my understanding was it
9 Mr, Weiner. He's -- he's an executive at the company, 9 had to do with the business. Now, beyond that, I can't tell
10 correct? 10 = you anything.
11 A. Yes. 11 Q. What is he doing with the business, this other one?
12 Q. Have you talked to him about the company's position] 12 A. What was --
13 in this lawsuit? 13 Q. Who are you talking about, the other one?
14 MR. RILEY: Jim, Ron Weiner is the general 14 A. This was Alan.
15 counsel. He's in charge of the litigation. That's 15 Q. This was Alan?
16 privileged. 16 A. Yes.
17 MR. LUBEL: Are you instructing him not to 17 Q. He used to be in charge, right?
18 answer? 18 A. Yes.
19 MR. RILEY: On privileged material in terms of | 19 Q. What do you-- what's your understanding of what
20 what he talked to his lawyer in-house, yes. 20 he's doing with the company now?
21 MR. LUBEL: Are you instructing him not to 21 A. Nothing.
22 answer my question? 22 Q. What did you overhear him say?
23 MR. RILEY: Correct. He can say if he talked 23 A. Nothing.
24  tohim. He just can't say what he talked to him about. 24 Q. So, they just own the company and don't do anything
25 Q. (BY MR.LUBEL) Sir, what is Radiator Specialty | 25 with it, as far as you know? |
Page 63 Page 65]
1 Company's defense in this lawsuit? 1 A. As far as I know they do not on a day-to-day
2 A. I don't know. 2 operation.
3 Q. Okay. Can you speak specifically to what 3 Q. They just go to board meetings, as far as you know?
4 Mr. Oakley's claims are in this lawsuit? 4 A. I don't even know they do that, but I would guess
5 A. My understanding is that he had an exposure to 5 that they did.
6 Liquid Wrench and that as a result of that developed cancer 6 Q. Have you ever attended a board meeting?
7 and that is his claim. 7 A, No.
8 Q. Do you know the specifics of his claims, the 8 Q. Let's go back.
9 details? 9 MR. RILEY: Lance, I don't mean to interrupt
10 A. Ido not. 10 ~—_- you but I'll give you the option. I'm certainly willing to
11 Q. Do you know if anybody within Radiator Specialty 11 continue on with the deposition. I've only instructed him to
12 Company knows the details of those claims? 12 answer one question pertaining to privilege. There's an
13 A. I would expect that Mr. Weiner would know that. 13. option of recessing and going to the Court fora ruling. I
14 Q. Anybody else? 14 just assume defer that and let you have a full examination of
15 A. Iwould be surprised if anyone else knew that. 15 Mr. Wells unless you would prefer to do otherwise.
16 Q. Like these Blumenthal kids that own the company 16 MR. LUBEL: I'll tell you what's troubling me.
17 now, you wouldn't expect them to know, would you? 17. Okay? I'm still not satisfied with the production of
18 A. I would not. 18 documents in these cases, Okay? A few documents seems like |
19 MR. RILEY: Objection. Form. 19 every lawsuit get produced by both U.S. Steel and Radiator,
20 A. I would not expect them to be involved. 20 different ones. I've never been able to get to the person
21 Q. (BY MR.LUBEL) Your understanding of their role in} 21 — who's looked specifically for documents like formulations,
22 the company is just to collect paychecks, correct? 22 — who says specifically "I looked for them. I asked for them,
23 MR. RILEY: Objection. Form. 23 I turned over every stump."
24 A. I don't even know that they collect a paycheck. 24 MR. RILEY: Jim Wells is the one who looked.
25 Q. (BY MR.LUBEL) They just have given up complete }| 25 MR. LUBEL: Well, the testimony is what the

 

 

 

17 (Pages 62 to 65)

Stratos Legal Services
800-971-1127
Ceasers BoMROLPERIEBSE Becurerthe4 rilecheHerRo page 48052610

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8
James Wells

 

 

 

November 6, 2008
Page 66 Page 68
1 testimony is. My point is -- 1 formula, 8-ounce was the only thing being produced a hundred
2 MR. RILEY: He looked for all ---anything 2 percent of its sizes. Does that help you?
3 related to Liquid Wrench and he's done it repeatedly. 3 Q. Itdoes. But I'm trying to learn a little bit
4 MR. LUBEL: Where is this book, this sales 4 about your internal market share. I mean, was the 8-ounce
5 book? 5 Liquid Wrench the product that you sold the most out of all
6 MR. RILEY: I just brought it here. The one 6 the sizes of Liquid Wrench?
7 that we had produced -- 7 A. Well, again, you have to ask me -- are we going to
8 MR. LUBEL: I'm talking about the one he's 8 set aside the deodorized and talk about the raffinate formula
9 talking about where he's got -- 9 only?
10 MR. RILEY: The production? 10 Q. No. I'm just asking you right now was the 8-ounce
11 MR. LUBEL: Yeah. The production book thathe | 11 Liquid Wrench sold more than all the other Liquid Wrenches in
12 _ said he got, he put back in the -- he went to look for all 12 different sizes?
13. Liquid Wrench documents, whatever that means, and then he | 13 A. No.
14 found it and then he just stuck it back in the -- on top of 14 Q. What was sold the most?
15 the cabinet. 15 A. The most sold was the little 4-ounce can -- and I'm
16 MR. RILEY: Ifyou think that's relevant, 16 = quoting from memory -- of deodorized.
17 — we'll produce it. Doesn't have anything to do with formula. | 17 Q. Okay. So, out ofall the different size containers
18 Doesn't have anything to do with direct sales to any of the 18 of Liquid Wrench between 1972 and 1978, you believe that the |.
19 employers. But if that's something that you think is 19 4-ounce can sold the most?
20 relevant -- just like we had produced the Liquid Wrench line | 20 A. Yes.
21 at Indian Trails and y'all wanted other areas of the plant 21 Q. By how many orders of magnitude? What was the
22 unrelated to Liquid Wrench, I got it for you. 22 ~~ difference?
23 MR. LUBEL: Okay. 23 A. Compared to the 8-ounce that you're asking me
24 MR. RILEY: Anyhow, it makes more sense to go | 24 about, probably maybe a hundred to one. And that's just a
25 forward. 25 snap comment,
Page 67 Page 69
1 MR. LUBEL: Let's try that. 1 Q. So, the vast majority of Liquid Wrench that was
2 Q. (BY MR. LUBEL) Can you tell me between 1972 and | 2 sold around the country was 4-ounce --
3 1978 how much of the 8-ounce Liquid Wrench was sold versus| 3 A. Correct.
4 the other size containers from your review of the production 4 Q.  -- during this '72 to '78 time period?
5 records? 5 A. Correct.
6 A. The -- we need to quantify, put limits on this 6 Q. Is it your testimony that during this '72 to '78
7 conversation because the 8-ounce was a raffinate only 7 time period the 4-ounce was only deodorized version?
8 formulation. 8 A, Yes.
9 Q. Whatever is in it, I'm just looking at between 1972 9 Q. You did not have a raffinate blend in the 4-ounce
10 and 1978, 8-ounce Liquid Wrench, do those production records} 10 container?
11 tell you how much was produced? 11 A. Never.
12 A. Yes. 12 Q. Correct?
13 Q. And can you help me with a comparison of how much | 13 A. Correct.
14 of the 8-ounce was sold versus the other sizes? 14 Q. By the same token, the 8-ounce can that you said
15 A. Yes. 15 was dominate during this time period you told us was only
16 Q. What is it? 16  raffinate based, correct?
17 A. The 8-ounce was dominate. 17 A. Correct.
18 Q. Can you -- that helped but can you be more helpful 18 Q. Allright. Now, are you able to tell us anything
19 on what that means as a percentage of the total Liquid Wrench} 19 —_ about the production figures pre '72?
20 — sales? 20 A. No.
21 A. I'm going to say it was the 8-ounce compared to the 21 Q. So, the notebook that you went and looked at
22 16, 32, and 34, a gallon. Part of the difficulty in 22 started in '72, you think, right?
23 answering this question is the fact that the 16 and the 32 23 A. Let me clarify this for you because you've got a
24 were discontinued at some point leaving only the 8-ounce. 24 misunderstanding. The notebooks, I believe there's one for
25 25

So, toward the end of the era which we were making that

 

 

every year and then there's a page in there for each product

 

 

Stratos Legal

18 (Pages 66 to 69)

Services

800-971-1127
C&BSS 39S RO09S9/AMEDSE Document 408-4FiiedOW/SH20 Pages ait2uo

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8
James Wells

November 6,

2008

 

 

 

Page 70 Page 72

1 and entries are made for every day that product was 1 Q. At Indian Trail?

2 manufactured with comments like number of cases, amount of | 2 A. Yes.

3. down time, just that type of information that was totally 3 Q. What is in Building No. 1?

4 production oriented, 4 A. It's -- wait a minute. I said No. I. That's not

5 Q. For every year there's a separate notebook? 5 correct. It's Building No. 2.

6 A. Yes, 6 Q. What's in Building No, 2?

7 Q. And you think there's a number of notebooks that 7 A. There are offices and a lot of warehousing of

8 cover the time period of 1972 through 2001? 8 components, empty cans.

9 A. Yes. 9 Q. What does that mean, empty cans?

10 Q. That's what you saw when you went last week? 10 A. Empty cans. J said components.

11 A. Yes. 11 Q. Why do you keep empty cans?

12 Q. Right? If we -- if we look at the production 12 A. So we can fill them.

13 records, we're going to see them for, for example, the year 13 Q. It's a warehouse?

14 1978, right? 14 A. Yes.

15 A. Right. 15 Q. But there's file cabinets in there?

16 Q. And so, we will know when you last produced Liquid | 16 A. Well, the file cabinets are actually located in a

17 Wrench from the 1978 book that had raffinate in it, correct? 17 ~~ locked area.

18 A. Correct. 18 Q. In Building 2?

19 Q. And do you recall as you sit here when the last run 19 A. Yes.

20 of production was made in 1978 from looking at the notebook?| 20 Q. What's that locked area called?

21 A. It would be in there; and my recollection is it was 21 A. It's where spare parts are kept. There's an office

22 in March, April, that period of time. 22 there.

23 Q. Did you specifically look for it last week? 23 Q. So, there's an office that's under lock and key

24 A. No. 24 where this production -- these production books were located?)

25 Q. This date? 25 A. Yes. |
Page 71 Page 73

1 A. No. I did not. 1 Q. And how many file cabinets are there?

2 Q. You've testified in the past that from your memory, 2 A. Five or six.

3. you thought it was March or April, correct? 3 Q. What's in each of those file cabinets?

4 A. Imight have. I don't know. 4 A. Obviously they are -- well, not obviously but there

5 Q. I'm trying to find out if you specifically, a week 5 are file folders on everything that I kept records on.

6 ago when you went and looked at these notebooks, opened up 6 Q. Tell me what's in the file cabinets. I don't --

7 the 1978 production book for Liquid Wrench to see when the 7 A. In addition to files on individual part numbers,

8 last production of it was in 1978? 8 there are competitors information, supplier information.

9 A. I did not. 9 There are some patent information, some maybe testing on
10 Q. Okay. But you think it would be in there? 10 products that we were researching and trying to develop, that}.
11 A, Yes, 11 type of information.

12 MR. LUBEL: Jim, obviously I would like to see 12 Q. Anything else you can think of?

13 the books. 13 A. There probably is but that's all that comes to mind
14 MR. RILEY: I understand. 14 right now.

15 MR. LUBEL: Thanks. 15 Q. So, this room is in Building 2, right?

16 Q. (BY MR. LUBEL) Now -- 16 A. Right.

17 MR. RILEY: It would be nice if I could look 17 Q. It's under lock and key?

18 at every book a thousand miles away and make the decision but | 18 A. It's a caged area.

19 we'll certainly look for it and have Jim send it to me and 19 Q. It's a caged area. Who has a key to that room?

20  ~=you and I will go over it. 20 A. Well, certainly the fellow in charge of maintenance
21 Q. (BY MR. LUBEL) You left the book at Radiator 21 has one and there's a -- the girl that works in there that

22 Specialty Company, correct? 22 handles the parts and I'm sure she does.

23 A. Yes, 23 Q. Who is that?

24 Q. What building is it in? 24 A. Beyond that, I don't know.

25 A. It's called Building No. 1. 25 Q. What are their names?

 

 

 

19 (Pages 70 to 73)

Stratos Legal Services
800-971-1127
CEISESAREWRALZRICDSE Becumert sbo4 Fillebepezeep prage 292057840

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8
James Wells

 

 

 

 

November 6, 2008
Page 74 Page 76
1 A. Paul Jorganson, who I mentioned to you earlier. If 1 or A through F or something. The next one will be the next
2 don't know the other girl's name. 2 alphabetical sequence.
3 Q. You don't know the lady's name? 3 Q. So, you went to the Ls?
4 A. No, I don't. 4 A. Yes.
5 Q. But you think they both have keys to that room? | 5 Q. Right?
6 A. Yes. 6 A. Yes,
7 Q. And have you looked through every file cabinet in] 7 Q. How many products were in the Ls other than Liquid
8 there? . 8 Wrench?
9 A. I've looked through part of every file cabinet 9 A. I think there was eight or ten files that were
10 because the outside has a label on it. And if it was an 10 either Liquid Wrench or something close.
11 organization where I was participating in for -- let's say, | 11 Q. What does that mean, "something close"?
12 _ it's warehouse fire prevention, something like that, well, | 12 A. Well, I don't recall what they were. May have been
13 you know, I might just pass on that drawer. 13 lithium, you know. White lithium grease.
14 Q. So, what are the drawers -- how are they labeled, | 14 Q. Okay. So, there was Liquid Wrench files, right?
15 the ones that you thought were relevant to your document} 15 A. Yes.
16 search? Tell me what the labels are. 16 Q. And what was supposed to be in those files under
17 A. Product. Products. 17 ~~ "products" under Liquid Wrench?
18 Q. So, on the outside of the cabinet it said 18 A. Everything that I had kept since 1972 that I
19 "products"? 19 thought might have a value to me later on.
20 A. Yes, 20 Q. And how did you have it broken down in the file
21 Q. And how many file cabinets had "products" on the] 21 cabinet? How was it separated?
22 outside? 22 A. Well, there was just a file folder -- a simple
23 A, Only one file cabinet. 23 manila folder.
24 Q. One file cabinet. How many drawers did it have? | 24 Q. There was one foider on Liquid Wrench?
25 A. Four or five, 25 A. Well, there probably -- there may have been one for |
Page 75 Page 77
1 Q. And did this contain documents -- documents on 1 L104. That's the 4-ounce. And maybe one for L108, which was|
2 every product the company has ever made? 2 the 8-ounce. So, maybe L116, which is the other one or
3 A. No. Only products made at Indian Trail. 3 maybe --
4 Q. So, this -- the earliest this file cabinet would 4 Q. What was it?
9 have covered was 1972? 5 A. Maybe the L112, which was the aerosol.
6 A. Correct. Let me stop -- let me respond to that 6 Q. Was there?
7 differently. The documents produced, for example, to 7 A. Probably.
8 Foster D. Snell came from a file which was marked "regular| 8 Q. Well, I mean, you did this a week ago. I really
9 Liquid Wrench" and I got those from the Charlotte plant. I | 9 need --
10 ~— don't recall whether it was directly from Kologiski or 10 A. I was looking for the regular Liquid Wrench,
11 from -- I don't know how I got them. 11 anything that had to do with that formula.
12 Q. Right now we're just talking about this room that's | 12 Q. I'm just trying to get you to tell me, as you
13. got documents in it. Okay? 13. opened up the file cabinet under "products," what you saw and
14 A. That's where all this is. 14 how it was -- how it was separated. Was it done by parts
15 Q. Okay. Let's talk about the "products" first, that 15 number?
16 file cabinet. 16 A. Sometimes, yes.
17 A. Okay. 17 Q. Okay, Do you remember seeing a file folder for
18 Q. Is it broken down by the 50 or so major products 18 L104?
19 that the company made? 19 A. I'm not sure,
20 A. Yes, 20 Q. Do you remember seeing a file folder for the
21 Q. This file cabinet? 21 8-ounce can?
22 A. Yes. 22 A. Again, there were several file folders there and I
23 Q. Okay. And so, when you open up a drawer, how do | 23 __ was looking for one in particular and I didn't pull them and
24 — you know which drawer to open up for Liquid Wrench? 24 — open the others,
25 25

 

A. Typically there are -- you know, it's A through G

 

 

Q. Okay. I'm asking you if the file folders were

20 (Pages 74 to 77)

Stratos Legal Services

800-971-1127
CA&SRSEIE-SOE00099/ANMEDEC Deaunent 408-4FifsledOG/eHG0 Aaagessu aff2{0

2b3350d5-8a08-4f8b-b747-4b66fe0e31 8
James Wells

 

 

 

November 6, 2008
Page 78 Page 80}:

1 broken down by parts number. 1 Q. You don't even know if you've ever done it, do you?

2 A. And I said yes. 2 A. Well, I'm the one that put files in there or

3 Q. Did you see one for the 8-ounce can? 3 actually my secretary would have filed it had I gave them to

4 A. [don't recall. I don't think I did, but I don't 4 her from 1972 forward. So, I probably haven't looked at it

5 recall, 5 since before 2000.

6 Q. Did you see one for the 4-ounce can? 6 Q. Assuming you ever looked at it?

7 A. Ithink so. 7 A. Well, it-- I would look at it from time to time

8 Q. Did you open it up and look at it? 8 because we had a lot of problems with the can and can

9 A. No. 9 companies, It was someone -- they didn't want to make the
10 Q. Okay. Did you see one for a 16-ounce can? 10 cans. And so, that was the big concern during that era.

11 A. No, not that I recall. 11 Q. What other file folders can you specifically
12 Q. You only saw -- 12 remember seeing a week ago other than what you've called this}
13 A. It was probably there, though. 13. regular Liquid Wrench file folder?
14 Q. Are you telling the judge and the jury that the 14 A. Well, as I indicated to you a moment ago, the
15 only file folder you saw a week ago was on the 4-ounce? 15 production records in these three-ring binders were on top of
16 MR. RILEY: Objection. Form. 16 _ the file cabinet.
17 A. No. I'm saying there were several of them there 17 Q. I'm still talking about the "products" drawers,
18 but I was looking for one specific file folder and the others | 18 A. Yeah.
19 — [ wasn't interested in. 19 Q. You said there was a "products" drawer --
20 Q. (BY MR. LUBEL) How do you know if you weren't) 20 A. Yes,
21 interested in them if you didn't look at them? 21 Q. -- that had four or five file cabinets. Remember
22 A. [knew what they contained. 22 that?
23 Q. What's in the 4-ounce file folder? 23 A. Yes.
24 A. Well, it would have been -- I don't know. 24 Q. Drawers, I mean.
25 Q. You don't know because you didn't look at it? 25 A, Yes.
Page 79 Page 81]

1 A. Ididn't look at it. 1 Q. Right?

2 Q. Okay. 2 A. Right.

3 A. It would have been a small folder, probably ten 3 Q. So, I'm focused on that cabinet first that's got

4 pages or a few more, a few less, 4 the four or five "products" folders in it.

5 Q. How many were there? Are you saying ten? 5 A. Okay.

6 A. Pages in there? 6 Q. Drawers. What was in there other than a file

7 Q. Yes, sir. 7 folder for 4-ounce Liquid Wrench and for regular Liquid

8 A. Just a few. 8 Wrench that you recall seeing a week ago?

9 Q. So, you did look at it? 9 A. [still don't understand the question. There :
10 A. No, I didn't. But it was only so thick. 10 were -- ask me that again. I don't really understand where |.
11 Q. Okay. And the label at the top was titled 4-ounce? | 11 you're going.
12 A. Probably said L104. 12 Q. You took -- did somebody let you in the room?

13 Q. Probably? 13 A. No.

14 A. Yeah. 14 Q. You just got a key and went in there?

15 Q. Are you pretty sure? 15 A. It wasn't locked. She was in the office. I just

16 A. No. I'm not too sure. 16 walked in.
17 Q. Okay. So, did -- 17 Q. Okay. You walked in the room, right, by yourself?)
18 A. I wasn't focusing on all these things that you're 18 A. Yeah. It's not a room. It's just an area,

19 focusing on. I was really focusing on the regular Liquid | 19 Q. I thought you said it was under lock and key?

20 Wrench. That's what -- the file folder said regular, R-E-G,| 20 A. Idid,

21 didn't have it spelled out, Liquid Wrench. 21 Q. Is it?

22 Q. When is the last time you remember looking 22 A. I said it was a wire mesh --

23 specifically in the 4-ounce file folder in this file cabinet, | 23 Q. Cage?

24 if ever? 24 A. -- cage. The top is open.

25 A. Idon't know. 25 Q. Why has it got a cage around it?

 

 

 

21 (Pages 78 to 81)

Stratos Legal Services
800-971-1127
CEASRH RSV ROIPTRIE-DBSE Beecwmenshe4 FilaceHezep mage s20h78.40

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8
James Wells

 

 

 

November 6, 2008
Page 82 Page 84
1 A. Because of the tools and change parts that are kept 1 part number of Liquid Wrench?
2 in there. 2 A. Yes.
3 Q. Are you afraid somebody is going to steal it? 3 Q. Did you see that with your own eyes?
4 A. Yes. 4 A. Well, I'm the one that had them put in there, yeah.
5 Q. Have y'all had a lot of employees stealing stuff 5 Q. No. I'm saying when you went and looked at it a
6 over there? 6 week ago, did you see that with your own eyes?
7 A. No. 7 A. Yes.
8 Q. What are you worried about? 8 Q. Separate file folders for each Liquid Wrench part
9 A. Well, at the time it seemed like the better part of 9 number?
10 ~~ valor. 10 A. Yes.
il Q. Are you suggesting I start locking my computer down} 11 Q. So, there would have been a file folder for Liquid
12 witha chain before I leave the office? 12 Wrench 8-ounce, correct? L108?
13 A. We had some things get gone. 13 A. Yes. No. Yes. Yes.
14 Q. Allright. At any rate, you walked into the room. 14 Q. Yes or no?
15 Were you by yourself? 15 A. Yes. Yes.
16 A. Yes, 16 Q. Are we sure?
17 Q. Did you open the cage to get to these file 17 A. Positive.
18 cabinets? 18 Q. Did you look into that particular folder?
19 A. When I walked into the cage, the cabinets are 19 A. No.
20 located inside this cage -- 20 Q. Why not? Who told you not to?
21 Q. Were you by yourself? 21 A. No one.
22 A. --all lined up. I was by myself. 22 Q. So, it's still there hopefully?
23 Q. You said that there was file cabinets that were 23 A. Yes,
24 titled "products," correct? 24 Q. At least when you left it a week ago it was still
25 A. "Products," yes. 25 __ there, right?
Page 83 Page 85
1 Q. In general. It didn't say which product. It just 1 A. I think so, yes.
2 said "products"? 2 Q. Now --
3 A. Correct, 3 A. I said it was there. It should have been there.
4 Q. So, you had to open up the drawers and find the 4 Q. You've got all the bases covered if it disappears.
5 Liquid Wrench products, correct? 5 It wasn't there. J didn't see it. It was there. It should
6 A. Correct. 6 have been there. Which one is it?
7 Q. You opened up the drawer and went to the Ls, right? 7 A. You're asking me to be very precise about a review
8 A. Right. 8 that I made looking for one file folder which said "regular
9 Q. And you found a section on Liquid Wrench? 9 Liquid Wrench," which had everything pre-assembled over some
10 A. Yes. 10 time period. And that was it. I wasn't interested in L104
11 Q. Okay. How big was that section on Liquid Wrench, 11. or L104 twin back.
12 total? 12 Q. Maybe I'm interested in L108.
13 A. Idon't know. Six inches, 10 inches, 12 inches. 13 A. Okay,
14 Q. Allright. How was that 6 to 12 inches broken 14 Q. Allright. You've told us earlier that that had
15 down? 15 _ the raffinate blend, right?
16 A. By various -- Tim going to use the word part number | 16 A, Right.
17 because we would sometimes make a twin pack of the 4-ounce 17 Q. Had benzene in it, correct?
18 can. And so, that would be a file folder, L104 twin pack. 18 A. Right.
19 And then maybe you tied a 4-ounce can to a can of engine 19 Q. And so, you can understand why I'm interested in it
20  degreaser. That was a file folder. So, it was various type 20 in this lawsuit, right?
21 of folders. 21 A. Okay.
22 Q. By parts number? 22 Q. I'm not jumping on you for not pulling it. I'm
23 A. Yeah. They had part numbers. 23 just saying I'm trying to get to the bottom of where the
24 Q. And do you think that there was a part number for 24 documents are and they've called you and asked you to go
25 25 — search for documents, right?

 

each -- pardon me. That there was a file folder for each

 

 

22

Stratos Legal Services

800-971-1127
CEASE IIR POORI RIE BRE Bacument 462-4FiledSa/S2@0 PRagesed ei2Mo

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8

(Pages 82 to 85)
James Wells

 

 

 

November 6, 2008
Page 86 Page 88}

1 A. Right. 1 folder or file?

2 Q. You did it a week ago, right? 2 A. How many documents in that file?

3 A. Right. 3 Q. Right. Are we talking about 6 inches, 12 inches?

4 Q. You left your house and you went over to the 4 A. No, I'm talking about maybe six pages.

5 Radiator Specialty Company offices to look for it, right? 5 Q. Six pages?

6 A. Correct, 6 A. Maybe ten but no more than that.

7 Q. The L108, the 8-ounce can, that particular file 7 Q. Less than ten. Ten or less, right?

8 folder you skipped over, correct? 8 A. Uh-huh. Yes.

9 A. Apparently. 9 Q. What are those ten pages made up of?
10 Q. You went to a regular Liquid Wrench file, correct? 10 A. The Foster D, Snell documents and there's probably |.
11 A. That's what I was searching for, 11 _ six or eight of those by itself. There was a formula and :
12 Q. Right. Does it say -- did it say "regular Liquid 12 some correspondence from U.S, Steel. So, there could have],
13 Wrench" on the file folder? 13. been maybe 15 instead of six or eight or ten. And there wasj.
14 A. I didn't find it. 14 — some technical data from U.S. Steel.
15 Q. Where was it? 15 Q. Anything else?

16 A. I don't know. 16 A. That's what I recall.
17 Q. Did you ask Mr. Weiner where it was? 17 Q. Okay. And just so we're clear, before it went
18 A. Yes. 18 missing, there was a specific file folder in this cabinet
19 Q. What did he say? 19 under "products" that was titled "regular Liquid Wrench,"
20 MR. RILEY: Objection. Wait a minute. If 20 right?
21 ~_-we're talking about pure location and search for documents, | 21 A. Yes. That's correct.
22 youcan answer, If it's advice, you cannot. 22 Q. That's what it says so you can spot it?
23 Q. (BY MR.LUBEL) What did he say about the location| 23 A. Yes.
24 — of the missing regular Liquid Wrench file? 24 Q. Five to 15 pages or so in there, right?
25 A. He said maybe someone else had it. And so, he 25 A. Correct.
Page 87 Page 89}.

1 called the lab and asked if they had it. They said no, they | 1 Q. It's now gone? It's vanished?

2 didn't have it. 2 A. Well, at least we couldn't find it the other day.

3 Q. So, it's now missing? 3 Q. Now, in this "product" section for Liquid Wrench,

4 A. It's now missing. 4 what other file folders were in there other than or should

5 Q. When is the last time you had seen it before you 5 have been in there other than a regular Liquid Wrench file

6 went to hunt for it a week ago? 6 folder, a file folder for each part number, what -- should

7 A. Probably the last time we had a lawsuit involving 7 there have been a deodorized Liquid Wrench file?

8 Liquid Wrench. 8 A. There could be.

9 Q. There's been quite a number of those. Which one 9 Q. Did you look for it?

10 are you talking about? 10 A. No.

11 A. The latest one. 11 Q. Do you know one way or the other as to whether

12 Q. Which one is that? 12 there is one?

13 A. Probably the Orio. 13 A. No,

14 Q. The Orio case? 14 Q. Do you imagine if there was one, it would be in

15 A. I think so. 15 _ that file drawer?

16 Q. You went to look at the regular Liquid Wrench file?) 16 A. Yes.

17 A. I think so. 17 Q. Why would you have a separate file folder for

18 Q. You looked at it and then set it back in there? 18 either regular Liquid Wrench or deodorized Liquid Wrench if}.
19 What did you do with it? 19 you had separate file folders per parts number?
20 A. I would have put it back. 20 A. The regular Liquid Wrench file folder contained

21 Q. Why do you keep going and looking at the regular | 21 those papers that I had received from the Charlotte operation
22 Liquid Wrench file? 22 only. All the work that had been done at Indian Trail would
23 A. To review the documents. 23 have been in a separate folder different from that one.

24 Q. And what is the volume of documents, as you recall} 24 Q. What do we call that one?

25 25 A. L108, L116, L132.

it, the last time you saw it in the regular Liquid Wrench

 

 

 

23 (Pages 86 to 89)

Stratos Legal Services

800-971-1127
CORRES QUMOIPZRIE-DSE Becwmeniess+ HbacepHerRp mage 2#7057840

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8
James Wells

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

November 6, 2008
Page 90 Page 92
1 Q. It would be in the individual file folder by parts 1 would have problems with the suppliers, either leak or the
2. number? 2 spout wasn't made right. It would have been in a file
3 A. Correct. 3. perhaps in the L108 or any of the others.
4 Q. Okay. So, as you recall it, the regular Liquid 4 Q. Would you expect the formula to be in there?
5 Wrench file folder that's now missing only contained 5 A. Probably not.
6 documents that the Charlotte facility sent you specifically 6 Q. You wouldn't expect the formula for that parts
7 regarding -- what was his name -- Kologiski? 7 number to be in its file?
8 A. Kologiski. 8 A. No,
9 Q. Right? 9 Q. Copy of it?
10 A. Correct. 10 A. No.
11 Q. The other Liquid Wrench documents that did not come] 11 Q. How about the label?
12 from Charlotte would have, you think, been contained within | 12 A. Yeah. Label perhaps, yes.
13 the other file folders? 13 Q. Do you know what's in the L108 file?
14 A. Yes. 14 A. Thaven't looked at it in a long time.
15 Q. Most likely by parts number? 15 MR. RILEY: Before you go on any further,
16 A. Yes. 16 Lance, I got a request for production at 6:40 p.m. last night
17 Q. And probably a file folder specific to deodorized 17 where you were asking for things that he just described in
18 = Liquid Wrench? 18 terms of the spout and whatever. So, we're going to respond].
19 A. Yes. 19 to that.
20 Q. Now, do you know if within this file cabinet 20 MR. LUBEL: Can we take a short lunch break?
21 whether there's any historical document that describes the 21 MR. RILEY: Certainly.
22 origin of the product? 22 THE VIDEOGRAPHER: Stand by. The time is
23 A. Not to my knowledge. 23 12:17 p.m. We're off the record. This concludes Tape 2.
24 Q. I take it you didn't look through every page of 24 (Lunch recess) (New court reporter continued
25 __ this file drawer, did you? 25 after lunch with Volume 2)
Page 91 Page 93]:
1 A. No. 1 CHANGES AND SIGNATURE
2 Q. You went straight to the Liquid Wrench -- the 2 WITNESS NAME: DATE OF DEPOSITION:
3. regular Liquid Wrench file to see if it was there, right? 3. PAGELINE CHANGE REASON
4 A. Correct. 4
5 Q. And then you didn't find it. What did you do? You 5
6 told us you called Mr. Weiner but what did you do next after 6
7 you talked to Mr. Weiner? 7
8 - A. Well, after we discussed it and still couldn't find 8
9 it, it was said that everything that was in that file had 9
10 already been produced. And so, even though it was -- at 10
11 least for now, it's a loss. But I think we'll find it sooner il
12. or later. But there's nothing in there that hasn't already 12
13 been produced. 13
14 Q. That's what Mr. Weiner told you? 14
15 A. Weil, I think I know that of my own but the subject 15
16 came up between us. We probably -- one of us said it andthe | 16
17 other one agreed to it. 17
18 Q. Allright. Who said it, and who agreed? 18
19 A. Idon't know. 18
20 Q. Let's talk about the -- what specifically would be 20
21 in the L108 file folder that you didn't look at this last 21
22 time? 22
23 A. The information would have been mostly on switching | 23
24 from one can company to another, maybe things concerning the | 24
25 spout and the cap that was on top of it because we -- we 25
24 (Pages 90 to 93)

Stratos Legal Services

800-971-1127
C&SSCASEMOODOIAMEDEC Diouinent 402-4 Fite d9A/G7/80 RaagessRafi2Mo

2b3350d5-8a08-4f8b-b747-4b66fe0e31 f8
James Wells

 

 

 

 

 

 

 

 

 

November 6, 2008
Page 94
1 I, JAMES WELLS, have read the foregoing deposition and
2 hereby affix my signature that same is true and correct,
3 except as noted above.
4
5
6 JAMES WELLS
7
8 THESTATE OF )
9 COUNTY OF )
10
11 Before me, , on this day
12. personally appeared JAMES WELLS, known to me or proved to me
13 on the oath of or through
14 (description of identity card or other
15 document) to be the person whose name is subscribed to the
16 foregoing instrument and acknowledged to me that he/she
17 executed the same for the purpose and consideration therein
18 expressed.
19 Given under my hand and seal of office on this
20 day of ,
21
22
23 NOTARY PUBLIC IN AND FOR
24 THE STATE OF
25 My Commission Expires:
Page 95
1 STATE OF TEXAS
2 COUNTY OF HARRIS
3
4 REPORTER'S CERTIFICATE
5 ORAL VIDEOTAPED DEPOSITION OF JAMES WELLS
6 November 6, 2008
7
8 L, the undersigned Certified Shorthand Reporter in and
9 for the State of Texas, certify that the facts stated in the
10 foregoing pages are true and correct.
11 I further certify that | am. neither attorney or counsel
12 for, related to, nor.employed by any parties to the action in
13 which this testimony is taken and, further, that I am not a
14 relative or employee of any counsel employed by the parties
15 hereto or financially interested in the action.
16 SUBSCRIBED. AND SWORN TO under my hand and seal of office
17 on this the |. _ day of ; .
18 ‘ mG
19 Proce Arley
20 Stacey Whitley; CSR ™
Texas CSR 3999
21 Expiration: 12/31/2009
STRATOS LEGAL SERVICES © |
22 Firm Registration No.: 484 oo
1001 West Loop South, Suite 809
23 Houston, Texas 77027
713-481-2180
24
25

 

 

Stratos Legal Services

800-971-1127
CaaseBiBe avao1s7-RJC-DSC Documentiido4 AitedtwiR20 Page 269b2640

25

(Pages 94 to 95)

2b3350d5-8a08-4f8b-b747-4b66fe0e31f8
Case 3:18-cv-00197-RJC-DSC Document 409 Filed 09/15/20 Page 340 of 340
